Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 1 of 380




      EXHIBIT A
                          Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 2 of 380

ACLU
AMERICAN CIVIL LIBERTIES UNION
                                                                             May 24, 2018


                                 FOIA/P A Mail Referral Unit
                                 Department of Justice
                                 Room 115                                             SIG
                                 LOC Building
AMERICAN CIVIL LIBERTIES         Washington, D.C. 20530-0001                       MAY 2 9 2018
UNION FOUNDATION
LEGAL DEPARTMENT
                                  Federal Bureau of Investigation                 RECEIVED
Nat.ional Office                  Attn: FOVP A Request
1:2!J Broad Street.               Record/Information Dissemination Section
l 8 1h Floor
N"ew York. NY 10004               170 Marcel Drive
Tel: (212) G4!l-2G44              Winchester, VA 22602-4843
Fax: (212) 649-2G4•1
ac:lu.org
                                  Chief Privacy Officer/ChiefFOIA Officer
                                  The Privacy Office
AMERICAN CIVIL LIBERTIES
                                  U.S. Department of Homeland Security
UNION FOUNDATION OF               245 Murray Lane SW, STOP-0655
NORTHERN CALIFORNIA               Washington, D.C. 20528-0655
:l9 Dnnmn Street
San F'ra ncisco. CA !14 l l l     FOIA Officer
Tel: (415) G21-2493               U.S. Customs & Border Protection
Fnx: (41;)) 2fl5•147S
                                  90 K Street NW,
aclunc.org
                                  9th Floor, Mail Stop 1181
                                  Washington, D.C. 20229

                                  National Records Center, FOINPA Office
                                  U.S. Citizenship & Immigration Services
                                  P. 0. Box 648010
                                  Lee's Summit, MO 64064-8010

                                  FOIA Office
                                  U.S. Immigration & Customs Enforcement
                                  500 12th Street SW, Stop 5009
                                  Washington, D.C. 20536-5009

                                 _U.S. Department of State
                                  Office oflnformation Programs and Services
                                  NGIS/IPS/RL
                                  SA-2, Suite 8100
                                  Washington, D.C. 20522-0208
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 3 of 380




                           Re:       Request Under Freedom of Information Act (Expedited
                                     Processing & Fee Waiver/Limitation Requested)

                           To Whom It May Concern:

                                  The American Civil Liberties Union Foundation and the American
                           Civil Liberties Union Foundation of Northern California (together, the
AMERICAN CIVIL LIBERTIES
                           "ACLU"), 1 submit this Freedom of Information Act ("FOIA") request (the
UNION FOUNDATION           "Request") for records pertaining to social media surveillance, including the
                           monitoring and retention of immigrants' and visa applicants' social media
                           information for the purpose of conducting "extreme vetting."

                                                                   I. Background

                                   Multiple federal agencies are increasingly relying on social media
                           surveillance to monitor the speech, activities, and associations ofU.S. citizens
                           and noncitizens alike.

                                   The Department of Homeland Security ("DHS") has used social media
                           surveillance for "situational awareness," intelligence, and "other operations."2
                           According to documents that the ACLU obtained through FOIA, as of2015
                           the DHS Office oflntelligence and Analysis was collecting, analyzing,
                           retaining, and disseminating social media information related to "Homeland
                           Security Standing Information Needs"-subjects on which DHS continuously
                           gathers information. 3 A February 2017 report by the DHS Inspector General
                           also confirmed DHS's use of manual and automated social media screening of
                           immigration and visa applications, the establishment within DHS of a "Shared
                           Social Media Screening Service," and the planned "department-wide use of




                                 1
                                 The American Civil Liberties Union Foundation is a 26 U.S.C. § 50l(c)(3) organization
                           that provides legal representation free of charge to individuals and organizations in civil rights
                           and civil liberties cases, educates the public about civil rights and civil liberties issues across
                           the country, directly lobbies legislators, and mobilizes the American Civil Liberties Union's
                           members to lobby their legislators. The American Civil Liberties Union is a separate non-
                           profit, 26 U.S.C. § 50l(c)(4) membership organization that educates the public about the civil
                           liberties implications of pending and proposed state and federal legislation, provides analysis
                           of pending and proposed legislation, directly lobbies legislators, and mobilizes its members to
                           lobby their legislators.
                                 2
                                Dep·t of Homeland Security, Privacy Impact Assessment of the Office of Operations
                           Coordination and Planning, Publicly Available Social Media Monitoring and Situational
                           Awareness Initiative 3 (June 22, 2010), available at https://goo.gl/RILVxM.
                                 3
                                  Dep't of Homeland Security, Office oflntelligence and Analysis, Policy Instruction IA-
                           900, Official Usage ofPublicly Available Information 2 (Jan. 13, 2015), available at
                           https://goo.gl/6gmnzn.


                                                                            2
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 4 of 380


                           social media for screening." 4 The same report concluded, however, that OHS
                           lacked the means to evaluate and measure the effectiveness of such programs. 5
                           Similarly, internal reviews obtained through FOIA from U.S. Citizenship and
                           Immigration Services show that its social-media screening efforts lacked
                           protections against discrimination and profiling and yielded few actionable
                           results. 6

                                    Nonetheless, OHS is expanding its social media surveillance efforts as
AMERICAN CIVIL LIBERTIES
                           part of the Trump administration's "extreme vetting" initiatives. The
UNION FOUNDATION           department issued a public notice in September 2017 indicating that the
                           records it retains in immigrants' files include "social media handles, aliases,
                           associated identifiable information, and search results." 7 U.S. Immigration and
                           Customs Enforcement ("ICE") also solicited proposals from contractors to
                           utilize "social media exploitation" to vet visa applicants and monitor them
                           while they are in the United States. 8 According to contract documents, ICE
                           plans to spend $100 million on a program that will employ approximately 180
                           people to monitor visitors' social media posts. 9

                                  The State Department plays a significant role in the collection of social
                           media information for vetting purposes. In May 2017, the department
                           submitted an emergency request to the Office of Management and Budget to
                           expand the information sought from approximately 65,000 visa applicants
                           each year to include, inter alia, social media identifiers. 10 On March 30, 2018,

                               4
                                 Office of Inspector General, OIG-17-40, DHS' Pilots for Social Media Screening Need
                           Increased Rigor to Ensure Scalability and Long-term Success l n.2, 4 (Feb.27,2017),
                           available at https://goo.gl/WDb5iJ.
                               5
                                    Id. at 2:
                               6
                                  See Aliya Stemstein, "Obama Team Did Some 'Extreme Vetting' of Muslims Before
                           Trump, New Documents Show," Daily Beast, Jan. 2, 2018, available at
                           https://goo.gl/azK wLm.
                               7
                                Dep't of Homeland Security, Privacy Act of 1974; System of Records, 82 Fed. Reg.
                           43,557 (Sept. 18, 2017), available at https://goo.gl/GcLYoQ.
                               8
                                  Dep't of Homeland Security, Immigration & Customs Enforcement, Extreme Vetting
                           Initiative: Statement of Objectives §§ 3.1-3.2 (June 12, 2017), available at
                           https://goo.gl/ZTHzBS.
                               9
                                 Dep't of Homeland Security, Acquisition Forecast No. F2018040916 (Apr. 11, 2018),
                           available at https://goo.gl/Zd7plp; see also Drew Harwell & Nick Miroff, "ICE Just
                           Abandoned Its Dream of 'Extreme Vetting' Software That Could Predict Whether a Foreign
                           Visitor Would Become a Terrorist," Wash. Post, May 17, 2018, available at
                           https://goo.gl/UxiF5P.
                               10
                                   Notice of Information Collection Under 0MB Emergency Review: Supplemental
                           Questions for Visa Applicants, 82 Fed. Reg. 20,956 (May 4, 2017), available at
                           https://goo.gl/2hsRNi. On August 3, 2017, the State Department notified the public that it
                           would extend the collection of social media information beyond the emergency period. See
                           SD<ty-Day Notice of Proposed Information Collection: Supplemental Questions for Visa
                           Applicants, 82 Fed. Reg. 36,180 (Aug. 3, 2017), available at https://goo.gl/JXTFfi.


                                                                        3
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 5 of 380



                           the department signaled a dramatic expansion of its collection of social media
                           information, publishing two notices of new rules which, if adopted, would
                           require nearly all of the 14. 7 million people who annually apply for work or
                           tourist visas to submit social media identifiers they have used in the past five
                           years on up to 20 online platforms in order to travel or immigrate to the
                           United States. 11 The notices do not indicate how such information may be
                           shared across government agencies or what consequences its collection may
                           have for individuals living in America, including U.S. citizens.
AMERICAN CIVIL LIBERTIES
UNION FOUNDATION                    The Federal Bureau of Investigation ("FBI") also engages in extensive
                           social media surveillance. In 2012, the FBI sought information from
                           contractors on a planned "social media application" that would enable the FBI
                           to "instantly search and monitor" publicly available information on social
                           media platforms. 12 The FBI revealed in November 2016 that it would acquire
                           social media monitoring software designed by Dataminr that would enable it
                           to "search the complete Twitter firehose, in near real-time, using customizable
                           filters" that are "specifically tailored to operational needs." 13 News reports
                           indicate that the FBI is now also establishing a social media surveillance task
                           force, the purpose and scope of which remain unclear. 14

                                    The FBI uses social media surveillance not only "to obtain information
                           about relevant breaking news and events in real-time," but also to identify
                           subjects for investigation. 15 For instance, it acquired the Dataminr software so
                           that it could identify content that "track[s] FBI investigative priorities." 16
                           Similarly, the FBI appears to be using social media as a basis for deciding
                           who to interview, investigate, or target with informants or undercover
                           agents. 17



                                "60-DayNotice of Proposed Information Collection: Application for Immigrant Visa
                           and Alien Registration, 83 Fed. Reg. 13,806 (Mar. 30, 2018), available at
                           https://goo.gl/Rakt l v; 60-Day Notice of Proposed Information Collection: Application for
                           Nonimmigrant Visa, 83 Fed. Reg. 13,807 (Mar. 30, 2018), available at https://goo.gl/SxJVBk.
                               12
                                    Federal Bureau oflnvestigation, Strategic [nfonnation and Operations Center, Request
                           for Information - Social Media Application (Jan. 19, 2012), available at
                           https://goo.gl/kRPLZt.
                               13
                                 Federal Bureau oflnvestigation, Requisition Number DJF-l 7-1300-PR00000555,
                           Limited Source Justification, l (Nov. 8, 2016), available at https://goo.gl/fy9WFZ.
                               14
                                 Chip Gibbons, "The FBI Is Setting Up a Task Force to Monitor Social Media," The
                           Nation, Feb. I, 2018, available at https://goo.gl/Ud6mVD.
                               15
                                    See FBI, Limited Source Justification, supra note 13 at 1.
                               16
                                    See id.
                               17
                                  See, e.g., Center on National Security at Fordham Law, Case by Case: ISIS
                           Prosecutions in the United States 19 (July 2016), available at https://goo.gl/eCE8hh
                           (concluding that a significant percentage of individuals prosecuted for certain national
                           security-related crimes came to the attention of the FBI through social media use).

                                                                            4
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 6 of 380



                                   Technology plays a critical role in enabling government agencies to
                           surveil and analyze social media content. The migration of speech and
                           associational activity onto the social media web, and the concentration of that
                           activity on a relatively small number of social media platforms, has made it
                           possible for government agencies to monitor speech and association to an
                           unprecedented degree. At the same time, advances in data mining, network
                           analysis, and machine learning techniques enable the government to search,
                           scrape, and aggregate content on a vast scale quickly and continuously, or to
AMERICAN CIVIL LIBERTIES
                           focus and filter such content according to specific investigative priorities.
UNION FOUNDATION
                                   Government surveillance of social media raises serious constitutional
                           and privacy concerns. Most online speech reflects no wrongdoing whatsoever
                           and is fully protected by the First Amendment. Protected speech and beliefs-
                           particularly expression or association of a political, cultural, or religious
                           nature---should not serve as the sole or predominant basis for surveillance,
                           investigation, or watchlisting. When government agencies collect or share
                           individuals' online speech without any connection to investigation of actual
                           criminal conduct, they foster suspicion about individuals and make it more
                           likely that innocent people will be investigated, surveilled, or watchlisted.
                           Additionally, the knowledge that the government systematically monitors
                           online speech has a deeply chilling effect on the expression of disfavored
                           beliefs and opinions-all of which the First Amendment protects. People are
                           likely to stop expressing such beliefs and opinions in order to avoid becoming
                           the subject of law enforcement surveillance. Basic due process and fairness is
                           also undermined when significant decisions affecting peoples' lives-such as
                           decisions about immigration status or whether an investigator targets a person
                           for additional scrutiny-are influenced by proprietary systems running secret
                           algorithms, analyzing data without necessary context or rules to prevent
                           abuse. Finally, suspicionless social media surveillance can facilitate
                           government targeting of specific racial and religious communities for
                           investigation and promotes a climate of fear and self-censorship within those
                           comm uni ti es.

                                   Despite the significant resources federal agencies are expending on
                           social media surveillance and the constitutional concerns it raises, little
                           information is available to the public on the tools and methods agencies use
                           for surveillance, or the policies and guidelines that govern their use. The
                           public similarly lacks information on whether surveillance of social media
                           contributes meaningfully to public safety or simply floods agencies with
                           information on innocent individuals and innocuous conduct. Because
                           government social media surveillance could impact free expression and
                           individual privacy on a broad scale, it has generated widespread and sustained
                           public and media interest. 18

                                   18
                                      See, e.g., Harwell & Miroff, supra note 9; Michelle Fabio, "Department of
                           Homeland Security Compiling Database of Journalists and 'Media Influencers,"' Forbes, Apr.
                           6, 2018, available at https://goo.gl/THDSLZ: Brendan Bordelon, "New Visa Rules Suggest

                                                                       5
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 7 of 380




                                   To provide the public with information on the federal government's
                           use of social media surveillance, the ACLU submits this FOIA Request.

                                                           II. Requested Records

                                    I)      All policies, guidance, procedures, directives, advisories,
                                            memoranda, and/or legal opinions pertaining to the agency's
                                            search, analysis, filtering, monitoring, or collection of content
AMERICAN CIVIL LIBERTIES
UNION FOUNDATION                            available on any social media network;

                                    2)      All records created since January I, 2015 concerning the
                                            purchase of, acquisition of, subscription to, payment for, or
                                            agreement to use any product or service that searches,
                                            analyzes, filters, monitors, or collects content available on any
                                            social media network, including but not limited to:

                                             a.      Records concerning any product or service capable of
                                                     using social media content in assessing applications for
                                                     immigration benefits or admission to the United States;

                                             b.      Records concerning any product or service capable of
                                                     using social media content for immigration enforcement
                                                     purposes;




                           Expanded Plans for 'Extreme Vetting' Via Algorithm," Nat'! Journal, Apr. 5, 2018, available
                           at https://goo.gl/9Ux2mX; Arwa Mahdawi, "Hand Over My Social Media Account to Get a
                           U.S. Visa? No Thank You," Guardian, Mar. 31, 2018, available at https://goo.gl/tpU6Ba;
                           Sewell Chan, "14 Million Visitors to U.S. Face Social Media Screening," N.Y. Times, Mar.
                           30, 2018, available at https://goo.gl/RDUvKm; Brendan O'Brien, "U.S. Visa Applicants to be
                           Asked for Social Media History: State Department," Reuters, Mar. 30, 2018, available at
                           https://goo.gl/3PRMef; Stephen Dinan, "Extreme Vetting: State Department to Demand
                           Tourists' Social Media History," Wash. Times, Mar. 29, 2018, available at
                           https://goo.gl/YwazXd; "U.S. Plans 'Enhanced Vetting' of Every Visa Applicant With Orders
                           to Hand Over Their Social Media History, Old Email Addresses and Phone Numbers," Daily
                           Mail, Mar. 29, 2018, available at https://goo.gl/yYlg6m; Gibbons, supra note 14; Sternstein,
                           supra note 6: Lily Hay Newman, "Feds Monitoring Social Media Does More Harm Than
                           Good," Wired, Sept. 28, 2017, available at https://goo.gl/4obGFi; Tai Kopan, "Vetting of
                           Social Media, Phones Possible as Part of Travel Ban Review," CNN.com, Sept. 12,2017,
                           available at https://goo.gl/BXf4k3; Aaron Cantu & George Joseph, "Trump's Border Security
                           May Search Your Social Media by 'Tone,"' The Nation, Aug. 23, 2017, available at
                           https://goo.gl/MuTmVN; Conor Finnegan, "Trump Administration Begins Vetting Social
                           Media Profiles for Visa Applicants," ABC News, June 5, 2017, available at
                           https://goo.gl/cJbnjg; Russell Brandom, "Can Facebook and Twitter Stop Social Media
                           Surveillance?", Verge, Oct. 12, 2016, available at https://goo.gl/hzA2fY; Ron Nixon, "U.S. to
                           Further Scour Social Media Use of Visa and Asylum Seekers," N.Y. Times, Feb. 23, 2016,
                           available at https://goo.gl/y5C7Ba.

                                                                         6
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 8 of 380



                                              c.       Records concerning any product or service capable of
                                                       using social media content for border or transportation
                                                       screemng purposes;

                                              d.       Records concerning any product or service capable of
                                                       using social media content in the investigation of
                                                       potential criminal conduct;

AMERICAN CIVIL LIBERTIES             3)       All communications to or from any private business and/or its
UNION FOUNDATION                              employees since January 1, 2015 concerning any product or
                                              service that searches, analyzes, filters, monitors, or collects
                                              content available on any social media network;

                                     4)       All communications to or from employees or representatives of
                                              any social media network (e.g., Twitter, Facebook, YouTube,
                                              Linkedln, WhatsApp) since January 1, 2015 concerning the
                                              search, analysis, filtering, monitoring, or collection of social
                                              media content; and

                                     5)       All records concerning the use or incorporation of social media
                                              content into systems or programs that make use of targeting
                                              algorithms, machine learning processes, and/or data analytics
                                              for the purpose of (a) assessing risk, (b) predicting illegal
                                              activity or criminality, and/or (c) identifying possible subjects
                                              of investigation or immigration enforcement actions.

                                   With respect to the form of production, see 5 U.S.C. § 552(a)(3)(B),
                           the ACLU requests that responsive electronic records be provided
                           electronically in their native file format, if possible. Alternatively, the ACLU
                           requests that the records be provided electronically in a text-searchable, static-
                           image format (PDF), in the best image quality in the agency's possession, and
                           that the records be provided in separate, Bates-stamped files.

                                                   III. Application for Expedited Processing

                                   The ACLU requests expedited processing pursuant to 5 U.S.C.
                           § 552(a)(6)(E). 19 There is a "compelling need" for these records, as defined in
                           the statute, because the information requested is "urgen(tly]" needed by an
                           organization primarily engaged in disseminating information "to inform the
                           public concerning actual or alleged Federal Government activity." 5
                           U.S.C. § 552(a)(6)(E)(v)(II).




                              19
                                   See also 6 C.F.R. § 5.5(e); 28 C.F.R. § 16.5(e); 22 C.F.R. § 171.1 l(t).

                                                                            7
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 9 of 380


                           A.             The ACLU is an organization primarily engaged in disseminating
                                          information in order to inform the public about actual or alleged
                                          government activity.

                                    The ACLU is "primarily engaged in disseminating information" within
                                                                                        20
                           the meaning of the statute. 5 U.S.C. § 552(a)(6)(E)(v)(Il). Obtaining
                           information about government activity, analyzing that information, and widely
                           publishing and disseminating that information to the press and public are
AMERICAN CIVIL LIBERTIES
                           critical and substantial components of the ACLU's work and are among its
UNION FOUNDATION           primary activities. See ACLU v. DOJ, 321 F. Supp. 2d 24, 29 n.5 (D.D.C.
                           2004) (finding non-profit public interest group that "gathers information of
                           potential interest to a segment of the public, uses its editorial skills to tum the
                           raw material into a distinct work, and distributes that work to an audience" to
                                                                                     21
                           be "primarily engaged in disseminating information").

                                   The ACLU regularly publishes STAND, a print magazine that reports
                           on and analyzes civil liberties-related current events. The magazine is
                           disseminated to over 980,000 people. The ACLU also publishes regular
                           updates and alerts via email to over 3.1 million subscribers (both ACLU
                           members and non-members). These updates are additionally broadcast to over
                           3.8 million social media followers. The magazine as well as the email and
                           social-media alerts often include descriptions and analysis of information
                           obtained through FOIA requests.

                                 The ACLU also regularly issues press releases to call attention to
                           documents obtained through FOIA requests, as well as other breaking news, 22
                           and ACLU attorneys are interviewed frequently for news stories about


                                    0
                                '       See also 6 C.F.R. § 5.5(e)(l)(ii); 28 C.F.R. § 16.5(e)(l)(ii); 22 C.F.R. § 171.11(1)(2).
                                21
                                  Courts have found that the ACLU as well as other organizations with similar missions
                           that engage in information-dissemination activities similar to the ACLU are "primarily
                           engaged in disseminating information." See, e.g., Leadership Conference on Civil Rights v.
                           Gonzales, 404 F. Supp. 2d 246,260 (D.D.C. 2005); ACLU, 321 F. Supp. 2d at 29 n.5; £lee.
                           Privacy Info. Ctr. v. DOD, 241 F. Supp. 2d 5, 11 (D.D.C. 2003).
                                22
                                  See, e.g., Press Release, American Civil Liberties Union, U,S. Releases Drone Strike
                           'Playbook' in Response to A_CLU Lawsuit (Aug. 6, 2016), https://www.aclu.org/news/us-
                           releases-drone-strike-playbook-res·ponse-aclu-lawsuit; Press Release, American Civil
                           Liberties Union, Secret Documents Describe Graphic Abuse and Admit Mistakes (June 14,
                           2016), https://www .aclu.org/news/cia-releases-dozens-torture-documents-response-aclu-
                           lawsuit; Press Release, American Civil Liberties Union, U.S. Releases Targeted Killing
                           Memo in Response to Long-Running ACLU Lawsuit (June 23, 2014), https://www.aclu.org/
                           national-security/us-releases-targeted-killing-memo-response-long-running-aclu-lawsuit;
                           Press Release, American Civil Liberties Union, Justice Department White Paper Details
                           Rationale for Targeted Killing of Americans (Feb. 4, 2013), https://www.aclu.org/national-
                           security/justice-department-white-paper-details-rationale-targeted-killing-americans; Press
                           Release, American Civil Liberties Union, Documents Show FBI Monitored Bay Area Occupy
                           Movement (Sept. 14, 2012), https://www.aclu.org/news/documents-show-tbi-monitored-bay-
                           area-occupy-movement-insidebayareacom.

                                                                                 8
                    Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 10 of 380


                                                                                       23
                           documents released through ACLU FOIA requests.

                                    Similarly, the ACLU publishes reports about goverrunent conduct and
                           civil liberties issues based on its analysis of information derived from various
                           sources, including information obtained from the goverrunent through FOIA
                           requests. This material is broadly circulated to the public and widely available
                           to everyone for no cost or, sometimes, for a small fee. ACLU national projects
                           regularly publish and disseminate reports that include a description and
                                                                                                  24
AMERICAN CIVIL LIBERTIES
                           analysis of goverrunent documents obtained through FOIA requests. The
UNION FOUNDATION           ACLU also regularly publishes books,."know your rights" materials, fact
                           sheets, and educational brochures and pamphlets designed to educate the
                           public about civil liberties issues and goverrunent policies that implicate civil
                           rights and liberties.

                                    The ACLU publishes a widely read blog where original editorial
                           content reporting on and analyzing civil rights and civil liberties news is
                           posted daily. See https://www.aclu.org/blog. The ACLU creates and
                           disseminates original editorial and educational content on civil rights and civil
                           liberties news through multi-media projects, including videos, podcasts, and
                           interactive features. See https://www.aclu.org/multimedia. The ACLU also
                               23
                                  See, e.g, Cora Currier, TSA 's Own Files Show Doubtful Science Behind Its Behavioral
                           Screen Program, Intercept, Feb. 8, 2017, https://theintercept.com/2017/02/08/tsas-own-files-
                           show-doubtful-science-behind-its-behavior-screening-program/ (quoting ACLU staff attorney
                           Hugh Handeyside ); Karen De Young, Newly Declassified Document Sheds Light on How
                           President Approves Drone Strikes, Wash. Post, Aug. 6, 2016, http://wapo.st/2jy62cW
                           (quoting former ACLU deputy legal director Jameel Jaffer); Catherine Thorbecke, What
                           Newly Released CIA Documents Reveal About 'Torture' in Its Former Detention Program,
                           ABC, June 15, 2016, http://abcn.ws/2jy40d3 (quoting ACLU staff attorney Dror Ladin);
                           Nicky Woolf, US Marshals Spent $/OM on Equipment/or Warrantless Stingray Device,
                           Guardian, Mar. 17, 2016, https://www.theguardian.com/world/2016/mar/l 7 /us-marshals-
                           stingray-surveil!ance-airborne (quoting ACLU staff attorney Nathan Freed Wessler); David
                           Welna, Government Suspected of Wanting CIA Torture Report to Remain Secret, NPR, Dec.
                           9, 2015, http://n.pr/2jy2p7l (quoting ACLU project director Hina Shamsi).
                               24
                                   See, e.g., Hugh Handeyside, New Documents Show This TSA Program Blamed/or
                           Profiling Is Unscientific and Unreliable -But Still It Continues (Feb. 8, 2017, 11 :45 AM),
                           https://www.aclu.org/blog/speak-freely/new-documents-show-tsa-program-blamed-profiling-
                           unscientific-and-unreliahle-still; Carl Takei, ACLU-Obtained Emails Prove that the Federal
                           Bureau ofPrisons Covered Up Its Visit lo the CIA 's Torture Site (Nov. 22, 2016, 3:15 PM),
                           https://www.aclu.org/blog/speak-freely/aclu-obtained-emails-prove-federal-bureau-prisons-
                           covered-its-visit-cias-torture; Brett Max Kaufman, Details Abound in Drone 'P/aybook' -
                           Except for the Ones That Really Matter Most (Aug. 8, 2016, 5:30 PM), https://www.aclu.org/
                           blog/speak-freely/details-abound-drone-playbook-except-ones-real!y-matter-most; Nathan
                           Freed Wessler, ACLU Obtained Documents Reveal Breadth of Secretive Stingray Use in
                           Florida (Feb. 22, 2015, 5:30 PM), https://www.aclu.org/blog/free-future/aclu-obtained-
                           documents-reveal-breadth-secretive-stingray-use-florida; Ashley Gorski, New NSA
                           Documents Shine More Light into Black Box ofExecutive Order 12333 (Oct. 30, 2014, 3:29
                           PM), https://www.aclu.org/blog/new-nsa-documents-shine-more-light-black-box-executive-
                           order-12333; ACLU, ACLU Eye on the FBI: Documents Reveal Lack ofPrivacy Safeguards
                           and Guidance in Government's "Suspicious Activity Report" Systems (Oct. 29, 2013),
                           https ://www.aclu.org/sites/default/files/assets/eye_on_fbi_ -_ sars. pdf.

                                                                        9
                    Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 11 of 380



                           publishes, analyzes, and disseminates infonnation through its heavily visited
                           website, www.aclu.org. The website addresses civil rights and civil liberties
                           issues in depth, provides features on civil rights and civil liberties issues in the
                           news, and contains many thousands of documents relating to the issues on
                           which the ACLU is focused. The ACLU's website also serves as a
                           clearinghouse for news about ACLU cases, as well as analysis about case
                           developments, and an archive of case-related documents. Through these
                           pages, and with respect to each specific civil liberties issue, the ACLU
AMERICAN CIVIL LIBERTIES
                           provides the public with educational material, recent news, analyses of
UNION FOUNDATION           relevant Congressional or executive branch action, govennnent documents
                           obtained through FOIA requests, and further in-depth analytic and educational
                           multi-media features.

                                  The ACLU website includes many features on information obtained
                           through the FOIA. 25 For example, the ACLU's "Predator Drones FOIA"
                           webpage, https://www.aclu.org/national-security/predator-drones-foia,
                           contains commentary about the ACLU's FOIA request, press releases,
                           analysis of the FOIA documents, numerous blog posts on the issue,
                           documents related to litigation over the FOIA request, frequently asked
                           questions about targeted killing, and links to the documents themselves.
                           Similarly, the ACLU maintains an online "Torture Database," a compilation
                           of over 100,000 pages of FOIA and other documents that allows researchers
                           and the public to conduct sophisticated searches of FOIA documents relating
                           to govennnent policies on rendition, detention, and interrogation. 26




                               25
                                   See, e.g., Nathan Freed Wessler & Dyan Cortez, FBI Releases Details of 'Zero-Day'
                           Exploit Decisionmaking Process (June 26, 2015, 11:00 AM), https://www.aclu.org/blog/free-
                           future/fbi-releases-details-zero-day-exploit-decisionrnaking-process; Nathan Freed Wessler,
                           FBI Documents Reveal New Information on Baltimore Surveillance Flights (Oct. 30, 2015,
                           8:00 AM), https://www.aclu.orglblog/free-future/fbi-documents-reveal-new-information-
                           baltimore-surveillance-flights; ACLU v. DOJ - FOIA Case/or Records Relating to the Killing
                           of Three US. Citizens, ACLU Case Page, https://www.aclu.org/national-security/anwar-al-
                           awlaki-foia-request; ACLUv. Department of Defense, ACLU Case Page,
                           https://www.aclu.org/cases/aclu-v-department-defense; Mapping the FBI: Uncovering
                           Abusive Surveillance and Racial Profiling, ACLU Case Page,
                           https://www.aclu.org/mappingthefbi; Bag.ram FOJA, ACLU Case Page
                           https://www.aclu.org/cases/bagram-foia; CSRT FOIA, ACLU Case Page,
                           https://www.aclu.org/national-security/csrt-foia; ACLU v. DOJ -Lawsuit to Enforce NSA
                           Warran/less Surveillance FOIA Request, ACLU Case Page, https://www.aclu.org/aclu-v-doj-
                           lawsuit-enforce-nsa-warrantless-surveillance-foia-request; Patriot FOIA, ACLU Case Page,
                           https://www.aclu.org/patriot-foia; NSL Documents Released by DOD, ACLU Case Page,
                           https://www.aclu.org/nsl-documents-released-dod?redirect=cpredirect/32088.
                               26   Th e ,r orture Database, ACLU, https://www.thetorturedatabase.org; see also
                           Countering Violent Extremism FOIA Database, ACLU, https://www.aclu.org/foia-
                           collection/cve-foia-documents; TSA Behavior Detection FOIA Database ACLU
                           https://www.aclu.org/foia-collection/tsa-behavior-detection-foia-databas~; Targ:ted Killing
                           FOIA Database, ACLU, https://www.aclu.org/foia-collection/targeted-killing-foia-database.
                    Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 12 of 380



                                    The ACLU has also published a number of charts and explanatory
                           materials that collect, summarize, and analyze information it has obtained
                           through the FOIA. For example, through compilation and analysis of
                           information gathered from various sources-including information obtained
                           from the government through FOIA requests-the ACLU created an original
                           chart that provides the public and news media with a comprehensive summary
                           index of Bush-era Office of Legal Counsel memos relating to interrogation,
                           detention, rendition, and surveillance. 27 Similarly, the ACLU produced an
AMERICAN CIVIL LIBERTIES
                           analysis of documents released in response to a FOIA request about the TSA's
UNION FOUNDATION           behavior detection program28 ; a summary of documents released in response
                           to a FOIA request related to the FISA Amendments Act2 9; a chart of original
                           statistics about the Defense Department's use of National Security Letters
                           based on its own analysis of records obtained through FOIA requests 30 ; and an
                           analysis of documents obtained through FOIA requests about FBI surveillance
                           flights over Baltimore. 31

                                  The ACLU plans to analyze, publish, and disseminate to the public the
                           information gathered through this Request. The records requested are not
                           sought for commercial use and the requesters plan to disseminate the
                           information disclosed as a result of this Request to the public at no cost.

                           B.          The records sought are urgently needed to inform the public about
                                       actual or alleged government activity.

                                   These records are urgently needed to inform the public about actual or
                           alleged government activity. See 5 U.S.C. § 552(a)(6)(E)(v)(II). Specifically,
                           the requested records relate to the federal government's use of social media
                           surveillance and its interactions with the private sector for the purpose of
                           obtaining social media surveillance technology. As discussed in Part I, supra,
                           federal agencies are expanding their use of social media surveillance-which
                           implicates the online speech of millions of social media users-but little
                           information is available to the public regarding the nature, extent, and
                           consequences· of that surveillance.

                                27
                                     Index ofBush-Era OLC Memoranda Relating to Interrogation, Detention, Rendition
                           and/or Surveillance, ACLU (Mar. 5, 2009), https://www.aclu.org/sites/default/files/pdfs/
                           safefree/olcmemos_ 2009_ 0305.pdf.
                                28
                                   Bad Trip: Debunking the TSA 's 'Behavior Detection' Program, ACLU (2017),
                           https://www.aclu.org/sites/default/files/field_ document/dem 17-tsa_ detection_report-v02. pdf.
                                29
                               Summary ofFISA Amendments Act FOJA Documents Released on November 29, 2010,
                           ACLU, https://www.aclu.org/files/pdfs/natsec/faafoia20 l Ol l 29/20 l Ol l 29Summary.pdf.
                                30
                                   Statistics on NSLs Produced by Department of Defense, ACLU (2014),
                           https://www.aclu.org/ other/statistics-nsls-produced-dod.
                                31    th
                                   Na an Freed Wessler, FBI Documents Reveal New Information on Baltimore
                           Surveillance Flights (Oct. 30, 2015, 8:00 AM), https://www.aclu.org/blog/free-future/fbi-
                           documents-reveal-new-information-baltimore-surveillance-flights.


                                                                         II
                     Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 13 of 380




                                  Given the foregoing, the ACLU has satisfied the requirements for
                           expedited processing of this Request.

                                               IV. Application for Waiver or Limitation of Fees

                                   The ACLU requests a waiver of document search, review, and
                           duplication fees on the grounds that disclosure of the requested records is in
                           the public interest and because disclosure is "likely to contribute significantly
AMERICAN CIVIL LIBERTIES
UNION FOUNDATION           to public understanding of the operations or activities of the government and
                           is not primarily in the commercial interest of the requester." See 5 U.S.C.
                           § 552(a)(4)(A)(iii). 32 The ACLU also requests a waiver of search fees on the
                           grounds that the ACLU qualifies as a "representative of the news media" and
                           the records are not sought for commercial use. See 5 U .S.C.
                           § 552(a)(4)(A)(ii)(II).

                           A.          The Request is likely to contribute significantly to public
                                       understanding of the operations or activities of the government and is
                                       not primarily in the commercial interest of the ACLU.

                                    As discussed above, credible media and other investigative accounts
                            underscore the substantial public interest in the records sought through this
                            Request. Given the ongoing and widespread media attention to this issue, the
                            records sought will significantly contribute to public understanding of an issue
                            of profound public importance. Because little specific information about
                            government surveillance and monitoring of social media is publicly available,
                            the records sought are certain to contribute significantly to the public's
                            understanding of whether and under what circumstances the government
                            monitors social media content, and how such monitoring affects individual
                            privacy and liberty.

                                   The ACLU is not filing this Request to further its commercial interest.
                            As described above, any information disclosed by the ACLU as a result of this
                            FOIA Request will be available to the public at no cost. Thus, a fee waiver
                            would fulfill Congress's legislative intent in amending FOIA. See Judicial
                            Watch, Inc. v. Rossotti, 326 F.3d 1309, I 312 (D.C. Cir. 2003) ("Congress
                            amended FOIA to ensure that it be liberally construed in favor of waivers for
                            noncommercial requesters." (quotation marks omitted)).

                           B.          The ACLU is a representative of the news media and the records are
                                       not sought for commercial use.

                                 The ACLU also requests a waiver of search fees on the grounds that
                           the ACLU qualifies as a "representative of the news media" and the records

                                32
                                     See also 6 C.F.R. § 5. l J (k); 28 C.F.R. § 16. JO(k); 22 C.F.R. § l 71.l6.


                                                                              12
                    Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 14 of 380



                           are not sought for commercial use. See 5 U.S.C. § 552(a)(4)(A)(ii)(II). 33 The
                           ACLU meets the statutory and regulatory definitions of a "representative of
                           the news media" because it is an "entity that gathers information of potential
                           interest to a segment of the public, uses its editorial skills to tum the raw
                           materials into a distinct work, and distributes that work to an audience." See 5
                           U.S.C. § 552(a)(4)(A)(ii)(III); see also Nat 'l Sec. Archive v. DOD, 880 F.2d
                           1381, 1387 (D.C. Cir. 1989) (finding that an organization that gathers
                           information, exercises editorial discretion in selecting and organizing
AMERICAN CIVIL LIBERTIES
                           documents, "devises indices and finding aids," and "distributes the resulting
UNION FOUNDATION           work to the public" is a "representative of the news media" for purposes of the
                           FOIA); Serv. Women's Action Network v. DOD, 888 F. Supp. 2d 282 (D.
                           Conn. 2012) (requesters, including ACLU, were representatives of the news
                           media and thus qualified for fee waivers for FOIA requests to the Department
                           of Defense and Department of Veterans Affairs); ACLU of Wash. v. DOJ, No.
                           C09-0642RSL, 2011 WL 887731, at *10 (W.D. Wash. Mar. 10,
                           201 !) (finding that the ACLU of Washington is an entity that "gathers
                           information of potential interest to a segment of the public, uses its editorial
                           skills to tum the raw materials into a distinct work, and distributes that work
                           to an audience"); ACLU, 321 F. Supp. 2d at 30 n.5 (finding non-profit public
                           interest group to be "primarily engaged in disseminating information"). The
                           ACLU is therefore a "representative of the news media" for the same reasons
                           it is "primarily engaged in the dissemination of information."

                                   Furthermore, courts have found other organizations whose mission,
                           function, publishing, and public education activities are similar in kind to the
                           ACLU's to be "representatives of the news media" as well. See, e.g., Cause of
                           Action v. IRS, 125 F. Supp. 3d 145 (D.C. Cir. 2015); Elec. Privacy Info. Ctr.,
                           241 F. Supp. 2d at 10-15 (finding non-profit public interest group that
                           disseminated an electronic newsletter and published books was a
                           "representative of the news media" for purposes of the FOIA); Nat'! Sec.
                           Archive, 880 F.2d at 1387; Judicial Watch, Inc. v. DOJ, 133 F. Supp. 2d 52,
                           53-54 (D.D.C. 2000) (finding Judicial Watch, self-described as a "public
                           interest law firm," a news media requester). 34

                                   On account of these factors, fees associated with responding to FOIA
                           requests are regularly waived for the ACLU as a "representative of the news
                                    35
                           media." As was true in those instances, the ACLU meets the requirements
                           for a fee waiver here.

                               33
                                    See also 6 C.F.R. § 5.11 (d)(l ); 28 C.F.R. § I 6. I O(b )(6); 22 C.F.R. § I 7 I.I 4(b ).
                               34
                                  Courts have found these organizations to be "representatives of the news media" even
                           though they engage in litigation and lobbying activities beyond their dissemination of
                           information/ public education activities. See, e.g., Elec. Privacy Info. Ctr., 241 F. Supp. 2d at
                           5; Nat'/ Sec. Archive, 880 F.2d at 1387; see also Leadership Conference on Civil Rights, 404
                           F. Supp. 2d at 260; Judicial Watch, Inc., 133 F. Supp. 2d at 53-54.
                               35
                                 In August 2017, CBP granted a fee-waiver request regarding a FOIA request for
                           records relating to a muster sent by CBP in April 2017. In May 2017, CBP granted a fee-

                                                                                13
                    Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 15 of 380




                                                                 *         *        *

                                  Pursuant to applicable statutes and regulations, the ACLU expects a
                           determination regarding expedited processing within 10 days. See 5 U.S.C.
                           § 552(a)(6)(E)(ii).

                                   If the Request is denied in whole or in part, the ACLU asks that you
                           justify all deletions by reference to specific exemptions to FOIA. The ACLU
AMERICAN CIVIL LIBERTIES
UNION FOUNDATION           expects the release of all segregable portions of otherwise exempt material.
                           The ACLU reserves the right to appeal a decision to withhold any information
                           or deny a waiver of fees.

                                  Thank you for your prompt attention to this matter. Please furnish the
                           applicable records to:


                                    Hugh Handeyside
                                    American Civil Liberties Union
                                    125 Broad Street-I 8th Floor
                                    New York, New York 10004
                                    hhandeyside@aclu.org


                              I affirm that the information provided supporting the request for expedited
                           processing is true and correct to the best of my knowledge and belief. See 5
                           U.S.C. § 552(a)(6)(E)(vi).




                           waiver request regarding a FOIA request for documents related to electronic device searches
                           at the border. In April 2017, the CIA and the Department of State granted fee-waiver requests
                           in relation to a FOIA request for records related to the legal authority for the use of military
                           force in Syria. In March 2017, the Department of Defense Office oflnspector General, the
                           CIA, and the Department of State granted fee-waiver requests regarding a FOIA request for
                           documents related to the January 29, 20 I 7 raid in al Ghayil, Yemen. In May 2016, the FBI
                           granted a fee-waiver request regarding a FOIA request issued to the DOJ for documents
                           related to Countering Violent Extremism Programs. In April 2013, the National Security
                           Division of the DOJ granted a fee-waiver request with respect to a request for documents
                           relating to the FISA Amendments Act. Also in April 2013, the DOJ granted a fee-waiver
                           request regarding a FOIA request for documents related to "national securil:)'.Jetters" issued
                           under the Electronic Communications Privacy Act. In August 20i3; th" _FBf granted the fee-
                           waiver request related to the same FOIA request issued to the DOJ. In Jtine 2011, the DOJ
                           National Security Division granted a fee waiver to the ACLU with respect to a request for·
                           documents relating to the interpretation and implementation ofa section of the PATRIOT
                           Act. In March 2009, the State Department granted a fee waiver to the ACLU with regard to a
                           FOIA request for documents relating to the detention, interrogation, treatment, or prosecution
                           of suspected terrorists.

                                                                           14
                    Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 16 of 380


                                                        Respectfully,



                                                         ugh .· n~eysi
                                                        Ame~Civil Li erties Union
                                                          Foundation
                                                        125 Broad Street-18th Floor
AMERICAN CIVIL LIBERTIES
                                                        New York, New York 10004
UNION FOUNDATION                                        212.549.2500
                                                        hhandeyside@aclu.org


                                                        Matt Cagle
                                                        American Civil Liberties Union
                                                           Foundation of Northern California
                                                        39 Drumm Street
                                                        San Francisco, CA 94111
                                                        415.621.2493
                                                        mcagle@aclunc.org




                                                        15
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 17 of 380




       EXHIBIT B
      Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 18 of 380
                                                                              National Records Center
                                                                              P.O. Box 648010
                                                                              Lee's Summit, MO 64064-8010




June 6, 2018                                                                  COW2018000654

Hugh Handeyside
American Civil Liverties Union
125 Broad St
18th Floor
New York, NY 10004


Dear Hugh Handeyside:


We received your on June 4, 2018. You specifically requested the following:

1. All policies, guidance, procedures, directives, advisories, memoranda, and/or legal opinions
pertaining to the agency's search, analysis, filtering, monitoring, or collection of content available on
any social media network;

2. All records created since January 1, 2015 concerning the purchase of, acquisition of, subscription
to, payment for, or agreement to use any product or service that searches, analyzes, filters, monitors,
or collects content available on any social media network, including but not limited to:

        a. Records concerning any product or service capable of using social media content in
        assessing applications for immigration benefits or admission to the United States;

        b. Records concerning any product or service capable of using social media content
        for immigration enforcement purposes;

        c. Records concerning any product or service capable of using social media content
        for border or transportation screening purposes;

        d. Records concerning any product or service capable of using social media content in
        the investigation of potential criminal conduct;

3. All communications to or from any private business and/or its employees since January 1, 2015
concerning any product or service that searches, analyzes, filters, monitors, or collects content
available on any social media network;

4. All communications to or from employees or representatives of any social media network (e.g.,
Twitter, Facebook, YouTube, LinkedIn, WhatsApp) since January 1, 2015 concerning the search,
analysis, filtering, monitoring, or collection of social media content; and

5. All records concerning the use or incorporation of social media content into systems or programs
that make use of targeting algorithms, machine learning processes, and/or data analytics for the
purpose of (a) assessing risk, (b) predicting illegal activity or criminality, and/or (c) identifying
possible subjects of investigation or immigration enforcement actions.
                                                                              www.uscis.gov
       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 19 of 380



COW2018000654
Page 2

Your request is being handled under the provisions of the Freedom of Information Act (5 U.S.C. § 552).
It has been assigned the following control number: COW2018000654. Please cite this number in all
future correspondence about your request.

We respond to requests on a first-in, first-out basis and on a multi-track system. Your request has been
placed in the complex track (Track 2).

Your request for expedited processing has been granted.

In accordance with Department of Homeland Security Regulations (6 C.F.R. § 5.4(a)), USCIS uses a
“cut-off” date to delineate the scope of a FOIA request by treating records created after that date as not
responsive to that request. Therefore, in determining which records are responsive to your request, we
will only include records in the possession of this agency as of June 6, 2018, the date we began the search
for records.

Consistent with 6 C.F.R. § 5.5(a) of the Department of Homeland Security (DHS) FOIA regulations,
USCIS processes FOIA requests according to their order of receipt. Although USCIS’ goal is to respond
within 20 business days of receipt of your request, FOIA does permit a 10-day extension of this time
period in certain circumstances. Due to the increasing number of FOIA requests received by this office,
we may encounter some delay in processing your request. Additionally, due to the scope and nature of
your request, USCIS will need to locate, compile, and review responsive records from multiple offices,
both at headquarters and in the field. USCIS may also need to consult with another agency or other
component of the Department of Homeland Security that have a substantial interest in the responsive
information. Due to these unusual circumstances, USCIS will invoke a 10-day extension for your request
pursuant to 5 U.S.C. § 552(a)(6)(B). Please contact our office if you would like to limit the scope of your
request or to agree on a different timetable for the processing of your request. We will make every effort
to comply with your request in a timely manner.

This office will be providing your records on a Compact Disc (CD) for use on your personal computer.
The CD is readable on all computers through the use of Adobe Acrobat software. A version of Adobe
Acrobat will be included on the CD. Your records can be viewed on your computer screen and can be
printed onto paper. Only records 15 pages or more are eligible for CD printing. To request your
responsive records on paper, please include your control number and write to the above address Attention:
FOIA/PA Officer, or fax them to (816) 350-5785.

USCIS FOIA has agreed to grant your fee waiver request.

In accordance with Department of Homeland Security Regulations (6 C.F.R. § 5.3(c)), your request is
deemed to constitute an agreement to pay any fees that may be chargeable up to $25.00. Fees may be
charged for searching for records sought at the respective clerical, professional, and/or managerial rates of
$4.00/$7.00/$10.25 per quarter hour, and for duplication of copies at the rate of $.10 per copy. The first
100 copies and two hours of search time are not charged, and the remaining combined charges for search
and duplication must exceed $14.00 before we will charge you any fees. Most requests do not require any
fees; however, if fees in excess of $25.00 are required, we will notify you beforehand.
      Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 20 of 380



COW2018000654
Page 3

The National Records Center (NRC) has the responsibility to ensure that personally identifiable
information (PII) pertaining to U.S. Citizenship and Immigration Services (USCIS) clients is protected.
In our efforts to safeguard this information, we may request that additional information be provided to
facilitate and correctly identify records responsive to your request. Though submission of this
information is voluntary, without this information, your request may be delayed while additional steps are
taken to ensure the correct responsive records are located and processed. Further, if we are unable to
positively identify the subject of the record we may be unable to provide records responsive to your FOIA
request.

You may check the status of your FOIA request online, at www.uscis.gov/FOIA. Click the “Check Status
of Request” button in the middle of the web page or “FOIA Request Status Check & Average Processing
Times” on the left side under “Freedom of Information and Privacy Act (FOIA).” Then click “FOIA
Check Status of Request” at the bottom of the page and follow the instructions given. We will make
every effort to comply with your request in a timely manner. In the interim if you have questions about
the status of your request, you may contact Karl Bloom by e-mail at Karl.D.Bloom@uscis.dhs.gov.

All FOIA/PA related requests, including address changes, must be submitted in writing and be signed by
the requester. Please include the Control Number listed above on all correspondence with this office.
Requests may be mailed to the FOIA/PA Officer at the PO Box listed at the top of the letterhead, emailed
to USCIS.FOIA@uscis.dhs.gov, or sent by fax to (816) 350-5785. You may also submit FOIA/PA
related questions to our email address at FOIAPAQuestions@uscis.dhs.gov.

Sincerely,




Jill A. Eggleston
Director, FOIA Operations
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 21 of 380




       EXHIBIT C
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 22 of 380
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 23 of 380
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 24 of 380
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 25 of 380
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 26 of 380




       EXHIBIT D
      Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 27 of 380
                                                                                National Records Center
                                                                                P.O. Box 648010
                                                                                Lee's Summit, MO 64064-8010




July 10, 2019                                                                   COW2018000654

Hugh Handeyside
American Civil Liberties Union
125 Broad St
18th Floor
New York, NY 10004


Dear Hugh Handeyside:

This is in response to your Freedom of Information Act/Privacy Act (FOIA/PA) request dated May 24,
2018, which is currently at issue in ACLU v. DOJ, et al, 19-cv-290 (N.D. Cal.). The request sought
records “pertaining to social media surveillance, including the monitoring and retention of immigrants'
and visa applicants' social media information for the purpose of conducting ‘extreme vetting.’”

We are providing records as part of a rolling production. Enclosed is the first production, which consists
of 2060 pages. We are currently processing the remaining pages, which will be provided to you in a
second production.

We have reviewed the enclosed pages and have determined to release all information except those
portions that are exempt pursuant to 5 U.S.C. § 552 (b)(5), (b)(6), (b)(7)(C) and (b)(7)(E) of the FOIA.

Exemption (b)(5) provides protection for inter-agency or intra-agency memorandums or letters, which
would not be available by law to a party other than an agency in litigation with the agency. The types of
documents and/or information that we have withheld under this exemption may consist of documents
containing pre-decisional information, documents or other memoranda prepared in contemplation of
litigation, or confidential communications between attorney and client.

Exemption (b)(6) permits the government to withhold all information about individuals in personnel,
medical and similar files where the disclosure of such information would constitute a clearly unwarranted
invasion of personal privacy. The types of documents and/or information that we have withheld may
consist of birth certificates, naturalization certificates, drivers’ licenses, social security numbers, home
addresses, dates of birth, or various other documents and/or information belonging to a third party that are
considered personal.

Exemption (b)(7)(C) provides protection for personal information in law enforcement records, which
could reasonably be expected to constitute an unwarranted invasion of personal privacy. We have
withheld information relating to third-party individuals. The types of documents and/or information that
we have withheld could consist of names, addresses, identification numbers, telephone numbers, fax
numbers, or various other documents that are considered personal.




                                                                                www.uscis.gov
      Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 28 of 380
COW2018000654
Page 2

Exemption (b)(7)(E) of the FOIA provides protection for records or information for law enforcement
purposes which would disclose techniques and procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such
disclosure could reasonably be expected to risk circumvention of the law. The types of documents and/or
information we have withheld could consist of law enforcement systems checks, manuals, checkpoint
locations, surveillance techniques, and various other documents.

In accordance with Department of Homeland Security Regulations (6 C.F.R. § 5.4(a)), USCIS uses a
“cut-off” date to delineate the scope of a FOIA request by treating records created after that date as not
responsive to that request. Therefore, in determining which records are responsive to your request, we
included only records in the possession of this agency as of March 26, 2018, the date we began the search
for records.

The enclosed record consists of the best reproducible copies available. Certain pages contain marks that
appear to be blacked-out information. The black marks were made prior to our receipt of the file and are
not information we have withheld under the provisions of the FOIA or PA.

Sincerely,


Jill A. Eggleston
Director, FOIA Operations

Enclosure(s)
      Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 29 of 380
                                                                                National Records Center
                                                                                P.O. Box 648010
                                                                                Lee's Summit, MO 64064-8010




August 7, 2019                                                                  COW2018000654

Hugh Handeyside
American Civil Liberties Union
125 Broad St
18th Floor
New York, NY 10004


Dear Hugh Handeyside:

This is in response to your Freedom of Information Act/Privacy Act (FOIA/PA) request dated May 24,
2018, which is currently at issue in ACLU v. DOJ, et al, 19-cv-290 (N.D. Cal.). The request sought
records “pertaining to social media surveillance, including the monitoring and retention of immigrants'
and visa applicants' social media information for the purpose of conducting ‘extreme vetting.’” This is the
second and final release.

We are providing records as part of a rolling production. Enclosed is the second and final release, which
consists of 585 pages. The two productions contain all of the records identified as responsive to your
request. In total, we have identified 2645 pages that are responsive to your request, of which 306 were
released in their entirety, 2234 released in part, and 64 pages withheld in full. In our review of these
pages, we have determined that they contain no reasonably segregable portion(s) of non-exempt
information. Additionally, we have referred 8 pages in their entirety to Department of Homeland Security
and 33 pages to Immigration and Customs Enforcement for their direct response to you. We have
reviewed and have determined to release all information except those portions that are exempt pursuant to
5 U.S.C. § 552 (b)(5), (b)(6), (b)(7)(C) and (b)(7)(E) of the FOIA.

Exemption (b)(5) provides protection for inter-agency or intra-agency memorandums or letters, which
would not be available by law to a party other than an agency in litigation with the agency. The types of
documents and/or information that we have withheld under this exemption may consist of documents
containing pre-decisional information, documents or other memoranda prepared in contemplation of
litigation, or confidential communications between attorney and client.

Exemption (b)(6) permits the government to withhold all information about individuals in personnel,
medical and similar files where the disclosure of such information would constitute a clearly unwarranted
invasion of personal privacy. The types of documents and/or information that we have withheld may
consist of birth certificates, naturalization certificates, drivers’ licenses, social security numbers, home
addresses, dates of birth, or various other documents and/or information belonging to a third party that are
considered personal.

Exemption (b)(7)(C) provides protection for personal information in law enforcement records, which
could reasonably be expected to constitute an unwarranted invasion of personal privacy. We have
withheld information relating to third-party individuals. The types of documents and/or information that
we have withheld could consist of names, addresses, identification numbers, telephone numbers, fax
numbers, or various other documents that are considered personal.



                                                                                www.uscis.gov
      Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 30 of 380
COW2018000654
Page 2

Exemption (b)(7)(E) of the FOIA provides protection for records or information for law enforcement
purposes which would disclose techniques and procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such
disclosure could reasonably be expected to risk circumvention of the law. The types of documents and/or
information we have withheld could consist of law enforcement systems checks, manuals, checkpoint
locations, surveillance techniques, and various other documents.

In accordance with Department of Homeland Security Regulations (6 C.F.R. § 5.4(a)), USCIS uses a
“cut-off” date to delineate the scope of a FOIA request by treating records created after that date as not
responsive to that request. Therefore, in determining which records are responsive to your request, we
included only records in the possession of this agency as of March 26, 2018, the date we began the search
for records.

The enclosed record consists of the best reproducible copies available. Certain pages contain marks that
appear to be blacked-out information. The black marks were made prior to our receipt of the file and are
not information we have withheld under the provisions of the FOIA or PA.

Sincerely,


Jill A. Eggleston
Director, FOIA Operations

Enclosure(s)
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 31 of 380




       EXHIBIT E
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 32 of 380
Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 33 of 380




        EXHIBIT F
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 34 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                     VAUGHN INDEX


                                 American Civil Liberties Union Foundation et al v. Department of Justice et al,
                                                     Civil Action No. 19-00290-SK

                                                                VAUGHN INDEX 1

Bates Number
                                                    Exemption(s)                                         Description of Withheld Information and
  (top right    Description of Document                                         Document Type
                                                      Applied                                                Explanation(s) for Withholding
   corner)
2            Email, RE: FINAL RAS/SM             (b)(7)(E)              Email                           Exemption (b)(7)(E) was used to redact
             vetting memo, ISCPM, BISC                                                                  portions of an email sent by employees in the
             and                                                                                        U.S. Citizenship and Immigration Services
             tableASY.NACARA203.BISC                                                                    (USCIS) Refugee, Asylum, and International
             7.10.17 (fillable).pdf                                                                     Operations (RAIO) Directorate. The
                                                                                                        information withheld under (b)(7)(E)
                                                                                                        includes a list of document titles that relate to
                                                                                                        the social media vetting process. This
                                                                                                        information was compiled by USCIS
                                                                                                        employees as part of the review/revision
                                                                                                        process in finalizing the documents, and the
                                                                                                        titles contain law enforcement information
                                                                                                        and objectives. The titles also contain
                                                                                                        specific details focused on the agency’s
                                                                                                        vetting initiatives, including the types of
                                                                                                        applications and applicants that would fall
                                                                                                        under this vetting process. This information,
                                                                                                        if disclosed, would reveal the types of factors
                                                                                                        considered when determining whether an
                                                                                                        application needs additional background

       1
        This Vaughn Index contains descriptions of pages that Plaintiffs are contesting, which includes redactions under Exemptions (b)(5)
       and (b)(7)(E). By email dated November 6, 2020, Plaintiffs advised Defendants that they do not intend to challenge any redactions
       under (b)(6) or (b)(7)(C). Accordingly, descriptions of any redactions under Exemptions (b)(6) or (b)(7)(C) are not included in this
       Vaughn index.
                                                                   Page 1 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 35 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     checks or vetting, which is part of specific
                                                                                                     guidelines and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. It
                                                                                                     would also reveal specific factors and
                                                                                                     information that law enforcement is aware of
                                                                                                     pertaining to the types of asylum applications
                                                                                                     that may need additional screening. The
                                                                                                     release of this information would put
                                                                                                     individuals on notice as to what information
                                                                                                     is considered as part of the screening and
                                                                                                     vetting process and could result in them not
                                                                                                     disclosing that information to law
                                                                                                     enforcement or immigration officers. The
                                                                                                     disclosure of this information would reveal
                                                                                                     guidelines and procedures for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
4-24           Supporting Statement for          (b)(5)                Draft document                The information withheld under (b)(5) as
               Paperwork Reduction Act,                                                              deliberative process privileged information
               Generic Information Collection                                                        consists of multiple draft comments,
               Submissions for "Generic                                                              revisions, additions, re-wordings,
               Clearance for the Collection of                                                       suggestions, clarifications, questions about

                                                                  Page 2 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 36 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                Social Media Information on                                                           accuracy, statements of uncertainty, and
                Immigration and Foreign                                                               requests for additional information. All of
                Travel Forms," Office of                                                              this information is part of the deliberative
                Management and Budget                                                                 process related to the development of the
                Control No. 1601-NEW                                                                  process of collection of social media
                                                                                                      information on immigration and foreign
                                                                                                      travel forms. The material is also pre-
                                                                                                      decisional and includes information that is
                                                                                                      not reflected in the final version of the
                                                                                                      document.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of comments and legal opinions
                                                                                                      added to this draft document by USCIS
                                                                                                      Office of Chief Counsel (OCC) attorneys that
                                                                                                      had been asked to provide legal review.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
25-26           DHS Social Media Task Force,     (b)(5)                 Meeting Summary               The information withheld under (b)(5) as
                Social Media Use                                                                      deliberative and attorney-client privileged
                Teleconference, September 28,                                                         information consists of a summary of a legal
                2016                                                                                  opinion that focused on the USCIS Fraud
                                                                                                      Detection and National Security Directorate
                                                                                                      (FDNS) and FDNS’s authorities under the
                                                                                                      Privacy Act. FDNS is a directorate within
                                                                                                      USCIS, and is responsible for leading agency
                                                                                                      efforts aimed at enhancing the integrity of the

                                                                   Page 3 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 37 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      legal immigration system. FDNS develops
                                                                                                      and maintains fraud and screening programs,
                                                                                                      leads information sharing and collaboration
                                                                                                      activities, and supports law enforcement and
                                                                                                      intelligence communities. The legal opinion
                                                                                                      was written by DHS’s Office of General
                                                                                                      Counsel (OGC) and the summary of the
                                                                                                      opinion reflects OGC’s legal opinions as well
                                                                                                      as facts and questions that DHS employees
                                                                                                      had provided to OGC. The summary also
                                                                                                      contains potential courses of actions being
                                                                                                      considered, and OGC’s legal opinion as to
                                                                                                      the risks associated with these options.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
27-28           Email, RE: social media             (b)(5)              Email                         The information withheld under (b)(5) as
                searches for businesses/ entities                                                     attorney-client privileged information
                                                                                                      consists of a legal question related to whether
                                                                                                      businesses and other entities would be
                                                                                                      included in the social media search process,
                                                                                                      and if so, to what extent. The emails are
                                                                                                      between USCIS OCC attorneys and agency
                                                                                                      employees, and include OCC attorneys’ legal
                                                                                                      opinions, as well as facts and questions that
                                                                                                      USCIS employees had provided to the
                                                                                                      attorneys. The emails also contain potential
                                                                                                      courses of actions being considered, and
                                                                                                      OCC’s legal opinion as to the risks associated
                                                                                                      with these options. Accordingly, this
                                                                                                      material is appropriately exempt from

                                                                   Page 4 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 38 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
30-31           SM LIP Terms of Use          (b)(5)                     Email                         The information withheld under (b)(5) as
                Language - Second Review and                                                          attorney-client privileged information
                Comment                                                                               consists of a legal opinion regarding potential
                                                                                                      legal liability for participating in USCIS
                                                                                                      social media operational activities. The legal
                                                                                                      opinion was written by a USCIS OCC
                                                                                                      attorney and provided to USCIS’s social
                                                                                                      media working group (SMWG), at the
                                                                                                      request of the employees participating in the
                                                                                                      SMWG. The information also contains the
                                                                                                      attorney’s legal opinions as well as facts and
                                                                                                      questions that USCIS employees had
                                                                                                      provided to the attorney. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
32-36           Email, RE: Read-out of DHS,      (b)(5)                 Email                         The information withheld under (b)(5) as
                DOJ, DOS meeting re PRA                                                               attorney-client privileged information
                package DOJ questions                                                                 consists of a legal question related to what
                12/15/17                                                                              information could be requested in specific
                                                                                                      immigration form types. The emails are
                                                                                                      between USCIS OCC attorneys and agency
                                                                                                      employees, and include OCC attorneys’ legal
                                                                                                      opinions, a summary of legal questions from
                                                                                                      DOJ, as well as facts and questions that
                                                                                                      USCIS employees had provided to the
                                                                                                      attorneys. The emails also contain potential

                                                                   Page 5 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 39 of 380

     American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                   courses of actions being considered,
                                                                                                   outstanding issues and tasks, and OCC’s
                                                                                                   legal opinion as to the risks associated with
                                                                                                   these options. Accordingly, this material is
                                                                                                   appropriately exempt from disclosure
                                                                                                   pursuant to Exemption (b)(5). All other
                                                                                                   information within this document was
                                                                                                   segregated and determined non-exempt and
                                                                                                   disclosed.
37           Email, RE: Pre-brief for call  (b)(5)                    Email                        The information withheld under (b)(5) as
             Email, RE: Sub-PCC SOC on                                                             attorney-client privileged information
             screening/vetting enhancements                                                        consists of a legal question related to what
                                                                                                   information could be requested in specific
                                                                                                   immigration form types, specifically in
                                                                                                   related to the OMB approval process. The
                                                                                                   emails are between USCIS OCC attorneys
                                                                                                   and agency employees, and include OCC
                                                                                                   attorneys’ legal opinions. Accordingly, this
                                                                                                   material is appropriately exempt from
                                                                                                   disclosure pursuant to Exemption (b)(5). All
                                                                                                   other information within this document was
                                                                                                   segregated and determined non-exempt and
                                                                                                   disclosed.
41           Email, RE: Privacy Training      (b)(5), (b)(7)(E)       Email                        The information withheld under (b)(5)
             (for SVPI FDNS IO Social                                                              includes deliberative and attorney-client
             Media access)                                                                         privileged information related to privacy
                                                                                                   training, and the possibility of USCIS access
                                                                                                   to certain tools that could be used as part of
                                                                                                   the review of social media posts made by
                                                                                                   applicants. The emails are between USCIS
                                                                                                   OCC attorneys and agency employees, and
                                                                                                   include statements of uncertainty, and
                                                                                                   requests for additional information, which

                                                                  Page 6 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 40 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              represents part of the deliberative process, as
                                                                                              well as pre-decisional information being
                                                                                              considered in this process. The information
                                                                                              in the emails also contains a request for legal
                                                                                              opinions related potential courses of actions
                                                                                              being considered. Accordingly, this material
                                                                                              is appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5). All other
                                                                                              information within this document was
                                                                                              segregated and determined non-exempt and
                                                                                              disclosed.

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of an email sent by USCIS
                                                                                              employees and OCC attorneys discussing
                                                                                              privacy training for FDNS immigration
                                                                                              officers involved in social media vetting and
                                                                                              background investigations. The information
                                                                                              withheld under (b)(7)(E) includes a
                                                                                              description of the specific technology that
                                                                                              FDNS would be using to conduct social
                                                                                              media research as part of the vetting process.
                                                                                              This information, if disclosed, would reveal
                                                                                              the technology resources currently being used
                                                                                              in the vetting process by law enforcement
                                                                                              and immigration officers, which is part of
                                                                                              specific techniques and procedures involved
                                                                                              in the enforcement of certain immigration
                                                                                              and national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including the
                                                                                              specific tools used by law enforcement as
                                                                                              part of the vetting and screening process.

                                                           Page 7 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 41 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      The release of this information would put
                                                                                                      individuals on notice as to what technology is
                                                                                                      being used, so that individuals could research
                                                                                                      the technology to identify vulnerabilities and
                                                                                                      limitations, which could impact the
                                                                                                      effectiveness of the screening and vetting
                                                                                                      process. Releasing this information could
                                                                                                      reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).
                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
42-43           Email, RE: Quick Question        (b)(5)                 Email                         The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of a legal question related to what
                                                                                                      information could be requested in specific
                                                                                                      immigration form types. The emails are
                                                                                                      between USCIS OCC attorneys and agency
                                                                                                      employees, and include OCC attorneys’ legal
                                                                                                      opinions, a summary of legal questions from
                                                                                                      DOJ, as well as facts and questions that
                                                                                                      USCIS employees had provided to the
                                                                                                      attorneys. The emails also contain potential
                                                                                                      courses of actions being considered,
                                                                                                      outstanding issues and tasks, and OCC’s
                                                                                                      legal opinion as to the risks associated with
                                                                                                      these options. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure

                                                                   Page 8 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 42 of 380

     American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                   pursuant to Exemption (b)(5). All other
                                                                                                   information within this document was
                                                                                                   segregated and determined non-exempt and
                                                                                                   disclosed.
46           Email, RE: Reminder:             (b)(7)(E)              Email                         Exemption (b)(7)(E) was used to redact
             [Clearance Request] Latest                                                            portions of an email sent by USCIS
             draft of Consolidated DHS                                                             employees discussing the review of a draft
             Social Media Talking Points                                                           copy of DHS Social Media Talking Points.
             (Due 5pm Wednesday, April                                                             The information withheld under (b)(7)(E)
             18th)                                                                                 includes the link to an internal intranet
                                                                                                   website that directs to the draft copy of the
                                                                                                   document being reviewed. This information,
                                                                                                   if disclosed, would reveal the technology
                                                                                                   resources currently being used in the
                                                                                                   government to review sensitive law
                                                                                                   enforcement documents that aid in the vetting
                                                                                                   process. This type of information is part of
                                                                                                   specific techniques and procedures involved
                                                                                                   the agency’s enforcement of certain
                                                                                                   immigration and national security laws and
                                                                                                   directives. It would also reveal guidelines
                                                                                                   that could risk circumvention of the law,
                                                                                                   including the specific tools used by the
                                                                                                   agency to coordinate review of documents to
                                                                                                   support DHS’s mission. The release of this
                                                                                                   information would put individuals on notice
                                                                                                   as to what technology is being used, so that
                                                                                                   individuals could research the technology to
                                                                                                   identify vulnerabilities and limitations, which
                                                                                                   could reasonably be expected to risk the
                                                                                                   circumvention of law and render the
                                                                                                   guidelines for additional screening measures
                                                                                                   relevant to national security, public safety,

                                                                Page 9 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 43 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).
                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
51              Email, RE: Request For Occ    (b)(5)                    Email                         The information withheld under (b)(5)
                Clearance [DHS Congressional                                                          includes deliberative and attorney-client
                Correspondence] Rep. Jayapal+                                                         privileged information related to the legal
                16, regarding SORN and Social                                                         review of a draft response to Representative
                Media, WF 1152115                                                                     Jayapal regarding the USCIS social media
                                                                                                      review process. The emails are between
                                                                                                      USCIS OCC attorneys and agency
                                                                                                      employees, and include statements of
                                                                                                      uncertainty, and requests for additional
                                                                                                      information, which represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.
                                                                                                      The information in the emails also contains a
                                                                                                      request for legal opinions related potential
                                                                                                      courses of actions being considered.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
58-59           Email, RE: RTQ on DHS            (b)(5)                 Email                         The information withheld under (b)(5)
                Social Media Collection                                                               includes deliberative and attorney-client
                                                                                                      privileged information related to the review
                                                                                                      of draft responses to questions about the
                                                                                                      agency’s social media monitoring. The
                                                                                                      emails are between USCIS OCC attorneys
                                                                                                      and agency leadership, and include

                                                                  Page 10 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 44 of 380

         American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                       statements of uncertainty, and requests for
                                                                                                       additional information, which represents part
                                                                                                       of the deliberative process, as well as pre-
                                                                                                       decisional information being considered in
                                                                                                       this process. The information in the emails
                                                                                                       also contains a request for legal opinions
                                                                                                       related potential courses of actions being
                                                                                                       considered. Accordingly, this material is
                                                                                                       appropriately exempt from disclosure
                                                                                                       pursuant to Exemption (b)(5). All other
                                                                                                       information within this document was
                                                                                                       segregated and determined non-exempt and
                                                                                                       disclosed.
61, 64           Email, RE: SM LIP Reorg v2       (b)(5): page 61        Email                         The information withheld under (b)(5)
                 for final review                                                                      includes deliberative and attorney-client
                                                  (b)(7)(E): page 64
                                                                                                       privileged information related to the review
                                                                                                       of a draft Social Media Limited
                                                                                                       Implementation Plan (SMLIP). The emails
                                                                                                       are between USCIS OCC attorneys and
                                                                                                       agency employees, and include statements of
                                                                                                       uncertainty, and requests for additional
                                                                                                       information, which represents part of the
                                                                                                       deliberative process, as well as pre-decisional
                                                                                                       information being considered in this process.
                                                                                                       The information in the emails also contains a
                                                                                                       request for legal opinions related potential
                                                                                                       courses of actions being considered.
                                                                                                       Accordingly, this material is appropriately
                                                                                                       exempt from disclosure pursuant to
                                                                                                       Exemption (b)(5). All other information
                                                                                                       within this document was segregated and
                                                                                                       determined non-exempt and disclosed.


                                                                    Page 11 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 45 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      Exemption (b)(7)(E) was used to redact
                                                                                                      portions of an email sent by USCIS
                                                                                                      employees and OCC attorneys discussing the
                                                                                                      review of a draft SMLIP. The information
                                                                                                      withheld under (b)(7)(E) includes the link to
                                                                                                      an internal intranet website that directs to the
                                                                                                      draft copy of the document being reviewed.
                                                                                                      This information, if disclosed, would reveal
                                                                                                      the technology resources currently being used
                                                                                                      in the government to review sensitive law
                                                                                                      enforcement documents that aid in the vetting
                                                                                                      process. This type of information is part of
                                                                                                      specific techniques and procedures involved
                                                                                                      the agency’s enforcement of certain
                                                                                                      immigration and national security laws and
                                                                                                      directives. It would also reveal guidelines
                                                                                                      that could risk circumvention of the law,
                                                                                                      including the specific tools used by the
                                                                                                      agency to coordinate review of documents to
                                                                                                      support DHS’s mission. The release of this
                                                                                                      information would put individuals on notice
                                                                                                      as to what technology is being used, so that
                                                                                                      individuals could research the technology to
                                                                                                      identify vulnerabilities and limitations, which
                                                                                                      could reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).
65-67           Email, RE: SM LIP WG call        (b)(5)                 Email                         The information withheld under (b)(5)
                2/12/18                                                                               includes deliberative and attorney-client

                                                                  Page 12 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 46 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      privileged information related to the review
                                                                                                      of a draft Social Media Limited
                                                                                                      Implementation Plan (SMLIP), and the
                                                                                                      summary of a meeting of the SMWG. The
                                                                                                      emails are between USCIS OCC attorneys,
                                                                                                      and include statements summarizing current
                                                                                                      issues being considered as part of the
                                                                                                      SMWG, and which agency employees would
                                                                                                      have the authority to conduct social media
                                                                                                      pilot. This information represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.
                                                                                                      The information in the emails also contains a
                                                                                                      request for legal opinions related potential
                                                                                                      courses of actions being considered.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
68-71           Email, RE: Social media -        (b)(5)                 Email                         The information withheld under (b)(5)
                FORMS project - LPRs                                                                  includes deliberative and attorney-client
                                                                                                      privileged information related to the
                                                                                                      collection of information on immigration
                                                                                                      forms. The emails are between USCIS OCC
                                                                                                      attorneys, and include statements
                                                                                                      summarizing current legal issues being
                                                                                                      considered, which represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.
                                                                                                      The information in the emails also contains a
                                                                                                      request for legal opinions related potential
                                                                                                      courses of actions being considered.

                                                                  Page 13 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 47 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
73, 75, 77-78   Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
                Compliance Documentation                                                              includes deliberative and attorney-client
                                                                                                      privileged information related to the review
                                                                                                      of draft social media compliance
                                                                                                      documentation. The emails are between
                                                                                                      USCIS OCC attorneys and include
                                                                                                      statements of uncertainty, edits, comments,
                                                                                                      and requests for additional information,
                                                                                                      which represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains
                                                                                                      information related to a request for legal
                                                                                                      opinions and includes potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
80              Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
                meeting between Jon Cantor                                                            includes deliberative and attorney-client
                and USCIS D2                                                                          privileged information related to the review
                                                                                                      of draft social media compliance
                                                                                                      documentation. The emails are between
                                                                                                      USCIS OCC attorneys and include
                                                                                                      statements of clarifications and edits, which
                                                                                                      represents part of the deliberative process, as

                                                                  Page 14 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 48 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains information
                                                                                                      related to a request for legal opinions and
                                                                                                      includes potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
84-85           Email, RE: Social Media PRA - (b)(7)(E)                 Email                         Exemption (b)(7)(E) was used to redact
                Follow-up                                                                             portions of an email sent between USCIS
                                                                                                      employees and OCC attorneys related to the
                                                                                                      review of Paperwork Reduction Act (PRA)
                                                                                                      materials. The information withheld under
                                                                                                      (b)(7)(E) includes a summary of the updates
                                                                                                      that were being considered for two
                                                                                                      Department of State forms that were going to
                                                                                                      be used to collect social media information
                                                                                                      from applicants, and a list of the specific
                                                                                                      social media applications and websites that
                                                                                                      were approved for use by agency employees
                                                                                                      when conducting social media screening and
                                                                                                      vetting. This information, if disclosed, would
                                                                                                      reveal the specific websites, applications, and
                                                                                                      social media that is being reviewed by
                                                                                                      immigration officers for certain immigration
                                                                                                      applicants and petitioners that need additional
                                                                                                      background checks or vetting, which is part
                                                                                                      of specific techniques and procedures
                                                                                                      involved in the enforcement of certain
                                                                                                      immigration and national security laws and

                                                                  Page 15 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 49 of 380

     American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                   directives. The release of this information
                                                                                                   would also reveal guidelines that could risk
                                                                                                   circumvention of the law, because it would
                                                                                                   put individuals on notice as to what
                                                                                                   information is considered as part of the
                                                                                                   screening and vetting process and could
                                                                                                   result in individuals hiding the use of certain
                                                                                                   social media platforms or encouraging the
                                                                                                   use of platforms that the agency does not
                                                                                                   access to, which would impact the
                                                                                                   effectiveness of screening and vetting
                                                                                                   procedures used for the enforcement of
                                                                                                   certain immigration and national security
                                                                                                   laws and directives, and could reasonably be
                                                                                                   expected to risk the circumvention of law and
                                                                                                   render the guidelines for additional screening
                                                                                                   measures relevant to national security, public
                                                                                                   safety, and fraud prevention useless.
                                                                                                   Accordingly, this material is appropriately
                                                                                                   exempt from disclosure pursuant to
                                                                                                   Exemption (b)(7)(E). All other information
                                                                                                   within this document was segregated and
                                                                                                   determined non-exempt and disclosed.
86           Email, FORMS Project: Draft      (b)(5)                 Email                         The information withheld under (b)(5)
             Social Media PRA – Seeking                                                            includes deliberative and attorney-client
             Input by 4.30.18 at 12 PM                                                             privileged information related to the review
                                                                                                   of PRA materials. The emails are between
                                                                                                   USCIS OCC attorneys and USCIS employees
                                                                                                   and include clarifications, and requests for
                                                                                                   additional information, which represents part
                                                                                                   of the deliberative process, as well as pre-
                                                                                                   decisional information being considered in
                                                                                                   this process. The information in the emails

                                                               Page 16 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 50 of 380

         American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                       also contains information related to a request
                                                                                                       for legal opinions and includes potential
                                                                                                       courses of actions being considered.
                                                                                                       Accordingly, this material is appropriately
                                                                                                       exempt from disclosure pursuant to
                                                                                                       Exemption (b)(5). All other information
                                                                                                       within this document was segregated and
                                                                                                       determined non-exempt and disclosed.
87, 92           Email, RE: Social Media           (b)(5)                 Email                        The information withheld under (b)(5)
                 Privacy Compliance                                                                    includes deliberative and attorney-client
                 Documentation                                                                         privileged information related to the review
                                                                                                       of draft social media compliance
                                                                                                       documentation. The emails are between
                                                                                                       USCIS OCC attorneys and include
                                                                                                       statements of clarifications and edits, which
                                                                                                       represents part of the deliberative process, as
                                                                                                       well as pre-decisional information being
                                                                                                       considered in this process. The information
                                                                                                       in the emails also contains information
                                                                                                       related to a request for legal opinions and
                                                                                                       includes potential courses of actions being
                                                                                                       considered. Accordingly, this material is
                                                                                                       appropriately exempt from disclosure
                                                                                                       pursuant to Exemption (b)(5). All other
                                                                                                       information within this document was
                                                                                                       segregated and determined non-exempt and
                                                                                                       disclosed.
93-95            U.S. Citizenship and              (b)(5): pages 93-94    Draft document               The information withheld under (b)(5) as
                 Immigration Services, Fraud                                                           deliberative process privileged information
                                                   (b)(7)(E): pages 94-
                 Detection and National                                                                consists of multiple draft comments,
                 Security Investigations, Rules    95                                                  revisions, additions, re-wordings,
                 of Behavior for the Operational                                                       suggestions, clarifications, questions about
                 Use of Social Media – Draft                                                           accuracy, statements of uncertainty, and

                                                                    Page 17 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 51 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              requests for additional information. All of
                                                                                              this information is part of the deliberative
                                                                                              process related to the review of a draft
                                                                                              version of the Rules of Behavior Form that
                                                                                              must be signed by Immigration Officers who
                                                                                              are authorized to access the Internet and
                                                                                              social media content for official purposes.
                                                                                              The material is also pre-decisional and
                                                                                              includes information that is not reflected in
                                                                                              the final version of the document.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of a draft version of the Rules of
                                                                                              Behavior Form that must be signed by
                                                                                              Immigration Officers who are authorized to
                                                                                              access the Internet and social media content
                                                                                              for official purposes. The information
                                                                                              withheld under (b)(7)(E) includes draft
                                                                                              language in the document and comments
                                                                                              written by USCIS employees and OCC
                                                                                              attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for USCIS employees who


                                                          Page 18 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 52 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              would be authorized to access the internet
                                                                                              and social media content to support USCIS’s
                                                                                              mission. The redacted language also contains
                                                                                              specifics as to what methods USCIS’s
                                                                                              immigration officers are authorized to use as
                                                                                              part of social media vetting, and what
                                                                                              limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be

                                                          Page 19 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 53 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
100-101           Email, RE: social media          (b)(5): pages 100-     Email                         The information withheld under (b)(5)
                  question                                                                              includes deliberative and attorney-client
                                                   101
                                                                                                        privileged information related to a request for
                                                   (b)(7)(E): page 100                                  legal guidance on how certain information
                                                                                                        should be treated in adjudicating immigration
                                                                                                        cases. The emails are between USCIS OCC
                                                                                                        attorneys and USCIS employees and include
                                                                                                        clarifications, and requests for additional
                                                                                                        information, which represents part of the
                                                                                                        deliberative process, as well as pre-decisional
                                                                                                        information being considered in this process.
                                                                                                        The information in the emails also contains
                                                                                                        information related to a request for legal
                                                                                                        opinions and includes potential courses of
                                                                                                        actions being considered. Accordingly, this
                                                                                                        material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(5).

                                                                                                        Exemption (b)(7)(E) was used to redact
                                                                                                        portions of an email sent between USCIS
                                                                                                        employees and OCC attorneys related to a
                                                                                                        request for legal guidance on how certain

                                                                    Page 20 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 54 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information should be treated in adjudicating
                                                                                              immigration cases. The information
                                                                                              withheld under (b)(7)(E) includes summaries
                                                                                              of the proposed processes and courses of
                                                                                              action being considered as guidance on the
                                                                                              use of social media by the adjudications
                                                                                              officers at USCIS Service Centers. The
                                                                                              redacted language also contains specifics as
                                                                                              to what methods USCIS’s immigration
                                                                                              officers are authorized to use as part of social
                                                                                              media vetting, and what limitations are
                                                                                              placed on their collection methods. This
                                                                                              information, if disclosed, would reveal the
                                                                                              specific methods and procedures that
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid

                                                          Page 21 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 55 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    proper vetting, which would impact the
                                                                                                    effectiveness of screening and vetting
                                                                                                    procedures used for the enforcement of
                                                                                                    certain immigration and national security
                                                                                                    laws and directives, and could reasonably be
                                                                                                    expected to risk the circumvention of law and
                                                                                                    render the guidelines for additional screening
                                                                                                    measures relevant to national security, public
                                                                                                    safety, and fraud prevention useless.
                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(7)(E).
                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
102           USCIS SOCIAL MEDIA               (b)(7)(E)              Meeting Agenda                Exemption (b)(7)(E) was used to redact
                                                                                                    portions of a meeting agenda, which was
                                                                                                    used as part of a DHS Social Media Working
                                                                                                    Group meeting. The information withheld
                                                                                                    under (b)(7)(E) includes summaries of the
                                                                                                    proposed processes and courses of action
                                                                                                    being considered for USCIS’s use of social
                                                                                                    media as part of its operations, including the
                                                                                                    status of the current use, the impact on law
                                                                                                    enforcement operations and other national
                                                                                                    security issues, and outstanding decisions that
                                                                                                    need to be made. This information, if
                                                                                                    disclosed, would reveal the specific methods
                                                                                                    and procedures that immigration officers are
                                                                                                    able to use to conduct social media research
                                                                                                    for certain immigration applicants and
                                                                Page 22 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 56 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process, how
                                                                                              that information is obtained, and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E). All other information
                                                                                              within this document was segregated and
                                                                                              determined non-exempt and disclosed.



                                                          Page 23 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 57 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


104-105           Email, RE: Social Media          (b)(5)                  Email                        The information withheld under (b)(5)
                  question for PRA Forms -look                                                          includes deliberative and attorney-client
                  back period - seeking USCIS                                                           privileged information related to the
                  position by 5pm on 2.14.18                                                            collection of information on immigration
                                                                                                        forms. The emails are between USCIS OCC
                                                                                                        attorneys, and include statements
                                                                                                        summarizing current legal issues being
                                                                                                        considered, which represents part of the
                                                                                                        deliberative process, as well as pre-decisional
                                                                                                        information being considered in this process.
                                                                                                        The information in the emails also contains
                                                                                                        legal opinions related to potential courses of
                                                                                                        actions being considered. Accordingly, this
                                                                                                        material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(5). All
                                                                                                        other information within this document was
                                                                                                        segregated and determined non-exempt and
                                                                                                        disclosed.
106-109           Email, RE: Social Media          (b)(5): pages 106-      Email                        The information withheld under (b)(5)
                  question for PRA Forms -                                                              includes deliberative and attorney-client
                                                   109
                  seeking feedback by Jan. 17th                                                         privileged information related to the review
                  at noon                          (b)(7)(E): pages                                     of PRA materials. The emails are between
                                                                                                        USCIS OCC attorneys, USCIS employees,
                                                   106-108
                                                                                                        DHS OGC attorneys, and DHS employees.
                                                                                                        The emails include clarifications, and
                                                                                                        requests for additional information, which
                                                                                                        represents part of the deliberative process, as
                                                                                                        well as pre-decisional information being
                                                                                                        considered in this process. The information
                                                                                                        in the emails also contains information
                                                                                                        related to a request for legal opinions and
                                                                                                        includes potential courses of actions being
                                                                                                        considered. Accordingly, this material is

                                                                      Page 24 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 58 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of an email sent between USCIS
                                                                                              OCC attorneys, USCIS employees, DHS
                                                                                              OGC attorneys, and DHS employees related
                                                                                              to the review of PRA materials. The
                                                                                              information withheld under (b)(7)(E)
                                                                                              includes a summary of the current
                                                                                              outstanding decisions to be made regarding
                                                                                              the updates to Department of State forms that
                                                                                              were going to be used to collect social media
                                                                                              information from applicants, including details
                                                                                              about what information the Department of
                                                                                              State wanted to collect on the form, what
                                                                                              USCIS wanted to collect on the form, and the
                                                                                              reasons that each agency had for the
                                                                                              proposed changes. The document also
                                                                                              contains specific time frames that are
                                                                                              considered, what information is collected,
                                                                                              and how it will be used when conducting
                                                                                              social media screening and vetting. This
                                                                                              information, if disclosed, would reveal the
                                                                                              specific websites, applications, and social
                                                                                              media that is being reviewed by immigration
                                                                                              officers for certain immigration applicants
                                                                                              and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain

                                                          Page 25 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 59 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        immigration and national security laws and
                                                                                                        directives. The release of this information
                                                                                                        would also reveal guidelines that could risk
                                                                                                        circumvention of the law, because it would
                                                                                                        put individuals on notice as to what
                                                                                                        information is considered as part of the
                                                                                                        screening and vetting process and could
                                                                                                        result in individuals hiding the use of certain
                                                                                                        social media platforms or encouraging the
                                                                                                        use of platforms that the agency does not
                                                                                                        access to, which would impact the
                                                                                                        effectiveness of screening and vetting
                                                                                                        procedures used for the enforcement of
                                                                                                        certain immigration and national security
                                                                                                        laws and directives, and could reasonably be
                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
110-113           Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
                  Screening                                                                             includes deliberative and attorney-client
                                                                                                        privileged information related to the review
                                                                                                        of draft legislative language that impacted the
                                                                                                        use of social media screening. The emails

                                                                    Page 26 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 60 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        are between USCIS OCC attorneys and
                                                                                                        include edits, comments, clarifications, and
                                                                                                        requests for additional information, which
                                                                                                        represents part of the deliberative process, as
                                                                                                        well as pre-decisional information being
                                                                                                        considered in this process. The information
                                                                                                        in the emails also contains information
                                                                                                        related to a request for legal opinions and
                                                                                                        includes potential courses of actions being
                                                                                                        considered. Accordingly, this material is
                                                                                                        appropriately exempt from disclosure
                                                                                                        pursuant to Exemption (b)(5). All other
                                                                                                        information within this document was
                                                                                                        segregated and determined non-exempt and
                                                                                                        disclosed.
114-118           Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
                  Talking Points                                                                        includes deliberative and attorney-client
                                                                                                        privileged information related to the review
                                                                                                        of draft talking points related to the use of
                                                                                                        social media screening. The emails are
                                                                                                        between USCIS OCC attorneys and include
                                                                                                        edits, comments, clarifications, and requests
                                                                                                        for additional information, which represents
                                                                                                        part of the deliberative process, as well as
                                                                                                        pre-decisional information being considered
                                                                                                        in this process. The information in the emails
                                                                                                        also contains information related to a request
                                                                                                        for legal opinions and includes potential
                                                                                                        courses of actions being considered.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(5). All other information


                                                                    Page 27 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 61 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
119-120           Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
                  Update session for Managers                                                           includes deliberative and attorney-client
                                                   (b)(7)(E)
                  training                                                                              privileged information, and consists of an
                                                                                                        email that contains portions of a meeting
                                                                                                        agenda, which includes summaries of key
                                                                                                        issues for clarifications, questions about
                                                                                                        accuracy, statements of uncertainty, and
                                                                                                        requests for additional information. All of
                                                                                                        this predecisional information is part of the
                                                                                                        deliberative and process related to the
                                                                                                        development of the process of collection of
                                                                                                        social media information as part of the
                                                                                                        immigration adjudication process. The
                                                                                                        information in the emails also contains
                                                                                                        information related to a request for legal
                                                                                                        opinions and includes potential courses of
                                                                                                        actions being considered. Accordingly, this
                                                                                                        material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(5).

                                                                                                        Exemption (b)(7)(E) was used to redact
                                                                                                        portions of a meeting agenda sent in emails
                                                                                                        between OCC attorneys, which was used as
                                                                                                        part of a DHS Social Media Working Group
                                                                                                        meeting. The information withheld under
                                                                                                        (b)(7)(E) includes summaries of the proposed
                                                                                                        processes and courses of action being
                                                                                                        considered for USCIS’s use of social media
                                                                                                        as part of its operations, including the status
                                                                                                        of the current use, the impact on law
                                                                                                        enforcement operations and other national

                                                                    Page 28 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 62 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              security issues, and outstanding decisions that
                                                                                              need to be made. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process, how
                                                                                              that information is obtained, and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E). All other information

                                                          Page 29 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 63 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    within this document was segregated and
                                                                                                    determined non-exempt and disclosed.
139           Email, RE: USCIS internal        (b)(5)                 Email                         The information withheld under (b)(5)
              touch base on collection of                                                           includes deliberative and attorney-client
              social media before call with                                                         privileged information related to the review
              CRCL and OGC                                                                          of PRA materials. The emails are between
                                                                                                    USCIS OCC attorneys and include a
                                                                                                    summary of OCC’s interpretation of key
                                                                                                    legal issues prior to a scheduled call with
                                                                                                    DHS Office for Civil Rights and Civil
                                                                                                    Liberties (CRCL) and DHS OGC, which
                                                                                                    represents part of the deliberative process, as
                                                                                                    well as pre-decisional information being
                                                                                                    considered in this process. The information
                                                                                                    in the emails also contains information
                                                                                                    related to a request for legal opinions and
                                                                                                    includes potential courses of actions being
                                                                                                    considered. Accordingly, this material is
                                                                                                    appropriately exempt from disclosure
                                                                                                    pursuant to Exemption (b)(5). All other
                                                                                                    information within this document was
                                                                                                    segregated and determined non-exempt and
                                                                                                    disclosed.
140           Email, FW: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
              Memorandum Revised 10-                                                                includes deliberative and attorney-client
                                               (b)(7)(E)
              31.docx                                                                               privileged information related to the review
                                                                                                    of a draft Social Media Memorandum. The
                                                                                                    emails are between USCIS OCC attorneys
                                                                                                    and DHS OGC attorneys. The emails include
                                                                                                    comments and suggested edits for the draft
                                                                                                    memorandum, which represents part of the
                                                                                                    deliberative process, as well as pre-decisional
                                                                                                    information being considered in this process.

                                                                Page 30 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 64 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        The information in the emails also contains
                                                                                                        information related to a request for legal
                                                                                                        opinions and includes potential courses of
                                                                                                        actions being considered. Accordingly, this
                                                                                                        material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(5). All
                                                                                                        other information within this document was
                                                                                                        segregated and determined non-exempt and
                                                                                                        disclosed.
141-148           FDNS Use of Social Media         (b)(5)                 Draft Memorandum              The information withheld under (b)(5) as
                  Draft Memorandum                                                                      deliberative process privileged information
                                                   (b)(7)(E)
                                                                                                        consists of multiple draft comments,
                                                                                                        revisions, additions, re-wordings,
                                                                                                        suggestions, clarifications, questions about
                                                                                                        accuracy, statements of uncertainty, and
                                                                                                        requests for additional information. All of
                                                                                                        this information is part of the deliberative
                                                                                                        process related to the development of the
                                                                                                        memorandum on FDNS’s use of social media
                                                                                                        as part of immigration adjudication. The
                                                                                                        material is also pre-decisional and includes
                                                                                                        information that is not reflected in the final
                                                                                                        version of the document.

                                                                                                        The information withheld under (b)(5) as
                                                                                                        attorney-client privileged information
                                                                                                        consists of comments and legal opinions
                                                                                                        added to this draft document by USCIS OCC
                                                                                                        attorneys that had been asked to provide legal
                                                                                                        review. Accordingly, this material is
                                                                                                        appropriately exempt from disclosure
                                                                                                        pursuant to Exemption (b)(5).


                                                                    Page 31 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 65 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of a draft version of a memorandum
                                                                                              on FDNS’s use of social media as part of
                                                                                              immigration adjudication. The information
                                                                                              withheld under (b)(7)(E) includes draft
                                                                                              language in the document and comments
                                                                                              written by USCIS employees and OCC
                                                                                              attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for FDNS employees who
                                                                                              would be authorized to access the internet
                                                                                              and social media content to support USCIS’s
                                                                                              mission. The redacted language also contains
                                                                                              specifics as to what actions should be taken
                                                                                              for certain cases where there is suspected
                                                                                              fraud or concerns regarding public safety or
                                                                                              national security, the specific methods
                                                                                              USCIS’s immigration officers are authorized
                                                                                              to use as part of social media vetting, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that

                                                          Page 32 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 66 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    could risk circumvention of the law, because
                                                                                                    it would put individuals on notice as to what
                                                                                                    information is considered as part of the
                                                                                                    screening and vetting process and what the
                                                                                                    limitations of access are. The release of this
                                                                                                    information could result in individuals hiding
                                                                                                    the use of certain information on social media
                                                                                                    platforms or engaging in behavior to avoid
                                                                                                    proper vetting, which would impact the
                                                                                                    effectiveness of screening and vetting
                                                                                                    procedures used for the enforcement of
                                                                                                    certain immigration and national security
                                                                                                    laws and directives, and could reasonably be
                                                                                                    expected to risk the circumvention of law and
                                                                                                    render the guidelines for additional screening
                                                                                                    measures relevant to national security, public
                                                                                                    safety, and fraud prevention useless.
                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(7)(E).
                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
151           Email, FW: social media          (b)(5)                 Email                         The information withheld under (b)(5)
              552a(e)(7) memo October 19                                                            includes deliberative and attorney-client
                                               (b)(7)(E)
              draft USCIS OPS_AWW.DOC                                                               privileged information related to the review
                                                                                                    of a draft Social Media Use memorandum.
                                                                                                    The emails are between USCIS OCC
                                                                                                    attorneys, USCIS employees, DHS OGC
                                                                                                    attorneys, and DHS employees. The emails
                                                                                                    include clarifications, and requests for

                                                                Page 33 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 67 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              additional information, which represents part
                                                                                              of the deliberative process, as well as pre-
                                                                                              decisional information being considered in
                                                                                              this process. The information in the emails
                                                                                              also contains information related to a request
                                                                                              for legal opinions and includes potential
                                                                                              courses of actions being considered.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of an email sent between USCIS
                                                                                              employees and attorneys, and DHS
                                                                                              employees and attorneys related to the review
                                                                                              of a draft Social Media Use memorandum.
                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of the proposed
                                                                                              processes and courses of action being
                                                                                              considered as DHS’s policies on the use of
                                                                                              social media. The redacted language also
                                                                                              contains specifics as to what methods
                                                                                              USCIS’s immigration officers are authorized
                                                                                              to use as part of social media vetting, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques

                                                          Page 34 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 68 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    and procedures involved in the enforcement
                                                                                                    of certain immigration and national security
                                                                                                    laws and directives. The release of this
                                                                                                    information would also reveal guidelines that
                                                                                                    could risk circumvention of the law, because
                                                                                                    it would put individuals on notice as to what
                                                                                                    information is considered as part of the
                                                                                                    screening and vetting process and what the
                                                                                                    limitations of access are. The release of this
                                                                                                    information could result in individuals hiding
                                                                                                    the use of certain information on social media
                                                                                                    platforms or engaging in behavior to avoid
                                                                                                    proper vetting, which would impact the
                                                                                                    effectiveness of screening and vetting
                                                                                                    procedures used for the enforcement of
                                                                                                    certain immigration and national security
                                                                                                    laws and directives, and could reasonably be
                                                                                                    expected to risk the circumvention of law and
                                                                                                    render the guidelines for additional screening
                                                                                                    measures relevant to national security, public
                                                                                                    safety, and fraud prevention useless.
                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(7)(E).
                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
153           Email, RE: USCIS internal        (b)(5)                 Email                         The information withheld under (b)(5)
              touch base on collection of                                                           includes deliberative and attorney-client
                                                                                                    privileged information related to the review

                                                                Page 35 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 69 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                social media before call with                                                         of PRA materials. The emails are between
                CRCL and OGC                                                                          USCIS OCC attorneys and include a
                                                                                                      summary of OCC’s interpretation of key
                                                                                                      legal issues prior to a scheduled call with
                                                                                                      DHS CRCL and DHS OGC, which
                                                                                                      represents part of the deliberative process, as
                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains information
                                                                                                      related to a request for legal opinions and
                                                                                                      includes potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
159-161, 164    Email, RE: Weekly SMWG           (b)(5)                 Email                         The information withheld under (b)(5)
                Meeting                                                                               includes deliberative and attorney-client
                                                                                                      privileged information related to a weekly
                                                                                                      SMWG meeting. The emails are between
                                                                                                      USCIS OCC attorneys and include working
                                                                                                      group process changes, as well as a summary
                                                                                                      of OCC’s interpretation of key legal issues
                                                                                                      prior to a scheduled working group meeting,
                                                                                                      which represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains
                                                                                                      information related to a request for legal
                                                                                                      opinions and includes potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from

                                                                  Page 36 of 347
                                   Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 70 of 380

           American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                         disclosure pursuant to Exemption (b)(5). All
                                                                                                         other information within this document was
                                                                                                         segregated and determined non-exempt and
                                                                                                         disclosed.
170                Email, RE: D2 - Social Media     (b)(5)                 Email                         The information withheld under (b)(5)
                   meeting                                                                               includes deliberative and attorney-client
                                                                                                         privileged information related to the review
                                                                                                         of social media pilot documents. The emails
                                                                                                         are between USCIS OCC attorneys and
                                                                                                         include a summary of OCC’s interpretation
                                                                                                         of key legal issues in the pilot documents,
                                                                                                         which represents part of the deliberative
                                                                                                         process, as well as pre-decisional information
                                                                                                         being considered in this process. The
                                                                                                         information in the emails also contains
                                                                                                         information related to a request for legal
                                                                                                         opinions and includes potential courses of
                                                                                                         actions being considered. Accordingly, this
                                                                                                         material is appropriately exempt from
                                                                                                         disclosure pursuant to Exemption (b)(5). All
                                                                                                         other information within this document was
                                                                                                         segregated and determined non-exempt and
                                                                                                         disclosed.
171, 174           Email, FW: Social Media WG - (b)(5)                     Email                         The information withheld under (b)(5)
                   Finalization of Pilot Documents                                                       includes deliberative and attorney-client
                                                                                                         privileged information related to the review
                                                                                                         of social media pilot documents. The emails
                                                                                                         are between USCIS OCC attorneys and
                                                                                                         include a summary of OCC’s interpretation
                                                                                                         of key legal issues in the pilot documents,
                                                                                                         which represents part of the deliberative
                                                                                                         process, as well as pre-decisional information
                                                                                                         being considered in this process. The

                                                                     Page 37 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 71 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      information in the emails also contains
                                                                                                      information related to a request for legal
                                                                                                      opinions and includes potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
177             Collection, Use, And Retention (b)(5)                   Draft Directive               The information withheld under (b)(5) as
                of Publicly Available Social                                                          deliberative process privileged information
                Media Information in Personnel                                                        consists of multiple draft comments,
                Security Background                                                                   revisions, additions, re-wordings,
                Investigations and                                                                    suggestions, clarifications, questions about
                Adjudications (Version: 5.1-14                                                        accuracy, statements of uncertainty, and
                March 2016)                                                                           requests for additional information. All of
                                                                                                      this information is part of the deliberative
                                                                                                      process related to the draft Directive guiding
                                                                                                      the collection, use, and retention of social
                                                                                                      media information for background
                                                                                                      investigations and immigration adjudications.
                                                                                                      The withheld material is also pre-decisional
                                                                                                      and includes information that is not reflected
                                                                                                      in the final version of the document. All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
183-184, 187    Email, RE: DHS Social Media      (b)(5)                 Email                         The information withheld under (b)(5)
                Task Force Action Plan                                                                includes deliberative and attorney-client
                                                                                                      privileged information related to the review
                                                                                                      of the draft DHS Social Media Task Force
                                                                                                      Action Plan, and draft Social Media
                                                                                                      Operational Use Templates (SMOUT), which

                                                                  Page 38 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 72 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      are reviewed to ensure all privacy concerns
                                                                                                      are addressed. The emails are between
                                                                                                      USCIS OCC attorneys and USCIS employees
                                                                                                      and include clarifications, and requests for
                                                                                                      additional information, which represents part
                                                                                                      of the deliberative process, as well as pre-
                                                                                                      decisional information being considered in
                                                                                                      this process. The information in the emails
                                                                                                      also contains information related to a request
                                                                                                      for legal opinions and includes potential
                                                                                                      courses of actions being considered.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
188-190, 194-   Email, RE: Social media          (b)(5)                 Email                         The information withheld under (b)(5)
195                                                                                                   includes deliberative and attorney-client
                                                                                                      privileged information related to the review
                                                                                                      of the draft DHS Social Media Task Force
                                                                                                      Action Plan, and draft SMOUTs. The emails
                                                                                                      are between USCIS OCC attorneys and
                                                                                                      USCIS employees and include clarifications,
                                                                                                      and requests for additional information,
                                                                                                      which represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains
                                                                                                      information related to a request for legal
                                                                                                      opinions and includes potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All

                                                                  Page 39 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 73 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    other information within this document was
                                                                                                    segregated and determined non-exempt and
                                                                                                    disclosed.
197           Email, RE: DHS Social Media      (b)(5)                 Email                         The information withheld under (b)(5)
              Task Force Action Plan                                                                includes deliberative and attorney-client
                                                                                                    privileged information related to the review
                                                                                                    of the draft DHS Social Media Task Force
                                                                                                    Action Plan, and draft SMOUTs. The emails
                                                                                                    are between USCIS OCC attorneys and
                                                                                                    USCIS employees and include clarifications,
                                                                                                    and requests for additional information,
                                                                                                    which represents part of the deliberative
                                                                                                    process, as well as pre-decisional information
                                                                                                    being considered in this process. The
                                                                                                    information in the emails also contains
                                                                                                    information related to a request for legal
                                                                                                    opinions and includes potential courses of
                                                                                                    actions being considered. Accordingly, this
                                                                                                    material is appropriately exempt from
                                                                                                    disclosure pursuant to Exemption (b)(5). All
                                                                                                    other information within this document was
                                                                                                    segregated and determined non-exempt and
                                                                                                    disclosed.
204           Email, RE: FDNS SMOUT and        (b)(5)                 Email                         The information withheld under (b)(5)
              Rules of Behavior Updates for                                                         includes deliberative and attorney-client
                                               (b)(7)(E)
              Clearance                                                                             privileged information related to the review
                                                                                                    of the draft DHS Social Media Task Force
                                                                                                    Action Plan, draft SMOUTs, and draft
                                                                                                    updates to the Rules of Behavior. The emails
                                                                                                    are between USCIS OCC attorneys and
                                                                                                    USCIS employees and include clarifications,
                                                                                                    and requests for additional information,
                                                                                                    which represents part of the deliberative

                                                                Page 40 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 74 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              process, as well as pre-decisional information
                                                                                              being considered in this process. The
                                                                                              information in the emails also contains
                                                                                              information related to a request for legal
                                                                                              opinions and includes potential courses of
                                                                                              actions being considered. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of an email sent between USCIS
                                                                                              employees and OCC attorneys related to the
                                                                                              review of the draft DHS Social Media Task
                                                                                              Force Action Plan, draft SMOUTs, and draft
                                                                                              updates to the Rules of Behavior. The
                                                                                              information withheld under (b)(7)(E)
                                                                                              includes specifics as to what methods
                                                                                              USCIS’s immigration officers are authorized
                                                                                              to use as part of social media vetting, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what

                                                          Page 41 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 75 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      information is considered as part of the
                                                                                                      screening and vetting process and what the
                                                                                                      limitations of access are. The release of this
                                                                                                      information could result in individuals hiding
                                                                                                      the use of certain information on social media
                                                                                                      platforms or engaging in behavior to avoid
                                                                                                      proper vetting, which would impact the
                                                                                                      effectiveness of screening and vetting
                                                                                                      procedures used for the enforcement of
                                                                                                      certain immigration and national security
                                                                                                      laws and directives, and could reasonably be
                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening
                                                                                                      measures relevant to national security, public
                                                                                                      safety, and fraud prevention useless.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
208-214, 219    DHS Operational Use of Social    (b)(5): pages 208-      Privacy Compliance Draft     The information withheld under (b)(5) as
                Media, Specific Questions                                Document                     deliberative process privileged information
                                                 214, 219
                                                                                                      consists of multiple draft comments,
                                                 (b)(7)(E): pages                                     revisions, additions, re-wordings,
                                                                                                      suggestions, clarifications, questions about
                                                 209, 212-214
                                                                                                      accuracy, statements of uncertainty, and
                                                                                                      requests for additional information. All of
                                                                                                      this information is part of the deliberative
                                                                                                      process related to the review of a draft
                                                                                                      version of the Operational Use of Social
                                                                                                      Media template that must be completed in

                                                                    Page 42 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 76 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              order for the DHS Privacy Office to review
                                                                                              and determine privacy compliance. The
                                                                                              document includes draft responses to
                                                                                              questions from the DHS Privacy Office about
                                                                                              the collection of social media information,
                                                                                              which includes pre-decisional and
                                                                                              deliberative information.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).


                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of a draft version of the Operational
                                                                                              Use of Social Media template memorandum.
                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for the use of social media
                                                                                              screening for specific cases identified as
                                                                                              having national security, fraud, or public
                                                                                              safety concerns. The redacted language also
                                                                                              contains specifics as to what actions should
                                                                                              be taken for certain cases, which employees


                                                          Page 43 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 77 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              are authorized to handle certain cases, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately

                                                          Page 44 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 78 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E).


                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
220-221, 225,   Email, RE: Review of Social      (b)(5): pages 220-     Email                         The information withheld under (b)(5) as
227-228         Media Memo                                                                            deliberative process privileged information
                                                 221, 225, 227-228
                                                                                                      related to the review of a draft Social Media
                                                 (b)(7)(E): page 221                                  memorandum. The emails are between
                                                                                                      USCIS OCC and USCIS employees and
                                                                                                      contain pre-decisional and deliberative
                                                                                                      information, including multiple draft
                                                                                                      comments, revisions, additions, re-wordings,
                                                                                                      suggestions, clarifications, questions about
                                                                                                      accuracy, statements of uncertainty, and
                                                                                                      requests for additional information. All of
                                                                                                      this information is part of the deliberative
                                                                                                      process.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of comments and legal opinions
                                                                                                      about the draft memorandum, which were
                                                                                                      provided by USCIS OCC attorneys that had
                                                                                                      been asked to provide legal review.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      Exemption (b)(7)(E) was used to redact
                                                                                                      portions of an email sent between USCIS


                                                                  Page 45 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 79 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              OCC attorneys and USCIS employees related
                                                                                              to the review of a draft Social Media
                                                                                              memorandum regarding social media
                                                                                              screening as part of adjudicating pending K-1
                                                                                              visa adjustments. The information withheld
                                                                                              under (b)(7)(E) includes a summary of the
                                                                                              current outstanding decisions to be made
                                                                                              regarding the K-1 process and which
                                                                                              applications would be subject to social media
                                                                                              review, and the potential legal considerations
                                                                                              that were being reviewed. This information,
                                                                                              if disclosed, would reveal the specific
                                                                                              applications types that may be subject to
                                                                                              social media screening and what actions to
                                                                                              take in certain cases, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what applicants face social media
                                                                                              screening, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.

                                                          Page 46 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 80 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(7)(E).
                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
231           Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5) as
              Delegation Discussion - Follow                                                        deliberative process privileged information
              Up Meeting                                                                            related to the review of a draft Social Media
                                                                                                    Delegation. The emails are between USCIS
                                                                                                    OCC and USCIS employees and contain pre-
                                                                                                    decisional and deliberative information,
                                                                                                    including multiple draft comments, revisions,
                                                                                                    additions, re-wordings, suggestions,
                                                                                                    clarifications, questions about accuracy,
                                                                                                    statements of uncertainty, and requests for
                                                                                                    additional information. All of this
                                                                                                    information is part of the deliberative
                                                                                                    process.

                                                                                                    The information withheld under (b)(5) as
                                                                                                    attorney-client privileged information
                                                                                                    consists of comments and legal opinions
                                                                                                    about the review of a draft Social Media
                                                                                                    Delegation, which were provided by USCIS
                                                                                                    OCC attorneys that had been asked to
                                                                                                    provide legal review. Accordingly, this
                                                                                                    material is appropriately exempt from
                                                                                                    disclosure pursuant to Exemption (b)(5).




                                                                Page 47 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 81 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
240-244           Email, RE: [Social Media         (b)(5)                 Email                         The information withheld under (b)(5) as
                  SORN] Coordinated response                                                            deliberative process privileged information
                                                                                                        related to the agency-wide coordinated
                                                                                                        review of the Social Media System of
                                                                                                        Records Notice (SORN). The emails are
                                                                                                        between USCIS OCC and USCIS employees
                                                                                                        and contain pre-decisional and deliberative
                                                                                                        information, including multiple draft
                                                                                                        comments, revisions, additions, re-wordings,
                                                                                                        suggestions, clarifications, questions about
                                                                                                        accuracy, statements of uncertainty, and
                                                                                                        requests for additional information. All of
                                                                                                        this information is part of the deliberative
                                                                                                        process.

                                                                                                        The information withheld under (b)(5) as
                                                                                                        attorney-client privileged information
                                                                                                        consists of comments and legal opinions
                                                                                                        about the draft SORN, which were provided
                                                                                                        by USCIS OCC attorneys that had been
                                                                                                        asked to provide legal review. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(5).

                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
246               Email, FW: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
                  Delegation Templates                                                                  includes deliberative and attorney-client
                                                                                                        privileged information related to the review

                                                                    Page 48 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 82 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        of the draft Social Media Delegation. The
                                                                                                        emails are between USCIS OCC attorneys
                                                                                                        and include two versions of a portion of the
                                                                                                        Delegation, highlighting the differences
                                                                                                        between the two versions, and clarifying the
                                                                                                        options involved, which represents part of the
                                                                                                        deliberative process, as well as pre-decisional
                                                                                                        information being considered in this process.
                                                                                                        The information in the emails also contains
                                                                                                        information related to a request for legal
                                                                                                        opinions and includes potential courses of
                                                                                                        actions being considered. Accordingly, this
                                                                                                        material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(5). All
                                                                                                        other information within this document was
                                                                                                        segregated and determined non-exempt and
                                                                                                        disclosed.
248               Email, Query re: signed          (b)(5)                 Email                         The information withheld under (b)(5) as
                  Delegation 15002                                                                      deliberative process privileged information
                  (WF1137322)                                                                           related to the review of a draft Social Media
                                                                                                        Delegation. The emails are between USCIS
                                                                                                        employees and DHS employees and contain
                                                                                                        pre-decisional and deliberative information,
                                                                                                        including a specific edit to a portion of the
                                                                                                        draft. All other information within this
                                                                                                        document was segregated and determined
                                                                                                        non-exempt and disclosed.
250-251           Social Media PRA Submission- (b)(5): page 251           Email                         The information withheld under (b)(5)
                  DHS Policy Seeking Input by                                                           includes deliberative and attorney-client
                                               (b)(7)(E): page 250
                  Noon Monday                                                                           privileged information related to the review
                                                                                                        of PRA materials. The emails are between
                                                                                                        USCIS OCC attorneys and USCIS employees
                                                                                                        and include clarifications, and requests for

                                                                    Page 49 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 83 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              additional information, which represents part
                                                                                              of the deliberative process, as well as pre-
                                                                                              decisional information being considered in
                                                                                              this process. The information in the emails
                                                                                              also contains information related to a request
                                                                                              for legal opinions and includes potential
                                                                                              courses of actions being considered.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact a link
                                                                                              to an internal intranet website that directs to
                                                                                              the draft copy of the document being
                                                                                              reviewed. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the government to
                                                                                              review sensitive law enforcement documents
                                                                                              that aid in the vetting process. This type of
                                                                                              information is part of specific techniques and
                                                                                              procedures involved the agency’s
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including the
                                                                                              specific tools used by the agency to
                                                                                              coordinate review of documents to support
                                                                                              DHS’s mission. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could reasonably be expected to risk the

                                                          Page 50 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 84 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    circumvention of law and render the
                                                                                                    guidelines for additional screening measures
                                                                                                    relevant to national security, public safety,
                                                                                                    and fraud prevention useless. Accordingly,
                                                                                                    this material is appropriately exempt from
                                                                                                    disclosure pursuant to Exemption (b)(7)(E).

                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
252           Email, Social Media Privacy      (b)(5)                 Email                         The information withheld under (b)(5)
              Compliance Documentation                                                              includes deliberative and attorney-client
                                                                                                    privileged information related to the review
                                                                                                    of the draft SMOUTs. The emails are
                                                                                                    between USCIS OCC attorneys and include
                                                                                                    suggested concerns with language in the
                                                                                                    SMOUTs, which represents part of the
                                                                                                    deliberative process, as well as pre-decisional
                                                                                                    information being considered in this process.
                                                                                                    The information in the emails also contains
                                                                                                    information related to a request for legal
                                                                                                    opinions and includes potential courses of
                                                                                                    actions being considered. Accordingly, this
                                                                                                    material is appropriately exempt from
                                                                                                    disclosure pursuant to Exemption (b)(5). All
                                                                                                    other information within this document was
                                                                                                    segregated and determined non-exempt and
                                                                                                    disclosed.
253           Social Media Talking Points      (b)(5)                 Email                         The information withheld under (b)(5)
                                                                                                    includes deliberative and attorney-client
                                                                                                    privileged information related to the review
                                                                                                    of the draft Social Media Talking Points.
                                                                                                    The emails are between USCIS OCC

                                                                Page 51 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 85 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    attorneys and include suggested concerns
                                                                                                    with language in the talking points, which
                                                                                                    represents part of the deliberative process, as
                                                                                                    well as pre-decisional information being
                                                                                                    considered in this process. The information
                                                                                                    in the emails also contains information
                                                                                                    related to a request for legal opinions and
                                                                                                    includes potential courses of actions being
                                                                                                    considered. Accordingly, this material is
                                                                                                    appropriately exempt from disclosure
                                                                                                    pursuant to Exemption (b)(5). All other
                                                                                                    information within this document was
                                                                                                    segregated and determined non-exempt and
                                                                                                    disclosed.
255           Social Media Task Force          (b)(5)                 Email                         The information withheld under (b)(5)
                                                                                                    includes deliberative and attorney-client
                                                                                                    privileged information related to an
                                                                                                    upcoming meeting of the DHS Social Media
                                                                                                    Task Force. The emails are between USCIS
                                                                                                    OCC attorneys and DHS OGC attorneys, and
                                                                                                    include specific issues that DHS employees
                                                                                                    had requested DHS OGC consider, which
                                                                                                    represents part of the deliberative process, as
                                                                                                    well as pre-decisional information being
                                                                                                    considered in this process. The information
                                                                                                    in the emails also contains information
                                                                                                    related to a request for legal opinions and
                                                                                                    includes potential courses of actions being
                                                                                                    considered. Accordingly, this material is
                                                                                                    appropriately exempt from disclosure
                                                                                                    pursuant to Exemption (b)(5). All other
                                                                                                    information within this document was


                                                                Page 52 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 86 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
260-261, 263-   UPDATE: Delegation 15002,        (b)(5)                 Email                         The information withheld under (b)(5)
264             Revision 01, Delegation to the                                                        includes deliberative and attorney-client
                Director of U.S. Citizenship                                                          privileged information related to the review
                and Immigration Services to                                                           of the draft Delegation 15002, which
                Conduct Certain Law                                                                   involves the delegation to USCIS to conduct
                Enforcement Activities                                                                certain law enforcement activities, including
                                                                                                      searches of social media as part of
                                                                                                      immigration adjudications. The emails are
                                                                                                      between USCIS OCC attorneys and were sent
                                                                                                      to USCIS OCC leadership to provide a
                                                                                                      summary of the draft delegation and multiple
                                                                                                      concerns, edits, revisions, and comments that
                                                                                                      USCIS had received from ICE, U.S. Customs
                                                                                                      and Border Protection (CBP), Privacy, and
                                                                                                      CRCL. This information represents part of
                                                                                                      the deliberative process, as well as pre-
                                                                                                      decisional information being considered in
                                                                                                      this process. The information in the emails
                                                                                                      also contains legal opinions from USCIS
                                                                                                      OCC, ICE Office of the Principal Legal
                                                                                                      Advisor (OPLA), and CBP legal counsel, and
                                                                                                      includes potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
268             Email, RE: DHS social media      (b)(5)                 Email                         The information withheld under (b)(5)
                policy                                                                                includes deliberative and attorney-client
                                                                                                      privileged information related to USCIS’s

                                                                  Page 53 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 87 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    social media activities in relation to ICE and
                                                                                                    CBP’s operations. The emails are between
                                                                                                    attorneys from USCIS OCC, ICE OPLA, and
                                                                                                    CBP legal counsel, and include a summary of
                                                                                                    requested edits to the draft Social Media
                                                                                                    Delegation. This information represents part
                                                                                                    of the deliberative process, as well as pre-
                                                                                                    decisional information being considered in
                                                                                                    this process. The information also contains
                                                                                                    legal opinions from USCIS OCC and ICE
                                                                                                    OPLA, and includes potential courses of
                                                                                                    actions being considered. Accordingly, this
                                                                                                    material is appropriately exempt from
                                                                                                    disclosure pursuant to Exemption (b)(5). All
                                                                                                    other information within this document was
                                                                                                    segregated and determined non-exempt and
                                                                                                    disclosed.
270           Weekly SMWG Meeting              (b)(7)(E)              Email                         Exemption (b)(7)(E) was used to redact
              Minutes                                                                               portions of an email sent by USCIS
                                                                                                    employees discussing the minutes of the DHS
                                                                                                    Social Media Working Group meeting. The
                                                                                                    information withheld under (b)(7)(E)
                                                                                                    includes the link to an internal intranet
                                                                                                    website that directs to the meeting minutes.
                                                                                                    This information, if disclosed, would reveal
                                                                                                    the technology resources currently being used
                                                                                                    in the government to review sensitive law
                                                                                                    enforcement documents that aid in the vetting
                                                                                                    process. This type of information is part of
                                                                                                    specific techniques and procedures involved
                                                                                                    the agency’s enforcement of certain
                                                                                                    immigration and national security laws and
                                                                                                    directives. It would also reveal guidelines

                                                                Page 54 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 88 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        that could risk circumvention of the law,
                                                                                                        including the specific tools used by the
                                                                                                        agency to coordinate review of documents to
                                                                                                        support DHS’s mission. The release of this
                                                                                                        information would put individuals on notice
                                                                                                        as to what technology is being used, so that
                                                                                                        individuals could research the technology to
                                                                                                        identify vulnerabilities and limitations, which
                                                                                                        could reasonably be expected to risk the
                                                                                                        circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
273-275           DHS's 90 Day Letter to Office     (b)(5)                Draft Memorandum              The information withheld under (b)(5) as
                  of Inspector General (OIG) 17-                                                        deliberative process privileged information
                                                    (b)(7)(E)
                  40Final Report: DHS' Pilots for                                                       consists of multiple draft comments,
                  Social Media Screening Need                                                           revisions, additions, re-wordings,
                  Increased Rigor to Ensure                                                             suggestions, clarifications, questions about
                  Scalability and Long-term                                                             accuracy, statements of uncertainty, and
                  Success (OIG Project No. 16-                                                          requests for additional information. All of
                  079-ISP-USCIS)                                                                        this information is part of the deliberative
                                                                                                        process related to the drafting of a
                                                                                                        Memorandum from DHS to the Inspector
                                                                                                        General regarding DHS’ pilots for social
                                                                                                        media screening. The draft memorandum
                                                                                                        contains draft recommendations and
                                                                                                        responses, which are pre-decisional and
                                                                                                        include information that is not reflected in the
                                                                                                        final version of the document.




                                                                    Page 55 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 89 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of a draft version of a Memorandum
                                                                                              from DHS to the Inspector General regarding
                                                                                              DHS’ pilots for social media screening. The
                                                                                              information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for DHS’s pilots for social
                                                                                              media screening. The redacted language also
                                                                                              contains specifics as to what actions should
                                                                                              be taken by different DHS components,
                                                                                              including USCIS, CBP, and ICE, and details
                                                                                              as to how each component was involved in
                                                                                              the social media pilots. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that law enforcement and
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and

                                                          Page 56 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 90 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        directives. Accordingly, this material is
                                                                                                        appropriately exempt from disclosure
                                                                                                        pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
277-288           Refugee Screening Review:        (b)(7)(E)              Pilot Project Summary         Exemption (b)(7)(E) was used to redact
                  The Defense Advanced                                                                  portions of a document titled Refugee
                  Research Projects Agency 2.0                                                          Screening Review: The Defense Advanced
                  Pilot                                                                                 Research Projects Agency 2.0 Pilot, which
                                                                                                        was compiled by FDNS, and dated June 2,
                                                                                                        2016. The document contains a summary of
                                                                                                        the social media pilot project to assess the
                                                                                                        feasibility of using social media to screen
                                                                                                        refugee applicants. The information withheld
                                                                                                        under (b)(7)(E) includes a description of the
                                                                                                        specific technology that USCIS and DHS
                                                                                                        would be using to conduct social media
                                                                                                        research as part of the vetting process, the
                                                                                                        specific cases and applicants that would be
                                                                                                        screened, and the challenges and limitations
                                                                                                        in the process. This information, if disclosed,
                                                                                                        would reveal the technology resources
                                                                                                        currently being used in the vetting process by
                                                                                                        law enforcement and immigration officers,
                                                                                                        which is part of specific techniques and
                                                                                                        procedures involved in the enforcement of
                                                                                                        certain immigration and national security
                                                                                                        laws and directives. It would also reveal
                                                                                                        guidelines that could risk circumvention of
                                                                                                        the law, including the specific tools used by
                                                                                                        law enforcement as part of the vetting and


                                                                    Page 57 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 91 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        screening process. The release of this
                                                                                                        information would put individuals on notice
                                                                                                        as to what technology is being used, so that
                                                                                                        individuals could research the technology to
                                                                                                        identify vulnerabilities and limitations, which
                                                                                                        could impact the effectiveness of the
                                                                                                        screening and vetting process. Releasing this
                                                                                                        information could reasonably be expected to
                                                                                                        risk the circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
289-292           USCIS/State Social Media         (b)(7)(E)              Concept of Operations         Exemption (b)(7)(E) was used to redact
                  Elicitation Plan - Refugee                                                            portions of a document prepared by USCIS
                  Applicant Pilot                                                                       and the Department of State on the Social
                                                                                                        Media Elicitation Plan as part of the Refugee
                                                                                                        Applicant Pilot. The document contains a
                                                                                                        summary of the social media pilot project to
                                                                                                        assess the feasibility of using social media to
                                                                                                        screen refugee applicants. The information
                                                                                                        withheld under (b)(7)(E) includes a
                                                                                                        description of the specific technology that
                                                                                                        USCIS and DOS would be using to conduct
                                                                                                        social media research as part of the vetting
                                                                                                        process, the specific cases and applicants that
                                                                                                        would be screened, the specific social media
                                                                                                        applications reviewed, and which employees
                                                                                                        and offices were involved in the process.

                                                                    Page 58 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 92 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              This information, if disclosed, would reveal
                                                                                              the technology resources currently being used
                                                                                              in the vetting process by law enforcement
                                                                                              and immigration officers, and the specific
                                                                                              websites, applications, and social media that
                                                                                              is being reviewed by immigration officers for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening
                                                                                              and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and

                                                          Page 59 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 93 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        could reasonably be expected to risk the
                                                                                                        circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
294-300           Review of Refugee Screening      (b)(7)(E)              Pilot Project Summary         Exemption (b)(7)(E) was used to redact
                  Social Media Pilot                                                                    portions of a document prepared by FDNS
                                                                                                        titled “Review of Refugee Screening Social
                                                                                                        Media Pilot,” dated March 16, 2016. The
                                                                                                        information redacted under Exemption
                                                                                                        (b)(7)(E) consists of a description of the
                                                                                                        specific technology that USCIS would be
                                                                                                        using to conduct social media research as part
                                                                                                        of the vetting process, the specific cases and
                                                                                                        applicants that would be screened, detailed
                                                                                                        information about some applicants that had
                                                                                                        been screened and the results of that
                                                                                                        screening, the specific social media
                                                                                                        applications reviewed, and which key words
                                                                                                        were used to search those social media
                                                                                                        applications. This information, if disclosed,
                                                                                                        would reveal the technology resources
                                                                                                        currently being used in the vetting process by
                                                                                                        law enforcement and immigration officers,
                                                                                                        and the specific websites, applications, and
                                                                                                        social media that is being reviewed by
                                                                                                        immigration officers for certain immigration
                                                                                                        applicants and petitioners that need additional

                                                                    Page 60 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 94 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening
                                                                                              and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).

                                                          Page 61 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 95 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
302-303, 305-   Review of K-1 Adjustment of      (b)(7)(E)              Pilot Project Summary         Exemption (b)(7)(E) was used to redact
318             Status Social Media Pilots                                                            portions of a document prepared by USCIS
                                                                                                      titled “Review of K-1 Adjustment of Status
                                                                                                      Social Media Pilots.” The information
                                                                                                      redacted under Exemption (b)(7)(E) consists
                                                                                                      of a description of the specific technology
                                                                                                      that USCIS would be using to conduct social
                                                                                                      media research as part of the vetting process,
                                                                                                      the specific cases and applicants that would
                                                                                                      be screened, detailed information about some
                                                                                                      applicants that had been screened and the
                                                                                                      results of that screening, the specific social
                                                                                                      media applications reviewed, and which key
                                                                                                      words were used to search those social media
                                                                                                      applications. This information, if disclosed,
                                                                                                      would reveal the technology resources
                                                                                                      currently being used in the vetting process by
                                                                                                      law enforcement and immigration officers,
                                                                                                      and the specific websites, applications, and
                                                                                                      social media that is being reviewed by
                                                                                                      immigration officers for certain immigration
                                                                                                      applicants and petitioners that need additional
                                                                                                      background checks or vetting, which is part
                                                                                                      of specific techniques and procedures
                                                                                                      involved in the enforcement of certain
                                                                                                      immigration and national security laws and
                                                                                                      directives. The release of this information
                                                                                                      would also reveal guidelines that could risk
                                                                                                      circumvention of the law, because it would
                                                                                                      put individuals on notice as to what

                                                                  Page 62 of 347
                                  Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 96 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        information is considered as part of the
                                                                                                        screening and vetting process, what words
                                                                                                        and images are being searched for, and the
                                                                                                        specific tools used by law enforcement. The
                                                                                                        release of this information would put
                                                                                                        individuals on notice as to what technology is
                                                                                                        being used, so that individuals could research
                                                                                                        the technology to identify vulnerabilities and
                                                                                                        limitations, which could impact the
                                                                                                        effectiveness of the screening and vetting
                                                                                                        process. It could also result in individuals
                                                                                                        hiding the use of certain social media
                                                                                                        platforms or encouraging the use of platforms
                                                                                                        that the agency does not access to, which
                                                                                                        would impact the effectiveness of screening
                                                                                                        and vetting procedures used for the
                                                                                                        enforcement of certain immigration and
                                                                                                        national security laws and directives, and
                                                                                                        could reasonably be expected to risk the
                                                                                                        circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
319-324           Briefing Paper/Way Forward -     (b)(7)(E)              Briefing Paper                Exemption (b)(7)(E) was used to redact
                  Refugee Social Media                                                                  portions of a briefing paper prepared by
                  Screening                                                                             FDNS and RAIO regarding Refugee Social
                                                                                                        Media screening. The information redacted
                                                                                                        under Exemption (b)(7)(E) consists of a

                                                                    Page 63 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 97 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              summary of the social media screening
                                                                                              efforts to date, the timeline for proposed pilot
                                                                                              projects, optional courses of action and
                                                                                              recommendations, and summaries of the
                                                                                              limitations and resource constraints. The
                                                                                              document also contains detailed information
                                                                                              about some applicants that had been screened
                                                                                              and the results of that screening, the specific
                                                                                              social media applications reviewed, and
                                                                                              which key words were used to search those
                                                                                              social media applications. This information,
                                                                                              if disclosed, would reveal the technology
                                                                                              resources currently being used in the vetting
                                                                                              process by law enforcement and immigration
                                                                                              officers, and the specific websites,
                                                                                              applications, and social media that is being
                                                                                              reviewed by immigration officers for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research

                                                          Page 64 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 98 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      the technology to identify vulnerabilities and
                                                                                                      limitations, which could impact the
                                                                                                      effectiveness of the screening and vetting
                                                                                                      process. It could also result in individuals
                                                                                                      hiding the use of certain social media
                                                                                                      platforms or encouraging the use of platforms
                                                                                                      that the agency does not access to, which
                                                                                                      would impact the effectiveness of screening
                                                                                                      and vetting procedures used for the
                                                                                                      enforcement of certain immigration and
                                                                                                      national security laws and directives, and
                                                                                                      could reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).
                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
326-328, 330    FDNS PowerPoint, “USCIS          (b)(7)(E)              PowerPoint                    Exemption (b)(7)(E) was used to redact
                Social Media Update                                                                   portions of a PowerPoint presentation titled
                                                                                                      “USCIS Social Media Update,” which was
                                                                                                      prepared by FDNS, and dated January 18,
                                                                                                      2017. The information redacted under
                                                                                                      Exemption (b)(7)(E) consists of a summary
                                                                                                      of the social media screening efforts as part
                                                                                                      of USCIS refugee pilots, detailed information
                                                                                                      about some applicants that had been screened
                                                                                                      and the results of that screening, the specific
                                                                                                      social media applications reviewed, which
                                                                                                      key words were used to search those social

                                                                  Page 65 of 347
                        Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 99 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              media applications, and the results of those
                                                                                              screening efforts. This information, if
                                                                                              disclosed, would reveal the technology
                                                                                              resources currently being used in the vetting
                                                                                              process by law enforcement and immigration
                                                                                              officers, and the specific websites,
                                                                                              applications, and social media that is being
                                                                                              reviewed by immigration officers for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening
                                                                                              and vetting procedures used for the

                                                          Page 66 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 100 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        enforcement of certain immigration and
                                                                                                        national security laws and directives, and
                                                                                                        could reasonably be expected to risk the
                                                                                                        circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
331-334           USCIS Social Media &             (b)(7)(E)              Briefing Overview             Exemption (b)(7)(E) was used to redact
                  Vetting: Overview and Efforts                                                         portions of a briefing overview for USCIS
                  to Date                                                                               leadership dated March 2, 2017, which
                                                                                                        summarizes USCIS’s social media vetting
                                                                                                        efforts to date. The information redacted
                                                                                                        under Exemption (b)(7)(E) consists of a
                                                                                                        summary of the social media screening
                                                                                                        efforts to date, optional courses of action and
                                                                                                        recommendations, detailed information about
                                                                                                        some applicants that had been screened and
                                                                                                        the results of that screening, the specific
                                                                                                        social media applications reviewed, and
                                                                                                        which key words were used to search those
                                                                                                        social media applications. This information,
                                                                                                        if disclosed, would reveal the technology
                                                                                                        resources currently being used in the vetting
                                                                                                        process by law enforcement and immigration
                                                                                                        officers, and the specific websites,
                                                                                                        applications, and social media that is being
                                                                                                        reviewed by immigration officers for certain
                                                                                                        immigration applicants and petitioners that

                                                                    Page 67 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 101 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening
                                                                                              and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).

                                                          Page 68 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 102 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
335-338           DHS Secretary Briefing           (b)(7)(E)              Briefing Paper                Exemption (b)(7)(E) was used to redact
                  Binder; Social Media                                                                  portions of a DHS Secretary Briefing Binder
                                                                                                        on USCIS’s use of social media. The
                                                                                                        information redacted under Exemption
                                                                                                        (b)(7)(E) consists of specific techniques and
                                                                                                        procedures involved in the operational use of
                                                                                                        social media to conduct screening for certain
                                                                                                        applicants, including detailed information
                                                                                                        about some applicants that had been screened
                                                                                                        and the results of that screening, the specific
                                                                                                        social media applications reviewed, which
                                                                                                        words and phrases were used to search those
                                                                                                        social media applications, and the challenges
                                                                                                        identified in the process of social media
                                                                                                        screening and vetting. This information, if
                                                                                                        disclosed, would reveal the technology
                                                                                                        resources currently being used in the vetting
                                                                                                        process by law enforcement and immigration
                                                                                                        officers and the specific words and photos
                                                                                                        being searched for as possible indicators of
                                                                                                        fraud, public safety, or national security
                                                                                                        concerns, which is part of specific techniques
                                                                                                        and procedures involved in the enforcement
                                                                                                        of certain immigration and national security
                                                                                                        laws and directives. The release of this
                                                                                                        information would also reveal guidelines that
                                                                                                        could risk circumvention of the law, because
                                                                                                        it would put individuals on notice as to what
                                                                                                        information is considered as part of the
                                                                                                        screening and vetting process, what words

                                                                    Page 69 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 103 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        and images are being searched for, and the
                                                                                                        specific factors being considered by law
                                                                                                        enforcement during the vetting process. The
                                                                                                        release of this information would put
                                                                                                        individuals on notice as to what technology is
                                                                                                        being used, so that individuals could research
                                                                                                        the technology to identify vulnerabilities and
                                                                                                        limitations, which could impact the
                                                                                                        effectiveness of the screening and vetting
                                                                                                        process. It could also result in individuals
                                                                                                        hiding the use of certain social media
                                                                                                        platforms or encouraging the use of platforms
                                                                                                        that the agency does not access to, which
                                                                                                        would impact the effectiveness of screening
                                                                                                        and vetting procedures used for the
                                                                                                        enforcement of certain immigration and
                                                                                                        national security laws and directives, and
                                                                                                        could reasonably be expected to risk the
                                                                                                        circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
341-343           USCIS Social Media Use Cases (b)(7)(E)                  Use Case Scenarios Summary    Exemption (b)(7)(E) was used to redact a
                                                                                                        copy of a document containing USCIS Social
                                                                                                        Media Use Cases. The document was
                                                                                                        compiled by USCIS and DHS Science &
                                                                                                        Technology as part of the effort to obtain
                                                                                                        technological tools for operational use of

                                                                    Page 70 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 104 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              social media. The information redacted
                                                                                              under Exemption (b)(7)(E) consists of
                                                                                              multiple use-case scenarios for various
                                                                                              private sector social media vendors that
                                                                                              contain the techniques and procedures
                                                                                              involved in the operational use of social
                                                                                              media to conduct screening for certain
                                                                                              applicants, which will allow vendors to
                                                                                              determine whether they can offer the agency
                                                                                              a technological tool that would fit operational
                                                                                              needs. Each scenario contains detailed
                                                                                              information about how the search is
                                                                                              conducted, what information is screened, the
                                                                                              factors that may indicate potential national
                                                                                              security or criminal concerns, technological
                                                                                              challenges that need to be addressed, and
                                                                                              other specific techniques and procedures that
                                                                                              are part of the vetting process. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, the tools that may be
                                                                                              used in future screening, and the specific
                                                                                              words and patterns that are reviewed and
                                                                                              flagged as possible indicators of fraud, public
                                                                                              safety, or national security concerns, which is
                                                                                              part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what

                                                          Page 71 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 105 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        information is considered as part of the
                                                                                                        screening and vetting process, what patterns
                                                                                                        immigration officers look for, and the
                                                                                                        specific factors being considered by law
                                                                                                        enforcement during the vetting process.
                                                                                                        Disclosure of this information would also put
                                                                                                        individuals on notice as to what technology is
                                                                                                        being used, so that individuals could research
                                                                                                        the technology to identify vulnerabilities and
                                                                                                        limitations, which could impact the
                                                                                                        effectiveness of the screening and vetting
                                                                                                        process, and could reasonably be expected to
                                                                                                        risk the circumvention of law and render the
                                                                                                        guidelines for additional screening measures
                                                                                                        relevant to national security, public safety,
                                                                                                        and fraud prevention useless. Accordingly,
                                                                                                        this material is appropriately exempt from
                                                                                                        disclosure pursuant to Exemption (b)(7)(E).
                                                                                                        All other information within this document
                                                                                                        was segregated and determined non-exempt
                                                                                                        and disclosed.
346-348           S&T HSARPA DA-E, USCIS           (b)(7)(E)              PowerPoint                    Exemption (b)(7)(E) was used to redact
                  Social Media Analytics                                                                portions of a PowerPoint document, which
                                                                                                        was compiled by DHS Science and
                                                                                                        Technology, titled “USCIS Social Media
                                                                                                        Analytics,” dated October 12, 2016. The
                                                                                                        PowerPoint summarizes the current social
                                                                                                        media pilot plans in progress, and discusses
                                                                                                        proposed processes and courses of action
                                                                                                        being considered. The redacted information
                                                                                                        consists of specific technology platforms
                                                                                                        being used to conduct social media searches
                                                                                                        and analyze data. This information, if

                                                                    Page 72 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 106 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      disclosed, would reveal the technology
                                                                                                      resources currently being used in the vetting
                                                                                                      process by law enforcement and immigration
                                                                                                      officers, which is part of specific techniques
                                                                                                      and procedures involved in the enforcement
                                                                                                      of certain immigration and national security
                                                                                                      laws and directives. It would also reveal
                                                                                                      guidelines that could risk circumvention of
                                                                                                      the law, including the specific tools used by
                                                                                                      law enforcement as part of the vetting and
                                                                                                      screening process. The release of this
                                                                                                      information would put individuals on notice
                                                                                                      as to what technology is being used, so that
                                                                                                      individuals could research the technology to
                                                                                                      identify vulnerabilities and limitations, which
                                                                                                      could impact the effectiveness of the
                                                                                                      screening and vetting process. Releasing this
                                                                                                      information could reasonably be expected to
                                                                                                      risk the circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).
                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
360-363, 365-    FDNS PowerPoint, “Open-         (b)(7)(E)              PowerPoint                    Exemption (b)(7)(E) was used to redact
370, 372-380,    Source and Social Media                                                              portions of an FDNS PowerPoint, “Open-
382, 384, 386,   Research Standard Operating                                                          Source and Social Media Research Standard
390              Procedures” dated November                                                           Operating Procedures” dated November 24,
                 24, 2015                                                                             2015. The PowerPoint summarizes the types
                                                                                                      of open source and social media information

                                                                  Page 73 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 107 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              available, what information may be searched
                                                                                              for by FDNS Immigration Officers, what the
                                                                                              information may be used for in adjudications,
                                                                                              and the limits and restrictions on searches
                                                                                              and information that can be used. The
                                                                                              redacted information consists of specific
                                                                                              technology platforms being used to conduct
                                                                                              social media searches and analyze data, how
                                                                                              it should be accessed and used, the benefits to
                                                                                              the use of these platforms, how to evaluate
                                                                                              information collected, what information
                                                                                              should be deemed credible or significant,
                                                                                              what information should be saved and
                                                                                              documented, what techniques should be used
                                                                                              when accessing user accounts, which specific
                                                                                              social media platforms are required to be
                                                                                              searched, and specific activities that are
                                                                                              prohibited. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers,
                                                                                              and the specific websites, applications, and
                                                                                              social media platforms that are being
                                                                                              reviewed by immigration officers for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what

                                                          Page 74 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 108 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        information is considered as part of the
                                                                                                        screening and vetting process, what types of
                                                                                                        patterns, actions, and words are being
                                                                                                        searched for, and the specific tools used by
                                                                                                        law enforcement. The release of this
                                                                                                        information would put individuals on notice
                                                                                                        as to what technology is being used, so that
                                                                                                        individuals could research the technology to
                                                                                                        identify vulnerabilities and limitations, which
                                                                                                        could impact the effectiveness of the
                                                                                                        screening and vetting process. It could also
                                                                                                        result in individuals hiding the use of certain
                                                                                                        social media platforms or encouraging the
                                                                                                        use of platforms that the agency does not
                                                                                                        access to, which would impact the
                                                                                                        effectiveness of screening and vetting
                                                                                                        procedures used for the enforcement of
                                                                                                        certain immigration and national security
                                                                                                        laws and directives, and could reasonably be
                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E). All other information
                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
395-405           Social Media Expansion Plan,     (b)(7)(E)              Concept of Operations         Exemptions (b)(7)(E) was used to withhold
                  Concept of Operations                                                                 information within a draft Concept of
                                                                                                        Operations (CONOP) document which
                                                                                                        focused on the Social Media Expansion Plan
                                                                                                        for Refugee Applicants. The CONOP draft

                                                                    Page 75 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 109 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              focused on certain key elements of the plan
                                                                                              including the categories of applicants that
                                                                                              will be part of the social media vetting
                                                                                              process, the social media platforms to access,
                                                                                              staffing requirements, and the process for
                                                                                              reviewing results and incorporating them into
                                                                                              the adjudicative process. The information
                                                                                              redacted under Exemption (b)(7)(E) consists
                                                                                              of specific techniques and procedures
                                                                                              involved in the operational use of social
                                                                                              media to conduct screening for certain
                                                                                              applicants, including detailed information
                                                                                              about some applicants that had been screened
                                                                                              and the results of that screening, the specific
                                                                                              social media applications reviewed, and the
                                                                                              factors, patterns, words, and phrases that are
                                                                                              used to search those social media
                                                                                              applications. The redacted information also
                                                                                              contains summaries of the program that detail
                                                                                              which applicants will be flagged for
                                                                                              enhanced review that includes social media
                                                                                              screening, which areas the pilot will be taking
                                                                                              place, the indicators that will be looked for
                                                                                              and on which social media applications, and
                                                                                              the challenges identified in the process of
                                                                                              social media screening and vetting. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, the methods used to
                                                                                              conduct searches, and the specific factors that
                                                                                              immigration officers are looking for to
                                                                                              indicate possible indicators of fraud, public

                                                          Page 76 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 110 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              safety, or national security concerns, which is
                                                                                              part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, which areas
                                                                                              and applicants will be searched during which
                                                                                              time periods, and the specific factors being
                                                                                              considered by law enforcement during the
                                                                                              vetting process. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could impact the effectiveness of the
                                                                                              screening and vetting process. It could also
                                                                                              result in individuals hiding the use of certain
                                                                                              social media platforms or encouraging the
                                                                                              use of platforms that the agency does not
                                                                                              access to, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately

                                                          Page 77 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 111 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E). All other information
                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
407-415           FDNS Training PowerPoint,        (b)(7)(E)              PowerPoint                    Exemption (b)(7)(E) was used to redact
                  "Social Media Screening,"                                                             portions of an FDNS PowerPoint, "Social
                  dated September 19, 2017                                                              Media Screening," dated September 19, 2017.
                                                                                                        The PowerPoint summarizes the FDNS
                                                                                                        Social Media Screening team, the status of
                                                                                                        the pilots for social media review, and the
                                                                                                        results of the pilots. The information
                                                                                                        withheld under (b)(7)(E) consists of detailed
                                                                                                        information regarding the screening that took
                                                                                                        place during the pilots, which applicants were
                                                                                                        screened, and the screening results and the
                                                                                                        impact on those applications. The withheld
                                                                                                        information also includes screenshots of
                                                                                                        actual words and images found on social
                                                                                                        media depicting potential indicators of
                                                                                                        national security or public safety concerns.
                                                                                                        This information, if disclosed, would reveal
                                                                                                        the methods used to conduct searches, and
                                                                                                        the specific factors that immigration officers
                                                                                                        are looking for to indicate possible indicators
                                                                                                        of fraud, public safety, or national security
                                                                                                        concerns, which is part of specific techniques
                                                                                                        and procedures involved in the enforcement
                                                                                                        of certain immigration and national security
                                                                                                        laws and directives. The release of this
                                                                                                        information would also reveal guidelines that
                                                                                                        could risk circumvention of the law, because
                                                                                                        it would put individuals on notice as to what
                                                                                                        information is considered as part of the

                                                                    Page 78 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 112 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      screening and vetting process, which areas
                                                                                                      and applicants will be subject to screening,
                                                                                                      and the specific factors being considered by
                                                                                                      law enforcement during the vetting process.
                                                                                                      The release of this information could result in
                                                                                                      individuals hiding certain images, words, or
                                                                                                      other indicators that law enforcement is
                                                                                                      looking for, which would impact the
                                                                                                      effectiveness of screening and vetting
                                                                                                      procedures used for the enforcement of
                                                                                                      certain immigration and national security
                                                                                                      laws and directives, and could reasonably be
                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening
                                                                                                      measures relevant to national security, public
                                                                                                      safety, and fraud prevention useless.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
417-423, 425,   FDNS Training PowerPoint,        (b)(7)(E)              PowerPoint                    Exemption (b)(7)(E) was used to redact
426             "Social Media Screening,"                                                             portions of an FDNS PowerPoint, "Social
                dated August 8, 2017                                                                  Media Screening," dated August 8, 2017.
                                                                                                      The PowerPoint summarizes the FDNS
                                                                                                      Social Media Screening team, the status of
                                                                                                      the pilots for social media review, and the
                                                                                                      results of the pilots. The information
                                                                                                      withheld under (b)(7)(E) consists of detailed
                                                                                                      information regarding the screening that took
                                                                                                      place during the pilots, which applicants were
                                                                                                      screened, and the screening results and the
                                                                                                      impact on those applications. The withheld

                                                                  Page 79 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 113 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information also includes screenshots of
                                                                                              actual words and images found on social
                                                                                              media depicting potential indicators of
                                                                                              national security or public safety concerns.
                                                                                              This information, if disclosed, would reveal
                                                                                              the methods used to conduct searches, and
                                                                                              the specific factors that immigration officers
                                                                                              are looking for to indicate possible indicators
                                                                                              of fraud, public safety, or national security
                                                                                              concerns, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, which areas
                                                                                              and applicants will be subject to screening,
                                                                                              and the specific factors being considered by
                                                                                              law enforcement during the vetting process.
                                                                                              The release of this information could result in
                                                                                              individuals hiding certain images, words, or
                                                                                              other indicators that law enforcement is
                                                                                              looking for, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.

                                                          Page 80 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 114 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E). All other information
                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
431-442           Social Media Assessment form      (b)(7)(E)             Form                          Exemption (b)(7)(E) was used to redact
                  - training form dated 9/30/2016                                                       portions of a Social Media Assessment form
                  containing real examples from                                                         dated September 30, 2016. The form was
                  specific applicant's profiles                                                         provided in a training session of FDNS
                                                                                                        immigration officers, and contains real
                                                                                                        examples from specific applicants’ profiles.
                                                                                                        The information withheld under (b)(7)(E)
                                                                                                        consists of detailed information regarding
                                                                                                        actual social media searches that were
                                                                                                        conducted on real applicants, including their
                                                                                                        names and A-numbers, the social media
                                                                                                        applications that were searched, screenshots
                                                                                                        of actual words and images found on social
                                                                                                        media depicting potential indicators of
                                                                                                        national security or public safety concerns,
                                                                                                        and the immigration officers’ assessment and
                                                                                                        notes. This information, if disclosed, would
                                                                                                        reveal the methods used to conduct searches,
                                                                                                        and the specific factors that immigration
                                                                                                        officers are looking for to indicate possible
                                                                                                        indicators of fraud, public safety, or national
                                                                                                        security concerns, which is part of specific
                                                                                                        techniques and procedures involved in the
                                                                                                        enforcement of certain immigration and
                                                                                                        national security laws and directives. The
                                                                                                        release of this information would also reveal
                                                                                                        guidelines that could risk circumvention of
                                                                                                        the law, because it would put individuals on

                                                                    Page 81 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 115 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        notice as to what information is considered as
                                                                                                        part of the screening and vetting process,
                                                                                                        which areas and applicants will be subject to
                                                                                                        screening, and the specific factors being
                                                                                                        considered by law enforcement during the
                                                                                                        vetting process. The release of this
                                                                                                        information could result in individuals hiding
                                                                                                        certain images, words, or other indicators that
                                                                                                        law enforcement is looking for, which would
                                                                                                        impact the effectiveness of screening and
                                                                                                        vetting procedures used for the enforcement
                                                                                                        of certain immigration and national security
                                                                                                        laws and directives, and could reasonably be
                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E). All other information
                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
443-444           Memorandum from DHS               (b)(7)(E)             Memorandum                    Exemption (b)(7)(E) was used to redact
                  Undersecretary for Intelligence                                                       portions of a memorandum from DHS
                  and Analysis to the USCIS                                                             Undersecretary for Intelligence and Analysis
                  Deputy Secretary, "U.S.                                                               to the USCIS Deputy Secretary, "U.S.
                  Citizenship and Immigration                                                           Citizenship and Immigration Services Social
                  Services Social Media Vetting                                                         Media Vetting Expansion," dated April 1,
                  Expansion," dated April 1,                                                            2016. The memorandum contains updates
                  2016                                                                                  for DHS on USCIS’s efforts to expand social
                                                                                                        meeting vetting for certain applicants, and
                                                                                                        identifies options to optimize DHS’s use of
                                                                                                        social media across the Department. The

                                                                    Page 82 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 116 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information withheld under (b)(7)(E)
                                                                                              includes a summary of the pilots taking place,
                                                                                              the countries and application types that were
                                                                                              part of the screening efforts and the time
                                                                                              period that those screening efforts took place,
                                                                                              coordination information regarding other law
                                                                                              enforcement agencies that were working with
                                                                                              USCIS on its social media vetting process,
                                                                                              and the current outstanding decisions to be
                                                                                              made for future expansion of the agency’s
                                                                                              use of social media screening. This
                                                                                              information, if disclosed, would reveal the
                                                                                              specific individuals that are likely to be
                                                                                              subject to social media screening and the
                                                                                              methods used by the agency, which is part of
                                                                                              specific techniques and procedures involved
                                                                                              in the enforcement of certain immigration
                                                                                              and national security laws and directives.
                                                                                              The release of this information would also
                                                                                              reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, which areas
                                                                                              and applicants will be subject to screening,
                                                                                              and the specific factors being considered by
                                                                                              law enforcement during the vetting process
                                                                                              and could result in individuals hiding the use
                                                                                              of certain social media platforms or
                                                                                              encouraging the use of platforms that the
                                                                                              agency does not access to, which would
                                                                                              impact the effectiveness of screening and
                                                                                              vetting procedures used for the enforcement

                                                          Page 83 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 117 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        of certain immigration and national security
                                                                                                        laws and directives, and could reasonably be
                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E).
445-446           Browser setup guide              (b)(7)(E)              Procedures List               Exemption (b)(7)(E) was used to redact
                                                                                                        portions of a browser setup guide for a
                                                                                                        specific browser that agency employees were
                                                                                                        required to use when conducting social media
                                                                                                        checks. The information withheld under
                                                                                                        (b)(7)(E) includes specifics on the name of
                                                                                                        the browser, how it works, how to set it up,
                                                                                                        which specific social media applications were
                                                                                                        listed within the browser to search, and
                                                                                                        screenshots of a search conducted using the
                                                                                                        browser. This information, if disclosed,
                                                                                                        would reveal the technology resources
                                                                                                        currently being used in the vetting process by
                                                                                                        law enforcement and immigration officers,
                                                                                                        and the specific websites, applications, and
                                                                                                        social media platforms that are being
                                                                                                        reviewed by immigration officers for certain
                                                                                                        immigration applicants and petitioners that
                                                                                                        need additional background checks or
                                                                                                        vetting, which is part of specific techniques
                                                                                                        and procedures involved in the enforcement
                                                                                                        of certain immigration and national security
                                                                                                        laws and directives. The release of this
                                                                                                        information would also reveal guidelines that

                                                                    Page 84 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 118 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    could risk circumvention of the law, because
                                                                                                    it would put individuals on notice as to what
                                                                                                    technology is being used, so that individuals
                                                                                                    could research the technology to identify
                                                                                                    vulnerabilities and limitations, which could
                                                                                                    impact the effectiveness of the screening and
                                                                                                    vetting process, and could reasonably be
                                                                                                    expected to risk the circumvention of law and
                                                                                                    render the guidelines for additional screening
                                                                                                    measures relevant to national security, public
                                                                                                    safety, and fraud prevention useless.
                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(7)(E). All other information
                                                                                                    within this document was segregated and
                                                                                                    determined non-exempt and disclosed.
447           Key Word Count, dated Jan 6,     (b)(7)(E)              Spreadsheet                   Exemption (b)(7)(E) was used to redact
              2016 and Feb 2, 2016                                                                  portions of a Key Word Count spreadsheet
                                                                                                    dated Jan 6, 2016 and Feb 2, 2016, which
                                                                                                    documents the results of actual social media
                                                                                                    screening. The information withheld under
                                                                                                    (b)(7)(E) consists of a list of key words used
                                                                                                    by immigration officers to search social
                                                                                                    media profiles of applicants and the total
                                                                                                    number of profiles located using those terms.
                                                                                                    This information, if disclosed, would reveal
                                                                                                    the methods used to conduct searches, and
                                                                                                    the specific words that immigration officers
                                                                                                    are using to search social media information
                                                                                                    for indications of possible fraud, public
                                                                                                    safety, or national security concerns, which is
                                                                                                    part of specific techniques and procedures
                                                                                                    involved in the enforcement of certain

                                                                Page 85 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 119 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        immigration and national security laws and
                                                                                                        directives. The release of this information
                                                                                                        would also reveal guidelines that could risk
                                                                                                        circumvention of the law, because it would
                                                                                                        put individuals on notice as to what
                                                                                                        information is considered as part of the
                                                                                                        screening and vetting process and what terms
                                                                                                        are considered as important factors by law
                                                                                                        enforcement during the vetting process. The
                                                                                                        release of this information could result in
                                                                                                        individuals avoiding the use of these terms
                                                                                                        and using other ways to describe things
                                                                                                        without using words searched for by
                                                                                                        immigration officers, which would impact the
                                                                                                        effectiveness of screening and vetting
                                                                                                        procedures used for the enforcement of
                                                                                                        certain immigration and national security
                                                                                                        laws and directives, and could reasonably be
                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E). All other information
                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
448-451           U.S. Refugee Admission           (b)(5)                 Process Flowchart             The information withheld under (b)(5) as
                  process: Interagency Overview                                                         deliberative process privileged information
                                                                                                        consists of a draft version of a flowchart
                                                                                                        which details the proposed process for
                                                                                                        refugee admission, and how social media
                                                                                                        screening will be used in that process. The

                                                                    Page 86 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 120 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    draft flowchart is predecisional and is
                                                                                                    pending determinations on the overall
                                                                                                    process of social media screening.
                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(5). All other information
                                                                                                    within this document was segregated and
                                                                                                    determined non-exempt and disclosed.
452           FDNS-DS Mandatory                (b)(7)(E)              Procedures List               Exemption (b)(7)(E) was used to redact
              Minimums outline                                                                      portions of a procedures list used by FDNS
                                                                                                    when conducting social media checks. The
                                                                                                    information withheld under (b)(7)(E)
                                                                                                    includes specifics on the name of the
                                                                                                    platform used by the immigration officers,
                                                                                                    how to document the social media checks,
                                                                                                    and what information should be stored on
                                                                                                    applicants. This information, if disclosed,
                                                                                                    would reveal the technology resources
                                                                                                    currently being used in the vetting process by
                                                                                                    law enforcement and immigration officers,
                                                                                                    and the types of information being collected,
                                                                                                    which is part of specific techniques and
                                                                                                    procedures involved in the enforcement of
                                                                                                    certain immigration and national security
                                                                                                    laws and directives. The release of this
                                                                                                    information would also reveal guidelines that
                                                                                                    could risk circumvention of the law, because
                                                                                                    it would put individuals on notice as to what
                                                                                                    technology is being used, so that individuals
                                                                                                    could research the technology to identify
                                                                                                    vulnerabilities and limitations, which could
                                                                                                    impact the effectiveness of the screening and
                                                                                                    vetting process, and could reasonably be

                                                                Page 87 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 121 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    expected to risk the circumvention of law and
                                                                                                    render the guidelines for additional screening
                                                                                                    measures relevant to national security, public
                                                                                                    safety, and fraud prevention useless.
                                                                                                    Accordingly, this material is appropriately
                                                                                                    exempt from disclosure pursuant to
                                                                                                    Exemption (b)(7)(E). All other information
                                                                                                    within this document was segregated and
                                                                                                    determined non-exempt and disclosed.
453           Email, “Agenda,” dated           (b)(7)(E)              Email                         Exemption (b)(7)(E) was used to redact
              October 20, 2016                                                                      portions of an email dated October 20, 2016
                                                                                                    sent between FDNS employees, which
                                                                                                    contained items for discussion at an
                                                                                                    upcoming USCIS leadership meeting. The
                                                                                                    information withheld under (b)(7)(E)
                                                                                                    includes summaries of the proposed
                                                                                                    processes and courses of action being
                                                                                                    considered for USCIS’s use of social media
                                                                                                    as part of its operations, and the names of the
                                                                                                    specific technology and platforms that
                                                                                                    USCIS uses to conduct social media checks.
                                                                                                    This information, if disclosed, would reveal
                                                                                                    the technology resources currently being used
                                                                                                    in the vetting process by law enforcement
                                                                                                    and immigration officers, which is part of
                                                                                                    specific techniques and procedures involved
                                                                                                    in the enforcement of certain immigration
                                                                                                    and national security laws and directives.
                                                                                                    The release of this information would also
                                                                                                    reveal guidelines that could risk
                                                                                                    circumvention of the law, because it would
                                                                                                    put individuals on notice as to what
                                                                                                    technology is being used, so that individuals

                                                                Page 88 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 122 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      could research the technology to identify
                                                                                                      vulnerabilities and limitations, which could
                                                                                                      impact the effectiveness of the screening and
                                                                                                      vetting process, and could reasonably be
                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening
                                                                                                      measures relevant to national security, public
                                                                                                      safety, and fraud prevention useless.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
454-532, 537,   Spreadsheet report filtering     (b)(7)(E)              Spreadsheet                   Exemption (b)(7)(E) was used to redact a
540-541         social media information by                                                           spreadsheet that contains a report of filtered
                geolocation and key words                                                             social media information by geolocation and
                                                                                                      key words, which was obtained through
                                                                                                      actual searches of applicants’ social media
                                                                                                      information. The information withheld under
                                                                                                      (b)(7)(E) consists of a list of key words,
                                                                                                      acronyms, and filters used by immigration
                                                                                                      officers to search social media profiles of
                                                                                                      applicants and the total number of profiles
                                                                                                      located using those terms. The spreadsheet
                                                                                                      also contains the name, A-numbers, and
                                                                                                      receipt numbers of the applicants that had
                                                                                                      social media information that included some
                                                                                                      of the key words used during the social media
                                                                                                      searches. This information, if disclosed,
                                                                                                      would reveal the methods used to conduct
                                                                                                      searches, and the specific words that
                                                                                                      immigration officers are using to search
                                                                                                      social media information for indications of

                                                                  Page 89 of 347
                                 Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 123 of 380

          American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                        possible fraud, public safety, or national
                                                                                                        security concerns, which is part of specific
                                                                                                        techniques and procedures involved in the
                                                                                                        enforcement of certain immigration and
                                                                                                        national security laws and directives. The
                                                                                                        release of this information would also reveal
                                                                                                        guidelines that could risk circumvention of
                                                                                                        the law, because it would put individuals on
                                                                                                        notice as to what information is considered as
                                                                                                        part of the screening and vetting process and
                                                                                                        what terms are considered as important
                                                                                                        factors by law enforcement during the vetting
                                                                                                        process. The release of this information
                                                                                                        could result in individuals avoiding the use of
                                                                                                        these terms and using other ways to describe
                                                                                                        things without using words searched for by
                                                                                                        immigration officers, which would impact the
                                                                                                        effectiveness of screening and vetting
                                                                                                        procedures used for the enforcement of
                                                                                                        certain immigration and national security
                                                                                                        laws and directives, and could reasonably be
                                                                                                        expected to risk the circumvention of law and
                                                                                                        render the guidelines for additional screening
                                                                                                        measures relevant to national security, public
                                                                                                        safety, and fraud prevention useless.
                                                                                                        Accordingly, this material is appropriately
                                                                                                        exempt from disclosure pursuant to
                                                                                                        Exemption (b)(7)(E). All other information
                                                                                                        within this document was segregated and
                                                                                                        determined non-exempt and disclosed.
548-575           DHS Systems and Engineering      (b)(7)(E)              Interface Control Document    Exemptions (b)(5) and (b)(7)(E) were used to
                  & Development Institute,                                                              withhold portions of DHS Systems and
                  Social Media Analytics                                                                Engineering & Development Institute,

                                                                    Page 90 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 124 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Interface Control Document,                                                           “Social Media Analytics Interface Control
        dated October 21, 2016                                                                Document,” dated October 21, 2016. The
                                                                                              document was developed by the Homeland
                                                                                              Security Systems Engineering and
                                                                                              Development Institute (HSSEDI), which is a
                                                                                              federally funded research and development
                                                                                              center (FFRDC) established by the Secretary
                                                                                              of Homeland Security under Section 305 of
                                                                                              the Homeland Security Act of
                                                                                              2002. HSSEDI's mission is to assist the
                                                                                              Secretary of Homeland Security, the Under
                                                                                              Secretary for Science and Technology, and
                                                                                              the DHS operating elements in addressing
                                                                                              national homeland security system
                                                                                              development issues where technical and
                                                                                              systems engineering expertise is required.
                                                                                              This Interface Control Document aids the
                                                                                              development of future DHS social media
                                                                                              analytics to allow the agency to identify
                                                                                              potential national security risks. The
                                                                                              information withheld under Exemption
                                                                                              (b)(7)(E) includes a description of the
                                                                                              specific technology that USCIS and DHS
                                                                                              would be using to conduct social media
                                                                                              research as part of the vetting process, the
                                                                                              specific cases and applicants that would be
                                                                                              screened, the specific social media
                                                                                              applications reviewed, which employees and
                                                                                              offices were involved in the process, how that
                                                                                              information is used, how it will be analyzed,
                                                                                              real data scripts and data files, and detailed
                                                                                              process information regarding how
                                                                                              information will be stored and shared. This

                                                          Page 91 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 125 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and the specific
                                                                                              websites, applications, and social media
                                                                                              platforms that are being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what
                                                                                              technology is being used, so that individuals
                                                                                              could research the technology to identify
                                                                                              vulnerabilities and limitations, which could
                                                                                              impact the effectiveness of the screening and
                                                                                              vetting process. It could also result in
                                                                                              individuals hiding the use of certain social
                                                                                              media platforms or encouraging the use of
                                                                                              platforms that the agency does not access to,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures

                                                          Page 92 of 347
                             Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 126 of 380

      American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                    relevant to national security, public safety,
                                                                                                    and fraud prevention useless. Accordingly,
                                                                                                    this material is appropriately exempt from
                                                                                                    disclosure pursuant to Exemption (b)(7)(E).
                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
577           U.S. Refugee Admission           (b)(7)(E)              Process Flowchart             Exemption (b)(7)(E) was used to redact a
              process: Interagency Overview,                                                        draft of a process flowchart which details the
              flowchart                                                                             process of reviewing certain immigration
                                                                                                    applicants and benefits that require enhanced
                                                                                                    review and social media screening. The
                                                                                                    information withheld under (b)(7)(E)
                                                                                                    includes the proposed coordination processes
                                                                                                    and courses of action that can be taken during
                                                                                                    the adjudication of certain benefits, what
                                                                                                    factors trigger enhanced screening, the
                                                                                                    employees that are responsible for each part
                                                                                                    of the process, and how to make a
                                                                                                    determination on an application or petition
                                                                                                    based on the factors identified during
                                                                                                    screening. This information, if disclosed,
                                                                                                    would reveal the specific methods and
                                                                                                    procedures that immigration officers adhere
                                                                                                    to when determining whether a petition or
                                                                                                    application should go through enhanced
                                                                                                    screening, which is part of specific
                                                                                                    techniques and procedures involved in the
                                                                                                    enforcement of certain immigration and
                                                                                                    national security laws and directives. The
                                                                                                    release of this information would also reveal
                                                                                                    guidelines that could risk circumvention of
                                                                                                    the law, because it would put individuals on

                                                                Page 93 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 127 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      notice as to what information is considered as
                                                                                                      part of the screening and vetting process,
                                                                                                      what triggers enhanced screening, and
                                                                                                      whether their application or petition was part
                                                                                                      of enhanced screening due to specific teams
                                                                                                      that may have been involved in the review.
                                                                                                      The release of this information could result in
                                                                                                      individuals avoiding certain actions to avoid
                                                                                                      triggering enhanced review, which would
                                                                                                      impact the effectiveness of screening and
                                                                                                      vetting procedures used for the enforcement
                                                                                                      of certain immigration and national security
                                                                                                      laws and directives, and could reasonably be
                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening
                                                                                                      measures relevant to national security, public
                                                                                                      safety, and fraud prevention useless.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
578-754, 762-   Key Word Spreadsheet             (b)(7)(E)              Spreadsheet                   Exemption (b)(7)(E) was used to redact a
763, 771-772,   associated with applicants                                                            spreadsheet that contains a report of social
793-794,                                                                                              media information filtered by key words,
797,799, 801-                                                                                         languages, and other search filters. This
802, 809-810,                                                                                         information was obtained through actual
813-1023,                                                                                             searches of applicants’ social media
1031-1032,                                                                                            information. The information withheld under
1040-1041,                                                                                            (b)(7)(E) consists of a list of key words,
1062-1063,                                                                                            acronyms, and filters used by immigration
1066, 1068,                                                                                           officers to search social media profiles of
1070-1071,                                                                                            applicants and the total number of profiles

                                                                  Page 94 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 128 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1078-1079,                                                                                            located using those terms. The spreadsheet
1081-1082,                                                                                            also contains the name, A-numbers, and
1084-1086,                                                                                            receipt numbers of the applicants that had
1088-1120                                                                                             social media information that included some
                                                                                                      of the key words used during the social media
                                                                                                      searches. This information, if disclosed,
                                                                                                      would reveal the methods used to conduct
                                                                                                      searches, and the specific words that
                                                                                                      immigration officers are using to search
                                                                                                      social media information for indications of
                                                                                                      possible fraud, public safety, or national
                                                                                                      security concerns, which is part of specific
                                                                                                      techniques and procedures involved in the
                                                                                                      enforcement of certain immigration and
                                                                                                      national security laws and directives. The
                                                                                                      release of this information would also reveal
                                                                                                      guidelines that could risk circumvention of
                                                                                                      the law, because it would put individuals on
                                                                                                      notice as to what information is considered as
                                                                                                      part of the screening and vetting process and
                                                                                                      what terms are considered as important
                                                                                                      factors by law enforcement during the vetting
                                                                                                      process. The release of this information
                                                                                                      could result in individuals avoiding the use of
                                                                                                      these terms and using other ways to describe
                                                                                                      things without using words searched for by
                                                                                                      immigration officers, which would impact the
                                                                                                      effectiveness of screening and vetting
                                                                                                      procedures used for the enforcement of
                                                                                                      certain immigration and national security
                                                                                                      laws and directives, and could reasonably be
                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening

                                                                  Page 95 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 129 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1122-1123      Meeting agenda, FDNS and         (b)(7)(E)              Meeting Agenda and            Exemption (b)(7)(E) was used to redact
               DHS Science and Technology                              Spreadsheet                   portions of a meeting agenda, which was a
               Contracting Team, Reoccurring                                                         reoccurring weekly meeting between FDNS
               weekly on Tuesdays, includes                                                          and the DHS Science and Technology
               spreadsheet                                                                           Contracting Team. The information withheld
                                                                                                     under (b)(7)(E) includes the names of the
                                                                                                     specific technology and platforms that DHS
                                                                                                     and USCIS use to conduct social media
                                                                                                     checks and analyze data, along with a
                                                                                                     spreadsheet detailing how many cases were
                                                                                                     part of the FDNS Controlled Application
                                                                                                     Review and Resolution Program (CARRP)
                                                                                                     process, which is used to adjudicate
                                                                                                     applications and petitions with possible
                                                                                                     national security concerns. This information,
                                                                                                     if disclosed, would reveal the technology
                                                                                                     resources currently being used in the vetting
                                                                                                     process by law enforcement and immigration
                                                                                                     officers and the current FDNS workload,
                                                                                                     which is part of specific techniques and
                                                                                                     procedures involved in the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives. The release of this
                                                                                                     information would also reveal guidelines that
                                                                                                     could risk circumvention of the law, because
                                                                                                     it would put individuals on notice as to what

                                                                 Page 96 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 130 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     technology is being used, so that individuals
                                                                                                     could research the technology to identify
                                                                                                     vulnerabilities and limitations, which could
                                                                                                     impact the effectiveness of the screening and
                                                                                                     vetting process, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1126           Email, [3RD ROUND                (b)(5)                 Email                         The information withheld under (b)(5)
               COMPONENT CLEARANCE                                                                   includes deliberative and attorney-client
               REQUEST]: Latest draft of                                                             privileged information related to the review
               Consolidated DHS Social                                                               of the draft DHS Social Media Talking
               Media Talking Points, dated                                                           Points. The emails are between USCIS OCC
               March 28, 2018                                                                        attorneys and USCIS employees, and contain
                                                                                                     suggested edits received by ICE employees
                                                                                                     and ICE OPLA. This information represents
                                                                                                     part of the deliberative process, as well as
                                                                                                     pre-decisional information being considered
                                                                                                     in this process. The information in the emails
                                                                                                     also contains legal opinions from ICE OPLA,
                                                                                                     and includes potential courses of actions
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.

                                                                 Page 97 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 131 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1128-1134      Department of Homeland           (b)(5): pages 1128-     Draft Talking Points and     The information withheld under (b)(5) as
               Security Social Media Talking                            Issue Paper                  deliberative process privileged information
                                                1134
               Points and Issue Paper                                                                consists of multiple draft comments,
                                                (b)(7)(E): pages                                     revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                1128, 1130-1134
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the draft DHS Social
                                                                                                     Media Talking Points and Issue Paper, which
                                                                                                     contains pre-decisional information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     Exemption (b)(7)(E) was used to redact
                                                                                                     comments and edits that contain specifics as
                                                                                                     to what methods CBP, ICE, and USCIS’s law
                                                                                                     enforcement and immigration officers are
                                                                                                     authorized to use as part of social media
                                                                                                     vetting, what information may be used for,
                                                                                                     and the limitations that are placed on the use
                                                                                                     and collection methods. This information, if
                                                                                                     disclosed, would reveal the specific methods
                                                                                                     and procedures that immigration officers are

                                                                   Page 98 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 132 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.



                                                          Page 99 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 133 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1148, 1150-     Email, Call to discuss social    (b)(5): pages 1150-    Email                         The information withheld under (b)(5)
1151            media collection, dated March                                                         includes deliberative and attorney-client
                                                 1151
                14, 2018                                                                              privileged information related to an
                                                 (b)(7)(E): page                                      upcoming call between USCIS Privacy and
                                                                                                      OCC to discuss oversight of social media
                                                 1148
                                                                                                      collection. The emails are between USCIS
                                                                                                      OCC attorneys and include a summary of
                                                                                                      OCC’s interpretation of key legal issues prior
                                                                                                      to the scheduled call, which represents part of
                                                                                                      the deliberative process, as well as pre-
                                                                                                      decisional information being considered in
                                                                                                      this process. The information in the emails
                                                                                                      also contains information related to a request
                                                                                                      for legal opinions and includes potential
                                                                                                      courses of actions being considered.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      Exemption (b)(7)(E) was used to redact a
                                                                                                      portion of page 1148, which was an email
                                                                                                      between OCC attorneys and FDNS
                                                                                                      employees. The information withheld under
                                                                                                      (b)(7)(E) includes an internal USCIS
                                                                                                      conference number and passcode. This
                                                                                                      information, if disclosed, would reveal the
                                                                                                      technology resources currently being used in
                                                                                                      the government to host conference calls and
                                                                                                      to discuss sensitive law enforcement
                                                                                                      information. The release of this information
                                                                                                      would put individuals on notice as to how to
                                                                                                      access internal DHS phone calls, and could
                                                                                                      reasonably be expected to risk the

                                                                   Page 100 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 134 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1153-1163      Department of Homeland           (b)(5): pages 1153-     Draft Talking Points and     The information withheld under (b)(5) as
               Security Social Media Talking                            Issue Paper                  deliberative process privileged information
                                                1163
               Points and Issue Paper                                                                consists of multiple draft comments,
                                                (b)(7)(E): pages                                     revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                1153-1161, 1163
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the draft DHS Social
                                                                                                     Media Talking Points and Issue Paper, which
                                                                                                     contains pre-decisional information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by attorneys
                                                                                                     from USCIS OCC and ICE OPLA that had
                                                                                                     been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                   Page 101 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 135 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              comments and edits that contain specifics as
                                                                                              to what methods CBP, ICE, and USCIS’s law
                                                                                              enforcement and immigration officers are
                                                                                              authorized to use as part of social media
                                                                                              vetting, what information may be used for,
                                                                                              and the limitations that are placed on the use
                                                                                              and collection methods. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the

                                                         Page 102 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 136 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1165, 1167-     Email, Delegation 15002,         (b)(5): pages 1167-    Email                         The information withheld under (b)(5)
1168            Revision 01, Delegation to the                                                        includes deliberative and attorney-client
                                                 1168
                Director of U.S. Citizenship                                                          privileged information related to an
                and Immigration Services to      (b)(7)(E): page                                      upcoming meeting between USCIS OCC and
                Conduct Certain Law                                                                   FDNS to discuss the draft Delegation and
                                                 1165
                Enforcement Activities, dated                                                         concerns raised by CBP, ICE, CRCL, and
                April 19, 2018                                                                        DHS Privacy. The emails are between USCIS
                                                                                                      OCC attorneys and USCIS employees and
                                                                                                      include a summary of specific operational
                                                                                                      and legal issues concerns that would be
                                                                                                      discussed during the meeting, which
                                                                                                      represents part of the deliberative process, as
                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains information
                                                                                                      related to a request for legal opinions and
                                                                                                      includes potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5).

                                                                                                      Exemption (b)(7)(E) was used to redact a
                                                                                                      portion of page 1148, which was an email

                                                                   Page 103 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 137 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     between OCC attorneys and FDNS
                                                                                                     employees. The information withheld under
                                                                                                     (b)(7)(E) includes an internal USCIS
                                                                                                     conference number and passcode. This
                                                                                                     information, if disclosed, would reveal the
                                                                                                     technology resources currently being used in
                                                                                                     the government to host conference calls and
                                                                                                     to discuss sensitive law enforcement
                                                                                                     information. The release of this information
                                                                                                     would put individuals on notice as to how to
                                                                                                     access internal DHS phone calls, and could
                                                                                                     reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1172-1177      DHS Delegation Number            (b)(5)                 Review Workflow               The information withheld under (b)(5) as
               15002, "Delegation 15002,                                                             deliberative process privileged information
               Revision 01, Delegation to the                                                        related to the department-wide coordinated
               Director of U.S. Citizenship                                                          review of the draft Delegation 15002. The
               and Immigration Services to                                                           information is contained in a review
               Conduct Certain Law                                                                   workflow spreadsheet, which lists specific
               Enforcement Activities",                                                              details as to which agencies concurred and
               Review Workflow                                                                       non-concurred with the draft version of the
                                                                                                     Delegation, and the specific comments, edits,
                                                                                                     revisions, and questions made by each


                                                                Page 104 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 138 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      agency. All of this information is part of the
                                                                                                      deliberative process.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of comments and legal opinions
                                                                                                      about the draft delegation, which were
                                                                                                      provided by attorneys within USCIS OCC,
                                                                                                      ICE OPLA, CBP OCC, and DHS OGC who
                                                                                                      had been asked to provide legal review.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1181-1182,      Email, FINAL REVIEW:         (b)(5): pages 1181-        Email                         The information withheld under (b)(5)
1184-1185       ACTION REQUIRED: Weekly                                                               includes deliberative and attorney-client
                                             1182, 1184-1185
                SMWG Meeting - 1.8.18                                                                 privileged information related to the review
                [1.22.18], dated January 22, (b)(7)(E): page                                          of the draft USCIS Social Media
                2018                                                                                  Implementation Plan (SMLIP). The emails
                                             1184
                                                                                                      are between USCIS OCC attorneys and
                                                                                                      USCIS employees and include clarifications,
                                                                                                      and requests for additional information,
                                                                                                      which represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains
                                                                                                      information related to a request for legal
                                                                                                      opinions and includes potential courses of
                                                                                                      actions being considered. Accordingly, this


                                                                 Page 105 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 139 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes the link to an internal intranet
                                                                                              website that directs to the draft copy of the
                                                                                              document being reviewed. This information,
                                                                                              if disclosed, would reveal the technology
                                                                                              resources currently being used in the
                                                                                              government to review sensitive law
                                                                                              enforcement documents that aid in the vetting
                                                                                              process. This type of information is part of
                                                                                              specific techniques and procedures involved
                                                                                              the agency’s enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. It would also reveal guidelines
                                                                                              that could risk circumvention of the law,
                                                                                              including the specific tools used by the
                                                                                              agency to coordinate review of documents to
                                                                                              support DHS’s mission. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).




                                                         Page 106 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 140 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1187-1203,      Office of Policy & Strategy  (b)(5)                     Draft Document                The information withheld under (b)(5)
1205-1208       (OP&S)                                                                                includes deliberative and attorney-client
                National Security & Benefits                                                          privileged information related to the review
                Integrity                                                                             of the draft USCIS SMLIP, which was
                Division (NSBI) & The Social                                                          drafted by USCIS’s Office of Policy and
                Media Working Group                                                                   Strategy, National Security and Benefits
                (SMWG) Social Media Limited                                                           Integrity Division, and the SMWG. The draft
                Implementation Plan (SMLIP),                                                          SMLIP defines and tests the requirements
                dated November 17, 2017                                                               and process for the operational use of social
                                                                                                      media as part of the immigration adjudication
                                                                                                      process. The draft contains comments,
                                                                                                      revisions, additions, re-wordings,
                                                                                                      suggestions, clarifications, questions about
                                                                                                      accuracy, statements of uncertainty, and
                                                                                                      requests for additional information. This
                                                                                                      information is part of the deliberative process
                                                                                                      and contains pre-decisional information that
                                                                                                      is not reflected in the final version of the
                                                                                                      document. The draft also contains edits and
                                                                                                      comments made by OCC attorneys which
                                                                                                      contain their legal opinions. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1211            Email, FW: [Clearance            (b)(5)                 Email                         The information withheld under (b)(5)
                Request] Social Media Talking                                                         includes deliberative and attorney-client
                Points, dated January 29, 2018                                                        privileged information related to the review
                                                                                                      of draft talking points related to the use of

                                                                 Page 107 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 141 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     social media screening. The emails are
                                                                                                     between USCIS OCC attorneys, and include
                                                                                                     comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions and includes potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1213           Email, FW: [REMINDER]            (b)(5)                 Email                         The information withheld under (b)(5)
               [URGENT CLEARANCE                                                                     includes deliberative and attorney-client
               REQUEST] UN Inquiry re                                                                privileged information related to the review
               DOS social media, dated June                                                          of a draft Department of State (DOS)
               6, 2018                                                                               response to a United Nations (UN) inquiry
                                                                                                     related to DOS’s collection of social media
                                                                                                     information for visa applicants. The emails
                                                                                                     are between USCIS OCC attorneys and
                                                                                                     USCIS employees, and include comments
                                                                                                     and requests for additional information,
                                                                                                     which represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions and includes potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from

                                                                Page 108 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 142 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1215           Email, Draft response to         (b)(5)                 Email                         The information withheld under (b)(5)
               Congresswomen                                                                         includes deliberative and attorney-client
               Krishnamoorthi and Jayapal,                                                           privileged information related to the review
               dated February 9, 2018                                                                of a draft response to Congresswomen
                                                                                                     Krishnamoorthi and Jayapal regarding the
                                                                                                     collection of social media information. The
                                                                                                     emails are between USCIS OCC attorneys,
                                                                                                     and include comments and requests for
                                                                                                     additional information, which represents part
                                                                                                     of the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails
                                                                                                     also contains information related to a request
                                                                                                     for legal opinions and includes potential
                                                                                                     courses of actions being considered.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1223           Email, RE: AILA questions,       (b)(5)                 Email                         The information withheld under (b)(5)
               dated April 24, 2018                                                                  includes deliberative and attorney-client
                                                                                                     privileged information related to the review
                                                                                                     of draft responses to questions sent to USCIS
                                                                                                     by the American Immigration Lawyers
                                                                                                     Association (AILA), which were sent prior to
                                                                                                     a scheduled luncheon meeting between
                                                                                                     USCIS and AILA employees. The emails are
                                                                                                     between USCIS OCC attorneys, and include

                                                                Page 109 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 143 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions and includes potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1225-1227      Email, RE: AILA questions for    (b)(5)                 Email                         The information withheld under (b)(5)
               April 26th Richmond luncheon                                                          includes deliberative and attorney-client
               meeting, dated April 24, 2018                                                         privileged information related to the review
                                                                                                     of draft responses to questions sent to USCIS
                                                                                                     by AILA, which were sent prior to a
                                                                                                     scheduled luncheon meeting between USCIS
                                                                                                     and AILA employees. The emails are
                                                                                                     between USCIS OCC attorneys, and include
                                                                                                     comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions and includes potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was


                                                                Page 110 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 144 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1229            Questions for the April 26, (b)(5)                      Draft Meeting Questions and   The information withheld under (b)(5)
                2018, AILA Richmond meeting                             Responses                     includes deliberative and attorney-client
                - draft responses                                                                     privileged information related to the review
                                                                                                      of USCIS draft responses to questions sent to
                                                                                                      USCIS by AILA, which were sent prior to a
                                                                                                      scheduled luncheon meeting between USCIS
                                                                                                      and AILA employees. The draft responses to
                                                                                                      AILA’s questions include edits, comments,
                                                                                                      revisions, and clarifications, all of which
                                                                                                      represents part of the deliberative process, as
                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the draft responses also contains USCIS
                                                                                                      OCC’s legal opinions and comments related
                                                                                                      to legal issues. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1232, 1234-     Email, FW: AILA questions,       (b)(5)                 Email                         The information withheld under (b)(5)
1235            dated April 26, 2018                                                                  includes deliberative and attorney-client
                                                                                                      privileged information related to the review
                                                                                                      of draft responses to questions sent to USCIS
                                                                                                      by AILA, which were sent prior to a
                                                                                                      scheduled luncheon meeting between USCIS
                                                                                                      and AILA employees. The emails are
                                                                                                      between USCIS OCC attorneys and USCIS
                                                                                                      employees, and include comments and
                                                                                                      requests for additional information, which
                                                                                                      represents part of the deliberative process, as

                                                                 Page 111 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 145 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains information
                                                                                                      related to a request for legal opinions and
                                                                                                      includes potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1236            Email, FW: CLEARANCE             (b)(5)                 Email                         The information withheld under (b)(5)
                REQUEST: Latest draft of                                                              includes deliberative process privileged
                Consolidated DHS Social                                                               information related to the review of draft
                Media Talking                                                                         talking points related to the use of social
                Points, dated April 26, 2018                                                          media screening. The emails are between
                                                                                                      USCIS OCC attorneys and USCIS employees
                                                                                                      and detail specific concurrence or non-
                                                                                                      concurrence with the draft Talking Points,
                                                                                                      which represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
1241-1244,      Email, FW: Delegation 15002,     (b)(5)                 Email                         The information withheld under (b)(5)
1246-1247       Revision 01, Delegation to the                                                        includes deliberative and attorney-client
                Director of U.S. Citizenship                                                          privileged information related to an
                and Immigration Services to                                                           upcoming meeting between USCIS OCC and
                Conduct Certain Law                                                                   ICE OPLA to discuss the draft Delegation
                                                                                                      and concerns raised by ICE OPLA. The

                                                                 Page 112 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 146 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


               Enforcement Activities, dated                                                         emails are between USCIS OCC and ICE
               May 2, 2018                                                                           OPLA attorneys and USCIS employees and
                                                                                                     include a summary of specific operational
                                                                                                     and legal issues concerns that would be
                                                                                                     discussed during the meeting, which
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains information
                                                                                                     related to a request for legal opinions and
                                                                                                     includes potential courses of actions being
                                                                                                     considered. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1251-1252      Email, FW: DHS                   (b)(5)                 Email                         The information withheld under (b)(5)
               COMPONENT PASSBACKS                                                                   includes deliberative and attorney-client
               [DHS Congressional                                                                    privileged information related to the review
               Correspondence] Sen.                                                                  of draft responses to questions received by
               Menendez+ 5 to AS1,                                                                   DHS from Senator Menendez related to
               FRN/Privacy Concerns with                                                             concerns with retaining social media
               retaining Social Media                                                                information. The emails are between USCIS
               information, WF 1154028,                                                              OCC and USCIS employees and include a
               dated February 27, 2018                                                               summary of specific operational and legal
                                                                                                     issues and responses to the questions, which
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains information
                                                                                                     related to a request for legal opinions and
                                                                                                     includes potential courses of actions being

                                                                Page 113 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 147 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     considered. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1255           Email, FW: Draft LEA Memo,       (b)(5)                 Email                         The information withheld under (b)(5)
               dated January 10, 2018                                                                includes deliberative privileged information
                                                                                                     related to the title of a draft document that
                                                                                                     details a proposed plan as part of the social
                                                                                                     media collection process. This information is
                                                                                                     predecisional and is not finalized, and is part
                                                                                                     of the deliberative process. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1256-1265      Memorandum to USCIS's            (b)(5)                 Legal Memorandum              The information withheld under (b)(5) as
               Chief Counsel, "Delegation of                                                         attorney-client privileged information
               Law Enforcement Authority to                                                          consists of legal opinions contained in this
               U.S. Citizenship and                                                                  legal memorandum. The memorandum
               Immigration Services," dated                                                          explores law enforcement authority as it
               August 7, 2017                                                                        relates to USCIS, and limits its focus to legal
                                                                                                     issues related to USCIS obtaining law
                                                                                                     enforcement authority. It is written by
                                                                                                     multiple OCC attorneys, who have not
                                                                                                     finalized the draft yet. It is directed to
                                                                                                     USCIS’s Chief Counsel, who had requested
                                                                                                     the legal opinion. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was

                                                                Page 114 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 148 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1268, 1274-     Draft Guidance for Use of        (b)(5): pages 1275-     Draft Guidance Document      The information withheld under (b)(5) as
1278            Social Media in Field                                                                 deliberative process privileged information
                                                 1278
                Operations Directorate                                                                consists of a draft version of a document that
                Adjudications, dated October     (b)(7)(E): pages                                     details Guidance for Use of Social Media in
                27, 2017                                                                              Field Operations Directorate Adjudications.
                                                 1268, 1274-1275,
                                                                                                      The withheld information focuses on the
                                                 1277-1278                                            types of questions and issues that
                                                                                                      adjudicators may want to look for when
                                                                                                      reviewing an application or interviewing an
                                                                                                      applicant related to social media information.
                                                                                                      The material is also pre-decisional and
                                                                                                      includes information that is not reflected in
                                                                                                      the final version of the document.

                                                                                                      The information withheld under (b)(7)(E)
                                                                                                      includes draft language in the document and
                                                                                                      comments written by USCIS employees that
                                                                                                      contain summaries of the proposed processes
                                                                                                      and courses of action being considered for
                                                                                                      FDNS employees who would be authorized
                                                                                                      to access the internet and social media
                                                                                                      content to support USCIS’s mission, as well
                                                                                                      as details about the CARRP process and how
                                                                                                      to handle social media results involve
                                                                                                      potential national security concerns. The
                                                                                                      redacted language also contains specifics as
                                                                                                      to what specific questions can be used by
                                                                                                      immigration officers to question applicants to
                                                                                                      verify social media results as part of social
                                                                                                      media vetting. This information, if
                                                                                                      disclosed, would reveal the specific methods

                                                                    Page 115 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 149 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what questions may be asked, which would
                                                                                              tip off the individuals that the immigration
                                                                                              officer was investigating possible national
                                                                                              security or public safety concerns. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).



                                                         Page 116 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 150 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1279           Email, FW: Draft Social Media    (b)(5)                 Email                         The information withheld under (b)(5)
               Guidance, dated October 27,                                                           includes attorney-client privileged
               2017                                                                                  information related to the review of draft
                                                                                                     guidance that details how USCIS’s Field
                                                                                                     Office planned to implement the use of social
                                                                                                     media in adjudications. The emails are
                                                                                                     between USCIS OCC and USCIS employees
                                                                                                     and include specific request for a legal
                                                                                                     opinion. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1280-1281      Email, FW: FDNS Social           (b)(5): pages 1280-    Email                         The information withheld under (b)(5)
               Media Documents for Review,                                                           includes deliberative and attorney-client
                                                1281
               dated May 23, 2018                                                                    privileged information related to the review
                                                (b)(7)(E): page                                      of draft social media documents. The emails
                                                                                                     are sent between USCIS OCC and USCIS
                                                1281
                                                                                                     employees, and include comments, questions,
                                                                                                     clarifications, and options being considered,
                                                                                                     all of which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the draft responses also
                                                                                                     contains USCIS OCC’s legal opinions and
                                                                                                     comments related to legal issues.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                  Page 117 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 151 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes the link to an internal intranet
                                                                                              website that directs to a DHS policy, and a
                                                                                              concern raised by FDNS in regard to a
                                                                                              proposed course of action and potential
                                                                                              conflicts with the policy. This information, if
                                                                                              disclosed, would reveal the technology
                                                                                              resources currently being used in the
                                                                                              government to review sensitive law
                                                                                              enforcement documents that aid in the vetting
                                                                                              process. This type of information is part of
                                                                                              specific techniques and procedures involved
                                                                                              the agency’s enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. It would also reveal guidelines
                                                                                              that could risk circumvention of the law,
                                                                                              including the specific tools used by the
                                                                                              agency to coordinate review of documents to
                                                                                              support DHS’s mission. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).




                                                         Page 118 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 152 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1286-1289      Fraud Detection and National     (b)(5)                 Draft Standard Operating      The information withheld under (b)(5) as
               Security Directorate, Social                            Procedure                     deliberative process privileged information
                                                (b)(7)(E)
               Media Division -                                                                      consists of multiple draft comments,
               Implementation of DHS                                                                 revisions, additions, re-wordings,
               Delegation Number 15002,                                                              suggestions, clarifications, questions about
               Standard Operating Procedure,                                                         accuracy, statements of uncertainty, and
               dated April 19, 2018                                                                  requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the development of the
                                                                                                     draft Standard Operating Procedure for
                                                                                                     FDNS’s Social Media Division, and focuses
                                                                                                     on the implementation of Delegation 15002
                                                                                                     and the possible process options being
                                                                                                     considered. The material is both deliberative
                                                                                                     and pre-decisional and includes information
                                                                                                     that is not reflected in the final version of the
                                                                                                     document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS
                                                                                                     Office of Chief Counsel (OCC) attorneys that
                                                                                                     had been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes draft language in the document and

                                                                Page 119 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 153 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for FDNS employees who
                                                                                              would be authorized to access the internet
                                                                                              and social media content to support USCIS’s
                                                                                              mission. The redacted language also contains
                                                                                              specifics as to what actions should be taken
                                                                                              for certain cases, the oversight and audit
                                                                                              process, the specific methods USCIS’s
                                                                                              immigration officers are authorized to use as
                                                                                              part of social media vetting, and what
                                                                                              limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the

                                                         Page 120 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 154 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1293-1304      Draft Privacy Impact             (b)(5)                 Draft Privacy Impact          The information withheld under (b)(5) as
               Assessment Update for the                               Assessment Update             deliberative process privileged information
               Fraud Detection and National                                                          consists of comments, revisions, additions,
               Security Directorate,                                                                 re-wordings, suggestions, clarifications,
               DHS/USCIS/PIA-013-01(a),                                                              questions about accuracy, statements of
               dated May XX, 2018                                                                    uncertainty, and requests for additional
                                                                                                     information. All of this information is part of
                                                                                                     the deliberative process related to the review
                                                                                                     of the draft Privacy Impact Assessment
                                                                                                     Update, which details the changes to the
                                                                                                     process for FDNS access to social media
                                                                                                     information when conducting certain
                                                                                                     background, identity and security checks.
                                                                                                     The material is both deliberative and pre-
                                                                                                     decisional and includes information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document.


                                                                Page 121 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 155 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                VAUGHN INDEX


                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS
                                                                                                     Office of Chief Counsel (OCC) attorneys that
                                                                                                     had been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1311-1321      DHS Operational Use of Social    (b)(5): page 1313       Privacy Compliance Draft     The information withheld under (b)(5) as
               Media, Privacy Compliance                                Document                     deliberative process privileged information
                                                (b)(7)(E): pages
               memorandum, dated January                                                             consists of multiple draft comments,
               25, 2017                         1311-1321                                            revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the review of a draft
                                                                                                     version of the Operational Use of Social
                                                                                                     Media template that must be completed in
                                                                                                     order for the DHS Privacy Office to review
                                                                                                     and determine privacy compliance. The
                                                                                                     document includes draft responses to
                                                                                                     questions from the DHS Privacy Office about
                                                                                                     the collection of social media information,
                                                                                                     which includes pre-decisional and
                                                                                                     deliberative information.




                                                                   Page 122 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 156 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for DHS’s operational use
                                                                                              of social media, including how USCIS’s
                                                                                              FDNS would use the information as part of
                                                                                              the background check and screening process.
                                                                                              The redacted language also contains specifics
                                                                                              as to FDNS’s methods for handling cases
                                                                                              involving potential fraud, criminal, public
                                                                                              safety, or national security concerns, and
                                                                                              specific examples of information that DHS
                                                                                              and FDNS would be gathering through social
                                                                                              media searches. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and

                                                         Page 123 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 157 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what information is considered as
                                                                                                     part of the screening and vetting process and
                                                                                                     what the limitations of access are. The
                                                                                                     release of this information could result in
                                                                                                     individuals hiding the use of certain
                                                                                                     information on social media platforms or
                                                                                                     engaging in behavior to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1322-1325      Draft Rules of Behavior for the   (b)(5): pages 1322-     Draft Rules of Behavior     The information withheld under (b)(5) as
               Operational Use of Social                                                             deliberative process privileged information
                                                 1323
               Media                                                                                 consists of multiple draft comments,
                                                 (b)(7)(E): pages                                    revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                 1322-1325
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of

                                                                    Page 124 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 158 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              this information is part of the deliberative
                                                                                              process related to the review of a draft
                                                                                              version of the Rules of Behavior Form that
                                                                                              must be signed by Immigration Officers who
                                                                                              are authorized to access the Internet and
                                                                                              social media content for official purposes.
                                                                                              The material is also pre-decisional and
                                                                                              includes information that is not reflected in
                                                                                              the final version of the document.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for DHS’s operational use
                                                                                              of social media, including what specific
                                                                                              activities USCIS’s FDNS employees were
                                                                                              authorized or prohibited from conducting as
                                                                                              part of the background check and screening
                                                                                              process. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research and

                                                         Page 125 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 159 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      what the limitations of access are. The
                                                                                                      release of this information could result in
                                                                                                      individuals being able to determine what can
                                                                                                      and can’t be searched on social media
                                                                                                      platforms, which would allow them to
                                                                                                      ascertain alternate ways to avoid proper
                                                                                                      vetting, which would impact the effectiveness
                                                                                                      of screening and vetting procedures used for
                                                                                                      the enforcement of certain immigration and
                                                                                                      national security laws and directives, and
                                                                                                      could reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1346, 1348,     PowerPoint training              (b)(7)(E)              PowerPoint                    Exemption (b)(7)(E) was used to redact
1359, 1367-     presentation, "Privacy                                                                portions of a PowerPoint training
1368            Requirements for Operational                                                          presentation, "Privacy Requirements for
                Use of Social Media"                                                                  Operational Use of Social Media.” The
                                                                                                      PowerPoint summarizes the privacy
                                                                                                      requirements and rules of behavior for
                                                                                                      employees involved in social media searches
                                                                                                      to support USCIS’s mission. The redacted
                                                                                                      information consists of specific details
                                                                                                      regarding what information can be used and
                                                                                                      what prohibitions are placed on searches, as
                                                                                                      well as direct phone numbers and email

                                                                 Page 126 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 160 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              address for USCIS internal IT offices. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and the limitations on
                                                                                              access to certain information, which is part of
                                                                                              specific techniques and procedures involved
                                                                                              in the enforcement of certain immigration
                                                                                              and national security laws and directives.
                                                                                              The release of this information would also
                                                                                              reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information can and can’t be searched on
                                                                                              social media platforms, which would allow
                                                                                              them to ascertain alternate ways to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.



                                                         Page 127 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 161 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1375           Email, FW: FDNS Social           (b)(5)                 Email                         The information withheld under (b)(5)
               Media Documents for Review,                                                           includes deliberative and attorney-client
                                                (b)(7)(E)
               dated May 23, 2018                                                                    privileged information related to the review
                                                                                                     of FDNS Social Media documents. The
                                                                                                     emails are between USCIS OCC and USCIS
                                                                                                     employees and include a summary of specific
                                                                                                     legal issues and concerns that should be
                                                                                                     noted when reviewing the documents. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains a
                                                                                                     summary of USCIS OCC attorneys’ legal
                                                                                                     position on courses of actions being
                                                                                                     considered. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     Exemption (b)(7)(E) was used to redact a
                                                                                                     summary of the compliance documents being
                                                                                                     reviewed, and the process issues related to
                                                                                                     methods used by FDNS to support social
                                                                                                     media information collection. This
                                                                                                     information, if disclosed, would reveal the
                                                                                                     specific methods and procedures that
                                                                                                     immigration officers are able to use to
                                                                                                     conduct social media research for certain
                                                                                                     immigration applicants and petitioners that
                                                                                                     need additional background checks or
                                                                                                     vetting, which is part of specific techniques
                                                                                                     and procedures involved in the enforcement
                                                                                                     of certain immigration and national security
                                                                                                     laws and directives. Accordingly, this

                                                                Page 128 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 162 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1377            Email, FW: Fictitious Account    (b)(5)                 Email                         The information withheld under (b)(5)
                Social Media Privacy                                                                  includes deliberative and attorney-client
                Compliance Documentation,                                                             privileged information related to the review
                dated May 21, 2018                                                                    of social media privacy compliance
                                                                                                      documentation. The emails are between
                                                                                                      USCIS OCC and USCIS employees and
                                                                                                      include a summary of OCC’s legal opinion
                                                                                                      regarding the definition of the term “fictitious
                                                                                                      accounts” in relation to the development of
                                                                                                      the agency’s social media policies. This
                                                                                                      information represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains a
                                                                                                      summary of USCIS OCC attorneys’ legal
                                                                                                      position on defining certain terms and how
                                                                                                      that may impact the process. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1380-1390,      Draft Department of Homeland     (b)(5): pages 1380-    Draft Talking Points and      The information withheld under (b)(5) as
1392-1395       Security Social Media Talking                           Issue Paper                   deliberative process privileged information
                                                 1390, 1392-1395
                Points and Issue Paper                                                                consists of multiple draft comments,
                                                                                                      revisions, additions, re-wordings,
                                                                                                      suggestions, clarifications, questions about

                                                                 Page 129 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 163 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                         (b)(7)(E): pages                                     accuracy, statements of uncertainty, and
                                                                                              requests for additional information. All of
                                         1380-1389, 1392,
                                                                                              this information is part of the deliberative
                                         1394-1395                                            process related to the review of the draft DHS
                                                                                              Social Media Talking Points and Issue Paper,
                                                                                              which contains pre-decisional information
                                                                                              that is not reflected in the final version of the
                                                                                              document.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by ICE OPLA
                                                                                              and USCIS OCC attorneys that had been
                                                                                              asked to provide legal review. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              comments and edits that contain specifics as
                                                                                              to what methods CBP, ICE, and USCIS’s law
                                                                                              enforcement and immigration officers are
                                                                                              authorized to use as part of social media
                                                                                              vetting, what information may be used for,
                                                                                              and the limitations that are placed on the use
                                                                                              and collection methods. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the

                                                            Page 130 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 164 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what information is considered as
                                                                                                     part of the screening and vetting process and
                                                                                                     what the limitations of access are. The
                                                                                                     release of this information could result in
                                                                                                     individuals hiding the use of certain
                                                                                                     information on social media platforms or
                                                                                                     engaging in behavior to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1397           Email, FW: [URGENT          (b)(5)                      Email                         The information withheld under (b)(5)
               CLEARANCE REQUEST] UN                                                                 includes deliberative and attorney-client
               Inquiry re DOS social media                                                           privileged information related to the review
               collection -visa                                                                      of a draft DOS response to a United Nations
               applications, dated June 5,                                                           inquiry related to DOS’s collection of social
               2018                                                                                  media information for visa applicants. The

                                                                Page 131 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 165 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     emails are between USCIS OCC attorneys
                                                                                                     and USCIS employees, and include
                                                                                                     comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions and includes potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1404-1405      Draft response from the United   (b)(5)                 Draft letter                  The information withheld under (b)(5) as
               States to the United Nations                                                          deliberative process privileged information
               Human Rights Office of the                                                            consists of multiple draft comments,
               High Commission                                                                       revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the review of a draft
                                                                                                     response from the United States to the United
                                                                                                     Nations Human Rights Office of the High
                                                                                                     Commission, which related to the
                                                                                                     Department of State’s proposed update of
                                                                                                     visa application forms and the collection of
                                                                                                     social media information from visa
                                                                                                     applicants. The withheld portions of the
                                                                                                     document contain pre-decisional information


                                                                Page 132 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 166 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     that is not reflected in the final version of the
                                                                                                     document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1407-1410      Email, FW: Meeting Summary        (b)(5): pages 1407-    Email                        The information withheld under (b)(5)
               and Status of Draft Delegation,                                                       includes deliberative and attorney-client
                                                 1410
               dated February 2, 2018                                                                privileged information related to the review
                                                 (b)(7)(E): page                                     of the draft delegation. The emails are
                                                                                                     between USCIS OCC attorneys and include a
                                                 1408
                                                                                                     summary of a recent meeting between USCIS
                                                                                                     and DHS privacy regarding USCIS’s planned
                                                                                                     use of fictitious accounts when conducting
                                                                                                     social media searches in certain cases. The
                                                                                                     withheld information includes specific legal
                                                                                                     issues and concerns that OCC attorneys
                                                                                                     wanted to highlight for leadership, as well as
                                                                                                     a list of some of the potential courses of
                                                                                                     actions. This information represents part of
                                                                                                     the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails
                                                                                                     also contains a summary of USCIS OCC

                                                                   Page 133 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 167 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              attorneys’ legal position on courses of actions
                                                                                              being considered. Accordingly, this material
                                                                                              is appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of the proposed
                                                                                              processes and courses of action being
                                                                                              considered as part of draft the Delegation
                                                                                              allowing USCIS’s use of social media as part
                                                                                              of its operations, coordination information
                                                                                              regarding when an application or petition
                                                                                              should be referred to FDNS for determining
                                                                                              whether a fraud investigation is warranted,
                                                                                              and the outstanding issues involved with
                                                                                              implementation. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process, how
                                                                                              that information is obtained, and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding

                                                         Page 134 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 168 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     the use of certain information on social media
                                                                                                     platforms or engaging in behavior to avoid
                                                                                                     proper vetting, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1414-1416      Email, RE: Outstanding issues     (b)(5): pages 1414-    Email                        The information withheld under (b)(5)
               re the use of fictitious social                                                       includes deliberative and attorney-client
                                                 1416
               media accounts when fraud is                                                          privileged information related to outstanding
               suspected, dated October 13,      (b)(7)(E): page                                     issues involved in the use of fictitious social
               2017                                                                                  media accounts when adjudicating
                                                 1416
                                                                                                     immigration cases involving suspected fraud.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys and include a summary specific
                                                                                                     legal issues and concerns that OCC attorneys
                                                                                                     wanted to highlight for leadership, as well as
                                                                                                     a list of some of the potential courses of
                                                                                                     actions. This information represents part of
                                                                                                     the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails

                                                                   Page 135 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 169 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              also contains a summary of USCIS OCC
                                                                                              attorneys’ legal position on courses of actions
                                                                                              being considered. Accordingly, this material
                                                                                              is appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of the proposed
                                                                                              processes and courses of action being
                                                                                              considered as part of draft the Delegation
                                                                                              allowing USCIS’s use of social media as part
                                                                                              of its operations, coordination information
                                                                                              regarding when an application or petition
                                                                                              should be referred to FDNS for determining
                                                                                              whether a fraud investigation is warranted,
                                                                                              and the outstanding issues involved with
                                                                                              implementation. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process, how
                                                                                              that information is obtained, and what the
                                                                                              limitations of access are. The release of this

                                                         Page 136 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 170 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     information could result in individuals hiding
                                                                                                     the use of certain information on social media
                                                                                                     platforms or engaging in behavior to avoid
                                                                                                     proper vetting, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1420-1421      Email, RE: Outstanding issues     (b)(5)                Email                         The information withheld under (b)(5)
               re the use of fictitious social                                                       includes deliberative and attorney-client
               media accounts when fraud is                                                          privileged information related to outstanding
               suspected, dated October 6,                                                           issues involved in the use of fictitious social
               2017                                                                                  media accounts when adjudicating
                                                                                                     immigration cases involving suspected fraud.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys and include a summary specific
                                                                                                     legal issues and concerns that OCC attorneys
                                                                                                     wanted to highlight for leadership, as well as
                                                                                                     a list of some of the potential courses of
                                                                                                     actions. This information represents part of
                                                                                                     the deliberative process, as well as pre-
                                                                                                     decisional information being considered in

                                                                Page 137 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 171 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     this process. The information in the emails
                                                                                                     also contains a summary of USCIS OCC
                                                                                                     attorneys’ legal position on courses of actions
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1423           Draft DHS Delegation Number      (b)(5)                 Draft Document                The information withheld under (b)(5)
               15002, "Delegation 15002,                                                             includes deliberative and attorney-client
               Revision 01, Delegation to the                                                        privileged information related to a draft copy
               Director of U.S. Citizenship                                                          of DHS Delegation Number 15002,
               and Immigration Services to                                                           "Delegation 15002, Revision 01, Delegation
               Conduct Certain Law                                                                   to the Director of U.S. Citizenship and
               Enforcement Activities"                                                               Immigration Services to Conduct Certain
                                                                                                     Law Enforcement Activities." The
                                                                                                     Delegation, once finalized, would reaffirm
                                                                                                     the authority of the Director of USCIS to
                                                                                                     conduct specific law enforcement activities,
                                                                                                     which include the use of social media content
                                                                                                     as part of immigration adjudications. The
                                                                                                     draft contains comments, revisions, additions,
                                                                                                     re-wordings, clarifications, and legal opinion.
                                                                                                     This information is part of the deliberative
                                                                                                     process and contains pre-decisional
                                                                                                     information that is not reflected in the final
                                                                                                     version of the document. The draft also
                                                                                                     contains edits and comments made by OCC
                                                                                                     attorneys which contain their legal opinions.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information

                                                                Page 138 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 172 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1426           Email, FW: Privacy Training      (b)(7)(E)              Email                         Exemption (b)(7)(E) was used to withhold a
               (for SVPI FDNS IO Social                                                              portion of emails between USCIS OCC
               Media access), dated                                                                  attorneys and USCIS employees, which
               September 27, 2017                                                                    include a summary of an upcoming Privacy
                                                                                                     Training scheduled for employees who will
                                                                                                     be involved in the social media process, as
                                                                                                     well as a list of next steps that need to be
                                                                                                     taken and decisions that need to be made.
                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a description of the specific browser
                                                                                                     that agency employees were required to use
                                                                                                     when conducting social media checks, and
                                                                                                     the agency employees authorized to conduct
                                                                                                     social media searches. This information, if
                                                                                                     disclosed, would reveal the technology
                                                                                                     resources currently being used in the vetting
                                                                                                     process by law enforcement and immigration
                                                                                                     officers, and the role that USCIS employees
                                                                                                     have in this process, which is part of specific
                                                                                                     techniques and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what technology is being used, so
                                                                                                     that individuals could research the
                                                                                                     technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process, and could reasonably be expected to

                                                                Page 139 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 173 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1428-1434      Email, FW: Proposal to Revise    (b)(5)                 Email                         The information withheld under (b)(5)
               Delegation to the Director of                                                         includes deliberative and attorney-client
               USCIS to Conduct Certain LE                                                           privileged information related to the
               Activities - S: 3:00pm today,                                                         proposed plan to revise the delegation to
               dated November 15, 2017                                                               allow USCIS to conduct social media review
                                                                                                     as part of its law enforcement activities.
                                                                                                     The emails are between USCIS OCC and
                                                                                                     USCIS employees and include a summary of
                                                                                                     OCC’s legal opinion regarding the definition
                                                                                                     of specific terms in the delegation, as well as
                                                                                                     questions and responses related to the scope
                                                                                                     of the delegation and certain levels of
                                                                                                     authority that it covered. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains a summary of
                                                                                                     USCIS OCC attorneys’ legal position on
                                                                                                     defining certain terms and how that may
                                                                                                     impact the process, as well as specific
                                                                                                     requests for legal opinions on certain issues.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to

                                                                Page 140 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 174 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
1436-1437,      Email, FW: REQUEST FOR        (b)(5)                     Email                        The information withheld under (b)(5)
1444            OCC CLEARANCE [DHS                                                                    includes deliberative and attorney-client
                Congressional Correspondence]                                                         privileged information related to the legal
                Rep. Jayapal +16, regarding                                                           review of a draft response to Representative
                SORN and Social Media, WF                                                             Jayapal regarding the USCIS social media
                1152115, dated November 6,                                                            review process and the draft SORN. The
                2017                                                                                  emails are between USCIS OCC attorneys,
                                                                                                      and include statements of uncertainty,
                                                                                                      specific details regarding courses of action
                                                                                                      being considered and recommendations for
                                                                                                      those options. This information represents
                                                                                                      part of the deliberative process, as well as
                                                                                                      pre-decisional information being considered
                                                                                                      in this process. The information in the emails
                                                                                                      also contains multiple legal opinions related
                                                                                                      the potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1458-1462,      DHS Privacy Summary,             (b)(5): pages 1458-     Privacy Compliance Draft     The information withheld under (b)(5) as
1469-1470       Operational Use of Social                                Document                     deliberative process privileged information
                                                 1459, 1462, 1469-
                Media, dated January 25, 2017                                                         consists of multiple draft comments,
                                                 1470                                                 revisions, additions, re-wordings,
                                                                                                      suggestions, clarifications, questions about
                                                 (b)(7)(E): pages
                                                                                                      accuracy, statements of uncertainty, and
                                                 1460-1461                                            requests for additional information. All of
                                                                                                      this information is part of the deliberative

                                                                    Page 141 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 175 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              process related to the review of a draft
                                                                                              version of the Operational Use of Social
                                                                                              Media template that must be completed in
                                                                                              order for the DHS Privacy Office to review
                                                                                              and determine privacy compliance. The
                                                                                              document includes draft responses to
                                                                                              questions from the DHS Privacy Office about
                                                                                              the collection of social media information,
                                                                                              which includes pre-decisional and
                                                                                              deliberative information.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for DHS’s operational use
                                                                                              of social media, including how USCIS’s
                                                                                              FDNS would use the information as part of
                                                                                              the background check and screening process.
                                                                                              The redacted language also contains specifics
                                                                                              as to FDNS’s methods for handling cases
                                                                                              involving potential fraud, criminal, public
                                                                                              safety, or national security concerns, and

                                                         Page 142 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 176 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              specific examples of information that DHS
                                                                                              and FDNS would be gathering through social
                                                                                              media searches. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).

                                                         Page 143 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 177 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                VAUGHN INDEX



                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1471, 1473      Email, FW: Social media -        (b)(5)                 Email                         The information withheld under (b)(5)
                FORMS project - LPRs, dated                                                           includes deliberative and attorney-client
                May 21, 2018                                                                          privileged information related to the
                                                                                                      collection of information on immigration
                                                                                                      forms. The emails are between USCIS OCC
                                                                                                      attorneys, USCIS employees, and DHS
                                                                                                      employees, and include statements
                                                                                                      summarizing current legal issues being
                                                                                                      considered related to the legal authority to
                                                                                                      collect social media handles on immigration
                                                                                                      forms. This information represents part of
                                                                                                      the deliberative process, as well as pre-
                                                                                                      decisional information being considered in
                                                                                                      this process. The information in the emails
                                                                                                      also contains a request for legal opinions
                                                                                                      related potential courses of actions being
                                                                                                      considered. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1475-1477       Impediments to Proposed          (b)(5)                 DOJ Summary Paper             The information withheld under (b)(5) as
                Expanded Immigration Vetting                                                          attorney-client privileged information
                of Aliens in the United States                                                        consists of legal opinions contained in this
                                                                                                      Summary Paper, which was drafted by
                                                                                                      Department of Justice (DOJ) attorneys. The
                                                                                                      Summary Paper details specific impediments
                                                                                                      to proposed expanded immigration vetting of

                                                                 Page 144 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 178 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      aliens in the United States. It contains legal
                                                                                                      analysis and opinion on these issues.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
1478-1491,      Draft Supporting Statement for    (b)(5)                Draft Document                The information withheld under (b)(5) as
1493-1495       Paperwork Reduction Act                                                               deliberative process privileged information
                Generic Information Collection                                                        consists of multiple draft comments,
                Submissions for "Generic                                                              revisions, additions, re-wordings,
                Clearance for the Collection of                                                       suggestions, clarifications, questions about
                Social Media Information on                                                           accuracy, statements of uncertainty, and
                Immigration and Foreign                                                               requests for additional information. All of
                Travel Forms," Office of                                                              this information is part of the deliberative
                Management and Budget                                                                 process related to the development of a
                Control No. 1601-NEW, dated                                                           Supporting Statement for PRA requirements
                April 26, 2018                                                                        in connection with the collection of social
                                                                                                      media information on immigration and
                                                                                                      foreign travel forms. The material is pre-
                                                                                                      decisional and includes information that is
                                                                                                      not reflected in the final version of the
                                                                                                      document. The information withheld under
                                                                                                      (b)(5) as attorney-client privileged
                                                                                                      information consists of comments and legal
                                                                                                      opinions added to this draft document by
                                                                                                      USCIS OCC attorneys that had been asked to
                                                                                                      provide legal review. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.

                                                                 Page 145 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 179 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1497            Email, FW: Social Media           (b)(5)                  Email                       The information withheld under (b)(5)
                Compliance Documentation,                                                             includes deliberative and attorney-client
                dated April 16, 2018                                                                  privileged information related to the review
                                                                                                      of draft social media compliance
                                                                                                      documentation. The emails are between
                                                                                                      USCIS OCC attorneys and USCIS employees
                                                                                                      and include requests for a legal opinion and
                                                                                                      feedback, and requests for additional
                                                                                                      information, which represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.
                                                                                                      The information in the emails also contains a
                                                                                                      request for legal opinions on two specific
                                                                                                      issues. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1499-1503,      Draft - U.S. Citizenship and      (b)(5): pages 1499-     Privacy Compliance Draft    The information withheld under (b)(5) as
1505-1506       Immigration Services Fraud                                Document                    deliberative process privileged information
                                                  1501, 1506
                Detection and National                                                                consists of multiple draft comments,
                Security Investigations, Rules    (b)(7)(E): pages                                    revisions, additions, re-wordings,
                of Behavior for the Operational                                                       suggestions, clarifications, questions about
                                                  1502-1506
                Use of Social Media                                                                   accuracy, statements of uncertainty, and
                                                                                                      requests for additional information. All of
                                                                                                      this information is part of the deliberative
                                                                                                      process related to the review of a draft
                                                                                                      version of the Rules of Behavior Form that
                                                                                                      must be signed by Immigration Officers who
                                                                                                      are authorized to access the Internet and
                                                                                                      social media content for official purposes.
                                                                                                      The material is also pre-decisional and

                                                                     Page 146 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 180 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              includes information that is not reflected in
                                                                                              the final version of the document.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for DHS’s operational use
                                                                                              of social media, including what specific
                                                                                              activities USCIS’s FDNS employees were
                                                                                              authorized or prohibited from conducting as
                                                                                              part of the background check and screening
                                                                                              process. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals being able to determine what can
                                                                                              and can’t be searched on social media
                                                                                              platforms, which would allow them to
                                                                                              ascertain alternate ways to avoid proper
                                                                                              vetting, which would impact the effectiveness

                                                         Page 147 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 181 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     of screening and vetting procedures used for
                                                                                                     the enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1508           Email, FW: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
               Compliance Documentation,                                                             includes deliberative and attorney-client
               dated April 16, 2018                                                                  privileged information related to the review
                                                                                                     of draft social media compliance
                                                                                                     documentation. The emails are between
                                                                                                     USCIS OCC attorneys and USCIS employees
                                                                                                     and include requests for a legal opinion and
                                                                                                     feedback, and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains a
                                                                                                     request for legal opinions on two specific
                                                                                                     issues. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.

                                                                Page 148 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 182 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1511-1512      Email, Social Media Next         (b)(5)                 Email                         The information withheld under (b)(5)
               Steps, dated November 30,                                                             includes deliberative and attorney-client
                                                (b)(7)(E)
               2017                                                                                  privileged information related to the process
                                                                                                     of evaluating the plan to allow certain access
                                                                                                     to social media as part of immigration
                                                                                                     adjudication. The emails are between USCIS
                                                                                                     OCC attorneys, USCIS employees and
                                                                                                     leadership, and the DHS Privacy Office, and
                                                                                                     include summaries of DHS, CBP, ICE
                                                                                                     policies and legal opinions, and questions
                                                                                                     regarding options for next steps in USCIS’s
                                                                                                     process. This information represents part of
                                                                                                     the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails
                                                                                                     also contains summaries of legal opinions
                                                                                                     provided by DHS, CBP, and ICE, and
                                                                                                     questions related to USCIS’s legal
                                                                                                     interpretations of certain issues.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a description of the specific browser
                                                                                                     that agency employees were required to use
                                                                                                     when conducting social media checks, and
                                                                                                     the authorization for certain methods used by
                                                                                                     CBP, ICE, and USCIS employees to conduct
                                                                                                     social media searches. This information, if
                                                                                                     disclosed, would reveal the technology
                                                                                                     resources currently being used in the vetting
                                                                                                     process by law enforcement and immigration

                                                                Page 149 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 183 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     officers, and the role that USCIS employees
                                                                                                     have in this process, which is part of specific
                                                                                                     techniques and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what technology is being used, so
                                                                                                     that individuals could research the
                                                                                                     technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process, and could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                    All other information within this document
                                                                                                    was segregated and determined non-exempt
                                                                                                    and disclosed.
1513-1517      Interim SOP for CBP Access to    (b)(7)(E)              Standard Operating Procedure Exemption (b)(7)(E) was used to redact a
               Social Media 20150608                                                                copy of an Interim Standard Operating
                                                                                                    Procedure (SOP) for CBP Access to Social
                                                                                                    Media, dated June 8, 2015. The SOP
                                                                                                    establishes the procedure for CBP’s access to
                                                                                                    operational use of social media and the
                                                                                                    implementation process. The redacted
                                                                                                    information consists of specific technology
                                                                                                    platforms being used to conduct social media

                                                                Page 150 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 184 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     searches and analyze data, methods that CBP
                                                                                                     uses to conduct research and monitoring, and
                                                                                                     the procedures for accessing the platform to
                                                                                                     conduct social media searches. This
                                                                                                     information, if disclosed, would reveal the
                                                                                                     technology resources and methods currently
                                                                                                     being used in the vetting process by CBP law
                                                                                                     enforcement and immigration officers, which
                                                                                                     is part of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to the specific
                                                                                                     tools used by law enforcement, the level of
                                                                                                     access available, and what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process, and could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1518-1529      U.S. Customs and Border          (b)(7)(E)              Directive                     Exemption (b)(7)(E) was used to redact a
               Protection Directive, CBP                                                             copy of a CBP Directive No. 5410-003,

                                                                Page 151 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 185 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Directive No. 5410-003,                                                               "Operational Use of Social Media," dated
        "Operational Use of Social                                                            January 2, 2015. The Directive assigns
        Media," dated January 2, 2015                                                         responsibilities and general rules of behavior
                                                                                              for the operational uses of social media by
                                                                                              CBP employees. The redacted information
                                                                                              consists of specific technology platforms
                                                                                              being used to conduct social media searches
                                                                                              and analyze data, methods that CBP uses to
                                                                                              conduct research and monitoring, and the
                                                                                              procedures for accessing the platform to
                                                                                              conduct social media searches. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources and methods currently
                                                                                              being used in the vetting process by CBP law
                                                                                              enforcement and immigration officers, which
                                                                                              is part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to the specific
                                                                                              tools used by law enforcement, the level of
                                                                                              access available, and what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process, and could reasonably be expected to
                                                                                              risk the circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,

                                                         Page 152 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 186 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1530-1534      U.S. Customs and Border          (b)(7)(E)              Rules of Behavior             Exemption (b)(7)(E) was used to redact a
               Protection Operational Use of                                                         copy of a CBP Operational Use of Social
               Social Media Rules of                                                                 Media Rules of Behavior. The redacted
               Behavior                                                                              information consists of specific methods that
                                                                                                     are authorized or prohibited as part of the
                                                                                                     operational use of social media to conduct
                                                                                                     research and monitoring. This information, if
                                                                                                     disclosed, would reveal the technology
                                                                                                     resources and methods currently being used
                                                                                                     in the vetting process by CBP law
                                                                                                     enforcement and immigration officers, which
                                                                                                     is part of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to the specific
                                                                                                     tools used by law enforcement, the level of
                                                                                                     access available, and what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process, and could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,

                                                                Page 153 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 187 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1541-1543      IP - USCIS Screening and         (b)(5): page 1543       Briefing Summary             The information withheld under (b)(5)
               Vetting                                                                               consists of deliberative and attorney-client
                                                (b)(7)(E): pages
                                                                                                     privileged information related to the review
                                                1541-1542                                            of the draft Issue Paper (IP) related to
                                                                                                     USCIS Screening and Vetting. The withheld
                                                                                                     information includes comments and
                                                                                                     recommendations for revision and re-
                                                                                                     wording, which is part of the deliberative and
                                                                                                     pre-decisional process.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information redacted under Exemption
                                                                                                     (b)(7)(E) consists of specific techniques and
                                                                                                     procedures involved in the operational use of
                                                                                                     social media to conduct screening for certain
                                                                                                     applicants, including detailed information
                                                                                                     about which applications and petitions could
                                                                                                     be subject to this screen, summaries of future
                                                                                                     plans for expanding the process, and the

                                                                   Page 154 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 188 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              outstanding issues to be resolved for the
                                                                                              process of social media screening and
                                                                                              vetting. This information, if disclosed, would
                                                                                              reveal the methods currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and the types of
                                                                                              applications that may be subject to screening
                                                                                              for possible indicators of fraud, public safety,
                                                                                              or national security concerns, which is part of
                                                                                              specific techniques and procedures involved
                                                                                              in the enforcement of certain immigration
                                                                                              and national security laws and directives.
                                                                                              The release of this information would also
                                                                                              reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what types
                                                                                              of applications are likely to be considered for
                                                                                              enhanced screening, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process and could reasonably be expected to
                                                                                              risk the circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.



                                                         Page 155 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 189 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1544-1545      Email, FW: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
               Talking Points, dated April 3,                                                        includes deliberative and attorney-client
               2018                                                                                  privileged information related to the review
                                                                                                     of draft talking points for the use of social
                                                                                                     media screening. The emails are between
                                                                                                     USCIS OCC attorneys, and include
                                                                                                     comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions, as well as legal definitions of
                                                                                                     certain terms, and suggested
                                                                                                     recommendations for addressing legal
                                                                                                     concerns. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1547-1549      Email, FW: UPDATE - Email,       (b)(5)                 Email                         The information withheld under (b)(5)
               RE: Delegation 15002,                                                                 includes deliberative and attorney-client
               Revision 01, Delegation to the                                                        privileged information related to the review
               Director of U.S. Citizenship                                                          of the draft Delegation 15002, which
               and Immigration Services to                                                           involves the delegation to USCIS to conduct
               Conduct Certain Law                                                                   certain law enforcement activities, including
               Enforcement Activities, dated                                                         searches of social media as part of
               May 16, 2018                                                                          immigration adjudications. The emails are
                                                                                                     between USCIS OCC attorneys and were sent
                                                                                                     to USCIS OCC leadership to provide a
                                                                                                     summary of the draft delegation and multiple
                                                                                                     concerns, edits, revisions, and comments that

                                                                Page 156 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 190 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     USCIS had received from ICE, CBP,
                                                                                                     Privacy, and CRCL. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains summaries of
                                                                                                     specific legal opinions from USCIS OCC,
                                                                                                     ICE OPLA, and CBP legal counsel, and
                                                                                                     includes potential courses of actions being
                                                                                                     considered. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1551-1558      Email, FW: USCIS SMWG -              (b)(5)             Email                         The information withheld under (b)(5)
               Request for legal guidance                                                            includes deliberative and attorney-client
               regarding potential civil                                                             privileged information related to a request
               liability for violations of social                                                    from the SMWG for guidance regarding
               media providers, dated April                                                          potential legal liability for participating in
               24, 2018                                                                              USCIS social media operational activities.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys and contain a discussion of certain
                                                                                                     proposed actions involved in the social media
                                                                                                     process, and the various potential legal risks
                                                                                                     associated with those courses of action. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also include
                                                                                                     summaries of specific legal opinions
                                                                                                     regarding liability for various courses of
                                                                                                     actions being considered. Accordingly, this

                                                                Page 157 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 191 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1571           Email, FW: USCIS authority to    (b)(5)                 Email                         The information withheld under (b)(5)
               collect/use social media                                                              includes deliberative and attorney-client
               information relating to the                                                           privileged information related to a request for
               exercise of First Amendment                                                           legal guidance regarding USCIS’s authority
               protected activities (draft),                                                         to collect and use social media information,
               dated June 22, 2016                                                                   specifically in relation to First Amendment
                                                                                                     protected activities. The emails are between
                                                                                                     USCIS OCC attorneys and include a
                                                                                                     summary of the legal issues and draft
                                                                                                     responses, which represents part of the
                                                                                                     deliberative and pre-decisional process. The
                                                                                                     information in the emails also contains the
                                                                                                     detailed legal opinions on two specific issues.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1575           Quick Question, dated October    (b)(5)                 Email                         The information withheld under (b)(5)
               4, 2017                                                                               includes deliberative and attorney-client
                                                                                                     privileged information related to a request for
                                                                                                     legal review of document related to social
                                                                                                     media screening. The emails are between
                                                                                                     USCIS OCC attorneys and include a
                                                                                                     summary of the legal issues and draft
                                                                                                     responses, which represents part of the
                                                                                                     deliberative and pre-decisional process. The
                                                                                                     information in the emails also contains

                                                                Page 158 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 192 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      OCC’s legal opinion on a specific issue
                                                                                                      related to screening. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1577-1578,      Email, RE: [3RD ROUND            (b)(5)                 Email                         The information withheld under (b)(5)
1580            COMPONENT CLEARANCE                                                                   includes deliberative and attorney-client
                REQUEST]: Latest draft of                                                             privileged information related to the review
                Consolidated DHS Social                                                               of draft talking points related to the use of
                Media Talking Points, dated                                                           social media screening. The emails are
                March 30, 2018                                                                        between USCIS OCC attorneys and USCIS
                                                                                                      employees, and include comments and
                                                                                                      requests for additional information, which
                                                                                                      represents part of the deliberative process, as
                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains specific legal
                                                                                                      opinions from ICE OPLA and USCIS OCC
                                                                                                      and includes potential courses of actions
                                                                                                      being considered. Accordingly, this material
                                                                                                      is appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1586, 1588      Email, RE: [Clearance            (b)(5)                 Email                         The information withheld under (b)(5)
                Request] Person-Centric                                                               includes deliberative and attorney-client
                Vetting and Person-Centric                                                            privileged information related to the review
                View Definition, dated                                                                of proposed changes to the “person-centric
                February 8, 2018                                                                      vetting and person-centric view” definitions.
                                                                                                      The emails are between USCIS OCC and

                                                                 Page 159 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 193 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     USCIS employees and include a summary of
                                                                                                     OCC’s legal opinion regarding the definition
                                                                                                     of the terms, and analysis regarding the
                                                                                                     difference in definitions. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains a summary of
                                                                                                     USCIS OCC attorneys’ legal position on
                                                                                                     defining certain terms and how that may
                                                                                                     impact the process. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1597-1600      Email, RE: [Social Media         (b)(5)                 Email                         The information withheld under (b)(5)
               SORN] Clearance request for                                                           includes deliberative and attorney-client
               responses to HSGAC, dated                                                             privileged information related to the review
               October 23, 2017                                                                      of draft response to the Senate Homeland
                                                                                                     Security and Governmental Affairs
                                                                                                     Committee (HSGAC) regarding the
                                                                                                     collection of social media information and
                                                                                                     SORN. The emails are between USCIS OCC
                                                                                                     attorneys and USCIS employees, and include
                                                                                                     comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     OCC’s legal opinions and draft responses to
                                                                                                     the questions. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure

                                                                Page 160 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 194 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1603-1609,      Email, RE: [Social Media         (b)(5)                 Email                         The information withheld under (b)(5) as
1611            SORN] Coordinated response,                                                           deliberative process privileged information
                dated October 11, 2017                                                                related to the agency-wide coordinated
                                                                                                      review of responses to Congressional
                                                                                                      Inquiries and other inquires received related
                                                                                                      to USCIS’s plan to collect social media
                                                                                                      information on certain immigration
                                                                                                      applicants. The emails are between USCIS
                                                                                                      OCC and USCIS employees and contain pre-
                                                                                                      decisional and deliberative information,
                                                                                                      including draft responses, revisions,
                                                                                                      additions, re-wordings, suggestions,
                                                                                                      clarifications, and requests for additional
                                                                                                      information. All of this information is part of
                                                                                                      the deliberative process.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of comments and legal opinions
                                                                                                      about the draft responses, which were
                                                                                                      provided by USCIS OCC attorneys that had
                                                                                                      been asked to provide legal review.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.

                                                                 Page 161 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 195 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1616, 1618      Email, RE: AILA questions,       (b)(5)                 Email                         The information withheld under (b)(5)
                dated April 25, 2018                                                                  includes deliberative and attorney-client
                                                                                                      privileged information related to the review
                                                                                                      of draft responses to questions sent to USCIS
                                                                                                      by AILA, which were sent prior to a
                                                                                                      scheduled luncheon meeting between USCIS
                                                                                                      and AILA employees. The emails are
                                                                                                      between USCIS OCC attorneys, and include
                                                                                                      comments and requests for additional
                                                                                                      information, which represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.
                                                                                                      The information in the emails also contains
                                                                                                      information related to a request for legal
                                                                                                      opinions and includes potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1621            Email, RE: AILA questions for    (b)(5)                 Email                         The information withheld under (b)(5)
                April 26th Richmond luncheon                                                          includes deliberative and attorney-client
                meeting, dated April 24, 2018                                                         privileged information related to the review
                                                                                                      of draft responses to questions sent to USCIS
                                                                                                      by AILA, which were sent prior to a
                                                                                                      scheduled luncheon meeting between USCIS
                                                                                                      and AILA employees. The emails are
                                                                                                      between USCIS OCC attorneys, and include
                                                                                                      comments and suggested language for the
                                                                                                      draft responses, which represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.

                                                                 Page 162 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 196 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     The information in the emails also contains
                                                                                                     OCC’s legal opinion regarding the draft
                                                                                                     responses. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1623           Email, RE: AILA questions,       (b)(5)                 Email                         The information withheld under (b)(5)
               dated April 24, 2018                                                                  includes deliberative and attorney-client
                                                                                                     privileged information related to the review
                                                                                                     of draft responses to questions sent to USCIS
                                                                                                     by AILA, which were sent prior to a
                                                                                                     scheduled luncheon meeting between USCIS
                                                                                                     and AILA employees. The emails are
                                                                                                     between USCIS OCC attorneys, and include
                                                                                                     comments and suggested language for the
                                                                                                     draft responses, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     OCC’s legal opinion regarding the draft
                                                                                                     responses. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1624           Email, RE: Are you attending     (b)(5)                 Email                         The information withheld under (b)(5)
               the 2 Social Media meeting,                                                           includes deliberative and attorney-client
                                                (b)(7)(E)
               dated January 31, 2018                                                                privileged information within emails related
                                                                                                     to a meeting between OCC, USCIS Privacy,
                                                                                                     and the USCIS Social Media Working Group

                                                                Page 163 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 197 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              (SMWG) to discuss the issue of oversight of
                                                                                              social media collection activities. The emails
                                                                                              are between USCIS OCC attorneys, and
                                                                                              include statements summarizing the meeting
                                                                                              and current issues being considered as part of
                                                                                              the SMWG. This information represents part
                                                                                              of the deliberative process, as well as pre-
                                                                                              decisional information being considered in
                                                                                              this process. The information in the emails
                                                                                              also contains a summary of certain legal
                                                                                              issues that are outstanding and being
                                                                                              considered. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to withhold an
                                                                                              attorney’s summary of the meeting held
                                                                                              between OCC, USCIS Privacy, and the
                                                                                              USCIS Social Media Working Group to
                                                                                              discuss the issue of oversight of social media
                                                                                              collection activities, and the attorney’s
                                                                                              opinion as to the legal issues that needed to
                                                                                              be addressed in regards to proposed options
                                                                                              for methods of conducting and collecting
                                                                                              social media information. This information,
                                                                                              if disclosed, would reveal the methods that
                                                                                              immigration officers are authorized and
                                                                                              prohibited from using to collect social media
                                                                                              information to be used in the vetting process
                                                                                              by law enforcement and immigration officers,
                                                                                              and the role that USCIS employees have in
                                                                                              this process, which is part of specific
                                                                                              techniques and procedures involved in the

                                                         Page 164 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 198 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what limitations the agency’s
                                                                                                     searches have and what methods may be used
                                                                                                     to collect information, which could impact
                                                                                                     the effectiveness of the screening and vetting
                                                                                                     process, and could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1631           Email, Call with USCIS            (b)(5)                Email                         The information withheld under (b)(5)
               Privacy to discuss oversight of                                                       includes deliberative and attorney-client
               social media collection, dated                                                        privileged information related to an
               March 12, 2018                                                                        upcoming meeting between the SMWG,
                                                                                                     USIS OCC, and USCIS Privacy regarding the
                                                                                                     oversight of social media collection activities.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys, and include statements
                                                                                                     summarizing the meeting agenda and current
                                                                                                     issues being considered as part of the SMWG
                                                                                                     involving privacy issues. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being

                                                                Page 165 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 199 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains a summary of
                                                                                                     certain legal issues that are outstanding and
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1635-1637      Email, RE: Call with the FBI,    (b)(5): pages 1635-     Email                        The information withheld under (b)(5)
               dated April 12, 2018                                                                  includes deliberative and attorney-client
                                                1637
                                                                                                     privileged information related to a meeting
                                                (b)(7)(E): pages                                     between the SMWG, USCIS OCC, USCIS’s
                                                                                                     Immigration Records and Identity Services
                                                1636-1637
                                                                                                     Directorate (IRIS), and the FBI National
                                                                                                     Security Law Branch regarding the issue of
                                                                                                     what types of information maintained by
                                                                                                     USCIS that the FBI is permitted to access.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys, and include statements
                                                                                                     summarizing the meeting and current issues
                                                                                                     being considered as part of the SMWG. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains a
                                                                                                     summary of certain legal issues that are
                                                                                                     outstanding and being considered.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).




                                                                   Page 166 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 200 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              Exemption (b)(7)(E) was used to withhold an
                                                                                              attorney’s summary of the meeting and the
                                                                                              issues raised by the FBI regarding
                                                                                              information access requests and coordination
                                                                                              to support law enforcement efforts, and
                                                                                              whether FBI would have access to
                                                                                              information collected by USCIS. The
                                                                                              options discussed consist of information that
                                                                                              reveals the type of information collected by
                                                                                              USCIS and what is available to law
                                                                                              enforcement agencies like the FBI, which is
                                                                                              part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to whether their
                                                                                              information has or has not been provided to
                                                                                              the FBI for law enforcement investigations,
                                                                                              which may tip off individuals who otherwise
                                                                                              would not have been aware of an ongoing
                                                                                              investigation, which could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).




                                                         Page 167 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 201 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1638-1639      Email, RE: Children's Online     (b)(5)                 Email                         The information withheld under (b)(5)
               Privacy Protection Act of 1998                                                        includes deliberative and attorney-client
               (COPPA), dated January 29,                                                            privileged information related to whether the
               2018                                                                                  Children's Online Privacy Protection Act of
                                                                                                     1998 (COPPA) impacts USCIS’s social
                                                                                                     media policy. The emails are between
                                                                                                     USCIS OCC attorneys, and include
                                                                                                     statements summarizing the various options
                                                                                                     being considered and the legal implications
                                                                                                     associated with these options. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains legal
                                                                                                     opinions regarding how COPPA would
                                                                                                     impact USCIS’s proposed plans, and legal
                                                                                                     recommendations to the client. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1643-1646      Email, RE: Congressional        (b)(5)                  Email                         The information withheld under (b)(5)
               Inquiry - USCIS Rule re. Social                                                       includes deliberative and attorney-client
               Media, dated October 2, 2017                                                          privileged information related to the review
                                                                                                     of draft responses to congressional inquiries
                                                                                                     on topics related to DHS’s authority to
                                                                                                     conduct social media checks on certain
                                                                                                     populations. The emails are between USCIS
                                                                                                     OCC attorneys and USCIS employees, and

                                                                Page 168 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 202 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     include comments and requests for additional
                                                                                                     information, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     OCC’s legal opinions and draft responses to
                                                                                                     the questions. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1648           Email, RE: Congressional        (b)(7)(E)               Email                         Exemption (b)(7)(E) was used to redact
               Inquiry - USCIS Rule re. Social                                                       portions of an email sent between USCIS
               Media, dated October 30, 2017                                                         OCC attorneys discussing the review of a
                                                                                                     draft response to a congressional inquiry.
                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes the link to an internal intranet
                                                                                                     website that directs to the draft copy of the
                                                                                                     document being reviewed. This information,
                                                                                                     if disclosed, would reveal the technology
                                                                                                     resources currently being used in the
                                                                                                     government to review sensitive law
                                                                                                     enforcement documents that aid in the vetting
                                                                                                     process. This type of information is part of
                                                                                                     specific techniques and procedures involved
                                                                                                     the agency’s enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. It would also reveal guidelines
                                                                                                     that could risk circumvention of the law,
                                                                                                     including the specific tools used by the
                                                                                                     agency to coordinate review of documents to
                                                                                                     support USCIS’s mission. The release of this

                                                                Page 169 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 203 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     information would put individuals on notice
                                                                                                     as to what technology is being used, so that
                                                                                                     individuals could research the technology to
                                                                                                     identify vulnerabilities and limitations, which
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

1650-1652      Email, RE: Delegation 15002,     (b)(5)                 Email                         The information withheld under (b)(5)
               Revision 01, Delegation to the                                                        includes deliberative and attorney-client
               Director of U.S. Citizenship                                                          privileged information related to the review
               and Immigration Services to                                                           of the draft Delegation 15002, which
               Conduct Certain Law                                                                   involves the delegation to USCIS to conduct
               Enforcement Activities, dated                                                         certain law enforcement activities, including
               May 30, 2018                                                                          searches of social media as part of
                                                                                                     immigration adjudications. The emails are
                                                                                                     between USCIS OCC attorneys and were sent
                                                                                                     to USCIS OCC leadership to provide a
                                                                                                     summary of the draft delegation and multiple
                                                                                                     concerns, edits, revisions, and comments that
                                                                                                     USCIS had received from ICE, CBP,
                                                                                                     Privacy, and CRCL. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains legal opinions
                                                                                                     from USCIS OCC, ICE OPLA, and CBP
                                                                                                     legal counsel, and includes potential courses
                                                                                                     of actions being considered. Accordingly,

                                                                Page 170 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 204 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1655-1658      Subject: Delegation 15002,       (b)(5)                 Draft email response with     The information withheld under (b)(5)
               Revision 01, Delegation to the                          OCC comments and edits        includes deliberative and attorney-client
               Director of U.S. Citizenship                                                          privileged information related to a draft copy
               and Immigration Services to                                                           of DHS Delegation Number 15002,
               Conduct Certain Law                                                                   "Delegation 15002, Revision 01, Delegation
               Enforcement Activities, dated                                                         to the Director of U.S. Citizenship and
               May 24, 2018                                                                          Immigration Services to Conduct Certain
                                                                                                     Law Enforcement Activities." The document
                                                                                                     is a draft email which OCC leadership
                                                                                                     planned to send to James McCament to
                                                                                                     summarize OCC’s legal recommendations
                                                                                                     regarding the revised delegation. This
                                                                                                     information is part of the deliberative and
                                                                                                     pre-decisional process. The draft email also
                                                                                                     contains summaries of various legal opinions
                                                                                                     from USCIS OCC, ICE OPLA, and CBP
                                                                                                     attorneys related to the revised delegation.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1676-1678      Email, RE: Delegation 15002,     (b)(5)                 Email                         The information withheld under (b)(5)
               Revision 01, Delegation to the                                                        includes deliberative and attorney-client
               Director of U.S. Citizenship                                                          privileged information related to the review
               and Immigration Services to                                                           of the draft Delegation 15002, which
               Conduct Certain Law                                                                   involves the delegation to USCIS to conduct
                                                                                                     certain law enforcement activities, including

                                                                Page 171 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 205 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                Enforcement Activities, dated                                                         searches of social media as part of
                June 5, 2018                                                                          immigration adjudications. The emails are
                                                                                                      between USCIS OCC attorneys and include a
                                                                                                      summary of the draft delegation and multiple
                                                                                                      concerns, edits, revisions, and comments that
                                                                                                      USCIS had received from ICE, CBP,
                                                                                                      Privacy, and CRCL. This information
                                                                                                      represents part of the deliberative process, as
                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains legal opinions
                                                                                                      from USCIS OCC, ICE OPLA, and CBP
                                                                                                      legal counsel, and includes potential courses
                                                                                                      of actions being considered. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1681, 1684,     Email, RE: Delegation to the     (b)(5)                 Email                         The information withheld under (b)(5)
1686            Director of U.S. Citizenship                                                          includes deliberative and attorney-client
                and Immigration Services to                                                           privileged information related to the review
                Conduct Certain Law                                                                   of the draft Delegation 15002, which
                Enforcement Activities ESEC                                                           involves the delegation to USCIS to conduct
                Workflow # 1159363, dated                                                             certain law enforcement activities, including
                May 16, 2018                                                                          searches of social media as part of
                                                                                                      immigration adjudications. The emails are
                                                                                                      between USCIS OCC, ICE OPLA, and CBP
                                                                                                      attorneys and include various statements
                                                                                                      summarizing concerns, edits, revisions, and
                                                                                                      comments related to the revised delegation.
                                                                                                      This information represents part of the
                                                                                                      deliberative process, as well as pre-decisional

                                                                 Page 172 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 206 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     legal opinions from USCIS OCC, ICE
                                                                                                     OPLA, and CBP legal counsel, and includes
                                                                                                     potential courses of actions being considered.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1689-1693      Email, RE: DHS                   (b)(5)                 Email                         The information withheld under (b)(5)
               COMPONENT PASSBACKS                                                                   includes deliberative and attorney-client
               [DHS Congressional                                                                    privileged information related to the review
               Correspondence] Sen.                                                                  of draft responses to questions received by
               Menendez+ 5 to AS1,                                                                   DHS from Senator Menendez related to
               FRN/Privacy Concerns with                                                             concerns with retaining social media
               retaining Social Media                                                                information. The emails are between USCIS
               information,                                                                          OCC and USCIS employees and include a
               WF 1154028, dated February                                                            summary of specific legal issues and
               27, 2018                                                                              responses to the questions, which represents
                                                                                                     part of the deliberative process, as well as
                                                                                                     pre-decisional information being considered
                                                                                                     in this process. The information in the emails
                                                                                                     also contains information related to a request
                                                                                                     for legal opinions and includes potential
                                                                                                     courses of actions being considered.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1694-1695      Email, RE: DHS PLCY              (b)(5)                 Email                         The information withheld under (b)(5)
               REQUEST FOR                                                                           includes deliberative and attorney-client

                                                                Page 173 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 207 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


               COMPONENT CLEARANCE                                                                   privileged information related to the review
               - Chairman McCaul (R-TX)                                                              of draft responses to questions from
               Letter on Social Media, WF                                                            Chairman McCaul relating to potential
               1160173, dated April 18, 2018                                                         restrictions placed on DHS use of publicly
                                                                                                     available social media information. The
                                                                                                     emails are between USCIS OCC and USCIS
                                                                                                     employees and include a summary of specific
                                                                                                     operational and legal issues and responses to
                                                                                                     the questions, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains
                                                                                                     information related to a request for legal
                                                                                                     opinions and includes potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1711-1712      Email, RE: DHS procurement        (b)(5)                Email                         The information withheld under (b)(5)
               of SM services in Enhanced                                                            includes deliberative and attorney-client
               Vetting initiative, dated April                                                       privileged information related to questions
               9, 2018                                                                               USCIS received regarding DHS’s potential
                                                                                                     procurement of social media services as part
                                                                                                     of the Enhanced Vetting initiative. The
                                                                                                     emails are between USCIS OCC and include
                                                                                                     a summary of specific operational and legal
                                                                                                     issues and thoughts about pending process
                                                                                                     decisions, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains

                                                                Page 174 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 208 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      information related to OCC’s legal opinions
                                                                                                      regarding the potential courses of actions
                                                                                                      being considered. Accordingly, this material
                                                                                                      is appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1713-1715       Email, RE: DHS-USCIS Social      (b)(5)                 Email                         The information withheld under (b)(5)
                Media call, dated October 4,                                                          includes deliberative and attorney-client
                2017                                                                                  privileged information related to the
                                                                                                      summary of a meeting between the SMWG
                                                                                                      and DHS Privacy. The emails are between
                                                                                                      USCIS OCC attorneys, and include
                                                                                                      statements summarizing current issues being
                                                                                                      considered as part of the SMWG, and DHS
                                                                                                      Privacy’s concerns with certain aspects of the
                                                                                                      use of fictitious accounts for fraud purposes,
                                                                                                      which was still an outstanding issue. This
                                                                                                      information represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains legal
                                                                                                      opinions related to the potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1719-1726,      Guidance for Use of Social       (b)(5): pages 1719-    Draft Guidance Document       The information withheld under (b)(5) as
1728-1729       Media in Field Operations                                                             deliberative process privileged information
                                                 1726, 1728-1729
                Directorate Adjudications,                                                            consists of a draft version of a document that

                                                                 Page 175 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 209 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


        Draft copy, dated August 7,      (b)(7)(E): pages                                     details Guidance for Use of Social Media in
        2017                                                                                  Field Operations Directorate Adjudications.
                                         1720-1726, 1728-
                                                                                              The withheld information focuses on the
                                         1729                                                 types of questions and issues that
                                                                                              adjudicators may want to look for when
                                                                                              reviewing an application or interviewing an
                                                                                              applicant related to social media information.
                                                                                              The material is also pre-decisional and
                                                                                              includes information that is not reflected in
                                                                                              the final version of the document.

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees and
                                                                                              OCC attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for FDNS employees who
                                                                                              would be authorized to access the internet
                                                                                              and social media content to support USCIS’s
                                                                                              mission, as well as details about the CARRP
                                                                                              process and how to handle social media
                                                                                              results involve potential national security
                                                                                              concerns. The redacted language also
                                                                                              contains specifics as to what specific
                                                                                              questions can be used by immigration
                                                                                              officers to question applicants to verify social
                                                                                              media results as part of social media vetting.
                                                                                              This information, if disclosed, would reveal
                                                                                              the specific methods and procedures that
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or

                                                            Page 176 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 210 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what
                                                                                              questions may be asked, which would tip off
                                                                                              the individuals that the immigration officer
                                                                                              was investigating possible national security
                                                                                              or public safety concerns. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.



                                                         Page 177 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 211 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1730-1732      Email, RE: Fictious Account       (b)(5)                 Email                        The information withheld under (b)(5)
               definition, dated April 2, 2018                                                       includes deliberative and attorney-client
                                                                                                     privileged information related to the review
                                                                                                     of social media privacy compliance
                                                                                                     documentation. The emails are between
                                                                                                     USCIS OCC and USCIS employees and
                                                                                                     include a summary of OCC’s legal opinion
                                                                                                     regarding the definition of the term “fictitious
                                                                                                     accounts” in relation to the development of
                                                                                                     the agency’s social media policies. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains a
                                                                                                     summary of USCIS OCC attorneys’ legal
                                                                                                     position on defining certain terms and how
                                                                                                     that may impact the process. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1733-1734      Email, RE: Fictitious Account     (b)(5): pages 1733-    Email                        The information withheld under (b)(5)
               Privacy Compliance                                                                    includes deliberative and attorney-client
                                                 1734
               Documentation, dated June 6,                                                          privileged information related to the review
               2018                              (b)(7)(E): page                                     of social media privacy compliance
                                                                                                     documentation, the SMOUT, ROB, PIA, and
                                                 1733
                                                                                                     training documents. The emails are between
                                                                                                     USCIS OCC and USCIS employees and
                                                                                                     include a summary of various outstanding
                                                                                                     issues and proposed options and concerns.
                                                                                                     This information represents part of the
                                                                                                     deliberative process, as well as pre-decisional

                                                                   Page 178 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 212 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information being considered in this process.
                                                                                              The information in the emails also contains a
                                                                                              summary of USCIS OCC attorneys’ legal
                                                                                              opinions on the issues raised and
                                                                                              recommendations to the client. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes OCC attorneys’ summaries of two
                                                                                              legal issues raised as part of reviewing
                                                                                              privacy compliance documentation. The
                                                                                              issues relate to proposed methods being
                                                                                              considered for collection of social media, and
                                                                                              what methods would be permitted and
                                                                                              prohibited. This information, if disclosed,
                                                                                              would reveal the methods used by
                                                                                              immigration officers for conducting social
                                                                                              media screening, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information can and cannot
                                                                                              be collected, and what methods are permitted
                                                                                              and prohibited, which could result in
                                                                                              individuals hiding the use of certain social
                                                                                              media platforms or encouraging the use of
                                                                                              platforms that the agency does not access to,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the

                                                         Page 179 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 213 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1735           Email, RE: Fictitious Account    (b)(5)                 Email                         The information withheld under (b)(5)
               Privacy Compliance                                                                    includes deliberative and attorney-client
               Documentation, dated May 22,                                                          privileged information related to the review
               2018                                                                                  of social media privacy compliance
                                                                                                     documentation, the SMOUT, ROB, PIA, and
                                                                                                     training documents. The emails are between
                                                                                                     USCIS OCC attorneys, and include a
                                                                                                     summary of the draft documents being
                                                                                                     reviewed, various outstanding issues and
                                                                                                     proposed options and concerns. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains a
                                                                                                     summary of USCIS OCC attorneys’ legal
                                                                                                     opinions on the issues raised and
                                                                                                     recommendations to the client. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was

                                                                Page 180 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 214 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1738-1740      Email, RE: FOR DECISION:          (b)(5)                Email                         The information withheld under (b)(5)
               USCIS SMWG - Request for                                                              includes deliberative and attorney-client
               legal guidance regarding                                                              privileged information related to a request
               potential civil liability for                                                         from the SMWG for guidance regarding
               violations of social media                                                            whether employees face any potential
               providers, dated April 25, 2018                                                       personal legal liability for participating in
                                                                                                     USCIS social media operational activities.
                                                                                                     The emails and were written by USCIS OCC
                                                                                                     attorneys and are directed to USCIS OCC
                                                                                                     leadership, and contain a discussion of
                                                                                                     certain proposed actions involved in the
                                                                                                     social media process, and the various
                                                                                                     potential legal risks associated with those
                                                                                                     courses of action. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also include summaries of
                                                                                                     specific legal opinions regarding liability for
                                                                                                     various courses of actions being considered.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1741-1743      Email, RE: Fraud Referral         (b)(5)                Email                         The information withheld under (b)(5)
               Criteria, dated January 10,                                                           includes deliberative and attorney-client
               2018                                                                                  privileged information related to the
                                                                                                     summary of a meeting between the SMWG,
                                                                                                     FDNS, and USCIS OCC. The emails are
                                                                                                     between USCIS OCC attorneys and FDNS,

                                                                Page 181 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 215 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     and include statements summarizing current
                                                                                                     issues being considered as part of the
                                                                                                     SMWG, and DHS Privacy’s concerns with
                                                                                                     certain aspects of the use of fictitious
                                                                                                     accounts for fraud purposes, which was still
                                                                                                     an outstanding issue. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains legal opinions
                                                                                                     related to the potential courses of actions
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1746-1747      Email, RE: Fraud Referral        (b)(5)                 Email                         The information withheld under (b)(5)
               Criteria, dated April 26, 2018                                                        includes deliberative and attorney-client
                                                                                                     privileged information related to the
                                                                                                     summary of a meeting between the SMWG,
                                                                                                     FDNS, and USCIS OCC. The emails are
                                                                                                     between USCIS OCC attorneys and FDNS,
                                                                                                     and include statements summarizing current
                                                                                                     issues being considered as part of the
                                                                                                     SMWG, and DHS Privacy’s concerns with
                                                                                                     certain aspects of the use of fictitious
                                                                                                     accounts for fraud purposes, which was still
                                                                                                     an outstanding issue. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains legal opinions

                                                                Page 182 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 216 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     related to the potential courses of actions
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1751           Email, RE: Meeting Summary        (b)(5)                Email                         The information withheld under (b)(5)
               (DRAFT), dated February 1,                                                            includes deliberative and attorney-client
               2018                                                                                  privileged information related to the
                                                                                                     summary of a meeting between USCIS and
                                                                                                     DHS Privacy. The emails are between
                                                                                                     USCIS OCC attorneys, and include
                                                                                                     statements summarizing current issues being
                                                                                                     considered as part of the SMWG, and DHS
                                                                                                     Privacy’s concerns with certain aspects of the
                                                                                                     use of fictitious accounts for fraud purposes,
                                                                                                     which was still an outstanding issue. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains legal
                                                                                                     opinions related to the potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1752-1754      Email, RE: Meeting Summary        (b)(5)                Email                         The information withheld under (b)(5)
               and Status of Draft Delegation,                                                       includes deliberative and attorney-client
               dated February 1, 2018                                                                privileged information related to the
                                                                                                     summary of a meeting between USCIS and

                                                                Page 183 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 217 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     DHS Privacy. The emails are between
                                                                                                     USCIS OCC attorneys, and include
                                                                                                     statements summarizing current issues being
                                                                                                     considered as part of the SMWG, and various
                                                                                                     USCIS components responses to the
                                                                                                     proposed revisions to the delegation as it
                                                                                                     pertains to the use of fictitious accounts for
                                                                                                     fraud purposes, which was still an
                                                                                                     outstanding issue. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains legal opinions
                                                                                                     related to the potential courses of actions
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1755-1758      Email, RE: Meeting Summary        (b)(5): pages 1755-    Email                        The information withheld under (b)(5)
               and Status of Draft Delegation,                                                       includes deliberative and attorney-client
                                                 1758
               dated February 6, 2018                                                                privileged information related to the
                                                 (b)(7)(E): page                                     summary of a meeting between USCIS and
                                                                                                     DHS Privacy. The emails are between
                                                 1755
                                                                                                     USCIS OCC attorneys, and include
                                                                                                     statements summarizing current issues being
                                                                                                     considered as part of the SMWG, the meeting
                                                                                                     held, and various issues that USCIS OCC had
                                                                                                     noted that required additional research and
                                                                                                     consideration. This information represents
                                                                                                     part of the deliberative process, as well as
                                                                                                     pre-decisional information being considered

                                                                   Page 184 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 218 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              in this process. The information in the emails
                                                                                              also contains legal opinions related to the
                                                                                              potential courses of actions being considered.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to withhold an
                                                                                              attorney’s summary of the meeting held and
                                                                                              courses of action being considered as part of
                                                                                              the International Information Sharing
                                                                                              Integrated Product Team (IPT), and the
                                                                                              attorney’s opinion as to the legal issues that
                                                                                              needed to be addressed in regards to
                                                                                              proposed options for sharing social media
                                                                                              information with other law enforcement
                                                                                              partners. This information, if disclosed,
                                                                                              would reveal the methods that immigration
                                                                                              officers are authorized and prohibited from
                                                                                              using to collect social media information and
                                                                                              how that information may be shared with
                                                                                              other law enforcement partners, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              limitations law enforcement has in sharing
                                                                                              information, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process, and could reasonably be expected to

                                                         Page 185 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 219 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1760           Email, RE: Meeting to discuss    (b)(7)(E)              Email                         Exemption (b)(7)(E) was used to withhold a
               FDNS Fictitious Account                                                               portion of an email sent between FDNS,
               SMOUT, ROB, and PIA, dated                                                            USCIS Privacy, and USCIS OCC related to
               October 4, 2017                                                                       an upcoming meeting to discuss DHS
                                                                                                     Privacy’s outstanding questions on the draft
                                                                                                     USCIS privacy documentation for the
                                                                                                     agency’s social media use and collection.
                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes the link to an internal USCIS
                                                                                                     conference number and passcode. This
                                                                                                     information, if disclosed, would reveal the
                                                                                                     technology resources currently being used in
                                                                                                     the government to host conference calls and
                                                                                                     to discuss sensitive law enforcement
                                                                                                     information. The release of this information
                                                                                                     would put individuals on notice as to how to
                                                                                                     access internal agency phone calls, and could
                                                                                                     reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,


                                                                Page 186 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 220 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).
1761-1762       Email, RE: OMB/OIRA            (b)(5)                   Email                         The information withheld under (b)(5)
                comments on draft social media                                                        includes deliberative and attorney-client
                PRA package, dated September                                                          privileged information related to the review
                27, 2017                                                                              of draft social media PRA materials and
                                                                                                      responses to comments received by the DHS
                                                                                                      Office of Management and Budget (OMB).
                                                                                                      The emails are between USCIS OCC
                                                                                                      attorneys and USCIS employees and include
                                                                                                      clarifications and responses to OMB
                                                                                                      questions, which represents part of the
                                                                                                      deliberative process, as well as pre-decisional
                                                                                                      information being considered in this process.
                                                                                                      The information in the emails also contains
                                                                                                      information related to OCC’s legal position
                                                                                                      on the various issues raised and the potential
                                                                                                      courses of actions being considered.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5). All other information
                                                                                                      within this document was segregated and
                                                                                                      determined non-exempt and disclosed.
1763-1764,      Email, RE: Outstanding issues     (b)(5)                Email                         The information withheld under (b)(5)
1768            re the use of fictitious social                                                       includes deliberative and attorney-client
                media accounts when fraud is                                                          privileged information related to guidance
                suspected, dated October 16,                                                          being developed related to the use of
                2017                                                                                  fictitious social media accounts when fraud is
                                                                                                      suspected. The emails are between USCIS
                                                                                                      OCC attorneys, and include statements
                                                                                                      summarizing outstanding issues being
                                                                                                      considered that required additional research
                                                                                                      and consideration. This information

                                                                 Page 187 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 221 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      represents part of the deliberative process, as
                                                                                                      well as pre-decisional information being
                                                                                                      considered in this process. The information
                                                                                                      in the emails also contains legal opinions
                                                                                                      related to the potential courses of actions
                                                                                                      being considered. Accordingly, this material
                                                                                                      is appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1769-1771,      Email, RE: Document sent for    (b)(5)                  Email                         The information withheld under (b)(5)
1774            concurrence "Delegation of                                                            includes deliberative and attorney-client
                Authority to Conduct Certain                                                          privileged information related to the review
                Law Enforcement Activities                                                            of the re-delegation to allow USCIS to
                Including but Not Limited to                                                          conduct certain law enforcement activities
                Accessing Internet and Publicly                                                       including accessing social media content
                Available Social Media                                                                using a fictious account or identity. The
                Content Using a Fictitious                                                            emails are between USCIS OCC attorneys,
                Account or Identity", dated                                                           and include statements summarizing specific
                April 3, 2017                                                                         edits and comments that OCC attorneys had
                                                                                                      included in the draft re-delegation. This
                                                                                                      information represents part of the deliberative
                                                                                                      process, as well as pre-decisional information
                                                                                                      being considered in this process. The
                                                                                                      information in the emails also contains legal
                                                                                                      opinions related to the potential courses of
                                                                                                      actions being considered. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.

                                                                 Page 188 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 222 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                VAUGHN INDEX


1776-1805      Draft Legal Memorandum from      (b)(5): pages 1776-    Draft Legal Memorandum        The information withheld under (b)(5) as
               USCIS's Chief Counsel to                                                              attorney-client privileged information
                                                1805
               DHS's General Counsel                                                                 consists of legal opinions contained in this
               regarding Legal Considerations   (b)(7)(E): page                                      legal memorandum. The memorandum is
               regarding the Operational Use                                                         written from USCIS’s Office of Chief
                                                1804
               of Social Media, dated January                                                        Counsel to DHS’s Office of General Counsel,
               XX, 2016                                                                              and explores legal considerations regarding
                                                                                                     the operational use of social media. The
                                                                                                     memorandum outlines the legal
                                                                                                     considerations regarding whether USCIS
                                                                                                     employees may engage in fraud,
                                                                                                     misrepresentation, and/or deception while
                                                                                                     engaging in the operational use of social
                                                                                                     media, including an overview of the legal
                                                                                                     authorities and principles that USCIS had
                                                                                                     developed relating to their legal opinions.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes summaries of the proposed
                                                                                                     processes and courses of action being
                                                                                                     considered for USCIS employees while
                                                                                                     engaging in the operational use of social
                                                                                                     media, analysis outlining the legal
                                                                                                     considerations with the various methods
                                                                                                     proposed, the specific social media
                                                                                                     applications searched and what’s permitted
                                                                                                     under their terms of service and under the
                                                                                                     relevant legal authority, and the specific
                                                                                                     methods that counsel advised that the agency
                                                                                                     authorize and prohibit. This information, if

                                                                  Page 189 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 223 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process, the
                                                                                              specific information that is searched on
                                                                                              specific social media applications, and the
                                                                                              type of actions or methods an immigration
                                                                                              officer may engage in during information
                                                                                              collection, which would tip off the
                                                                                              individuals that the immigration officer was
                                                                                              investigating possible national security or
                                                                                              public safety concerns. The release of this
                                                                                              information could result in individuals being
                                                                                              able to ascertain when an immigration officer
                                                                                              has searched social media or what
                                                                                              information may be subject or not subject to a
                                                                                              search, resulting in actions to avoid proper
                                                                                              vetting, which would impact the effectiveness
                                                                                              of screening and vetting procedures used for
                                                                                              the enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the

                                                         Page 190 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 224 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1808-1825      Draft, Guidance for Use of       (b)(5)                 Draft Guidance Document       The information withheld under (b)(5) as
               Social Media in Field                                                                 deliberative process privileged information
                                                (b)(7)(E)
               Operations Adjudications,                                                             consists of a draft version of a document that
               dated 2017                                                                            details Guidance for Use of Social Media in
                                                                                                     Field Operations Directorate Adjudications.
                                                                                                     The withheld information focuses on the
                                                                                                     types of questions and issues that
                                                                                                     adjudicators may want to look for when
                                                                                                     reviewing an application or interviewing an
                                                                                                     applicant related to social media information.
                                                                                                     The material is also pre-decisional and
                                                                                                     includes information that is not reflected in
                                                                                                     the final version of the document.

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes draft language in the document that
                                                                                                     the specific technology that the agency would
                                                                                                     be using to conduct social media research as
                                                                                                     part of the vetting process, how to access that
                                                                                                     technology, which employees are authorized
                                                                                                     to search for social media information, what
                                                                                                     information should be saved and
                                                                                                     documented, and what types of searches
                                                                                                     should be conducted for various immigration

                                                                Page 191 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 225 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              benefit types. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers,
                                                                                              and the specific websites, and when social
                                                                                              media searches are conducted for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              technology is being used, so that individuals
                                                                                              could research the technology to identify
                                                                                              vulnerabilities and limitations, which could
                                                                                              impact the effectiveness of the screening and
                                                                                              vetting process. It could also result in
                                                                                              individuals hiding the use of certain social
                                                                                              media platforms when applying for certain
                                                                                              benefit types since they know a search will be
                                                                                              conducted, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately

                                                         Page 192 of 347
                                Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 226 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1830-1841       Email, RE: Social Media Pilot      (b)(5)               Email                         The information withheld under (b)(5)
                Plan & Privacy Act/ First                                                             includes deliberative and attorney-client
                Amendment Issues (DRAFT),                                                             privileged information related to a request for
                dated July 21, 2016                                                                   legal guidance regarding USCIS’s authority
                                                                                                      to collect and use social media information,
                                                                                                      specifically in relation to Privacy Act issues
                                                                                                      and First Amendment protected activities.
                                                                                                      The emails are between USCIS OCC
                                                                                                      attorneys and include a summary of the legal
                                                                                                      issues and draft responses, which represents
                                                                                                      part of the deliberative and pre-decisional
                                                                                                      process. The information in the emails also
                                                                                                      contains the detailed legal opinions on two
                                                                                                      specific issues. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
1886-1888,      PowerPoint training                (b)(7)(E)            PowerPoint                    Exemption (b)(7)(E) was used to redact
1890-1891,      presentation, "Protect the First                                                      portions of a PowerPoint training
1895-1896,      Amendment in Social Media                                                             presentation, "Protect the First Amendment
1898-1900,      Research," presented to                                                               in Social Media Research," presented to
1902-1905       USCIS's FDNS by the Office                                                            USCIS's FDNS by the Office for Civil Rights
                for Civil Rights and Civil                                                            and Civil Liberties. The PowerPoint
                Liberties                                                                             summarizes what First Amendment
                                                                                                      protectives are in relation to information

                                                                 Page 193 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 227 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              collection and what is authorized and
                                                                                              prohibited. The redacted information
                                                                                              consists of detailed instructions regarding
                                                                                              what social media may or may not be
                                                                                              searched for various immigration benefit
                                                                                              types, how the information collected may be
                                                                                              used in the determination, and specific
                                                                                              scenarios to illustrate whether information
                                                                                              searches and collection may be conducted in
                                                                                              specific circumstances. and when social
                                                                                              media searches are conducted for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              technology is being used, so that individuals
                                                                                              could research the technology to identify
                                                                                              vulnerabilities and limitations, which could
                                                                                              impact the effectiveness of the screening and
                                                                                              vetting process. It could also result in
                                                                                              individuals hiding the use of certain social
                                                                                              media platforms when applying for certain
                                                                                              benefit types since they know a search will be
                                                                                              conducted, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be

                                                         Page 194 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 228 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening
                                                                                                      measures relevant to national security, public
                                                                                                      safety, and fraud prevention useless.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1907-1909      Web Access Request Process:      (b)(7)(E)              Privacy Office Questions for   Exemption (b)(7)(E) was used to redact
               Questions for Social Media,                             Draft Process                  portions of a draft copy of a web access
               dated December 14, 2015                                                                request process, which included questions
                                                                                                      from the DHS Privacy office regarding the
                                                                                                      web access process, and draft responses to
                                                                                                      those questions. The information withheld
                                                                                                      under (b)(7)(E) includes specifics as to which
                                                                                                      DHS employees are permitted to request
                                                                                                      access to the browser used to conduct social
                                                                                                      media searches, the specific purposes allowed
                                                                                                      for conducting searches, and a flowchart
                                                                                                      laying out the exact method for requesting
                                                                                                      and obtaining access to the web browser and
                                                                                                      which components are authorized and for
                                                                                                      what purposes. This information, if disclosed,
                                                                                                      would reveal the technology resources
                                                                                                      currently being used in the vetting process by
                                                                                                      law enforcement and immigration officers to
                                                                                                      conduct social media screening, which is part
                                                                                                      of specific techniques and procedures
                                                                                                      involved in the enforcement of certain
                                                                                                      immigration and national security laws and

                                                                Page 195 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 229 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to what
                                                                                                     technology is being used, so that individuals
                                                                                                     could research the technology to identify
                                                                                                     vulnerabilities and limitations, which could
                                                                                                     impact the effectiveness of the screening and
                                                                                                     vetting process, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1912-1913      Draft edits, USCIS Policy        (b)(5)                 Draft Policy Manual           The information withheld under (b)(5) as
               Manual, Volume 1: General                                                             deliberative process and attorney client
               Policies and Procedures                                                               privileged information consists of a draft
                                                                                                     version of the USCIS Policy Manual,
                                                                                                     Volume 1. The withheld information
                                                                                                     includes comments made by OCC regarding
                                                                                                     the proposed policy, certain statements, and
                                                                                                     clarifications related to legal concerns. In
                                                                                                     addition to containing legal guidance, the
                                                                                                     information is also deliberative and pre-
                                                                                                     decisional and includes information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document. All other information within this
                                                                                                     document was segregated and determined
                                                                                                     non-exempt and disclosed.

                                                                Page 196 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 230 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1914-1919      Delegation 15002, Revision 01,   (b)(5): pages 1914-     Review Workflow              The information withheld under (b)(5) as
               Delegation to the Director of                                                         deliberative process privileged information
                                                1919
               U.S. Citizenship and                                                                  related to the department-wide coordinated
               Immigration Services to          (b)(7)(E): pages                                     review of the draft Delegation 15002. The
               Conduct Certain Law                                                                   information is contained in a review
                                                1916-1918
               Enforcement Activities,                                                               workflow spreadsheet, which lists specific
               Review Workflow #1159363                                                              details as to which agencies concurred and
                                                                                                     non-concurred with the draft version of the
                                                                                                     Delegation, and the specific comments, edits,
                                                                                                     revisions, and questions made by each
                                                                                                     agency. All of this information is part of the
                                                                                                     deliberative process.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     about the draft delegation, which were
                                                                                                     provided by attorneys within USCIS OCC,
                                                                                                     ICE OPLA, CBP OCC, and DHS OGC who
                                                                                                     had been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes summaries of the proposed
                                                                                                     processes and courses of action being
                                                                                                     considered as part of the Delegation, and how
                                                                                                     it impacts CBP and ICE law enforcement
                                                                                                     officers and their work, the concerns that
                                                                                                     some DHS employees have with the
                                                                                                     Delegation and how it would impact their
                                                                                                     operations, and proposed alternative methods

                                                                   Page 197 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 231 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              as part of the social media search and
                                                                                              collection process. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that law enforcement and
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research to support
                                                                                              operational needs, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals identifying law enforcement
                                                                                              based on the methods used in search and
                                                                                              collection operations, which would impact
                                                                                              the effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).




                                                         Page 198 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 232 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1921           DHS draft response letter to     (b)(5)                 Draft letter                  The information withheld under (b)(5) as
               The Honorable Jeanne                                                                  deliberative process privileged information
               Shaheen, United States Senate                                                         consists of a comment and revision. This
                                                                                                     information is part of the deliberative process
                                                                                                     related to the review of a draft response from
                                                                                                     the DHS Secretary to Senator Shaheen,
                                                                                                     related to DHS’s use of social media. The
                                                                                                     withheld portions of the document contain
                                                                                                     pre-decisional information that is not
                                                                                                     reflected in the final version of the document.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
1954-1955      Memorandum from DHS            (b)(7)(E)                Memorandum                    Exemption (b)(7)(E) was used to redact
               Secretary Johnson to                                                                  portions of a memorandum from DHS
               Component Heads, "Social                                                              Secretary Johnson to Component Heads,
               Media Use," dated February 11,                                                        "Social Media Use," dated February 11,
               2016                                                                                  2016. The information withheld under
                                                                                                     (b)(7)(E) includes summaries of the Social
                                                                                                     Media Task Force’s recommendations
                                                                                                     regarding DHS’s current and future use of
                                                                                                     social media to support operational and
                                                                                                     investigative purposes, which employees
                                                                                                     within USCIS are authorized to search social
                                                                                                     media information, which immigration
                                                                                                     benefit types and individuals were part of the
                                                                                                     pilot to expand the use of social media in

                                                                Page 199 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 233 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     screening immigration applicants, and the
                                                                                                     upcoming priorities to continue to expand
                                                                                                     DHS’s use of social media information to
                                                                                                     support its’ mission. This information, if
                                                                                                     disclosed, would reveal the specific methods
                                                                                                     and procedures that law enforcement and
                                                                                                     immigration officers are able to use to
                                                                                                     conduct social media research, and which
                                                                                                     immigration benefit types are likely to be
                                                                                                     subject to social media screening, which is
                                                                                                     part of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).
1962-1963      Additional Considerations for    (b)(5)                 Draft Document and legal      The information withheld under (b)(5)
               Email to James McCament,                                considerations                includes deliberative and attorney-client
               dated May 24, 2018                                                                    privileged information related to a draft copy
                                                                                                     of DHS Delegation Number 15002,
                                                                                                     "Delegation 15002, Revision 01, Delegation
                                                                                                     to the Director of U.S. Citizenship and
                                                                                                     Immigration Services to Conduct Certain
                                                                                                     Law Enforcement Activities." The document
                                                                                                     contains OCC attorneys’ summary of
                                                                                                     additional considerations for revising the
                                                                                                     draft email which OCC leadership planned to
                                                                                                     send to James McCament to summarize
                                                                                                     OCC’s legal recommendations regarding the
                                                                                                     revised delegation. This information is part
                                                                                                     of the deliberative and pre-decisional process.

                                                                Page 200 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 234 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     The considerations contain detailed
                                                                                                     summaries of various legal opinions from
                                                                                                     USCIS OCC, ICE OPLA, and CBP attorneys
                                                                                                     related to the revised delegation.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1964-1968      Draft summary memorandum         (b)(5)                 Draft Summary Overview        The information withheld under (b)(5) as
               detailing USCIS's Social Media                                                        deliberative process privileged information
                                                (b)(7)(E)
               and Vetting Efforts to Date,                                                          consists of multiple draft comments,
               dated January 14, 2016                                                                revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the draft Summary/Updates
                                                                                                     on USCIS’s Social Media & Vetting efforts
                                                                                                     to date, as of January 1, 2016. The material
                                                                                                     reflects deliberative information, is pre-
                                                                                                     decisional, and includes information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is

                                                                Page 201 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 235 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a summary of the social
                                                                                              media screening efforts to date, the timeline
                                                                                              for proposed pilot projects, optional courses
                                                                                              of action and recommendations, and
                                                                                              summaries of the limitations and resource
                                                                                              constraints. The document also contains
                                                                                              detailed information about some applicants
                                                                                              that had been screened and the results of that
                                                                                              screening, the specific social media
                                                                                              applications reviewed, and which key words
                                                                                              were used to search those social media
                                                                                              applications. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers,
                                                                                              and the specific websites, applications, and
                                                                                              social media that is being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words

                                                         Page 202 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 236 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     and images are being searched for, and the
                                                                                                     specific tools used by law enforcement. The
                                                                                                     release of this information would put
                                                                                                     individuals on notice as to what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process. It could also result in individuals
                                                                                                     hiding the use of certain social media
                                                                                                     platforms or encouraging the use of platforms
                                                                                                     that the agency does not access to, which
                                                                                                     would impact the effectiveness of screening
                                                                                                     and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1972           Ian's comment to USCIS           (b)(5)                 Draft Document and legal      The information withheld under (b)(5)
               revised delegation, part of                             considerations                includes deliberative and attorney-client
               Additional Considerations for                                                         privileged information related to a draft copy
               Email to James McCament,                                                              of DHS Delegation Number 15002,
               dated May 24, 2018                                                                    "Delegation 15002, Revision 01, Delegation
                                                                                                     to the Director of U.S. Citizenship and

                                                                Page 203 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 237 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     Immigration Services to Conduct Certain
                                                                                                     Law Enforcement Activities." The document
                                                                                                     contains OCC attorneys’ summary of
                                                                                                     additional considerations for revising the
                                                                                                     draft email which OCC leadership planned to
                                                                                                     send to James McCament to summarize
                                                                                                     OCC’s legal recommendations regarding the
                                                                                                     revised delegation. This information is part
                                                                                                     of the deliberative and pre-decisional process.
                                                                                                     The draft email also contains summaries of
                                                                                                     various legal opinions from USCIS OCC,
                                                                                                     ICE OPLA, and CBP attorneys related to the
                                                                                                     revised delegation. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1973-1975      Draft Email from USCIS Chief     (b)(5)                 Draft Email and comments      The information withheld under (b)(5)
               Counsel to James McCament                                                             includes deliberative and attorney-client
                                                                                                     privileged information related to a draft copy
                                                                                                     of DHS Delegation Number 15002,
                                                                                                     "Delegation 15002, Revision 01, Delegation
                                                                                                     to the Director of U.S. Citizenship and
                                                                                                     Immigration Services to Conduct Certain
                                                                                                     Law Enforcement Activities." The document
                                                                                                     is a draft email written by multiple USCIS
                                                                                                     OCC attorneys, which OCC leadership
                                                                                                     planned to send to James McCament to
                                                                                                     summarize OCC’s legal recommendations
                                                                                                     regarding the revised delegation. This
                                                                                                     information is part of the deliberative and
                                                                                                     pre-decisional process. The draft email also

                                                                Page 204 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 238 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     contains comments and summaries of various
                                                                                                     legal opinions from USCIS OCC, ICE
                                                                                                     OPLA, and CBP attorneys related to the
                                                                                                     revised delegation. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
1976-1982      Draft memorandum, "Use of        (b)(5)                 Draft Memorandum              The information withheld under (b)(5) as
               Social Media"                                                                         deliberative process and attorney-client
                                                                                                     privileged information consists of the draft
                                                                                                     version of a Use of Social Media
                                                                                                     memorandum, which was written by USCIS
                                                                                                     OCC attorneys, and outlined the legal
                                                                                                     questions related to FDNS’s use of social
                                                                                                     media when investigating applicants seeking
                                                                                                     an immigration benefit. The withheld
                                                                                                     information includes draft text and
                                                                                                     comments. This predecisional information is
                                                                                                     part of the deliberative process. Further, the
                                                                                                     information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of a comment that contain a legal
                                                                                                     opinion related to this draft document by
                                                                                                     USCIS OCC attorneys that had been asked to
                                                                                                     provide legal review. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.


                                                                Page 205 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 239 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


1983-1984       Technical Comments for           (b)(5)                 Review Workflow               The information withheld under (b)(5) as
                Engagement# : 16-079-ISP-                                                             deliberative process privileged information
                USCIS, ICE, "DHS' Pilots for                                                          related to USCIS’s OCC coordinated review
                Social Media Screening Need                                                           of the draft paper titled “DHS’s Pilots for
                Increased Rigor to Ensure                                                             Social Media Screening Need Increased
                Scalability and Long-term                                                             Rigor to Ensure Scalability and Long-Term
                Success"                                                                              Success.” The document lists specific details
                                                                                                      as to which attorneys reviewed and their
                                                                                                      specific comments, edits, revisions, and
                                                                                                      questions made by each agency. All of this
                                                                                                      information is part of the deliberative
                                                                                                      process.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of comments and legal opinions
                                                                                                      about the draft document, which were
                                                                                                      provided by USCIS OCC attorneys who had
                                                                                                      been asked to provide legal review.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
1985-1992,      Draft Memorandum, "Shared        (b)(5)                 Draft Memorandum              The information withheld under (b)(5) as
1994-1995,      Social Media Screening                                                                deliberative process privileged information
                                                 (b)(7)(E)
1998            Service: Implementation Plan"                                                         consists of the draft version of a Shard Social
                                                                                                      Media Screening Service Implementation
                                                                                                      Plan. The document was compiled by the
                                                                                                      DHS Social Media Task Force and included a
                                                                                                      summary of potential lines of action being

                                                                 Page 206 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 240 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              considered to develop an initial operating
                                                                                              capacity, as well as options for expanding
                                                                                              pilots, establishing funding, creation of
                                                                                              policy and government, and progress updates.
                                                                                              The withheld information includes draft text
                                                                                              and comments. This predecisional
                                                                                              information is part of the deliberative
                                                                                              process. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes specifics for the implementation of
                                                                                              the expansion of social media screening and
                                                                                              vetting use across DHS mission sets, the
                                                                                              timelines for implementation of expanded
                                                                                              uses, the planned methods and courses of
                                                                                              action, planned coordination between DHS
                                                                                              components and other law enforcement
                                                                                              agencies, and summaries of the limitations
                                                                                              and resource constraints. This information, if
                                                                                              disclosed, would reveal the technology
                                                                                              resources currently being used in the vetting
                                                                                              process by law enforcement and immigration
                                                                                              officers, and DHS’s priorities for the use of
                                                                                              social media, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, the methods used, and the
                                                                                              specific DHS employees authorized to

                                                         Page 207 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 241 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     conduct vetting efforts, which would allow
                                                                                                     individuals to research the technology and
                                                                                                     DHS processes to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process and could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
1999-2006      Draft memorandum from            (b)(5): pages 1999-    Draft Memorandum              The information withheld under (b)(5) as
               DHS's Associate General                                                               deliberative process and attorney-client
                                                2006
               Counsel of the Legal Counsel                                                          privileged information consists of the draft
               Division to the DHS Social       (b)(7)(E): page                                      version of a legal memorandum, which
               Media Task Force                                                                      would be sent by DHS’s Associate General
                                                2002
                                                                                                     Counsel to the DHS Social Media Task
                                                                                                     Force. The memorandum focused on the
                                                                                                     legal issue of how the Privacy Act impacts
                                                                                                     USCIS’s use of social media content. The
                                                                                                     withheld information includes draft text,
                                                                                                     revisions, deletions, recommendations, and
                                                                                                     comments, all of which is predecisional
                                                                                                     information that is part of the deliberative
                                                                                                     process, and isn’t reflected in the final
                                                                                                     version. Further, the information withheld
                                                                                                     under (b)(5) as attorney-client privileged
                                                                                                     information consists of comments that

                                                                  Page 208 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 242 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              contain a legal opinion related to this draft
                                                                                              document by USCIS OCC attorneys that had
                                                                                              been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of the proposed
                                                                                              processes and courses of action being
                                                                                              considered for USCIS employees while
                                                                                              engaging in the operational use of social
                                                                                              media, analysis outlining the legal
                                                                                              considerations with the various methods
                                                                                              proposed, whether there were any legal
                                                                                              restrictions to the use of information to grant
                                                                                              or deny a benefit request, and the specific law
                                                                                              enforcement activities that would be
                                                                                              permitted using the information collected.
                                                                                              This information, if disclosed, would reveal
                                                                                              the specific methods and procedures that
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the

                                                         Page 209 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 243 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     screening and vetting process, the specific
                                                                                                     information that is searched on specific social
                                                                                                     media applications, and the type of actions or
                                                                                                     methods an immigration officer may engage
                                                                                                     in during information collection, which
                                                                                                     would tip off the individuals that the
                                                                                                     immigration officer was investigating
                                                                                                     possible national security or public safety
                                                                                                     concerns. The release of this information
                                                                                                     could result in individuals being able to
                                                                                                     ascertain when an immigration officer has
                                                                                                     searched social media or what information
                                                                                                     may be subject or not subject to a search,
                                                                                                     resulting in actions to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2007-2011      Draft talking points - Social    (b)(5): pages 2007-    Draft Talking Points          The information withheld under (b)(5) as
               Media Task Force and Social                                                           deliberative process privileged information
                                                2011
               Media Vetting                                                                         consists of multiple draft comments,
                                                                                                     revisions, additions, re-wordings,

                                                                Page 210 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 244 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                         (b)(7)(E): pages                                     suggestions, clarifications, questions about
                                                                                              accuracy, statements of uncertainty, and
                                         2007-2010
                                                                                              requests for additional information. All of
                                                                                              this information is part of the deliberative
                                                                                              process related to a draft Social Media
                                                                                              Talking Points document put together by the
                                                                                              DHS Social Media Task Force, which
                                                                                              contains pre-decisional information that is
                                                                                              not reflected in the final version of the
                                                                                              document.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              comments and edits that contain specifics as
                                                                                              to what methods CBP, ICE, and USCIS’s law
                                                                                              enforcement and immigration officers are
                                                                                              authorized to use as part of social media
                                                                                              vetting, what information may be used for,
                                                                                              planned projects to use social media vetting,
                                                                                              and the limitations that are placed on the use
                                                                                              and collection methods. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and

                                                            Page 211 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 245 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     petitioners that need additional background
                                                                                                     checks or vetting, which is part of specific
                                                                                                     techniques and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what information is considered as
                                                                                                     part of the screening and vetting process and
                                                                                                     what the limitations of access are. The
                                                                                                     release of this information could result in
                                                                                                     individuals hiding the use of certain
                                                                                                     information on social media platforms or
                                                                                                     engaging in behavior to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2012-2015      Draft summary of USCIS           (b)(5): pages 2012-    Draft Summary Overview        The information withheld under (b)(5) as
               Social Media & Vetting:                                                               deliberative process privileged information
                                                2015
                                                                                                     consists of multiple draft comments,

                                                                Page 212 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 246 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Overview and Efforts to Date,    (b)(7)(E): pages                                     revisions, additions, re-wordings,
        dated August 2, 2016                                                                  suggestions, clarifications, questions about
                                         2012-2014
                                                                                              accuracy, statements of uncertainty, and
                                                                                              requests for additional information. All of
                                                                                              this information is part of the deliberative
                                                                                              process related to the draft document titled
                                                                                              USCIS’s Social Media & Vetting: Overview
                                                                                              and Efforts to Date, as of August 6, 2016.
                                                                                              The material reflects deliberative
                                                                                              information, is pre-decisional, and includes
                                                                                              information that is not reflected in the final
                                                                                              version of the document.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a summary of the social
                                                                                              media screening efforts to date, the timeline
                                                                                              for proposed pilot projects, optional courses
                                                                                              of action and recommendations, detailed
                                                                                              information about which social media
                                                                                              applications were used and the immigrant
                                                                                              populations subject to screening, and
                                                                                              summaries of the limitations and resource
                                                                                              constraints. The document also contains
                                                                                              detailed information about some applicants

                                                            Page 213 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 247 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              that had been screened and the results of that
                                                                                              screening, the specific social media
                                                                                              applications reviewed, and which key words
                                                                                              were used to search those social media
                                                                                              applications. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers,
                                                                                              and the specific websites, applications, and
                                                                                              social media that is being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms

                                                         Page 214 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 248 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     that the agency does not access to, which
                                                                                                     would impact the effectiveness of screening
                                                                                                     and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2016-2017      Draft Memorandum to USCIS         (b)(5)                Draft Memorandum              The information withheld under (b)(5) as
               Acting Director, "Delegation of                                                       deliberative process privileged information
                                                 (b)(7)(E)
               Authority to Access Internet                                                          consists of a draft version of a memorandum
               and Social Media Content                                                              titled “Delegation of Authority to Access
               Using a Fictitious Account or                                                         Internet and Social Media Content Using a
               Identity"                                                                             Fictitious Account or Identity,” which would
                                                                                                     be sent by USCIS’s Acting Director to the
                                                                                                     heads of each USCIS Directorate once
                                                                                                     finalized. The draft memorandum contains
                                                                                                     pre-decisional and deliberative information,
                                                                                                     including multiple draft comments, revisions,
                                                                                                     additions, re-wordings, suggestions,
                                                                                                     clarifications, questions about accuracy,
                                                                                                     statements of uncertainty, and requests for
                                                                                                     additional information. All of this
                                                                                                     information is part of the deliberative
                                                                                                     process.

                                                                Page 215 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 249 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              about the draft memorandum, which were
                                                                                              provided by USCIS OCC attorneys that had
                                                                                              been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a summary of the draft
                                                                                              Delegation and the changes proposed to
                                                                                              permit a technique that law enforcement
                                                                                              officials could use to allow them to collect
                                                                                              social media information for vetting
                                                                                              purposes. This information, if disclosed,
                                                                                              would reveal the techniques being used and
                                                                                              those that are prohibited in the vetting
                                                                                              process by law enforcement and immigration
                                                                                              officers, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it could also result in individuals hiding the
                                                                                              use of certain social media platforms or
                                                                                              encouraging the use of platforms that the
                                                                                              agency does not access to, which would
                                                                                              impact the effectiveness of screening and
                                                                                              vetting procedures used for the enforcement

                                                         Page 216 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 250 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     of certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2018-2019      Memorandum from DHS            (b)(7)(E)                Memorandum                    Exemption (b)(7)(E) was used to redact
               Secretary Johnson to                                                                  portions of a memorandum from DHS
               Component Heads, "Social                                                              Secretary Johnson to Component Heads,
               Media Use," dated February 11,                                                        "Social Media Use," dated February 11,
               2016                                                                                  2016. The information withheld under
                                                                                                     (b)(7)(E) includes summaries of the Social
                                                                                                     Media Task Force’s recommendations
                                                                                                     regarding DHS’s current and future use of
                                                                                                     social media to support operational and
                                                                                                     investigative purposes, which employees
                                                                                                     within USCIS are authorized to search social
                                                                                                     media information, which immigration
                                                                                                     benefit types and individuals were part of the
                                                                                                     pilot to expand the use of social media in
                                                                                                     screening immigration applicants, and the
                                                                                                     upcoming priorities to continue to expand
                                                                                                     DHS’s use of social media information to
                                                                                                     support its’ mission. This information, if
                                                                                                     disclosed, would reveal the specific methods
                                                                                                     and procedures that law enforcement and

                                                                Page 217 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 251 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     immigration officers are able to use to
                                                                                                     conduct social media research, and which
                                                                                                     immigration benefit types are likely to be
                                                                                                     subject to social media screening, which is
                                                                                                     part of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).
2021-2028      Vetting and Screening            (b)(5): pages 2026-     Summary Overview             The information withheld under (b)(5)
               Enhancements, dated June 20,                                                          consists of deliberative process privileged
                                                2028
               2017                                                                                  information related to proposed changes
                                                (b)(7)(E): pages                                     being considered as part of the finding of
                                                                                                     fraud at the case level. The withheld
                                                2021-2025, 2028
                                                                                                     information includes a summary of the
                                                                                                     proposed changes that were being considered
                                                                                                     and the factors that should be taken into
                                                                                                     account when making a determination on the
                                                                                                     process of finding fraud in an immigration
                                                                                                     benefit case, which is part of the deliberative
                                                                                                     and pre-decisional process. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5).

                                                                                                     The information redacted under Exemption
                                                                                                     (b)(7)(E) consists of a list of specific items
                                                                                                     under consideration for law enforcement
                                                                                                     sharing between USCIS and the FBI as part
                                                                                                     of USCIS’s biometric screening, as well as
                                                                                                     other proposals and changes to policy by
                                                                                                     ICE, CBP, DHS, Department of State, and
                                                                                                     other law enforcement partners. Proposals

                                                                   Page 218 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 252 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              focus on interview tactics, data collection,
                                                                                              screening and vetting, biometrics, and social
                                                                                              media screening. A spreadsheet and graph
                                                                                              were also redacted which includes benefit
                                                                                              fraud statistics that detail the number of fraud
                                                                                              referrals in the past three years. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what
                                                                                              information is available to law enforcement
                                                                                              agencies, and the types of methods and
                                                                                              patterns being used by law enforcement to
                                                                                              enforce the law. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could impact the effectiveness of the
                                                                                              screening and vetting process, and could
                                                                                              reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,

                                                         Page 219 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 253 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2029-2030      Draft summary, Homeland          (b)(5)                 Briefing and Meeting Agenda   The information withheld under (b)(5)
               Security Advisory Council In-                                                         includes deliberative process information
               Person Meeting, dated January                                                         related to an upcoming meeting of the
               21, 2016                                                                              Homeland Security Advisory Council In-
                                                                                                     Person Meeting on January 21, 2016. The
                                                                                                     document contains an overview of meeting
                                                                                                     and agenda, and background information.
                                                                                                     The withheld information consists of draft
                                                                                                     discussion points related to DHS’s social
                                                                                                     media efforts, and highlighted the issues that
                                                                                                     needed to be discussed and decisions that
                                                                                                     needed to be made. This information
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2031           Memorandum from USCIS             (b)(7)(E)             Memorandum                    Exemption (b)(7)(E) was used to withhold
               Director to FDNS and RAIO,                                                            information within a memorandum from
               "Fraud Detection and National                                                         USCIS Director to FDNS and RAIO, "Fraud
               Security Use of Social Media"                                                         Detection and National Security Use of
                                                                                                     Social Media." The information redacted
                                                                                                     under Exemption (b)(7)(E) consists of a
                                                                                                     specific authority for FDNS to begin

                                                                Page 220 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 254 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     screening certain applicants with potential
                                                                                                     terrorism ties using social media vetting.
                                                                                                     This information, if disclosed, would reveal
                                                                                                     the criteria in place that is used to determine
                                                                                                     whether enhanced screening methods and
                                                                                                     procedures are necessary for the enforcement
                                                                                                     of certain immigration and national security
                                                                                                     laws and directives. The release of this
                                                                                                     information would also reveal guidelines that
                                                                                                     could risk circumvention of the law, because
                                                                                                     it would put individuals on notice as to what
                                                                                                     the focus will be when conducting vetting,
                                                                                                     what patterns and factors are being evaluated,
                                                                                                     and what information is available to law
                                                                                                     enforcement agencies, and could reasonably
                                                                                                     be expected to risk the circumvention of law
                                                                                                     and render the guidelines for additional
                                                                                                     screening measures relevant to national
                                                                                                     security, public safety, and fraud prevention
                                                                                                     useless. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).
2033-2034      Draft Memorandum from            (b)(5)                 Draft Memorandum              The information withheld under (b)(5) as
               USCIS Director to FDNS's                                                              deliberative process privileged information
                                                (b)(7)(E)
               Associate Director, "Use of                                                           consists of a draft version of a memorandum
               Social Media for the DHS K-1                                                          titled "Use of Social Media for the DHS K-1
               Review"                                                                               Review," which would be sent by the USCIS
                                                                                                     Director to FDNS's Associate Director once
                                                                                                     finalized. The draft memorandum contains
                                                                                                     pre-decisional and deliberative information,
                                                                                                     including multiple draft comments, revisions,
                                                                                                     additions, re-wordings, suggestions,
                                                                                                     clarifications, and requests for additional

                                                                Page 221 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 255 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              information. All of this information is part of
                                                                                              the deliberative process.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              about the draft memorandum, which were
                                                                                              provided by USCIS OCC attorneys that had
                                                                                              been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a specific authority for
                                                                                              FDNS to begin screening certain applicants
                                                                                              with potential fraud, public safety, and
                                                                                              national security concerns. This information,
                                                                                              if disclosed, would reveal the criteria in place
                                                                                              that is used to determine whether enhanced
                                                                                              screening methods and procedures are
                                                                                              necessary for the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what the focus
                                                                                              will be when conducting vetting, what
                                                                                              patterns and factors are being evaluated, and
                                                                                              what information is available to law
                                                                                              enforcement agencies, and could reasonably
                                                                                              be expected to risk the circumvention of law
                                                                                              and render the guidelines for additional

                                                         Page 222 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 256 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     screening measures relevant to national
                                                                                                     security, public safety, and fraud prevention
                                                                                                     useless. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2044-2046      Social Media Task Force            (b)(5)               Draft Talking Points          The information withheld under (b)(5)
               Action Plan -Future State, draft                                                      consists of draft responses from multiple
               component questions and                                                               component subject matter experts, which
               responses                                                                             respond to questions related to USCIS’s use
                                                                                                     of social media in support of certain mission
                                                                                                     areas. The withheld information includes
                                                                                                     draft comments, revisions, additions, re-
                                                                                                     wordings, suggestions, and clarifications. All
                                                                                                     of this information is part of the deliberative
                                                                                                     process related to the draft document, which
                                                                                                     contains pre-decisional information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).




                                                                Page 223 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 257 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2047           Draft USCIS Briefer with         (b)(5)                 Draft Talking Points          The information withheld under (b)(5)
               Social Media Talking Points                                                           consists of deliberative process privileged
                                                                                                     information within a draft document
                                                                                                     containing talking points on the use of social
                                                                                                     media in DHS’s vetting programs. The
                                                                                                     withheld information includes draft text,
                                                                                                     revisions, additions, and re-wordings. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the draft document, which
                                                                                                     contains pre-decisional information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2049           Public Affairs Guidance,       (b)(5)                   Draft Guidance                The information withheld under (b)(5)
               "System of Records Notice                                                             consists of attorney-client privileged
               (SORN)-Alien File, Index, and                                                         information within draft Responses to
               National File Tracking System                                                         Queries (RTQ) in a draft copy of Public
               of Records, published to                                                              Affairs Guidance, "System of Records Notice
               Federal Register (82 FR 43556)                                                        (SORN)-Alien File, Index, and National File
               on September 18, 2017," dated                                                         Tracking System of Records, published to
               October 20, 2017                                                                      Federal Register (82 FR 43556) on
                                                                                                     September 18, 2017," dated October 20,
                                                                                                     2017. The withheld information includes a
                                                                                                     summary of a legal opinion related to
                                                                                                     potential liability in response to a question
                                                                                                     from other USCIS employees. Accordingly,

                                                                Page 224 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 258 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5). All
                                                                                                      other information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
2052-2057       Memorandum from DHS's           (b)(5)                   Legal Memorandum             The information withheld under (b)(5) as
                Associate General Counsel of                                                          attorney-client privileged information
                the Legal Counsel Division to                                                         consists of legal opinions contained in this
                USCIS's Chief Counsel, "Social                                                        legal memorandum. The memorandum
                Media Vetting Task Force -                                                            details legal issues, opinions, and analysis
                Identification of USCIS Legal                                                         related to the relevant legal authorities for
                Authorities for Operational Use                                                       USCIS’s operational use of social media.
                of Social Media," dated                                                                It is written by USCIS’s Chief Counsel, and
                December 19, 2015                                                                     is directed to DHS’s Associate General
                                                                                                      Counsel, and contains USCIS OCC’s legal
                                                                                                      analysis and opinion. Accordingly, this
                                                                                                      material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2062-2063,      Email, FW: URGENT request        (b)(5): pages 2062-     Email                        The information withheld under (b)(5)
2065            for review, dated September 6,                                                        consists of deliberative and attorney-client
                                                 2063, 2065
                2016                                                                                  privileged information within an email
                                                 (b)(7)(E): pages                                     related to the review of draft documents in
                                                                                                      preparation for briefing the USCIS Director
                                                 2062, 2065
                                                                                                      for an upcoming Committee on Homeland
                                                                                                      Security hearing on September 14, 2016,
                                                                                                      which covered issues related to USCIS’s use
                                                                                                      of social media in the vetting process. The
                                                                                                      withheld information includes comments,


                                                                    Page 225 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 259 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              recommendations, requests for additional
                                                                                              information, and clarifications.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              within emails between USCIS OCC attorneys
                                                                                              that had been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of draft responses to
                                                                                              questions for an upcoming congressional
                                                                                              hearing on social media use in DHS, and a
                                                                                              list of document titles that relate to the social
                                                                                              media vetting process. This information was
                                                                                              compiled by USCIS employees as part of the
                                                                                              review/revision process in finalizing the
                                                                                              documents, and drafting the responses to the
                                                                                              congressional inquiries. The summaries and
                                                                                              the titles contain law enforcement
                                                                                              information and objectives, and specific
                                                                                              details on the focus of the vetting initiatives,
                                                                                              including the types of applications and
                                                                                              applicants that would fall under this vetting
                                                                                              process. This information, if disclosed,
                                                                                              would reveal the types of factors considered
                                                                                              when determining whether an application
                                                                                              needs additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement

                                                         Page 226 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 260 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              of certain immigration and national security
                                                                                              laws and directives. It would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, including specific factors and
                                                                                              information that law enforcement is aware of
                                                                                              pertaining to the types of applications that
                                                                                              may need additional screening. The release
                                                                                              of this information would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              could result in them not disclosing that
                                                                                              information to law enforcement or
                                                                                              immigration officers. The disclosure of this
                                                                                              information would reveal guidelines and
                                                                                              procedures for the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives, and could reasonably be expected
                                                                                              to risk the circumvention of law and render
                                                                                              the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.



                                                         Page 227 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 261 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


2066-2068,      Draft Issue Paper - USCIS Q &    (b)(5): pages 2066-     Draft Issue Paper            The information withheld under (b)(5) as
2071-2079       A's for CHS hearing, "Shutting                                                        deliberative process privileged information
                                                 2067, 2071-2079
                Down Terrorist Pathways,"                                                             consists of draft comments, revisions,
                dated September 1, 2016          (b)(7)(E): pages                                     additions, re-wordings, suggestions,
                                                                                                      clarifications, and requests for additional
                                                 2066-2068, 2071-
                                                                                                      information. All of this information is part of
                                                 2079                                                 the deliberative process related to the draft Q
                                                                                                      & A document that was drafted by USCIS
                                                                                                      employees to prepare USCIS’s for an
                                                                                                      upcoming Committee on Homeland Security
                                                                                                      hearing on September 14, 2016, which
                                                                                                      covered issues related to USCIS’s use of
                                                                                                      social media in the vetting process. The draft
                                                                                                      contains pre-decisional information that is
                                                                                                      not reflected in the final version of the
                                                                                                      document.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of comments and legal opinions
                                                                                                      added to this draft document by USCIS OCC
                                                                                                      attorneys that had been asked to provide legal
                                                                                                      review. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5).

                                                                                                      The information redacted under Exemption
                                                                                                      (b)(7)(E) consists of detailed information
                                                                                                      regarding the current status of DHS’s social
                                                                                                      media screening and vetting tools, which
                                                                                                      social media applications are used, the
                                                                                                      government technology currently used as part
                                                                                                      of vetting, future plans to acquire new

                                                                    Page 228 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 262 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              technologies, and other key parts to DHS’s
                                                                                              social media process. Portions are also
                                                                                              redacted that contain specifics on the results
                                                                                              of screening using social media information,
                                                                                              including which populations DHS focuses on
                                                                                              when determining whether additional vetting
                                                                                              is needed, how information is used, the
                                                                                              results of screening specific applicants to
                                                                                              date, what DHS’s current background check
                                                                                              process is and how social media is used in
                                                                                              that process, and which law enforcement
                                                                                              agencies collaborate with DHS and in what
                                                                                              capacity. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers,
                                                                                              and the specific websites, applications, and
                                                                                              social media that is being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put

                                                         Page 229 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 263 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     individuals on notice as to what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process. It could also result in individuals
                                                                                                     hiding the use of certain social media
                                                                                                     platforms or encouraging the use of platforms
                                                                                                     that the agency does not access to, which
                                                                                                     would impact the effectiveness of screening
                                                                                                     and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2082           Email, FW: K-1vetting LOI,       (b)(5)                 Email                         The information withheld under (b)(5)
               dated December 16, 2015                                                               consists of deliberative and attorney-client
                                                                                                     privileged information within an email
                                                                                                     related to the review of a draft K-1 visa letter
                                                                                                     of interrogatory (LOI), which is part of the
                                                                                                     background investigation process of
                                                                                                     adjudication immigration benefits. The
                                                                                                     withheld information includes OCC’s
                                                                                                     summary of two key points regarding the

                                                                Page 230 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 264 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     LOI and social media screening initiative.
                                                                                                     This information reveals both deliberative
                                                                                                     and predecisional information, as well as
                                                                                                     privileged legal opinions of the USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2090-2092      Email, FW: FINAL - Social        (b)(5): pages 2090-    Email                         The information withheld under (b)(5)
               Media and K-1 Visa Process,                                                           consists of deliberative and attorney-client
                                                2092
               dated December 17, 2015                                                               privileged information within an email
                                                (b)(7)(E): page                                      related to legal questions concerning
                                                                                                     proposed process changes to the K-1 visa
                                                2090
                                                                                                     adjudication process, including the
                                                                                                     background investigation process. The
                                                                                                     withheld information includes proposals,
                                                                                                     recommendations, summaries of options, and
                                                                                                     feedback on options. This information
                                                                                                     reveals both deliberative and predecisional
                                                                                                     information, as well as privileged legal
                                                                                                     opinions of the USCIS OCC attorneys that
                                                                                                     had been asked to provide legal analysis.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a statement regarding the social
                                                                                                     media pilot that details who has access to the
                                                                                                     browsing system used for social media

                                                                  Page 231 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 265 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     screening. This information, if disclosed,
                                                                                                     would reveal the individuals who have
                                                                                                     authorization for accessing social media as
                                                                                                     part of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives, which would put individuals on
                                                                                                     notice that they were part of enhanced
                                                                                                     screening if those individuals handled their
                                                                                                     case. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2094           Email, FW: Social Networking     (b)(5)                 Email                         The information withheld under (b)(5)
               Sites, dated December 7, 2011                                                         consists of deliberative process privileged
                                                                                                     information within an email related to
                                                                                                     accessing social media sites as part of the
                                                                                                     adjudication process. The withheld
                                                                                                     information includes a summary of the
                                                                                                     outstanding decisions that are being
                                                                                                     considered for the process and authority to
                                                                                                     access certain information during
                                                                                                     adjudication. The withheld information
                                                                                                     reveals both deliberative and predecisional
                                                                                                     information. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.

                                                                Page 232 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 266 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


2097-2099      Email, FW: S1 needs quick        (b)(5)                  Email                        The information withheld under (b)(5)
               assistance Email, RE: social                                                          consists of deliberative and attorney-client
               media vetting for visa                                                                privileged information within an email
               applicants, dated December 17,                                                        related to a request from the DHS Secretary
               2015                                                                                  for information regarding USCIS’s social
                                                                                                     media vetting of visa applicants, which was
                                                                                                     requested in preparation for an upcoming
                                                                                                     press engagement that the Secretary was
                                                                                                     participating in on December 16, 2015. The
                                                                                                     withheld information includes comments,
                                                                                                     recommendations, requests for additional
                                                                                                     information, and clarifications.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     within emails between USCIS OCC attorneys
                                                                                                     that had been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2103-2106      Email, FW: USCIS SMOUTs,         (b)(5): pages 2103-     Email                        The information withheld under (b)(5)
               dated December 17, 2015                                                               includes deliberative and attorney-client
                                                2106
                                                                                                     privileged information related to the review
                                                (b)(7)(E): pages                                     of five draft USCIS SMOUTs and Rules of
                                                                                                     Behavior documents related to the social
                                                2104-2106
                                                                                                     media vetting process. The emails are
                                                                                                     between USCIS OCC attorneys and include a
                                                                                                     legal summary of the draft documents and

                                                                   Page 233 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 267 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              key legal issues and recommendations
                                                                                              regarding the optional courses of action. This
                                                                                              pre-decisional information is part of the
                                                                                              deliberative process, and is also protected
                                                                                              under attorney-client privilege, as it reveals
                                                                                              OCC’s attorneys’ legal opinions and analysis.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes specifics as to what methods
                                                                                              USCIS’s immigration officers are authorized
                                                                                              to use as part of social media vetting, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media

                                                         Page 234 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 268 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     platforms or engaging in behavior to avoid
                                                                                                     proper vetting, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2113           Web Access Request Process:      (b)(5)                 Draft Process Flowchart       The information withheld under (b)(5) as
               Questions for Social Media                                                            deliberative process privileged information
               December 14, 2015                                                                     consists of a draft version of a flowchart
                                                                                                     which details the proposed Web Access
                                                                                                     Request process. The draft flowchart is
                                                                                                     predecisional and is pending determinations
                                                                                                     on the overall process of social media
                                                                                                     screening. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2117-2118      Briefing Paper- Evaluation of    (b)(7)(E)              Briefing Paper                Exemption (b)(7)(E) was used to redact a
               Social Media Tools                                                                    copy of a briefing paper evaluating the use of
                                                                                                     a specific tool as part of the social media

                                                                Page 235 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 269 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              screening process. The information redacted
                                                                                              under Exemption (b)(7)(E) consists of the
                                                                                              name of the technological tool, evaluations of
                                                                                              the uses of the tool as part of actual screening
                                                                                              and the results, optional courses of action and
                                                                                              recommendations, and summaries of the
                                                                                              limitations and resource constraints. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what technology is being used, so
                                                                                              that individuals could research the
                                                                                              technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening
                                                                                              and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures

                                                         Page 236 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 270 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
2119-2122      DHS Social Media Initiative      (b)(5)                 Briefing Summary              The information withheld under (b)(5) as
               Topline Document                                                                      deliberative process privileged information
                                                (b)(7)(E)
                                                                                                     consists of a Topline Document that contains
                                                                                                     a summary of key issues and initiatives being
                                                                                                     considered as part of the pilot to use social
                                                                                                     media information for vetting purposes
                                                                                                     related to certain immigration programs.
                                                                                                     This information is part of the deliberative
                                                                                                     process related, and consists of predecisional
                                                                                                     considerations on the pilot programs and
                                                                                                     options being considered by DHS, and each
                                                                                                     Components proposed submissions for
                                                                                                     operational use, and the status of those
                                                                                                     considerations. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information redacted under Exemption
                                                                                                     (b)(7)(E) consists of a summary of DHS’s
                                                                                                     policy regarding the use of social media to
                                                                                                     support and perform core missions of CBP,
                                                                                                     ICE, and USCIS. Specific examples are
                                                                                                     redacted, which include multiple pilots to
                                                                                                     expand the use of social media in DHS’s
                                                                                                     vetting process and the results of the
                                                                                                     screening efforts during that pilot. This
                                                                                                     information, if disclosed, would reveal the
                                                                                                     current procedures and authorized
                                                                                                     components that use social media as part of

                                                                Page 237 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 271 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     vetting and how that screening is used, which
                                                                                                     is part of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2123-2126      Briefing Paper - USCIS Social    (b)(5): pages 2123-    Briefing Paper                The information withheld under (b)(5)
               Media Use                                                                             consists of deliberative information contained
                                                2126
                                                                                                     in a USCIS Briefing Paper drafted by FDNS.
                                                (b)(7)(E): page                                      The Briefing Paper focused on USCIS’s
                                                                                                     social media use, the operations currently in
                                                2125
                                                                                                     progress, and operations being considered for
                                                                                                     future expansion. The withheld information
                                                                                                     includes summary of the pilot programs,
                                                                                                     potential courses of action being considered,
                                                                                                     benefits and challenges that had been
                                                                                                     identified, and recommended course of
                                                                                                     action, all of which is part of the deliberative
                                                                                                     and pre-decisional process. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5).

                                                                                                     The information redacted under Exemption
                                                                                                     (b)(7)(E) consists of a summary of a draft
                                                                                                     policy memorandum that proposed to expand
                                                                                                     the use of social media more broadly across
                                                                                                     USCIS, and details as to which USCIS
                                                                                                     employees would be given access and for

                                                                  Page 238 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 272 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     what specific purposes, and the benefits and
                                                                                                     challenges involved with the proposed course
                                                                                                     of action. This information, if disclosed,
                                                                                                     would reveal the current procedures and
                                                                                                     authorized components that use social media
                                                                                                     as part of vetting and how that screening is
                                                                                                     used, which is part of specific techniques and
                                                                                                     procedures involved in the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2127-2130      Email, RE: Social Media          (b)(5): pages 2127-     Email                        The information withheld under (b)(5)
               partnership, dated December                                                           includes deliberative and attorney-client
                                                2128, 2130
               18, 2015                                                                              privileged information related to the drafting
                                                (b)(7)(E): pages                                     and review of a legal opinion that USCIS
                                                                                                     OCC attorneys were preparing for DHS
                                                2127-2130
                                                                                                     OGC. The emails are between USCIS OCC
                                                                                                     attorneys and include a legal summary of the
                                                                                                     draft paper and key legal issues related to
                                                                                                     statutory and regulatory authorities pertaining
                                                                                                     to USCIS’s social media vetting operations.
                                                                                                     This pre-decisional information is part of the
                                                                                                     deliberative process, and is also protected
                                                                                                     under attorney-client privilege, as it reveals
                                                                                                     OCC’s attorneys’ legal opinions and analysis.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                   Page 239 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 273 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a summary of two current pilot and
                                                                                              an upcoming third pilot program that use
                                                                                              social media vetting to examine certain
                                                                                              refugee applicants, the results of screening
                                                                                              during those pilots, and which law
                                                                                              enforcement agencies had partnered with
                                                                                              USCIS for the pilots. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the

                                                         Page 240 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 274 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2132-2135      Email, RE: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
               planning--Monday Deliverable                                                          includes deliberative and attorney-client
                                                (b)(7)(E)
               Part 2, dated December 18,                                                            privileged information related to review of a
               2015                                                                                  draft memorandum regarding FDNS’s Use of
                                                                                                     Social Media for Refugee Processing. The
                                                                                                     emails are between USCIS OCC attorneys
                                                                                                     and USCIS employees, and include proposed
                                                                                                     language for the memorandum and
                                                                                                     recommended courses of action. The
                                                                                                     language highlights specific proposals and
                                                                                                     changes that were being considered for
                                                                                                     USCIS’s use of social media as part of the
                                                                                                     refugee vetting process. This pre-decisional
                                                                                                     information is part of the deliberative
                                                                                                     process, and is also protected under attorney-
                                                                                                     client privilege, as it reveals OCC’s
                                                                                                     attorneys’ legal opinions and analysis.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a summary of a proposed expansion

                                                                Page 241 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 275 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              to the use of social media vetting to examine
                                                                                              certain refugee applicants, what the use
                                                                                              would involve, the limited list of social media
                                                                                              applications that it would involve, and how it
                                                                                              would be limited and what the information
                                                                                              could be used for. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,

                                                         Page 242 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 276 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2138-2140      Email, FW: sub-IPC read out      (b)(5): pages 2138-    Email                         The information withheld under (b)(5)
               (Social Media), dated                                                                 includes deliberative and attorney-client
                                                2139
               December 21, 2015                                                                     privileged information related to a request
                                                (b)(7)(E): page                                      from the Department of State for USCIS to
                                                                                                     provide information to the National Security
                                                2140
                                                                                                     Council regarding the collection of social
                                                                                                     media information. The emails are between
                                                                                                     USCIS OCC attorneys and USCIS
                                                                                                     employees, and include detailed summaries
                                                                                                     of the issues that need to be considered and
                                                                                                     recommended courses of action. The
                                                                                                     language highlights specific proposals and
                                                                                                     changes that were being considered for
                                                                                                     USCIS’s use of social media as part of the
                                                                                                     refugee vetting process. This pre-decisional
                                                                                                     information is part of the deliberative
                                                                                                     process, and is also protected under attorney-
                                                                                                     client privilege, as it reveals OCC’s
                                                                                                     attorneys’ legal opinions and analysis.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a list of the specific social media
                                                                                                     applications and websites that were approved

                                                                  Page 243 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 277 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              for use by agency employees when
                                                                                              conducting social media screening and
                                                                                              vetting. This information, if disclosed, would
                                                                                              reveal the specific websites, applications, and
                                                                                              social media that is being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in individuals hiding the use of certain
                                                                                              social media platforms or encouraging the
                                                                                              use of platforms that the agency does not
                                                                                              access to, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).



                                                         Page 244 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 278 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2141-2143      Email, RE: quick look for CIS       (b)(5): pages 2141-     Email                     The information withheld under (b)(5)
               (social media sites and eliciting                                                     includes deliberative and attorney-client
                                                   2142
               account info), dated December                                                         privileged information within emails that
               21, 2015                            (b)(7)(E): pages                                  relate to the review of a draft proposal on
                                                                                                     incorporating certain social media sites as
                                                   2141-2143
                                                                                                     part of screening certain refugee applicants.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys and USCIS employees, and include
                                                                                                     proposed language for the document, courses
                                                                                                     of action being considered, and
                                                                                                     recommendations. Draft language for the
                                                                                                     collection of information on immigration
                                                                                                     forms is also discussed as part of the review
                                                                                                     of the proposed process. This pre-decisional
                                                                                                     information is part of the deliberative
                                                                                                     process, and is also protected under attorney-
                                                                                                     client privilege, as it reveals OCC’s
                                                                                                     attorneys’ legal opinions and analysis.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a discussion of the collection of
                                                                                                     social media information from applicants,
                                                                                                     whether to use forms to request that
                                                                                                     information, and how the information
                                                                                                     collected would be used. This information, if
                                                                                                     disclosed, would reveal the specific
                                                                                                     information being collected for use in

                                                                      Page 245 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 279 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     screening and vetting, which is part of
                                                                                                     specific techniques and procedures involved
                                                                                                     in the enforcement of certain immigration
                                                                                                     and national security laws and directives.
                                                                                                     The release of this information would also
                                                                                                     reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process and could
                                                                                                     result in individuals hiding the use of certain
                                                                                                     social media platforms or encouraging the
                                                                                                     use of platforms that the agency does not
                                                                                                     access to, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2144-2152      Email, RE: social media          (b)(5): pages 2144-    Email                         The information withheld under (b)(5)
               planning- due Monday, dated                                                           includes deliberative and attorney-client
                                                2152 (b)(7)(E):
               December 22, 2015                                                                     privileged information within emails that
                                                pages 2149-2152                                      relate to the review of a draft proposal on

                                                                  Page 246 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 280 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              incorporating certain social media sites as
                                                                                              part of screening certain refugee applicants.
                                                                                              The emails are between USCIS OCC
                                                                                              attorneys and USCIS employees, and include
                                                                                              proposed language for the document, courses
                                                                                              of action being considered, and
                                                                                              recommendations. This pre-decisional
                                                                                              information is part of the deliberative
                                                                                              process, and is also protected under attorney-
                                                                                              client privilege, as it reveals OCC’s
                                                                                              attorneys’ legal opinions and analysis.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a discussion of the collection of
                                                                                              social media information from applicants,
                                                                                              whether to use forms to request that
                                                                                              information, and how the information
                                                                                              collected would be used. This information, if
                                                                                              disclosed, would reveal the specific
                                                                                              information being collected for use in
                                                                                              screening and vetting, which is part of
                                                                                              specific techniques and procedures involved
                                                                                              in the enforcement of certain immigration
                                                                                              and national security laws and directives.
                                                                                              The release of this information would also
                                                                                              reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could

                                                         Page 247 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 281 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      result in individuals hiding the use of certain
                                                                                                      social media platforms or encouraging the
                                                                                                      use of platforms that the agency does not
                                                                                                      access to, which would impact the
                                                                                                      effectiveness of screening and vetting
                                                                                                      procedures used for the enforcement of
                                                                                                      certain immigration and national security
                                                                                                      laws and directives, and could reasonably be
                                                                                                      expected to risk the circumvention of law and
                                                                                                      render the guidelines for additional screening
                                                                                                      measures relevant to national security, public
                                                                                                      safety, and fraud prevention useless.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2154, 2157      Email, RE: Here's the Final K-1 (b)(5)                  Email                         The information withheld under (b)(5)
                Visa Fact Sheet -                                                                     consists of deliberative and attorney-client
                                                (b)(7)(E)
                Congressional Notification -                                                          privileged information within an email
                Response to K-1 Application                                                           related to the review of a draft K-1 Visa Fact
                process, dated December 22,                                                           Sheet that would be submitted to Congress.
                2015                                                                                  The emails contain draft language for the fact
                                                                                                      sheet and summaries of proposed process
                                                                                                      changes to the K-1 visa adjudication process,
                                                                                                      including the background investigation
                                                                                                      process. The withheld information includes
                                                                                                      proposals, questions for clarification,
                                                                                                      recommendations, summaries of options, and
                                                                                                      feedback on options. This information
                                                                                                      reveals both deliberative and predecisional

                                                                 Page 248 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 282 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information, as well as privileged legal
                                                                                              opinions of the USCIS OCC attorneys that
                                                                                              had been asked to provide legal analysis.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes specific details of what documents
                                                                                              and biographic information are used for the
                                                                                              background check process, what other
                                                                                              governments require and use during their
                                                                                              vetting process, and the types of applications
                                                                                              and applicants that would fall under this
                                                                                              vetting process. This information, if
                                                                                              disclosed, would reveal the types of factors
                                                                                              considered when determining whether an
                                                                                              application needs additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including specific
                                                                                              factors and information that law enforcement
                                                                                              is aware of pertaining to the types of
                                                                                              applications that may need additional
                                                                                              screening. The release of this information
                                                                                              would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in them not disclosing that information
                                                                                              to law enforcement or immigration officers.

                                                         Page 249 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 283 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     The disclosure of this information would
                                                                                                     reveal guidelines and procedures for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2161           Memorandum from DHS              (b)(7)(E)              Memorandum                    Exemption (b)(7)(E) was used to withhold
               Office of Legislative Affairs,                                                        memorandum for Congressional Notification
               Congressional Notification,                                                           from the DHA Office of Legislative Affairs.
               "Response to Chairman                                                                 The information withheld under (b)(7)(E)
               Goodlatte' s Statement on the                                                         includes a response to Chairman Goodlatte' s
               K-1 application review"                                                               Statement on the K-1 application review,
                                                                                                     which includes a detailed summary of the K-
                                                                                                     1 visa vetting process. The document also
                                                                                                     contains a summary of the vetting process
                                                                                                     that was conducted for a specific individual
                                                                                                     who was accused of perpetrating a terrorist
                                                                                                     attack, and the results of those screening
                                                                                                     processes. This information, if disclosed,
                                                                                                     would reveal the types of factors considered
                                                                                                     when determining whether an application
                                                                                                     needs additional background checks or
                                                                                                     vetting, which is part of specific techniques
                                                                                                     and procedures involved in the enforcement

                                                                Page 250 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 284 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     of certain immigration and national security
                                                                                                     laws and directives. It would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, including specific factors and
                                                                                                     information that law enforcement is aware of
                                                                                                     pertaining to the types of applications that
                                                                                                     may need additional screening. The release
                                                                                                     of this information would put individuals on
                                                                                                     notice as to what information is considered as
                                                                                                     part of the screening and vetting process and
                                                                                                     could result in them not disclosing that
                                                                                                     information to law enforcement or
                                                                                                     immigration officers. The disclosure of this
                                                                                                     information would reveal guidelines and
                                                                                                     procedures for the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives, and could reasonably be expected
                                                                                                     to risk the circumvention of law and render
                                                                                                     the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).
2163-2169      Email, RE: social media          (b)(5): pages 2163-     Email                        The information withheld under (b)(5)
               planning- due Monday, dated                                                           includes deliberative and attorney-client
                                                2169
               December 22, 2015                                                                     privileged information within emails that
                                                (b)(7)(E): pages                                     contain a summary of a recent DHS Social
                                                                                                     Media Task Force meeting and outstanding
                                                2163, 2166-2167,
                                                                                                     issues currently pending regarding social
                                                2169                                                 media use for operational and intelligence
                                                                                                     purposes across DHS. The emails are
                                                                                                     between USCIS OCC attorneys, USCIS

                                                                   Page 251 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 285 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              employees, and DHS employees, and include
                                                                                              a summary of significant actions requiring
                                                                                              follow up, courses of action being
                                                                                              considered, and recommendations. This pre-
                                                                                              decisional information is part of the
                                                                                              deliberative process, and is also protected
                                                                                              under attorney-client privilege, as it reveals
                                                                                              USCIS OCC and ICE OPLA’s attorneys’
                                                                                              legal opinions and analysis. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a summary of a proposed expansion
                                                                                              to the use of social media vetting to examine
                                                                                              certain refugee applicants, what the use
                                                                                              would involve, the specific social media
                                                                                              applications that it would involve, and how it
                                                                                              would be limited and what the information
                                                                                              could be used for. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as

                                                         Page 252 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 286 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      part of the screening and vetting process and
                                                                                                      what the limitations of access are. The
                                                                                                      release of this information could result in
                                                                                                      individuals hiding the use of certain
                                                                                                      information on social media platforms or
                                                                                                      engaging in behavior to avoid proper vetting,
                                                                                                      which would impact the effectiveness of
                                                                                                      screening and vetting procedures used for the
                                                                                                      enforcement of certain immigration and
                                                                                                      national security laws and directives, and
                                                                                                      could reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2172-2174,      DHS Social Media Task Force (b)(5): pages 2172,         PowerPoint                    Exemptions (b)(5) was used to withhold
2176-2179,      PowerPoint presentation,                                                              portions of a PowerPoint presentation created
                                               2182, 2184
2181-2182,      "Current State of Social Media                                                        by the DHS Social Media Task Force, titled
2184            Use," dated December 23, 2015 (b)(7)(E): pages                                        “Current State of Social Media Use,” dated
                                                                                                      December 23, 2015. The information
                                                 2173-2182
                                                                                                      withheld under (b)(5) as deliberative process
                                                                                                      privileged information consists of portions of
                                                                                                      pages 2182 and 2184, which contain
                                                                                                      summaries of outstanding topics, courses of
                                                                                                      action being considered, and
                                                                                                      recommendations for next steps. The
                                                                                                      information withheld under (b)(5) as

                                                                 Page 253 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 287 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              attorney-client privileged information
                                                                                              consists of a portion of page 2172, which
                                                                                              contains a summary of a legal opinion
                                                                                              regarding potential legal concerns and risks
                                                                                              of liability that could arise. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a summary of the social
                                                                                              media screening usage policies and how
                                                                                              many were pending approval, the specific
                                                                                              operational and intelligence uses approved
                                                                                              for each DHS component, how DHS
                                                                                              components leverage social media for
                                                                                              operational and intelligence uses, including
                                                                                              specific examples of those uses and results,
                                                                                              the technological tools used for conducting
                                                                                              operations, the technical capabilities and
                                                                                              gaps, and proposed next steps planned. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and the specific
                                                                                              websites, applications, and social media that
                                                                                              is being reviewed by immigration officers for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that

                                                         Page 254 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 288 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     could risk circumvention of the law, because
                                                                                                     it would put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process, what words
                                                                                                     and images are being searched for, and the
                                                                                                     specific tools used by law enforcement. The
                                                                                                     release of this information would put
                                                                                                     individuals on notice as to what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process. It could also result in individuals
                                                                                                     hiding the use of certain social media
                                                                                                     platforms or encouraging the use of platforms
                                                                                                     that the agency does not access to, which
                                                                                                     would impact the effectiveness of screening
                                                                                                     and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2190-2191      DHS/USCIS/DOS-CA K-1             (b)(5)                 Draft List of Tasks           The information withheld under (b)(5) as
               Program Review: Draft                                                                 deliberative process privileged information

                                                                Page 255 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 289 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Recommendations/ Actions on      (b)(7)(E)                                            consists of a draft version of a
        the use of Social Media in the                                                        recommendations document developed by the
        screening process                                                                     joint USCIS, DHS, and DOS Social Media
                                                                                              working group. The recommendations
                                                                                              focused on the review of the K-1 visa
                                                                                              program and the use of social media in the
                                                                                              screening process. The draft contains pre-
                                                                                              decisional and deliberative information,
                                                                                              including comments, revisions, additions, re-
                                                                                              wordings, suggestions, clarifications, and
                                                                                              requests for additional information. All of
                                                                                              this information is part of the deliberative
                                                                                              process.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              about the draft recommendations, which
                                                                                              were provided by USCIS OCC attorneys that
                                                                                              had been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of the draft
                                                                                              recommendations and actions on the use of
                                                                                              social media to screen a specific applicant
                                                                                              type, and comments that include discussion
                                                                                              of the proposed courses of action, including
                                                                                              how the screening procedures could be used
                                                                                              by law enforcement, how they were used in
                                                                                              the screening of individuals involved in a

                                                         Page 256 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 290 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              recent terrorist event, and proposed options
                                                                                              for consideration in the process of social
                                                                                              media screening and vetting. This
                                                                                              information, if disclosed, would reveal how
                                                                                              law enforcement agencies coordinate with
                                                                                              USCIS and the methods used to conduct
                                                                                              searches, and the specific factors that
                                                                                              immigration officers are looking for to
                                                                                              indicate possible indicators of fraud, public
                                                                                              safety, or national security concerns, which is
                                                                                              part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, which areas
                                                                                              and applicants will be screened, and the
                                                                                              specific factors being considered by law
                                                                                              enforcement during the vetting process. The
                                                                                              release of this information could also result in
                                                                                              individuals hiding the use of certain social
                                                                                              media platforms or encouraging the use of
                                                                                              platforms that the agency does not access to,
                                                                                              which would impact the effectiveness of
                                                                                              screening and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures

                                                         Page 257 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 291 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2193-2197       DHS Management Directive         (b)(5)                  Review Flowchart             The information withheld under (b)(5) as
                110-01, SMOUT Compliance                                                              deliberative process privileged information
                Timeline                                                                              related to the department-wide coordinated
                                                                                                      review of a draft SMOUT compliance
                                                                                                      timeline. The document lists specific details
                                                                                                      revealing the nature of every SMOUT being
                                                                                                      drafted by each component regarding their
                                                                                                      use of social media, and outstanding issues
                                                                                                      and recommendations for each. All of this
                                                                                                      information is part of the deliberative
                                                                                                      process. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(5). All other
                                                                                                      information within this document was
                                                                                                      segregated and determined non-exempt and
                                                                                                      disclosed.
2233-2235,      DHS Social Media Task Force      (b)(5): pages 2233-     PowerPoint                   Exemptions (b)(5) was used to withhold
2237-2241,      PowerPoint presentation,                                                              portions of a PowerPoint presentation created
                                                 2235, 2237-2241,
2243, 2245,     "Operational                                                                          by the DHS Social Media Task Force, titled
2247-2248       Recommendations for              2245, 2247-2248                                      “Operational Recommendations for
                Improving Social Media Use,"                                                          Improving Social Media Use," dated
                                                 (b)(7)(E): pages
                dated December 30, 2015                                                               December 30, 2015. The information
                                                 2235, 2237-2239,                                     withheld under (b)(5) as deliberative process
                                                                                                      privileged information consists of summaries
                                                 2243
                                                                                                      of outstanding topics, courses of action being

                                                                    Page 258 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 292 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              considered, recommendations for next steps,
                                                                                              and challenges identified. This information,
                                                                                              if released, would reveal the deliberative
                                                                                              process and predecisional information.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a summary of the social
                                                                                              media screening usage policies and how
                                                                                              many were pending approval, the specific
                                                                                              operational and intelligence uses approved
                                                                                              for each DHS component, how DHS
                                                                                              components leverage social media for
                                                                                              operational and intelligence uses, including
                                                                                              specific examples of those uses and results,
                                                                                              the technological tools used for conducting
                                                                                              operations, the technical capabilities and
                                                                                              gaps, and proposed next steps planned. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and the specific
                                                                                              websites, applications, and social media that
                                                                                              is being reviewed by immigration officers for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that

                                                         Page 259 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 293 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     could risk circumvention of the law, because
                                                                                                     it would put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process, what words
                                                                                                     and images are being searched for, and the
                                                                                                     specific tools used by law enforcement. The
                                                                                                     release of this information would put
                                                                                                     individuals on notice as to what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process. It could also result in individuals
                                                                                                     hiding the use of certain social media
                                                                                                     platforms or encouraging the use of platforms
                                                                                                     that the agency does not access to, which
                                                                                                     would impact the effectiveness of screening
                                                                                                     and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2251-2253      DHS Social Media Task Force,     (b)(5)                 Draft Response                The information withheld under (b)(5)
               USCIS draft Response to Task                                                          includes deliberative and attorney-client

                                                                Page 260 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 294 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Force Recommendations, dated     (b)(7)(E)                                            privileged information related to the review
        January 5, 2016                                                                       of a draft USCIS response to the DHS Social
                                                                                              Media Task Force’s recommendations for
                                                                                              next steps of developing policies and
                                                                                              guidance for the use of social media to
                                                                                              support USCIS’s mission. The draft includes
                                                                                              detailed summaries of the issues that need to
                                                                                              be considered and recommended courses of
                                                                                              action, as well as comments and revisions to
                                                                                              the draft USCIS responses. This pre-
                                                                                              decisional information is part of the
                                                                                              deliberative process, and is also protected
                                                                                              under attorney-client privilege, as it reveals
                                                                                              OCC’s attorneys’ legal opinions and analysis.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of the DHS Social Media
                                                                                              Task Force’s recommendations regarding
                                                                                              DHS’s current and future use of social media
                                                                                              to support operational and investigative
                                                                                              purposes, which employees within USCIS are
                                                                                              authorized to search social media
                                                                                              information, which immigration benefit types
                                                                                              and individuals were part of the pilot to
                                                                                              expand the use of social media in screening
                                                                                              immigration applicants, what technological
                                                                                              tools are being acquired for DHS use,
                                                                                              analysis of how effective or difficult social
                                                                                              media screening was for different
                                                                                              background check types, and the upcoming

                                                         Page 261 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 295 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      priorities to continue to expand DHS’s use of
                                                                                                      social media information to support its’
                                                                                                      mission. This information, if disclosed,
                                                                                                      would reveal the specific methods and
                                                                                                      procedures that law enforcement and
                                                                                                      immigration officers are able to use to
                                                                                                      conduct social media research, and which
                                                                                                      immigration benefit types are likely to be
                                                                                                      subject to social media screening, which is
                                                                                                      part of specific techniques and procedures
                                                                                                      involved in the enforcement of certain
                                                                                                      immigration and national security laws and
                                                                                                      directives. Accordingly, this material is
                                                                                                      appropriately exempt from disclosure
                                                                                                      pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2254, 2256      Email, RE: [CLEARANCE            (b)(5)                 Email                         Exemptions (b)(5) was used to withhold
                REQUEST] Social Media K-1                                                             deliberative process and attorney-client
                                                 (b)(7)(E)
                Authorization Memo, dated                                                             privileged information within emails between
                January 8, 2016                                                                       USCIS OCC and USCIS employees, which
                                                                                                      are related to the review of a draft Social
                                                                                                      Media K-1 Authorization Memo, which
                                                                                                      would allow FDHS to conduct an analysis of
                                                                                                      certain social media information related to
                                                                                                      certain applicants for immigration benefits.
                                                                                                      The information withheld under (b)(5) as
                                                                                                      deliberative process privileged information
                                                                                                      consists of a summary of the draft, questions
                                                                                                      about accuracy, and requests for additional


                                                                 Page 262 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 296 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information, which includes pre-decisional
                                                                                              and deliberative information.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of a legal opinion regarding the
                                                                                              proposed language in the memorandum
                                                                                              drafted by USCIS OCC attorneys that had
                                                                                              been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a discussion of the collection of
                                                                                              social media information from applicants,
                                                                                              what privacy documentation would be
                                                                                              needed to document this collection, and the
                                                                                              specific immigration benefit type that would
                                                                                              be subject to collection of social media
                                                                                              information. This information, if disclosed,
                                                                                              would reveal the specific information being
                                                                                              collected for use in screening and vetting,
                                                                                              which is part of specific techniques and
                                                                                              procedures involved in the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in individuals hiding the use of certain

                                                         Page 263 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 297 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     social media platforms or encouraging the
                                                                                                     use of platforms that the agency does not
                                                                                                     access to, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2259-2269      Privacy Threshold Analysis       (b)(5): pages 2260-     Privacy Threshold Analysis   Exemptions (b)(5) was used to withhold
               (PTA), version number 01-                                                             deliberative process privileged information
                                                2269
               2014, "S&T Social                                                                     within Privacy Threshold Analysis (PTA),
               A2356Media Tool Pilot            (b)(7)(E): pages                                     version number 01-2014, "S&T Social
               Evaluation"                                                                           A2356Media Tool Pilot Evaluation." This
                                                2259-2265, 2268-
                                                                                                     document covered a study of the application
                                                2269                                                 of social media tools to k-1 visa applicants,
                                                                                                     and examined options to address the use of
                                                                                                     social media as part of background checks for
                                                                                                     immigrations populations. The information
                                                                                                     withheld under (b)(5) as deliberative process
                                                                                                     privileged information consists of a review of
                                                                                                     proposed process challenges, concerns, and
                                                                                                     recommendations, which include pre-
                                                                                                     decisional and deliberative information.

                                                                   Page 264 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 298 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of the names of several
                                                                                              technological tool being considered by DHS
                                                                                              for use in facilitating its’ operational use of
                                                                                              social media, evaluations of the uses of the
                                                                                              tools as part of actual screening and the
                                                                                              results, optional courses of action and
                                                                                              recommendations, and summaries of the
                                                                                              limitations and resource constraints. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what technology is being used, so
                                                                                              that individuals could research the
                                                                                              technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening

                                                         Page 265 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 299 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2270-2284      Memorandum from DHS's            (b)(5): pages 2270-     Legal Memorandum             The information withheld under (b)(5) as
               Office of General Counsel to                                                          attorney-client privileged information
                                                2284
               the DHS Social Media Task                                                             consists of legal opinions contained in this
               Force, "Overview of              (b)(7)(E): pages                                     legal memorandum. The memorandum
               Department of Homeland                                                                details legal issues related to the Overview of
                                                2273, 2280
               Security Legal Authorities to                                                         Department of Homeland Security Legal
               Use Social Media," dated                                                              Authorities to Use Social Media. It is written
               December 22, 2015                                                                     by DHS OGC and directed to the SMTF,
                                                                                                     which had requested legal analysis and
                                                                                                     opinion. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes summaries of National Protection
                                                                                                     and Programs (NPPD) and ICE’s use of
                                                                                                     social media for operational purposes and
                                                                                                     methods used by law enforcement for
                                                                                                     screening purposes, the specific social media

                                                                   Page 266 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 300 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     applications screened, and analysis outlining
                                                                                                     the legal considerations with the various
                                                                                                     methods proposed. This information, if
                                                                                                     disclosed, would reveal the specific methods
                                                                                                     and procedures that law enforcement and
                                                                                                     immigration officers are able to use to
                                                                                                     conduct social media research for operational
                                                                                                     and investigative purposes, which is part of
                                                                                                     specific techniques and procedures involved
                                                                                                     in the enforcement of certain immigration
                                                                                                     and national security laws and directives.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2285-2286      Draft, "USCIS Social Media &       (b)(5)               Draft Summary Overview        The information withheld under (b)(5) as
               Vetting: Efforts to Date," dated                                                      deliberative process privileged information
                                                  (b)(7)(E)
               January 4, 2016                                                                       consists of multiple draft comments,
                                                                                                     revisions, additions, re-wordings,
                                                                                                     suggestions, clarifications, questions about
                                                                                                     accuracy, statements of uncertainty, and
                                                                                                     requests for additional information. All of
                                                                                                     this information is part of the deliberative
                                                                                                     process related to the draft Summary/Updates
                                                                                                     on USCIS’s Social Media & Vetting efforts
                                                                                                     to date, as of January 4, 2016. The material
                                                                                                     reflects deliberative information, is pre-
                                                                                                     decisional, and includes information that is
                                                                                                     not reflected in the final version of the
                                                                                                     document.

                                                                Page 267 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 301 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of comments and legal opinions
                                                                                              added to this draft document by USCIS OCC
                                                                                              attorneys that had been asked to provide legal
                                                                                              review. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of a summary of the social
                                                                                              media screening efforts to date, the timeline
                                                                                              for proposed pilot projects, optional courses
                                                                                              of action and recommendations, detailed
                                                                                              information about which social media
                                                                                              applications were used and the immigrant
                                                                                              populations subject to screening, and
                                                                                              summaries of the limitations and resource
                                                                                              constraints. The document also contains
                                                                                              detailed information about some applicants
                                                                                              that had been screened and the results of that
                                                                                              screening, the specific social media
                                                                                              applications reviewed, and which key words
                                                                                              were used to search those social media
                                                                                              applications. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers,
                                                                                              and the specific websites, applications, and
                                                                                              social media that is being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional

                                                         Page 268 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 302 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what words
                                                                                              and images are being searched for, and the
                                                                                              specific tools used by law enforcement. The
                                                                                              release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. It could also result in individuals
                                                                                              hiding the use of certain social media
                                                                                              platforms or encouraging the use of platforms
                                                                                              that the agency does not access to, which
                                                                                              would impact the effectiveness of screening
                                                                                              and vetting procedures used for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).

                                                         Page 269 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 303 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2288-2299      Memorandum from DHS's             (b)(5): pages 2288-     Legal Memorandum            The information withheld under (b)(5) as
               Office of General Counsel,                                                            attorney-client privileged information
                                                 2299
               "DHS's Use of the Internet and                                                        consists of legal opinions contained in this
               Social Media Tools in             (b)(7)(E): pages                                    legal memorandum. The memorandum
               Conducting Enforcement and                                                            details legal issues related to DHS's Use of
                                                 2289-2292
               Intelligence Operations," dated                                                       the Internet and Social Media Tools in
               January 27, 2010                                                                      Conducting Enforcement and Intelligence
                                                                                                     Operations. It is written by DHS OGC, and
                                                                                                     contains their legal analysis and opinion.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes legal analysis regarding enforcement
                                                                                                     and intelligence activities involving online
                                                                                                     and social media monitoring, and DHS’s
                                                                                                     compliance with applicable privacy laws,
                                                                                                     civil rights and civil liberties and
                                                                                                     constitutional rights, proposed courses of
                                                                                                     action as part of enforcement activities and
                                                                                                     procedures, and analysis outlining the legal
                                                                                                     considerations with the various methods
                                                                                                     proposed. Detailed information is redacted
                                                                                                     that includes the use of social media for
                                                                                                     enforcement activities within ICE, CBP,
                                                                                                     NPPD, Federal Protective Services, USCIS,
                                                                                                     TSA, Federal Air Marshalls, and the Secret
                                                                                                     Service, what methods are used, and the

                                                                    Page 270 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 304 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     results of specific enforcement operations
                                                                                                     that use social media screening. This
                                                                                                     information, if disclosed, would reveal the
                                                                                                     specific methods and procedures that law
                                                                                                     enforcement and immigration officers are
                                                                                                     able to use to conduct social media research
                                                                                                     for operational and investigative purposes,
                                                                                                     which is part of specific techniques and
                                                                                                     procedures involved in the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2303-2305      Email, RE: Social Media          (b)(5): pages 2303-     Email                        Exemptions (b)(5) was used to withhold
               memo, dated January 25, 2016                                                          deliberative process and attorney-client
                                                2305
                                                                                                     privileged information within emails between
                                                (b)(7)(E): pages                                     USCIS OCC attorneys, which are related to
                                                                                                     the review of a draft Social Media memo on
                                                2303-2304
                                                                                                     USCIS’s use of certain social media
                                                                                                     information related to certain applicants for
                                                                                                     immigration benefits. The information
                                                                                                     withheld under (b)(5) as deliberative process
                                                                                                     privileged information consists of a summary
                                                                                                     of the draft, questions about legal authority
                                                                                                     and relevant statutory and regulatory
                                                                                                     citations, and requests for additional
                                                                                                     information, which includes pre-decisional
                                                                                                     and deliberative information.


                                                                   Page 271 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 305 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of a legal opinion regarding the draft
                                                                                              which was written by USCIS OCC attorneys
                                                                                              that had been asked to provide legal review.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language that was written for a
                                                                                              memorandum on whether USCIS has
                                                                                              authority to engage in undercover activities
                                                                                              while engaging in the operational use of
                                                                                              social media, and a summary of the
                                                                                              outstanding issues and courses of action
                                                                                              being considered, and a summary of the form
                                                                                              that would be used to collect the information
                                                                                              and the draft notice for the form. This
                                                                                              information, if disclosed, would reveal the
                                                                                              collection methods and uses the agency
                                                                                              considered for certain immigration applicants
                                                                                              and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could

                                                         Page 272 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 306 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     result in individuals hiding the use of certain
                                                                                                     social media platforms or encouraging the
                                                                                                     use of platforms that the agency does not
                                                                                                     access to, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2306           Email, Director Rodriguez         (b)(5)                Email                         Exemptions (b)(5) was used to withhold
               testimony and social media                                                            deliberative process and attorney-client
               vetting, dated January 29, 2016                                                       privileged information within emails between
                                                                                                     USCIS OCC and DHS OGC attorneys, which
                                                                                                     are related to the review of draft testimony to
                                                                                                     be submitted by Director Rodriguez related to
                                                                                                     social media vetting in refugee screening.
                                                                                                     The information withheld under (b)(5) as
                                                                                                     deliberative process privileged information
                                                                                                     consists of a summary of the draft testimony
                                                                                                     and specific edits and issues of note, which
                                                                                                     includes pre-decisional and deliberative
                                                                                                     information.


                                                                Page 273 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 307 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of a legal opinion regarding the draft
                                                                                                     which was written by USCIS OCC attorneys
                                                                                                     that had been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2310-2311      Draft testimony for USCIS        (b)(5)                 Draft Testimony               Exemptions (b)(5) was used to withhold
               Director Rodriguez for a                                                              deliberative process and attorney-client
               hearing on "Crisis of                                                                 privileged information within a copy of draft
               Confidence: Preventing                                                                testimony to be submitted by Director
               Terrorist Infiltration through                                                        Rodriguez related to social media vetting in
               U.S. Refugee and Visa                                                                 refugee screening. The information withheld
               Programs," dated February 3,                                                          under (b)(5) as deliberative process
               2015                                                                                  privileged information consists of edits,
                                                                                                     revisions, comments, questions, and
                                                                                                     recommendations for the draft testimony,
                                                                                                     which is pre-decisional and deliberative
                                                                                                     information.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments that include legal
                                                                                                     opinions regarding the draft which were
                                                                                                     written by USCIS OCC attorneys that had
                                                                                                     been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately


                                                                Page 274 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 308 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2313, 2315      Email, RE: Director Rodriguez     (b)(5)                Email                         Exemptions (b)(5) was used to withhold
                testimony and social media                                                            deliberative process and attorney-client
                vetting, dated January 31, 2016                                                       privileged information within emails between
                                                                                                      USCIS OCC and DHS OGC attorneys, which
                                                                                                      are related to the review of draft testimony to
                                                                                                      be submitted by Director Rodriguez related to
                                                                                                      social media vetting in refugee screening.
                                                                                                      The information withheld under (b)(5) as
                                                                                                      deliberative process privileged information
                                                                                                      consists of a summary of the draft testimony
                                                                                                      and specific edits and issues of note, which
                                                                                                      includes pre-decisional and deliberative
                                                                                                      information.

                                                                                                      The information withheld under (b)(5) as
                                                                                                      attorney-client privileged information
                                                                                                      consists of a legal opinion regarding the draft
                                                                                                      which was written by USCIS OCC attorneys
                                                                                                      that had been asked to provide legal review.
                                                                                                      Accordingly, this material is appropriately
                                                                                                      exempt from disclosure pursuant to
                                                                                                      Exemption (b)(5).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.


                                                                 Page 275 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 309 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


2317-2327      Email, RE: *URGENT*            (b)(5): pages 2317-      Email                         Exemptions (b)(5) was used to withhold
               Testimony #1117293 - USCIS -                                                          deliberative process and attorney-client
                                              2327
               Refugee/Visa Screening - need                                                         privileged information within emails between
               response to FO, dated February (b)(7)(E): page                                        USCIS OCC attorneys and USCIS
               1, 2016                                                                               employees, which are related to the review of
                                              2325
                                                                                                     draft testimony to that will be given to the
                                                                                                     House Committee on Homeland Security
                                                                                                     related to social media vetting in refugee
                                                                                                     screening. The information withheld under
                                                                                                     (b)(5) as deliberative process privileged
                                                                                                     information consists of a summary of the
                                                                                                     draft testimony and specific edits and issues
                                                                                                     of note, which includes pre-decisional and
                                                                                                     deliberative information.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of a legal opinion regarding the draft
                                                                                                     which was written by USCIS OCC attorneys
                                                                                                     that had been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes summaries of draft testimony from a
                                                                                                     hearing on refugee visa screening,
                                                                                                     discussions over the legal authorities
                                                                                                     impacting the statements in the testimony,
                                                                                                     clarifications on specific procedures and
                                                                                                     methods USCIS’s employees use in
                                                                                                     screening refugee visa applicants, and
                                                                                                     specific details on the focus of the vetting

                                                                Page 276 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 310 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              initiatives, including the types of applications
                                                                                              and applicants that would fall under this
                                                                                              vetting process. This information, if
                                                                                              disclosed, would reveal the types of factors
                                                                                              considered when determining whether an
                                                                                              application needs additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including specific
                                                                                              factors and information that law enforcement
                                                                                              is aware of pertaining to the types of
                                                                                              applications that may need additional
                                                                                              screening. The release of this information
                                                                                              would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in them not disclosing that information
                                                                                              to law enforcement or immigration officers.
                                                                                              The disclosure of this information would
                                                                                              reveal guidelines and procedures for the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives, and
                                                                                              could reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).



                                                         Page 277 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 311 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2330-2332      Draft Social Media Expansion     (b)(5)                 Draft Concept of Operations   Exemptions (b)(5) was used to withhold
               Plan for Refugee Applicants,                                                          deliberative process and attorney-client
                                                (b)(7)(E)
               Concept of Operations                                                                 privileged information within a draft Concept
                                                                                                     of Operations (CONOP) document which
                                                                                                     focused on the Social Media Expansion Plan
                                                                                                     for Refugee Applicants. The CONOP draft
                                                                                                     focused on certain key elements of the plan
                                                                                                     including the categories of applicants that
                                                                                                     will be part of the social media vetting
                                                                                                     process, the social media platforms to access,
                                                                                                     staffing requirements, and the process for
                                                                                                     reviewing results and incorporating them into
                                                                                                     the adjudicative process.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     deliberative process privileged information
                                                                                                     consists of comments, edits, revisions, and
                                                                                                     proposed options for courses of action, as
                                                                                                     well as alternative courses of action. This
                                                                                                     information is part of the deliberative process
                                                                                                     and consists of information that is not
                                                                                                     reflected in the final version of the document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments including legal
                                                                                                     opinions regarding the draft which was
                                                                                                     written by USCIS OCC attorneys that had
                                                                                                     been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately

                                                                Page 278 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 312 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of specific techniques and
                                                                                              procedures involved in the operational use of
                                                                                              social media to conduct screening for certain
                                                                                              applicants, including detailed information
                                                                                              about some applicants that had been screened
                                                                                              and the results of that screening, the specific
                                                                                              social media applications reviewed, and the
                                                                                              factors, patterns, words, and phrases that are
                                                                                              used to search those social media
                                                                                              applications. The redacted information also
                                                                                              contains summaries of the program that detail
                                                                                              which applicants will be flagged for
                                                                                              enhanced review that includes social media
                                                                                              screening, which areas the pilot will be taking
                                                                                              place, the indicators that will be looked for
                                                                                              and on which social media applications, and
                                                                                              the challenges identified in the process of
                                                                                              social media screening and vetting. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, the methods used to
                                                                                              conduct searches, and the specific factors that
                                                                                              immigration officers are looking for to
                                                                                              indicate possible indicators of fraud, public
                                                                                              safety, or national security concerns, which is
                                                                                              part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and

                                                         Page 279 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 313 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process, which areas
                                                                                                     and applicants will be searched during which
                                                                                                     time periods, and the specific factors being
                                                                                                     considered by law enforcement during the
                                                                                                     vetting process. The release of this
                                                                                                     information would put individuals on notice
                                                                                                     as to what technology is being used, so that
                                                                                                     individuals could research the technology to
                                                                                                     identify vulnerabilities and limitations, which
                                                                                                     could impact the effectiveness of the
                                                                                                     screening and vetting process. It could also
                                                                                                     result in individuals hiding the use of certain
                                                                                                     social media platforms or encouraging the
                                                                                                     use of platforms that the agency does not
                                                                                                     access to, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
2334-2335      Email, RE: Sharing of social     (b)(5): pages 2334-    Email                         Exemptions (b)(5) was used to withhold
               media handles etc. with IC                                                            deliberative process and attorney-client
                                                2335
               partners, dated March 28, 2016                                                        privileged information within emails between
                                                                                                     USCIS OCC and DHS OGC attorneys, which
                                                                                                     are related to review of a draft agreement that

                                                                Page 280 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 314 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                         (b)(7)(E): page                                      will detail what information DHS is able to
                                                                                              share with the intelligence community,
                                         2334
                                                                                              specifically related to information collected
                                                                                              during the social media vetting process. The
                                                                                              information withheld under (b)(5) as
                                                                                              deliberative process privileged information
                                                                                              consists of a summary of the draft agreement,
                                                                                              the specific process issues being considered,
                                                                                              and optional courses of action, which
                                                                                              includes pre-decisional and deliberative
                                                                                              information.

                                                                                              The information withheld under (b)(5) as
                                                                                              attorney-client privileged information
                                                                                              consists of a legal opinion regarding the draft
                                                                                              agreement and thoughts on potential liability,
                                                                                              which was written by USCIS OCC attorneys
                                                                                              that had been asked to provide legal review,
                                                                                              and shared with DHS OGC attorneys.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to withhold an
                                                                                              attorney’s summary of the draft agreement
                                                                                              and courses of action being considered as
                                                                                              part of certain information sharing
                                                                                              agreements with other law enforcement
                                                                                              agencies, and whether USCIS would be share
                                                                                              information from social media screening,
                                                                                              including social media handles, with
                                                                                              intelligence community partners, the
                                                                                              proposed uses for the information, and the

                                                           Page 281 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 315 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     attorney’s opinion as to the legal issues that
                                                                                                     needed to be addressed in regards to
                                                                                                     proposed options for sharing social media
                                                                                                     information with other law enforcement
                                                                                                     partners. This information, if disclosed,
                                                                                                     would reveal the methods that immigration
                                                                                                     officers are authorized and prohibited from
                                                                                                     using to collect social media information and
                                                                                                     how that information may be shared with
                                                                                                     other law enforcement partners, which is part
                                                                                                     of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to what
                                                                                                     limitations law enforcement has in sharing
                                                                                                     information, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process, and could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2336-2339      Draft USCIS/State Social         (b)(5)                 Draft Concept of Operations   Exemptions (b)(5) was used to withhold
               Media Elicitation Plan -                                                              deliberative process and attorney-client

                                                                Page 282 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 316 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Concept of Operations, dated     (b)(7)(E)                                            privileged information within a draft Concept
        February 19, 2016                                                                     of Operations (CONOP) document which
                                                                                              focused on the Social Media Elicitation Plan
                                                                                              for the Refugee Applicant Pilot. The
                                                                                              CONOP draft focused on certain key
                                                                                              elements of the plan, which involved a pilot
                                                                                              to elicit certain social media identifiers of
                                                                                              certain refugee applicants.

                                                                                              The information withheld under (b)(5) as
                                                                                              deliberative process privileged information
                                                                                              consists of draft language and comments, as
                                                                                              well as proposed options for courses of
                                                                                              action, all of which is pre-decisional and part
                                                                                              of the deliberative process.

                                                                                              The information redacted under Exemption
                                                                                              (b)(7)(E) consists of specific techniques and
                                                                                              procedures involved in the operational use of
                                                                                              social media to conduct screening for certain
                                                                                              applicants, including detailed information
                                                                                              about some applicants that had been screened
                                                                                              and the results of that screening, the specific
                                                                                              social media applications reviewed, and the
                                                                                              factors and patterns that are highlighted as
                                                                                              part of searching those social media
                                                                                              applications. The redacted information also
                                                                                              contains summaries of the program that detail
                                                                                              which applicants will be flagged for
                                                                                              enhanced review that includes social media
                                                                                              screening, which areas the pilot will be taking
                                                                                              place, the indicators that will be looked for
                                                                                              and on which social media applications, and

                                                         Page 283 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 317 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              the challenges identified in the process of
                                                                                              social media screening and vetting. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, the methods used to
                                                                                              conduct searches, and the specific factors that
                                                                                              immigration officers are looking for to
                                                                                              indicate possible indicators of fraud, public
                                                                                              safety, or national security concerns, which is
                                                                                              part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, which areas
                                                                                              and applicants will be searched during which
                                                                                              time periods, and the specific factors being
                                                                                              considered by law enforcement during the
                                                                                              vetting process. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could impact the effectiveness of the
                                                                                              screening and vetting process. It could also
                                                                                              result in individuals hiding the use of certain
                                                                                              social media platforms or encouraging the
                                                                                              use of platforms that the agency does not
                                                                                              access to, which would impact the

                                                         Page 284 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 318 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of summaries of legal opinions and
                                                                                                     potential liability risks provided to USCIS
                                                                                                     employees by USCIS OCC attorneys that had
                                                                                                     been asked to provide legal review.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).
2340-2341      Email, RE: Comments on           (b)(5)                 Email                         Exemptions (b)(5) was used to withhold
               Social Media paper, dated                                                             deliberative process privileged information
                                                (b)(7)(E)
               March 28, 2016                                                                        within emails between USCIS employees and
                                                                                                     USCIS OCC and DHS OGC attorneys, which
                                                                                                     are related to review of a draft Concept of
                                                                                                     Operations (CONOP) document which
                                                                                                     focused on the Social Media Expansion Plan
                                                                                                     for Refugee Applicants. The information
                                                                                                     withheld under (b)(5) as deliberative process
                                                                                                     privileged information consists of a summary
                                                                                                     of the draft agreement, the specific process
                                                                                                     issues being considered, and optional courses

                                                                Page 285 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 319 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              of action, which includes pre-decisional and
                                                                                              deliberative information.

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a list of document titles that relate to
                                                                                              the social media vetting process and DHS’s
                                                                                              plans for expansion. This information was
                                                                                              compiled by USCIS employees as part of the
                                                                                              review/revision process in finalizing the
                                                                                              documents, and the titles contain law
                                                                                              enforcement information and objectives. The
                                                                                              titles also contain specific details on the focus
                                                                                              of the vetting initiatives, including the types
                                                                                              of applications and applicants that would fall
                                                                                              under this vetting process. This information,
                                                                                              if disclosed, would reveal the types of factors
                                                                                              considered when determining whether an
                                                                                              application needs additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including specific
                                                                                              factors and information that law enforcement
                                                                                              is aware of pertaining to the types of asylum
                                                                                              applications that may need additional
                                                                                              screening. The release of this information
                                                                                              would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in them not disclosing that information
                                                                                              to law enforcement or immigration officers.

                                                         Page 286 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 320 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      The disclosure of this information would
                                                                                                      reveal guidelines and procedures for the
                                                                                                      enforcement of certain immigration and
                                                                                                      national security laws and directives, and
                                                                                                      could reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2345, 2350-     USCIS's Refugee Affairs        (b)(5): pages 2351-      Guidance Document             The information withheld under (b)(5) as
2353            Division, Guidance for Use of                                                         deliberative process privileged information
                                               2353
                Social Media in Syrian Refugee                                                        consists of a document written by USCIS's
                Adjudications, dated September (b)(7)(E): pages                                       Refugee Affairs Division, “Guidance for Use
                25, 2018                                                                              of Social Media in Syrian Refugee
                                               2345, 2350-2353
                                                                                                      Adjudications,” dated September 25, 2018.
                                                                                                      The purpose of the document is to provide
                                                                                                      guidance to immigration officers regarding
                                                                                                      how to use the results of social media checks
                                                                                                      in the refugee process. The withheld
                                                                                                      information focuses on the types of questions
                                                                                                      and issues that adjudicators may want to look
                                                                                                      for when reviewing an application or
                                                                                                      interviewing an applicant related to social
                                                                                                      media information. These questions are used
                                                                                                      in adjudications and reveal the immigration
                                                                                                      officers’ predecisional deliberations and
                                                                                                      thoughts.

                                                                 Page 287 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 321 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes methods and guidance to
                                                                                              immigration officers regarding how to use the
                                                                                              results of social media checks in the refugee
                                                                                              process, including specific examples of
                                                                                              questions that can be used by immigration
                                                                                              officers to question applicants to verify social
                                                                                              media results as part of social media vetting.
                                                                                              This information, if disclosed, would reveal
                                                                                              the specific methods and procedures that
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what
                                                                                              questions may be asked, which would tip off
                                                                                              the individuals that the immigration officer
                                                                                              was investigating possible national security
                                                                                              or public safety concerns. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting

                                                         Page 288 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 322 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2355           Email, RE: CRCL Protecting       (b)(5)                 Email                         The information withheld under (b)(5)
               First Amendment in Social                                                             includes deliberative and attorney-client
               Media Research, dated April                                                           privileged information related to a request for
               14, 2016                                                                              legal guidance regarding USCIS’s authority
                                                                                                     to collect and use social media information,
                                                                                                     specifically in relation to First Amendment
                                                                                                     protected activities. The emails are between
                                                                                                     USCIS OCC attorneys and include a
                                                                                                     summary of the legal issues and the legal
                                                                                                     research being conducted, and the proposed
                                                                                                     courses of action, which represents part of the
                                                                                                     deliberative and pre-decisional process. The
                                                                                                     information in the emails also contains the
                                                                                                     detailed legal opinions on issues related to
                                                                                                     First Amendment protected activities and
                                                                                                     how that analysis impacts the recommended
                                                                                                     courses of action. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other

                                                                Page 289 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 323 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2356-2357      Email, RE: Social Media Pilot    (b)(5): pages 2356-    Email                         Exemptions (b)(5) was used to withhold
               Update, dated April 25, 2016                                                          deliberative process privileged information
                                                2357
                                                                                                     within emails between USCIS OCC attorneys
                                                (b)(7)(E): page                                      and USCIS employees, which are related to
                                                                                                     the review of draft Social Media Pilot Plan.
                                                2357
                                                                                                     The information withheld under (b)(5) as
                                                                                                     deliberative process privileged information
                                                                                                     consists of a summary of the Social Media
                                                                                                     Working Group’s feedback on the draft, and
                                                                                                     specific edits made to the draft, which
                                                                                                     consists of pre-decisional and deliberative
                                                                                                     information. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes summaries of the proposed
                                                                                                     processes and courses of action being
                                                                                                     considered as part of the Social Media Pilot
                                                                                                     Plan, specific edits to language in the plan
                                                                                                     describing the restrictions on searches, what
                                                                                                     methods USCIS’s immigration officers are
                                                                                                     authorized to use as part of social media
                                                                                                     vetting, and what limitations are placed on
                                                                                                     their collection methods. This information,
                                                                                                     if disclosed, would reveal the specific
                                                                                                     methods and procedures that immigration
                                                                                                     officers are able to use to conduct social
                                                                                                     media research for certain immigration
                                                                                                     applicants and petitioners that need additional

                                                                  Page 290 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 324 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     background checks or vetting, which is part
                                                                                                     of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process and what the
                                                                                                     limitations of access are. The release of this
                                                                                                     information could result in individuals hiding
                                                                                                     the use of certain information on social media
                                                                                                     platforms or engaging in behavior to avoid
                                                                                                     proper vetting, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2359-2375      USCIS's Office of Policy &       (b)(5): pages 2359-    Draft Pilot Plan              Exemptions (b)(5) was used to withhold
               Strategy (OP&S), National                                                             deliberative process and attorney-client
                                                2375
               Security & Benefits Integrity                                                         privileged information within a draft version

                                                                Page 291 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 325 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Division (NSBI), Social Media    (b)(7)(E): page                                      of the USCIS's Office of Policy & Strategy
        Pilot Plan - Draft                                                                    (OP&S), National Security & Benefits
                                         2374
                                                                                              Integrity Division (NSBI), Social Media Pilot
                                                                                              Plan. The document provides the goals and
                                                                                              scope of the pilot, and the options for testing
                                                                                              the operational requirements, process, and
                                                                                              functionality for using social media to
                                                                                              support the agency’s mission. The
                                                                                              information withheld under (b)(5) as
                                                                                              deliberative process privileged information
                                                                                              consists of the draft text and proposed
                                                                                              process for the pilot, which consists of pre-
                                                                                              decisional and deliberative information.
                                                                                              Additionally, (b)(5) was used to protect
                                                                                              attorney-client information that included a
                                                                                              summary of a legal opinion and analysis from
                                                                                              USCIS OCC attorneys regarding First
                                                                                              Amendment protected activities.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              details regarding the current social media
                                                                                              pilot plans in progress, proposed processes
                                                                                              and courses of action being considered
                                                                                              regarding who might be the subject of a
                                                                                              search, the pilot duration and timeline, the
                                                                                              technology tools to be used, and limitations
                                                                                              on social media use. This information, if
                                                                                              disclosed, would reveal the methods and
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and

                                                           Page 292 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 326 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     immigration officers, which is part of specific
                                                                                                     techniques and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. It
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, including the
                                                                                                     specific tools used by law enforcement as
                                                                                                     part of the vetting and screening process.
                                                                                                     The release of this information would put
                                                                                                     individuals on notice as to what technology is
                                                                                                     being used, so that individuals could research
                                                                                                     the technology to identify vulnerabilities and
                                                                                                     limitations, which could impact the
                                                                                                     effectiveness of the screening and vetting
                                                                                                     process. Releasing this information could
                                                                                                     reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2376           Email, RE: May 4th and 11th,     (b)(5)                 Email                         The information withheld under (b)(5)
               2016 SMTF meetings, dated                                                             includes deliberative and attorney-client
               May 12, 2016                                                                          privileged information related to the review
                                                                                                     of the draft delegation. The emails are
                                                                                                     between USCIS OCC attorneys and include a
                                                                                                     summary of a recent meeting between the
                                                                                                     Department of State, USCIS, and DHS

                                                                Page 293 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 327 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     focused on draft documents put together by
                                                                                                     the DHS Social Media Working Group. The
                                                                                                     withheld information includes specific legal
                                                                                                     issues and outstanding questions that OCC
                                                                                                     attorneys had following the meeting. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process. The
                                                                                                     information in the emails also contains a
                                                                                                     summary of USCIS OCC attorneys’ legal
                                                                                                     position and questions regarding courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2378-2381      State-DHS K-1 Review Action      (b)(5): pages 2378-     Action Plan                  The information withheld under (b)(5) as
               Plan                                                                                  deliberative process privileged information
                                                2381
                                                                                                     consists of an Action Plan related to a review
                                                (b)(7)(E): pages                                     of the K-1 visa process. The draft contains
                                                                                                     pre-decisional and deliberative information,
                                                2378, 2380
                                                                                                     including proposed improvements and
                                                                                                     changes that DHS and the Department of
                                                                                                     State were considering, next steps and
                                                                                                     proposed courses of action, and summaries of
                                                                                                     challenges and concerns to take into account.
                                                                                                     All of this information is part of the
                                                                                                     deliberative process. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5).




                                                                   Page 294 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 328 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes the specific background check steps
                                                                                                     that DHS and Department of State planned to
                                                                                                     take for review actions on K-1 visa petitions,
                                                                                                     included each background check and the
                                                                                                     stage it would occur for each petitioner, and
                                                                                                     coordination information pertaining to other
                                                                                                     law enforcement agencies. This information,
                                                                                                     if disclosed, would reveal the specific
                                                                                                     procedures and methods taken place as part
                                                                                                     of the vetting process for certain immigration
                                                                                                     applicants and petitioners that need additional
                                                                                                     background checks or vetting, which is part
                                                                                                     of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2384-2386      Email, RE: Documents to          (b)(5): pages 2384-     Email                        The information withheld under (b)(5)
               review in advance of the next                                                         includes deliberative and attorney-client
                                                2386
               SMWG meeting (Monday -                                                                privileged information within emails between
               5/23/16), dated May 23, 2016     (b)(7)(E): pages                                     USCIS OCC attorneys and USCIS employees
                                                                                                     related to a request for legal guidance from
                                                2384-2385
                                                                                                     the Social Media Working Group and the
                                                                                                     draft Social Media Pilot Plan. The withheld

                                                                   Page 295 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 329 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              information consists of a summary of
                                                                                              outstanding legal and privacy concerns
                                                                                              specifically related to the coordination and
                                                                                              review of potentially derogatory social media
                                                                                              information, and the courses of action being
                                                                                              considered. The information in the emails
                                                                                              also contains the detailed legal issues that are
                                                                                              outstanding, and a summary of the legal
                                                                                              opinions and questions. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a list of document titles that relate to
                                                                                              the social media pilot plan, and discussions
                                                                                              between USCIS employees as part of the
                                                                                              review/revision process in finalizing the
                                                                                              documents. The redacted information
                                                                                              contains specific details on the focus of the
                                                                                              pilot and vetting initiatives, and restrictions
                                                                                              on how the information could be used. This
                                                                                              information, if disclosed, would reveal the
                                                                                              types of factors considered when determining
                                                                                              whether an application needs additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in them not disclosing that information

                                                         Page 296 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 330 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     to law enforcement or immigration officers.
                                                                                                     The disclosure of this information would
                                                                                                     reveal guidelines and procedures for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2387-2389      Draft, "Coordination, Review, (b)(5)                    Draft Guidance and Process    Exemptions (b)(5) was used to withhold
               and Authorization Prior to                                                            deliberative process and attorney-client
                                             (b)(7)(E)
               Using Derogatory Social Media                                                         privileged information within a draft version
               Information in Adjudicating                                                           of a process document, “Coordination,
               Immigration Benefits"                                                                 Review, and Authorization Prior to Using
                                                                                                     Derogatory Social Media Information in
                                                                                                     Adjudicating Immigration Benefits.” The
                                                                                                     information withheld under (b)(5) as
                                                                                                     deliberative process privileged information
                                                                                                     consists of the draft text, comments, edits,
                                                                                                     revisions, and proposed process options,
                                                                                                     which consists of pre-decisional and
                                                                                                     deliberative information. Additionally, (b)(5)
                                                                                                     was used to protect attorney-client
                                                                                                     information that includes comments
                                                                                                     containing legal opinions and analysis from
                                                                                                     USCIS OCC attorneys. Accordingly, this

                                                                Page 297 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 331 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes draft language in the document and
                                                                                              comments written by USCIS employees that
                                                                                              contain summaries of the proposed processes
                                                                                              and courses of action being considered for
                                                                                              coordination of derogatory social medial
                                                                                              information, how information could be use
                                                                                              and the restrictions on use, as well as details
                                                                                              about the CARRP process and how to handle
                                                                                              social media results involve potential fraud or
                                                                                              national security concerns. This
                                                                                              information, if disclosed, would reveal the
                                                                                              specific methods and procedures that
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening, which would tip off the
                                                                                              individuals that the immigration officer was
                                                                                              investigating possible national security or
                                                                                              public safety concerns, and could reasonably
                                                                                              be expected to risk the circumvention of law

                                                         Page 298 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 332 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     and render the guidelines for additional
                                                                                                     screening measures relevant to national
                                                                                                     security, public safety, and fraud prevention
                                                                                                     useless. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2390-2393      Email, FW: (DIRECTOR'S          (b)(7)(E)               Email                         The information withheld under (b)(5)
               OFFICE PASSBACK]: Review                                                              includes deliberative and attorney-client
               of Social Media Pilot Analysis                                                        privileged information within emails between
               for Front Office, dated June 2,                                                       USCIS OCC attorneys and USCIS employees
               2016                                                                                  related to a request for review of a draft
                                                                                                     version of a document related to the Social
                                                                                                     Media Pilot analysis. The withheld
                                                                                                     information consists of a summary of
                                                                                                     outstanding legal and privacy concerns
                                                                                                     specifically related to the coordination and
                                                                                                     review of potentially derogatory social media
                                                                                                     information, and the courses of action being
                                                                                                     considered. The information in the emails
                                                                                                     also contains the detailed legal issues that are
                                                                                                     outstanding, and a summary of the legal
                                                                                                     opinions and questions. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes the name of a specific technology
                                                                                                     tool and a list of document titles that relate to
                                                                                                     the social media vetting process and DHS’s

                                                                Page 299 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 333 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              plans for expansion. This information was
                                                                                              compiled by USCIS employees as part of the
                                                                                              review/revision process in finalizing the
                                                                                              documents, and the titles contain law
                                                                                              enforcement information and objectives. The
                                                                                              titles also contain specific details on the focus
                                                                                              of the vetting initiatives, including the
                                                                                              technology tools being used to support social
                                                                                              media searches. This information, if
                                                                                              disclosed, would reveal the methods and
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including the
                                                                                              specific tools used by law enforcement as
                                                                                              part of the vetting and screening process.
                                                                                              The release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. Releasing this information could
                                                                                              reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,



                                                         Page 300 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 334 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2396-2407      USCIS's FDNS, "Review of the (b)(5): pages 2397-        Draft Pilot Project Summary   Exemptions (b)(5) was used to withhold
               Defense Advanced Research                                                             deliberative process and attorney-client
                                              2407
               Projects Agency 2.0 Social                                                            privileged information within a draft version
               Media Pilot," draft dated June (b)(7)(E): pages                                       of document drafted by USCIS's FDNS,
               24, 2016                                                                              "Review of the Defense Advanced Research
                                              2396-2407
                                                                                                     Projects Agency (DARPA) 2.0 Social Media
                                                                                                     Pilot," draft dated June 24, 2016. The
                                                                                                     document summarizes the status of the pilot,
                                                                                                     and the results obtained, and proposed
                                                                                                     recommendations and options for moving
                                                                                                     forwards with the next steps in developing
                                                                                                     the process. The information withheld under
                                                                                                     (b)(5) as deliberative process privileged
                                                                                                     information consists of the draft text,
                                                                                                     comments, edits, revisions, and proposed
                                                                                                     process options, which consists of pre-
                                                                                                     decisional and deliberative information.
                                                                                                     Additionally, (b)(5) was used to protect
                                                                                                     attorney-client information that includes
                                                                                                     comments containing legal opinions and
                                                                                                     analysis from USCIS OCC attorneys.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a description of the specific

                                                                Page 301 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 335 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              technology that USCIS and DHS would be
                                                                                              using to conduct social media research as part
                                                                                              of the vetting process, the specific cases and
                                                                                              applicants that would be screened, and the
                                                                                              challenges and limitations in the process.
                                                                                              This information, if disclosed, would reveal
                                                                                              the technology resources currently being used
                                                                                              in the vetting process by law enforcement
                                                                                              and immigration officers, which is part of
                                                                                              specific techniques and procedures involved
                                                                                              in the enforcement of certain immigration
                                                                                              and national security laws and directives. It
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, including the
                                                                                              specific tools used by law enforcement as
                                                                                              part of the vetting and screening process.
                                                                                              The release of this information would put
                                                                                              individuals on notice as to what technology is
                                                                                              being used, so that individuals could research
                                                                                              the technology to identify vulnerabilities and
                                                                                              limitations, which could impact the
                                                                                              effectiveness of the screening and vetting
                                                                                              process. Releasing this information could
                                                                                              reasonably be expected to risk the
                                                                                              circumvention of law and render the
                                                                                              guidelines for additional screening measures
                                                                                              relevant to national security, public safety,
                                                                                              and fraud prevention useless. Accordingly,
                                                                                              this material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(7)(E).




                                                         Page 302 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 336 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2412-2413      Email, RE: DHS Social Media      (b)(5)                 Email                         The information withheld under (b)(5)
               governance issue, dated June                                                          includes deliberative and attorney-client
               28, 2016                                                                              privileged information within emails between
                                                                                                     USCIS OCC attorneys and DHS employees
                                                                                                     related to a request for legal opinions on
                                                                                                     concerns raised by DHS’s Office for CRCL,
                                                                                                     which relate to the draft Social Media
                                                                                                     Government Charter. The withheld
                                                                                                     information consists of a summary of
                                                                                                     outstanding legal and privacy concerns, and
                                                                                                     the courses of action being considered. The
                                                                                                     information in the emails also contains the
                                                                                                     detailed legal issues that are outstanding, and
                                                                                                     a summary of the legal opinions and
                                                                                                     questions. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2414-2420      Charter for the Department of    (b)(5)                 Draft Charter Document        Exemptions (b)(5) was used to withhold
               Homeland Security, Social                                                             deliberative process and attorney-client
               Media Governance Structure –                                                          privileged information within a draft version
               Draft                                                                                 of the Charter for the Department of
                                                                                                     Homeland Security, Social Media
                                                                                                     Governance Structure. The document defines
                                                                                                     the mission, goals, authorities, and
                                                                                                     procedures for the DHS Social Media
                                                                                                     Governance Structure. The information
                                                                                                     withheld under (b)(5) as deliberative process

                                                                Page 303 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 337 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     privileged information consists of the draft
                                                                                                     text, revisions, deletions, and comments on
                                                                                                     the draft, all of which contain pre-decisional
                                                                                                     and deliberative information. Additionally,
                                                                                                     (b)(5) was used to protect summaries of legal
                                                                                                     opinions written by DHS OGC and USCIS
                                                                                                     OCC attorneys and legal questions asked by
                                                                                                     DHS CRCL. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2421-2426      Email, RE: Access, dated July    (b)(5): pages 2421-     Email                        The information withheld under (b)(5)
               19, 2016                                                                              includes deliberative and attorney-client
                                                2424
                                                                                                     privileged information within emails between
                                                (b)(7)(E): pages                                     USCIS OCC attorneys and USCIS employees
                                                                                                     related to the process for submitting access
                                                2421-2426
                                                                                                     requests by DHS employees who require
                                                                                                     access to certain website content. The
                                                                                                     information withheld under (b)(5) as
                                                                                                     deliberative process privileged information
                                                                                                     consists of comments, suggestions,
                                                                                                     clarifications, questions about accuracy,
                                                                                                     statements of uncertainty, and requests for
                                                                                                     additional information. All of this pre-
                                                                                                     decisional information is part of the
                                                                                                     deliberative process.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     written by USCIS OCC attorneys that had

                                                                   Page 304 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 338 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              been asked to provide legal opinions.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes specifics as to how DHS employees
                                                                                              must to request access to the browser used to
                                                                                              conduct social media searches, and which
                                                                                              components are authorized and for what
                                                                                              purposes. This information, if disclosed,
                                                                                              would reveal the technology resources
                                                                                              currently being used in the vetting process by
                                                                                              law enforcement and immigration officers to
                                                                                              conduct social media screening, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              technology is being used, so that individuals
                                                                                              could research the technology to identify
                                                                                              vulnerabilities and limitations, which could
                                                                                              impact the effectiveness of the screening and
                                                                                              vetting process, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.
                                                                                              Accordingly, this material is appropriately



                                                         Page 305 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 339 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2428-2431      Social Media WG Meeting          (b)(5)                 Meeting Minutes               The information withheld under (b)(5)
               Minutes, Information,                                                                 includes deliberative and attorney-client
                                                (b)(7)(E)
               Proposals, & Requests, dated                                                          privileged information contained within a
               November 9, 2015                                                                      copy of Social Media WG Meeting Minutes,
                                                                                                     Information, Proposals, & Requests, dated
                                                                                                     November 9, 2015. The document
                                                                                                     summarizes a recent meeting between the
                                                                                                     DHS Social Media Working Group, and the
                                                                                                     issues discussed and left outstanding. The
                                                                                                     information withheld under (b)(5) as
                                                                                                     deliberative process privileged information
                                                                                                     consists of summaries of recommendations,
                                                                                                     proposed actions, clarifications, questions
                                                                                                     about accuracy, statements of uncertainty,
                                                                                                     and requests for additional information. All
                                                                                                     of this pre-decisional information is part of
                                                                                                     the deliberative process.

                                                                                                     The information withheld as attorney-client
                                                                                                     privilege includes summaries of specific legal
                                                                                                     opinions and outstanding legal questions, as
                                                                                                     well as a list of some of the potential courses
                                                                                                     of actions. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).




                                                                Page 306 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 340 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of the proposed
                                                                                              processes and courses of action being
                                                                                              considered for USCIS’s use of social media
                                                                                              as part of its operations, including the status
                                                                                              of the current use, the impact on law
                                                                                              enforcement operations and other national
                                                                                              security issues, and outstanding decisions that
                                                                                              need to be made. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process, how
                                                                                              that information is obtained, and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be

                                                         Page 307 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 341 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2433-2435      Email, RE: Social Media Pilot    (b)(5): pages 2433-     Email                        The information withheld under (b)(5)
               Plan & Privacy Act / First                                                            includes deliberative and attorney-client
                                                2435
               Amendment Issues (DRAFT),                                                             privileged information related to a request for
               dated July 20, 2016              (b)(7)(E): pages                                     legal guidance regarding USCIS’s authority
                                                                                                     to collect and use social media information,
                                                2434-2435
                                                                                                     specifically in relation to Privacy Act issues
                                                                                                     and First Amendment protected activities.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys and include a summary of the legal
                                                                                                     issues and draft responses, which represents
                                                                                                     part of the deliberative and pre-decisional
                                                                                                     process. The information in the emails also
                                                                                                     contains the detailed legal opinions on two
                                                                                                     specific issues. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes discussions between USCIS OCC
                                                                                                     attorneys as part of the review/revision
                                                                                                     process in finalizing the social media pilot
                                                                                                     plan. The redacted information contains

                                                                   Page 308 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 342 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                                     specific details on the focus of the pilot and
                                                                                                     vetting initiatives, and restrictions on how the
                                                                                                     information could be used. This information,
                                                                                                     if disclosed, would reveal the types of factors
                                                                                                     considered when determining whether an
                                                                                                     application needs additional background
                                                                                                     checks or vetting, which is part of specific
                                                                                                     techniques and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would put
                                                                                                     individuals on notice as to what information
                                                                                                     is considered as part of the screening and
                                                                                                     vetting process and could result in them not
                                                                                                     disclosing that information to law
                                                                                                     enforcement or immigration officers. The
                                                                                                     disclosure of this information would reveal
                                                                                                     guidelines and procedures for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2442-2445      Email, RE: Follow up on Social (b)(5)                   Email                         The information withheld under (b)(5)
               Media Pilot Plans -- DRAFT                                                            includes deliberative and attorney-client

                                                                Page 309 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 343 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


        EMAIL TO OGC, dated              (b)(7)(E)                                            privileged information related to a request for
        August 15, 2016                                                                       legal guidance regarding USCIS’s legal
                                                                                              review of draft social media pilot plans. The
                                                                                              emails are between USCIS OCC attorneys
                                                                                              and include a summary of the legal issues and
                                                                                              a draft email for DHS OGC which contains
                                                                                              USCIS OCC’s legal questions and analysis,
                                                                                              which represents part of the deliberative and
                                                                                              pre-decisional process. The information in
                                                                                              the emails also contains the detailed legal
                                                                                              opinions on a variety of specific issues
                                                                                              pertaining to the draft social media pilot
                                                                                              plans. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).


                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes discussions between USCIS OCC
                                                                                              and DHS OGC attorneys as part of the
                                                                                              review/revision process in finalizing the
                                                                                              social media pilot plan. The redacted
                                                                                              information contains specific details on the
                                                                                              focus of the pilot and vetting initiatives, and
                                                                                              restrictions on how the information could be
                                                                                              used. This information, if disclosed, would
                                                                                              reveal the types of factors considered when
                                                                                              determining whether an application needs
                                                                                              additional background checks or vetting,
                                                                                              which is part of specific techniques and
                                                                                              procedures involved in the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives. The release of this

                                                         Page 310 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 344 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     information would put individuals on notice
                                                                                                     as to what information is considered as part
                                                                                                     of the screening and vetting process and
                                                                                                     could result in them not disclosing that
                                                                                                     information to law enforcement or
                                                                                                     immigration officers. The disclosure of this
                                                                                                     information would reveal guidelines and
                                                                                                     procedures for the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives, and could reasonably be expected
                                                                                                     to risk the circumvention of law and render
                                                                                                     the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2447-2452      Email, RE: Waiver language,      (b)(5)                 Email                         The information withheld under (b)(5)
               dated August 26, 2016                                                                 includes deliberative and attorney-client
                                                                                                     privileged information related to a request for
                                                                                                     legal guidance regarding USCIS’s legal
                                                                                                     review of draft social media pilot plans. The
                                                                                                     emails are between USCIS OCC attorneys
                                                                                                     and include a summary of the legal issues,
                                                                                                     legal questions and analysis, and other
                                                                                                     opinions regarding the legal question that was
                                                                                                     asked of USCIS OCC. This information
                                                                                                     represents part of the deliberative and pre-
                                                                                                     decisional process. The information in the

                                                                Page 311 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 345 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     emails also contains the detailed legal
                                                                                                     opinions on whether or not waivers are
                                                                                                     legally required, and the courses of action
                                                                                                     being considered. Accordingly, this material
                                                                                                     is appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2453-2460      Draft memorandum from            (b)(5): pages 2453-     Draft Legal Memorandum       The information withheld under (b)(5) as
               DHS's Office of General                                                               deliberative and attorney-client privileged
                                                2460
               Counsel, regarding the use of                                                         information consists of legal opinions
               social media                     (b)(7)(E): pages                                     contained in this draft legal memorandum
                                                                                                     from DHS's Office of General Counsel,
                                                2453-2455, 2459-
                                                                                                     regarding the use of social media. The
                                                2460                                                 memorandum explores the protections of the
                                                                                                     Privacy Act and how it impacts the collection
                                                                                                     of social content in relation to the
                                                                                                     adjudication of immigration benefits. It is
                                                                                                     written by multiple DHS OGC attorneys,
                                                                                                     who have not finalized the draft yet, and
                                                                                                     includes comments, edits, revisions,
                                                                                                     additions, and questions. It also contains a
                                                                                                     variety of legal opinions and deliberative
                                                                                                     material on the legal questions being raised.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes summaries of the proposed
                                                                                                     processes and courses of action being
                                                                                                     considered for USCIS employees while

                                                                   Page 312 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 346 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              engaging in the operational use of social
                                                                                              media, analysis outlining the legal
                                                                                              considerations with the various methods
                                                                                              proposed, whether there were any legal
                                                                                              restrictions to the use of information to grant
                                                                                              or deny a benefit request, and the specific law
                                                                                              enforcement activities that would be
                                                                                              permitted using the information collected.
                                                                                              This information, if disclosed, would reveal
                                                                                              the specific methods and procedures that
                                                                                              immigration officers are able to use to
                                                                                              conduct social media research for certain
                                                                                              immigration applicants and petitioners that
                                                                                              need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, the specific
                                                                                              information that is searched on specific social
                                                                                              media applications, and the type of actions or
                                                                                              methods an immigration officer may engage
                                                                                              in during information collection, which
                                                                                              would tip off the individuals that the
                                                                                              immigration officer was investigating
                                                                                              possible national security or public safety
                                                                                              concerns. The release of this information
                                                                                              could result in individuals being able to
                                                                                              ascertain when an immigration officer has

                                                         Page 313 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 347 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     searched social media or what information
                                                                                                     may be subject or not subject to a search,
                                                                                                     resulting in actions to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2461-2466      Draft memorandum from            (b)(5)                 Draft Legal Memorandum        The information withheld under (b)(5) as
               USCIS's Office of Chief                                                               deliberative and attorney-client privileged
                                                (b)(7)(E)
               Counsel, regarding the use of                                                         information consists of legal opinions
               social media                                                                          contained in this draft legal memorandum
                                                                                                     from USCIS’s OCC, regarding the use of
                                                                                                     social media. The memorandum explores
                                                                                                     whether USCIS can use social media to
                                                                                                     support its mission and to what extent and
                                                                                                     how it can be used within its legal authority.
                                                                                                     It is written by multiple USCIS OCC
                                                                                                     attorneys, who have not finalized the draft
                                                                                                     yet, and includes comments, edits, revisions,
                                                                                                     additions, and questions. It also contains a
                                                                                                     variety of legal opinions and deliberative
                                                                                                     material on the legal questions being raised.

                                                                Page 314 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 348 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of a draft version of a memorandum
                                                                                              on FDNS’s use of social media as part of
                                                                                              immigration adjudication. The information
                                                                                              withheld under (b)(7)(E) includes draft
                                                                                              language in the document and comments
                                                                                              written by USCIS employees and OCC
                                                                                              attorneys that contain summaries of the
                                                                                              proposed processes and courses of action
                                                                                              being considered for FDNS employees who
                                                                                              would be authorized to access the internet
                                                                                              and social media content to support USCIS’s
                                                                                              mission. The redacted language also contains
                                                                                              specifics as to what actions should be taken
                                                                                              for certain cases where there is suspected
                                                                                              fraud or concerns regarding public safety or
                                                                                              national security, the specific methods
                                                                                              USCIS’s immigration officers are authorized
                                                                                              to use as part of social media vetting, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques

                                                         Page 315 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 349 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     and procedures involved in the enforcement
                                                                                                     of certain immigration and national security
                                                                                                     laws and directives. The release of this
                                                                                                     information would also reveal guidelines that
                                                                                                     could risk circumvention of the law, because
                                                                                                     it would put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process and what the
                                                                                                     limitations of access are. The release of this
                                                                                                     information could result in individuals hiding
                                                                                                     the use of certain information on social media
                                                                                                     platforms or engaging in behavior to avoid
                                                                                                     proper vetting, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2470-2480      Memorandum from DHS's            (b)(5): pages 2470-    Legal Memorandum              The information withheld under (b)(5) as
               Office of General Counsel,                                                            attorney-client privileged information
                                                2480
               "DHS's Use of the Internet and                                                        consists of legal opinions contained in this
               Social Media Tools in                                                                 legal memorandum. The memorandum

                                                                Page 316 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 350 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        Conducting Enforcement and        (b)(7)(E): pages                                    details legal issues related to DHS's Use of
        Intelligence Operations," dated                                                       the Internet and Social Media Tools in
                                          2471-2480
        January 27, 2010                                                                      Conducting Enforcement and Intelligence
                                                                                              Operations. It is written by DHS OGC, and
                                                                                              contains their legal analysis and opinion.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes legal analysis regarding enforcement
                                                                                              and intelligence activities involving online
                                                                                              and social media monitoring, and DHS’s
                                                                                              compliance with applicable privacy laws,
                                                                                              civil rights and civil liberties and
                                                                                              constitutional rights, proposed courses of
                                                                                              action as part of enforcement activities and
                                                                                              procedures, and analysis outlining the legal
                                                                                              considerations with the various methods
                                                                                              proposed. Detailed information is redacted
                                                                                              that includes the use of social media for
                                                                                              enforcement activities within ICE, CBP,
                                                                                              NPPD, Federal Protective Services, USCIS,
                                                                                              TSA, Federal Air Marshalls, and the Secret
                                                                                              Service, what methods are used, and the
                                                                                              results of specific enforcement operations
                                                                                              that use social media screening. This
                                                                                              information, if disclosed, would reveal the
                                                                                              specific methods and procedures that law
                                                                                              enforcement and immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for operational and investigative purposes,
                                                                                              which is part of specific techniques and

                                                             Page 317 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 351 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     procedures involved in the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2481-2495      Civil Rights and Civil Liberties   (b)(5): pages 2481-     Legal Memorandum           The information withheld under (b)(5) as
               Principles for DHS Intelligence                                                       attorney-client privileged information
                                                  2495
               Products Version 1.0                                                                  consists of legal opinions contained in this
               (September 19, 2014)               (b)(7)(E): pages                                   legal memorandum. The memorandum was
                                                                                                     written by DHS’s Office for Civil Rights and
                                                  2481-2494
                                                                                                     Civil Liberties (CRCL), and contains the
                                                                                                     CRCL Principles for DHS Intelligence
                                                                                                     Products, and related legal analysis and
                                                                                                     opinion. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes the CRCL Principles for DHS
                                                                                                     Intelligence Products which outline specific
                                                                                                     law enforcement methods and how CRCL
                                                                                                     principles apply to those methods, legal
                                                                                                     analysis regarding enforcement and
                                                                                                     intelligence activities involving online and
                                                                                                     social media monitoring, and DHS’s
                                                                                                     compliance with civil rights and civil liberties
                                                                                                     and constitutional rights, proposed courses of
                                                                                                     action as part of enforcement activities and
                                                                                                     procedures, and analysis outlining the legal
                                                                                                     considerations with the various methods

                                                                     Page 318 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 352 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     proposed. This information, if disclosed,
                                                                                                     would reveal the specific methods and
                                                                                                     procedures that law enforcement and
                                                                                                     immigration officers are able to use to
                                                                                                     conduct social media research for operational
                                                                                                     and investigative purposes, which is part of
                                                                                                     specific techniques and procedures involved
                                                                                                     in the enforcement of certain immigration
                                                                                                     and national security laws and directives.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2496           Email, Delegation regarding      (b)(7)(E)              Email                         Exemption (b)(7)(E) was used to withhold a
               Social Media, dated February                                                          portion of an email related to a request for
               13, 2017                                                                              legal guidance regarding the implementation
                                                                                                     of DHS Delegation Number 15002, which
                                                                                                     granted USCIS’s Director the authority to
                                                                                                     conduct certain law enforcement activities.
                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes specifics as to what implementation
                                                                                                     documents have been reviewed by OCC
                                                                                                     attorneys, their legal options on the
                                                                                                     documents and the proposed methods for
                                                                                                     collection of social media information, and
                                                                                                     the limitations that will be placed on the
                                                                                                     collection methods. This information, if
                                                                                                     disclosed, would reveal the specific methods
                                                                                                     and procedures that immigration officers are
                                                                                                     able to use to conduct social media research

                                                                Page 319 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 353 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     for certain immigration applicants and
                                                                                                     petitioners that need additional background
                                                                                                     checks or vetting, which is part of specific
                                                                                                     techniques and procedures involved in the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives. The
                                                                                                     release of this information would also reveal
                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, because it would put individuals on
                                                                                                     notice as to what information is considered as
                                                                                                     part of the screening and vetting process and
                                                                                                     what the limitations of access are. The
                                                                                                     release of this information could result in
                                                                                                     individuals hiding the use of certain
                                                                                                     information on social media platforms or
                                                                                                     engaging in behavior to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).
2498-2499      Email, RE: Social Media          (b)(5): page 2499       Email                        The information withheld under (b)(5)
               Delegation Templates, dated                                                           includes deliberative and attorney-client
                                                (b)(7)(E): pages
               March 10, 2017                                                                        privileged information related to a request for
                                                2498-2499                                            legal guidance regarding USCIS’s legal
                                                                                                     review of draft social media delegation
                                                                                                     templates. The emails are between USCIS

                                                                   Page 320 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 354 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              OCC attorneys and include a summary of the
                                                                                              legal issues, legal questions and analysis, and
                                                                                              other opinions regarding the legal question
                                                                                              that was asked of USCIS OCC. This
                                                                                              information represents part of the deliberative
                                                                                              and pre-decisional process. The information
                                                                                              in the emails also contains the detailed legal
                                                                                              opinions on the courses of action being
                                                                                              considered. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes comments from OCC attorneys that
                                                                                              have reviewed the draft delegation
                                                                                              documents, their legal options on the
                                                                                              documents and the proposed methods for
                                                                                              collection of social media information, and
                                                                                              the limitations that will be placed on the
                                                                                              collection methods. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as

                                                         Page 321 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 355 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     part of the screening and vetting process and
                                                                                                     what the limitations of access are. The
                                                                                                     release of this information could result in
                                                                                                     individuals hiding the use of certain
                                                                                                     information on social media platforms or
                                                                                                     engaging in behavior to avoid proper vetting,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2502-2503      Email, FW: Social Media          (b)(5)                 Email                         The information withheld under (b)(5)
               Delegation Templates, dated                                                           includes deliberative and attorney-client
                                                (b)(7)(E)
               March 16, 2017                                                                        privileged information related to the review
                                                                                                     of the draft Social Media Delegation. The
                                                                                                     emails are between USCIS OCC attorneys
                                                                                                     and include two versions of a portion of the
                                                                                                     Delegation, highlighting the differences
                                                                                                     between the two versions, and clarifying the
                                                                                                     options involved, which represents part of the
                                                                                                     deliberative process, as well as pre-decisional
                                                                                                     information being considered in this process.
                                                                                                     The information in the emails also contains

                                                                Page 322 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 356 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              information related to a request for legal
                                                                                              opinions and includes potential courses of
                                                                                              actions being considered. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes comments from OCC attorneys that
                                                                                              have reviewed the draft delegation
                                                                                              documents, their legal options on the
                                                                                              documents and the proposed methods for
                                                                                              collection of social media information, and
                                                                                              the limitations that will be placed on the
                                                                                              collection methods. This information, if
                                                                                              disclosed, would reveal the specific methods
                                                                                              and procedures that immigration officers are
                                                                                              able to use to conduct social media research
                                                                                              for certain immigration applicants and
                                                                                              petitioners that need additional background
                                                                                              checks or vetting, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives. The
                                                                                              release of this information would also reveal
                                                                                              guidelines that could risk circumvention of
                                                                                              the law, because it would put individuals on
                                                                                              notice as to what information is considered as
                                                                                              part of the screening and vetting process and
                                                                                              what the limitations of access are. The
                                                                                              release of this information could result in
                                                                                              individuals hiding the use of certain
                                                                                              information on social media platforms or
                                                                                              engaging in behavior to avoid proper vetting,

                                                         Page 323 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 357 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2504           Email, RE: Query re: signed      (b)(5)                 Email                         The information withheld under (b)(5)
               Delegation 15002                                                                      includes deliberative process privileged
               (WF1137322), dated January                                                            information related to the review of the draft
               24, 2017                                                                              Social Media Delegation. The emails are
                                                                                                     between USCIS and DHS employees, and
                                                                                                     include a question about a specific edit that
                                                                                                     USCIS made, and whether DHS had included
                                                                                                     that edit in the current draft Delegation. This
                                                                                                     information represents part of the deliberative
                                                                                                     process, as well as pre-decisional information
                                                                                                     being considered in this process.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.




                                                                Page 324 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 358 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


2511-2513      Draft Memorandum from DHS          (b)(5): pages 2511-   Draft Memorandum             The information withheld under (b)(5) as
               Acting Under Secretary for                                                            deliberative process privileged information
                                                  2512
               Intelligence and Analysis to the                                                      consists of multiple draft comments,
               Inspector General, "DHS's 90       (b)(7)(E) : pages                                  revisions, additions, re-wordings,
               Day Letter to Office of                                                               suggestions, clarifications, questions about
                                                  2511-2513
               Inspector General (OIG) 17-40                                                         accuracy, statements of uncertainty, and
               Final Report: DHS' Pilots for                                                         requests for additional information. All of
               Social Media Screening Need                                                           this information is part of the deliberative
               Increased Rigor to Ensure                                                             process related to the drafting of a
               Scalability and Long-term                                                             Memorandum from DHS to the Inspector
               Success (OIG Project No. 16-                                                          General regarding DHS’ pilots for social
               079-ISP-USCIS)," – Draft                                                              media screening. The draft memorandum
                                                                                                     contains draft recommendations and
                                                                                                     responses, which are pre-decisional and
                                                                                                     include information that is not reflected in the
                                                                                                     final version of the document.

                                                                                                     The information withheld under (b)(5) as
                                                                                                     attorney-client privileged information
                                                                                                     consists of comments and legal opinions
                                                                                                     added to this draft document by USCIS OCC
                                                                                                     attorneys that had been asked to provide legal
                                                                                                     review. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes draft language in the document and
                                                                                                     comments written by USCIS employees and
                                                                                                     OCC attorneys that contain summaries of the
                                                                                                     proposed processes and courses of action
                                                                                                     being considered for DHS’s pilots for social
                                                                                                     media screening. The redacted language also

                                                                  Page 325 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 359 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     contains specifics as to what actions should
                                                                                                     be taken by different DHS components,
                                                                                                     including USCIS, CBP, and ICE, and details
                                                                                                     as to how each component was involved in
                                                                                                     the social media pilots. This information, if
                                                                                                     disclosed, would reveal the specific methods
                                                                                                     and procedures that law enforcement and
                                                                                                     immigration officers are able to use to
                                                                                                     conduct social media research, which is part
                                                                                                     of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).
                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2514-2564      Homeland Security Systems        (b)(5): pages 2514-     Evaluation Methodology       Exemptions (b)(5) and (b)(7)(E) were used to
               Engineering and Development                                                           withhold a copy of Homeland Security
                                                2523, 2525, 2527-
               Institute (HSSEDI), "Open                                                             Systems Engineering and Development
               Source and Social Media          2539, 2541-2545,                                     Institute (HSSEDI), "Open Source and Social
               Technology/Tools Operational                                                          Media Technology/Tools Operational
                                                2547-2564
               Effectiveness Evaluation                                                              Effectiveness Evaluation Methodology,"
               Methodology," dated April 10,    (b)(7)(E): pages                                     dated April 10, 2011. HSSEDI is a federally
               2011                                                                                  funded research and development center
                                                2514-2564
                                                                                                     (FFRDC) established by the Secretary of
                                                                                                     Homeland Security under Section 305 of the
                                                                                                     Homeland Security Act of
                                                                                                     2002. HSSEDI's mission is to assist the
                                                                                                     Secretary of Homeland Security, the Under
                                                                                                     Secretary for Science and Technology, and
                                                                   Page 326 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 360 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              the DHS operating elements in addressing
                                                                                              national homeland security system
                                                                                              development issues where technical and
                                                                                              systems engineering expertise is required.
                                                                                              This evaluation methodology report includes
                                                                                              the results of an Open Source and Social
                                                                                              Media (OSSM) Technology Operational
                                                                                              Effectiveness Evaluation Methodology. The
                                                                                              focus is on the critical success factors, issues,
                                                                                              and metrics for assessing these OSSM
                                                                                              technologies and tools during the OSSM
                                                                                              operational pilots.

                                                                                              The information withheld under Exemption
                                                                                              (b)(5) consists of deliberative process
                                                                                              privileged information, including specific
                                                                                              courses of action that DHS was considering
                                                                                              as part of the use of social media collection,
                                                                                              including the options for certain tools,
                                                                                              keyword data, search techniques, and other
                                                                                              key elements pertaining to the technological
                                                                                              development of the collection process. The
                                                                                              evaluation provides analysis on the options
                                                                                              for the process, recommendations,
                                                                                              challenges, issues to consider, and other key
                                                                                              information that DHS would take into
                                                                                              consideration prior to finalizing the
                                                                                              technological part of the process. This
                                                                                              information is pre-decisional, and the release
                                                                                              of the information would reveal factors
                                                                                              considered as part of USCIS’s technological
                                                                                              decision making process. These factors and
                                                                                              potential options considered are deliberative

                                                         Page 327 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 361 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              in nature, and the release of this information
                                                                                              would chill and inhibit the ability of DHS
                                                                                              employees to appropriately address concerns
                                                                                              and various options when considering and
                                                                                              developing new technological processes to
                                                                                              support DHS’s mission. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under Exemption
                                                                                              (b)(7)(E) includes a description of the
                                                                                              specific technology that USCIS and DHS
                                                                                              would be using to conduct social media
                                                                                              research as part of the vetting process, the
                                                                                              specific cases and applicants that would be
                                                                                              screened, the specific social media
                                                                                              applications reviewed, which employees and
                                                                                              offices were involved in the process, how that
                                                                                              information is used, how it will be analyzed,
                                                                                              real data scripts and data files, and detailed
                                                                                              process information regarding how
                                                                                              information will be stored and shared. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, and the specific
                                                                                              websites, applications, and social media
                                                                                              platforms that are being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain

                                                         Page 328 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 362 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     immigration and national security laws and
                                                                                                     directives. The release of this information
                                                                                                     would also reveal guidelines that could risk
                                                                                                     circumvention of the law, because it would
                                                                                                     put individuals on notice as to what
                                                                                                     information is considered as part of the
                                                                                                     screening and vetting process and what
                                                                                                     technology is being used, so that individuals
                                                                                                     could research the technology to identify
                                                                                                     vulnerabilities and limitations, which could
                                                                                                     impact the effectiveness of the screening and
                                                                                                     vetting process. It could also result in
                                                                                                     individuals hiding the use of certain social
                                                                                                     media platforms or encouraging the use of
                                                                                                     platforms that the agency does not access to,
                                                                                                     which would impact the effectiveness of
                                                                                                     screening and vetting procedures used for the
                                                                                                     enforcement of certain immigration and
                                                                                                     national security laws and directives, and
                                                                                                     could reasonably be expected to risk the
                                                                                                     circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information on this page was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2567-2592      Homeland Security Operational (b)(5): pages 2567-       PowerPoint                    Exemptions (b)(5) and (b)(7)(E) were used to
               Analysis Center, In-Progress                                                          withhold portions of a PowerPoint
                                             2581, 2583-2592
               Briefing, "Integrating Open-                                                          presentation created by the DHS Homeland

                                                                Page 329 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 363 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


        source Data and Social Media     (b)(7)(E): pages                                     Security Operational Analysis Center
        into Information Systems,"                                                            (HSAC). The PowerPoint contains an in-
                                         2567-2569, 2577,
        dated May 18, 2017                                                                    progress briefing, "Integrating Open-source
                                         2582                                                 Data and Social Media into Information
                                                                                              Systems," dated May 18, 2017.

                                                                                              The information withheld under (b)(5) as
                                                                                              deliberative process privileged information
                                                                                              consists of portions of pages 2567-2581, and
                                                                                              2583-2592, which contain summaries of
                                                                                              outstanding topics, courses of action being
                                                                                              considered, and recommendations for next
                                                                                              steps. Draft documents are also included to
                                                                                              highlight outstanding issues and decisions to
                                                                                              be made. This information is pre-decisional
                                                                                              and deliberative in nature, and the release of
                                                                                              this information would chill and inhibit the
                                                                                              ability of DHS employees to appropriately
                                                                                              address concerns and various options when
                                                                                              considering and developing new processes to
                                                                                              support DHS’s mission. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              information that consists of specific
                                                                                              technology platforms being used by to
                                                                                              conduct social media searches and analyze
                                                                                              data, how it should be accessed and used, the
                                                                                              benefits to the use of these platforms, how to
                                                                                              evaluate information collected, what
                                                                                              information should be deemed credible or
                                                                                              significant, what information should be saved

                                                            Page 330 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 364 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                  VAUGHN INDEX


                                                                                              and documented, what techniques should be
                                                                                              used when accessing user accounts, which
                                                                                              specific social media platforms are required
                                                                                              to be searched, and specific activities that are
                                                                                              prohibited. The information also includes
                                                                                              details regarding how CBP, TSA, ICE,
                                                                                              USCIS, and other project stakeholders use
                                                                                              social media to support differing screening
                                                                                              goals. This information, if disclosed, would
                                                                                              reveal the technology resources currently
                                                                                              being used in the vetting process by law
                                                                                              enforcement and immigration officers, and
                                                                                              the specific websites, applications, and social
                                                                                              media platforms that are being reviewed by
                                                                                              law enforcement for screening purposes,
                                                                                              which is part of specific techniques and
                                                                                              procedures involved in the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, what types of
                                                                                              patterns, actions, and words are being
                                                                                              searched for, and the specific tools used by
                                                                                              law enforcement. The release of this
                                                                                              information would put individuals on notice
                                                                                              as to what technology is being used, so that
                                                                                              individuals could research the technology to
                                                                                              identify vulnerabilities and limitations, which
                                                                                              could impact the effectiveness of the
                                                                                              screening and vetting process. It could also

                                                         Page 331 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 365 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     result in individuals hiding the use of certain
                                                                                                     social media platforms or encouraging the
                                                                                                     use of platforms that the agency does not
                                                                                                     access to, which would impact the
                                                                                                     effectiveness of screening and vetting
                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2594-2597      Email, RE: Follow-up to last     (b)(5): pages 2594,     Email                        The information withheld under (b)(5)
               week's meeting, dated June 2,                                                         includes deliberative and attorney-client
                                                2596-2597
               2017                                                                                  privileged information related to a follow-up
                                                (b)(7)(E): pages                                     meeting held by the Social Media Working
                                                                                                     Group. The emails are between USCIS OCC
                                                2594-2597
                                                                                                     attorneys and USCIS employees, and include
                                                                                                     a summary of the meeting, a specific
                                                                                                     outstanding issue related to DHS’s social
                                                                                                     media vetting process, decisions to be made,
                                                                                                     and factors to take into account when making
                                                                                                     a decision. This information represents part
                                                                                                     of the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails

                                                                   Page 332 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 366 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              also contains information related to a request
                                                                                              for legal opinions and includes potential
                                                                                              courses of actions being considered.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a summary of the draft Privacy
                                                                                              Impact Assessment, and specific language
                                                                                              from the PIA that outlined methods that were
                                                                                              approved for use by agency employees when
                                                                                              conducting social media screening and
                                                                                              vetting. This information, if disclosed, would
                                                                                              reveal the specific websites, applications, and
                                                                                              social media that is being reviewed by
                                                                                              immigration officers for certain immigration
                                                                                              applicants and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. The release of this information
                                                                                              would also reveal guidelines that could risk
                                                                                              circumvention of the law, because it would
                                                                                              put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and could
                                                                                              result in individuals hiding the use of certain
                                                                                              social media platforms or encouraging the
                                                                                              use of platforms that the agency does not
                                                                                              access to, which would impact the
                                                                                              effectiveness of screening and vetting

                                                         Page 333 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 367 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     procedures used for the enforcement of
                                                                                                     certain immigration and national security
                                                                                                     laws and directives, and could reasonably be
                                                                                                     expected to risk the circumvention of law and
                                                                                                     render the guidelines for additional screening
                                                                                                     measures relevant to national security, public
                                                                                                     safety, and fraud prevention useless.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2600-2601      Email, RE: FDNS SMOUT and        (b)(5): page 2601       Email                        The information withheld under (b)(5)
               Rules of Behavior Updates for                                                         includes deliberative and attorney-client
                                                (b)(7)(E): pages
               Clearance, dated June 12, 2017                                                        privileged information related to the review
                                                2600-2601                                            of the draft FDNS SMOUT and Rules of
                                                                                                     Behavior documents. The emails are
                                                                                                     between USCIS OCC attorneys and USCIS
                                                                                                     employees and include clarifications, and
                                                                                                     requests for additional information, which
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains information
                                                                                                     related to a request for legal opinions and
                                                                                                     includes potential courses of actions being
                                                                                                     considered. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5).




                                                                   Page 334 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 368 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes specifics as to what methods
                                                                                              USCIS’s immigration officers are authorized
                                                                                              to use as part of social media vetting, and
                                                                                              what limitations are placed on their collection
                                                                                              methods. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process and what the
                                                                                              limitations of access are. The release of this
                                                                                              information could result in individuals hiding
                                                                                              the use of certain information on social media
                                                                                              platforms or engaging in behavior to avoid
                                                                                              proper vetting, which would impact the
                                                                                              effectiveness of screening and vetting
                                                                                              procedures used for the enforcement of
                                                                                              certain immigration and national security
                                                                                              laws and directives, and could reasonably be
                                                                                              expected to risk the circumvention of law and
                                                                                              render the guidelines for additional screening
                                                                                              measures relevant to national security, public
                                                                                              safety, and fraud prevention useless.

                                                         Page 335 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 369 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2602           Email, RE: Draft Social Media    (b)(5)                 Email                         Exemption (b)(5) was used to withhold
               Delegation, dated June 28,                                                            deliberative and attorney-client privileged
               2017                                                                                  information related to the review of the draft
                                                                                                     Social Media Delegation. The emails are
                                                                                                     between USCIS employees and PCC
                                                                                                     attorneys, and include a question about a
                                                                                                     specific edit that USCIS made, and whether
                                                                                                     DHS had included that edit in the current
                                                                                                     draft Delegation. This information represents
                                                                                                     part of the deliberative process, as well as
                                                                                                     pre-decisional information being considered
                                                                                                     in this process. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2605-2606      Delegation to the Director of    (b)(5)                 Draft Delegation              The information withheld under (b)(5)
               U.S. Citizenship and                                                                  includes deliberative and attorney-client
               Immigration Services                                                                  privileged information related to a draft copy
               Regarding Social Media                                                                of DHS Delegation Number 15002,
               Vetting and Screening - Draft                                                         "Delegation 15002, Revision 01, Delegation
                                                                                                     to the Director of U.S. Citizenship and
                                                                                                     Immigration Services to Conduct Certain
                                                                                                     Law Enforcement Activities." The
                                                                                                     Delegation, once finalized, would reaffirm

                                                                Page 336 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 370 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     the authority of the Director of USCIS to
                                                                                                     conduct specific law enforcement activities,
                                                                                                     which include the use of social media content
                                                                                                     as part of immigration adjudications. The
                                                                                                     draft contains comments, revisions, additions,
                                                                                                     re-wordings, clarifications, and legal opinion.
                                                                                                     This information is part of the deliberative
                                                                                                     process and contains pre-decisional
                                                                                                     information that is not reflected in the final
                                                                                                     version of the document. The draft also
                                                                                                     contains edits and comments made by OCC
                                                                                                     attorneys which contain their legal opinions.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5). All other information
                                                                                                     within this document was segregated and
                                                                                                     determined non-exempt and disclosed.
2610-2611      Email, Meeting Follow-up,        (b)(5)                 Email                         The information withheld under (b)(5)
               dated July 31, 2017                                                                   includes deliberative and attorney-client
                                                (b)(7)(E)
                                                                                                     privileged information related to a follow-up
                                                                                                     meeting held by the Social Media Working
                                                                                                     Group and DHS’s Chief Information Officer.
                                                                                                     The emails are between USCIS OCC
                                                                                                     attorneys and USCIS employees, and include
                                                                                                     a summary of the meeting, a specific
                                                                                                     outstanding issue related to DHS’s social
                                                                                                     media vetting process, decisions to be made,
                                                                                                     and factors to take into account when making
                                                                                                     a decision. This information represents part
                                                                                                     of the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails
                                                                                                     also contains information related to a request

                                                                Page 337 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 371 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     for legal opinions and includes potential
                                                                                                     courses of actions being considered.
                                                                                                     Accordingly, this material is appropriately
                                                                                                     exempt from disclosure pursuant to
                                                                                                     Exemption (b)(5).

                                                                                                     The information withheld under (b)(7)(E)
                                                                                                     includes a summary of a specific proposed
                                                                                                     course of action and methods that FDNS and
                                                                                                     USCIS were considering as part of the social
                                                                                                     media screening process, and details how that
                                                                                                     process and methods would be implemented.
                                                                                                     This information, if disclosed, would reveal
                                                                                                     the specific websites, applications, and social
                                                                                                     media that is being reviewed by immigration
                                                                                                     officers for certain immigration applicants
                                                                                                     and petitioners that need additional
                                                                                                     background checks or vetting, which is part
                                                                                                     of specific techniques and procedures
                                                                                                     involved in the enforcement of certain
                                                                                                     immigration and national security laws and
                                                                                                     directives. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2612-2613      Email, RE: Heard at the CIO      (b)(5)                 Email                         The information withheld under (b)(5)
               staff meeting, dated July 31,                                                         includes deliberative and attorney-client
                                                (b)(7)(E)
               2017                                                                                  privileged information related to a follow-up
                                                                                                     meeting held by the Social Media Working
                                                                                                     Group and DHS’s Chief Information Officer.

                                                                Page 338 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 372 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The emails are between USCIS OCC
                                                                                              attorneys and USCIS employees, and include
                                                                                              a summary of the meeting, a specific
                                                                                              outstanding issue related to DHS’s social
                                                                                              media vetting process, decisions to be made,
                                                                                              and factors to take into account when making
                                                                                              a decision. This information represents part
                                                                                              of the deliberative process, as well as pre-
                                                                                              decisional information being considered in
                                                                                              this process. The information in the emails
                                                                                              also contains information related to a request
                                                                                              for legal opinions and includes potential
                                                                                              courses of actions being considered.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a summary of a specific proposed
                                                                                              course of action and methods that FDNS and
                                                                                              USCIS were considering as part of the social
                                                                                              media screening process, and details how that
                                                                                              process and methods would be implemented.
                                                                                              This information, if disclosed, would reveal
                                                                                              the specific websites, applications, and social
                                                                                              media that is being reviewed by immigration
                                                                                              officers for certain immigration applicants
                                                                                              and petitioners that need additional
                                                                                              background checks or vetting, which is part
                                                                                              of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. Accordingly, this material is

                                                         Page 339 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 373 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2615           Email, RE: FDNS Operational      (b)(5)                 Email                         The information withheld under (b)(5)
               Use of Social Media Training,                                                         includes deliberative and attorney-client
               dated July 31, 2017                                                                   privileged information related to the legal
                                                                                                     review of a draft training document focused
                                                                                                     on FDNS’s operational use of social media,
                                                                                                     dated July 31, 2017. The emails are between
                                                                                                     USCIS OCC attorneys and agency
                                                                                                     employees, and include a summary of the
                                                                                                     draft training, requests for legal review,
                                                                                                     statements of uncertainty, and requests for
                                                                                                     additional information, which represents part
                                                                                                     of the deliberative process, as well as pre-
                                                                                                     decisional information being considered in
                                                                                                     this process. The information in the emails
                                                                                                     also contains a request for legal opinions
                                                                                                     related to potential courses of actions being
                                                                                                     considered. Accordingly, this material is
                                                                                                     appropriately exempt from disclosure
                                                                                                     pursuant to Exemption (b)(5). All other
                                                                                                     information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2616           Email, RE: FDNS Social Media (b)(5)                     Email                         The information withheld under (b)(5)
               Training, dated August 4, 2017                                                        includes deliberative and attorney-client
                                              (b)(7)(E)
                                                                                                     privileged information related to the legal
                                                                                                     review of a draft training document focused
                                                                                                     on FDNS’s operational use of social media,

                                                                Page 340 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 374 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              dated July 31, 2017. The emails are between
                                                                                              USCIS OCC attorneys and agency
                                                                                              employees, and include a summary of the
                                                                                              draft training, requests for legal review,
                                                                                              statements of uncertainty, and requests for
                                                                                              additional information, which represents part
                                                                                              of the deliberative process, as well as pre-
                                                                                              decisional information being considered in
                                                                                              this process. The information in the emails
                                                                                              also contains a request for legal opinions
                                                                                              related to potential courses of actions being
                                                                                              considered. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of an email sent by OCC attorneys
                                                                                              discussing FDNS specific portions of a
                                                                                              training of the use of social media, and
                                                                                              whether the training accurately reflected the
                                                                                              SMOUT and Rules of Behavior, including
                                                                                              the portions regarding the methods that were
                                                                                              permitted and prohibited by DHS. This
                                                                                              information, if disclosed, would reveal the
                                                                                              technology resources and methods currently
                                                                                              being used in the vetting process by law
                                                                                              enforcement and immigration officers, which
                                                                                              is part of specific techniques and procedures
                                                                                              involved in the enforcement of certain
                                                                                              immigration and national security laws and
                                                                                              directives. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(7)(E).

                                                         Page 341 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 375 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX



                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2622           Email, Latest Draft of Social    (b)(5)                  Email                        The information withheld under (b)(5)
               Media Delegation, dated July                                                          includes deliberative and attorney-client
               28, 2017                                                                              privileged information related to the legal
                                                                                                     review of a draft Social Media delegation.
                                                                                                     The emails are between DHS OGC and
                                                                                                     USCIS OCC attorneys and include a
                                                                                                     summary of the draft document, requests for
                                                                                                     legal review, statements of uncertainty, and
                                                                                                     requests for additional information, which
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information
                                                                                                     in the emails also contains a request for legal
                                                                                                     opinions related to potential courses of
                                                                                                     actions being considered. Accordingly, this
                                                                                                     material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(5). All
                                                                                                     other information within this document was
                                                                                                     segregated and determined non-exempt and
                                                                                                     disclosed.
2625-2634      Memorandum from USCIS's          (b)(5): pages 2625-     Legal Memorandum             The information withheld under (b)(5) as
               Office of Chief Counsel to                                                            attorney-client privileged information
                                                2634
               USCIS Chief Counsel Craig                                                             consists of legal opinions contained in this
               Symons, "Delegation of Law       (b)(7)(E): pages                                     legal memorandum. The memorandum
               Enforcement Authority to U.S.                                                         details legal issues related to the Delegation
                                                2627-2632
               Citizenship and Immigration                                                           of Law Enforcement Authority to U.S.
               Services," dated August 7,                                                            Citizenship and Immigration Services. It is
               2017                                                                                  directed to the USCIS Chief Counsel, and
                                                                                                     was written by multiple USCIS OCC

                                                                   Page 342 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 376 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              attorneys, and contains their legal analysis
                                                                                              and opinion. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes summaries of USCIS’s current law
                                                                                              enforcement authority, what authority may be
                                                                                              delegated by DHS to USCIS, how that
                                                                                              impacts USCIS’s vetting process, the
                                                                                              proposed processes and courses of action
                                                                                              being considered for USCIS employees while
                                                                                              engaging in the operational use of social
                                                                                              media, analysis outlining the legal
                                                                                              considerations with the various methods
                                                                                              proposed, and the specific methods that
                                                                                              counsel advised that the agency authorize and
                                                                                              prohibit. This information, if disclosed,
                                                                                              would reveal the specific methods and
                                                                                              procedures that immigration officers are able
                                                                                              to use to conduct social media research for
                                                                                              certain immigration applicants and petitioners
                                                                                              that need additional background checks or
                                                                                              vetting, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. The release of this
                                                                                              information would also reveal guidelines that
                                                                                              could risk circumvention of the law, because
                                                                                              it would put individuals on notice as to what
                                                                                              information is considered as part of the
                                                                                              screening and vetting process, the specific
                                                                                              information that is searched on specific social

                                                         Page 343 of 347
                               Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 377 of 380

        American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                      media applications, and the type of actions
                                                                                                      or methods an immigration officer may
                                                                                                      engage in during information collection,
                                                                                                      which would tip off the individuals that the
                                                                                                      immigration officer was investigating
                                                                                                      possible national security or public safety
                                                                                                      concerns. The release of this information
                                                                                                      could result in individuals being able to
                                                                                                      ascertain when an immigration officer has
                                                                                                      searched social media or what information
                                                                                                      may be subject or not subject to a search,
                                                                                                      resulting in actions to avoid proper vetting,
                                                                                                      which would impact the effectiveness of
                                                                                                      screening and vetting procedures used for the
                                                                                                      enforcement of certain immigration and
                                                                                                      national security laws and directives, and
                                                                                                      could reasonably be expected to risk the
                                                                                                      circumvention of law and render the
                                                                                                      guidelines for additional screening measures
                                                                                                      relevant to national security, public safety,
                                                                                                      and fraud prevention useless. Accordingly,
                                                                                                      this material is appropriately exempt from
                                                                                                      disclosure pursuant to Exemption (b)(7)(E).

                                                                                                      All other information within this document
                                                                                                      was segregated and determined non-exempt
                                                                                                      and disclosed.
2638-2639,      Email, RE: FDNS Social Media (b)(5)                     Email                         The information withheld under (b)(5)
2641-2642       - Privacy/Training                                                                    includes deliberative and attorney-client
                                              (b)(7)(E)
                Requirements, dated September                                                         privileged information related to the
                5, 2017                                                                               development of privacy training requirements
                                                                                                      as part of USCIS’s use of social media
                                                                                                      information to support the agency’s mission.

                                                                 Page 344 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 378 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              The emails are between USCIS OCC
                                                                                              attorneys and agency employees, and include
                                                                                              draft language for the training requirements
                                                                                              document, requests for legal review,
                                                                                              statements of uncertainty, and requests for
                                                                                              additional information, which represents part
                                                                                              of the deliberative process, as well as pre-
                                                                                              decisional information being considered in
                                                                                              this process. The information in the emails
                                                                                              also contains a request for legal opinions
                                                                                              related to potential courses of actions being
                                                                                              considered. Accordingly, this material is
                                                                                              appropriately exempt from disclosure
                                                                                              pursuant to Exemption (b)(5).

                                                                                              Exemption (b)(7)(E) was used to redact
                                                                                              portions of an email sent by USCIS
                                                                                              employees and OCC attorneys discussing
                                                                                              privacy training for FDNS immigration
                                                                                              officers involved in social media vetting and
                                                                                              background investigations. The information
                                                                                              withheld under (b)(7)(E) includes a
                                                                                              description of the specific methods and
                                                                                              technology that FDNS would be using to
                                                                                              conduct social media research as part of the
                                                                                              vetting process. This information, if
                                                                                              disclosed, would reveal the technology
                                                                                              resources currently being used in the vetting
                                                                                              process by law enforcement and immigration
                                                                                              officers, which is part of specific techniques
                                                                                              and procedures involved in the enforcement
                                                                                              of certain immigration and national security
                                                                                              laws and directives. It would also reveal

                                                         Page 345 of 347
                              Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 379 of 380

       American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                                     guidelines that could risk circumvention of
                                                                                                     the law, including the specific tools used by
                                                                                                     law enforcement as part of the vetting and
                                                                                                     screening process. The release of this
                                                                                                     information would put individuals on notice
                                                                                                     as to what technology is being used, so that
                                                                                                     individuals could research the technology to
                                                                                                     identify vulnerabilities and limitations, which
                                                                                                     could impact the effectiveness of the
                                                                                                     screening and vetting process. Releasing this
                                                                                                     information could reasonably be expected to
                                                                                                     risk the circumvention of law and render the
                                                                                                     guidelines for additional screening measures
                                                                                                     relevant to national security, public safety,
                                                                                                     and fraud prevention useless. Accordingly,
                                                                                                     this material is appropriately exempt from
                                                                                                     disclosure pursuant to Exemption (b)(7)(E).

                                                                                                     All other information within this document
                                                                                                     was segregated and determined non-exempt
                                                                                                     and disclosed.
2643-2644      Email, RE: RAD SVI               (b)(5)                 Email                         The information withheld under (b)(5)
               Operational Use of SM, dated                                                          includes deliberative and attorney-client
                                                (b)(7)(E)
               September 13, 2017                                                                    privileged information related to the
                                                                                                     development of the USCIS refugee and
                                                                                                     asylum division’s operational use of social
                                                                                                     media. The emails are between USCIS OCC
                                                                                                     attorneys, and include requests for legal
                                                                                                     review, statements of uncertainty, and
                                                                                                     requests for additional information, which
                                                                                                     represents part of the deliberative process, as
                                                                                                     well as pre-decisional information being
                                                                                                     considered in this process. The information

                                                                Page 346 of 347
                       Case 3:19-cv-00290-EMC Document 98-6 Filed 01/28/21 Page 380 of 380

American Civil Liberties Union Foundation et al v. Department of Justice et al, 19-00290-SK                 VAUGHN INDEX


                                                                                              in the emails also contains a request for legal
                                                                                              opinions related to potential courses of
                                                                                              actions being considered. Accordingly, this
                                                                                              material is appropriately exempt from
                                                                                              disclosure pursuant to Exemption (b)(5).

                                                                                              The information withheld under (b)(7)(E)
                                                                                              includes a legal opinion in response to a
                                                                                              question regarding the USCIS asylum
                                                                                              division’s operational use of social media,
                                                                                              and the specific authorization that they have
                                                                                              to conduct social media research as part of
                                                                                              the vetting process. This information, if
                                                                                              disclosed, would reveal the methods and
                                                                                              technology resources currently being used in
                                                                                              the vetting process by law enforcement and
                                                                                              immigration officers, which is part of specific
                                                                                              techniques and procedures involved in the
                                                                                              enforcement of certain immigration and
                                                                                              national security laws and directives.
                                                                                              Accordingly, this material is appropriately
                                                                                              exempt from disclosure pursuant to
                                                                                              Exemption (b)(7)(E).

                                                                                              All other information within this document
                                                                                              was segregated and determined non-exempt
                                                                                              and disclosed.




                                                         Page 347 of 347
